Exhibit 10.1

EXECUTION VERSION

 

 

 

$150,000,000

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

among

COOPER-STANDARD HOLDINGS INC.,

as a U.S./European Facility Guarantor and a Canadian Facility Guarantor

COOPER-STANDARD AUTOMOTIVE INC.,

as the U.S. Borrower, a U.S./European Facility Guarantor and a Canadian Facility
Guarantor

COOPER-STANDARD AUTOMOTIVE CANADA LIMITED,

as the Canadian Borrower and a Canadian Facility Guarantor

COOPER-STANDARD AUTOMOTIVE INTERNATIONAL HOLDINGS B.V.,

as the European Borrower

THE OTHER GUARANTORS PARTY HERETO,

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders

BANK OF AMERICA, N.A.,

as Agent

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Syndication Agent

Dated as of April 8, 2013

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

DEUTSCHE BANK SECURITIES INC.,

and

J.P. MORGAN SECURITIES LLC

as Joint Lead Arrangers and Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

     Page  

Section 1. DEFINITIONS; RULES OF CONSTRUCTION

     1   

1.1 Definitions

     55   

1.2 Accounting Terms

     55   

1.3 Uniform Commercial Code/PPSA

     55   

1.4 Certain Matters of Construction

     56   

1.5 Interpretation (Quebec)

     56   

Section 2. CREDIT FACILITIES

     56   

2.1 Commitment

     61   

2.2 U.S. and European Letter of Credit Facility

     61   

2.3 Canadian Letter of Credit Facility

     66   

Section 3. INTEREST, FEES AND CHARGES

     69   

3.1 Interest

     69   

3.2 Fees

     72   

3.3 Computation of Interest, Fees, Yield Protection

     73   

3.4 Reimbursement Obligations

     73   

3.5 Illegality

     74   

3.6 Inability to Determine Rates

     74   

3.7 Increased Costs; Capital Adequacy

     75   

3.8 Mitigation

     76   

3.9 Funding Losses

     76   

3.10 Maximum Interest

     76   

Section 4. LOAN ADMINISTRATION

     77   

4.1 Manner of Borrowing and Funding Loans

     77   

4.2 Defaulting Lender

     80   

4.3 Number and Amount of Interest Period Loans; Determination of Rate

     81   

4.4 Loan Party Agent

     81   

4.5 One Obligation

     81   

4.6 Effect of Termination

     82   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 5. PAYMENTS

     82   

5.1 General Payment Provisions

     82   

5.2 Repayment of Obligations

     82   

5.3 Payment of Other Obligations

     83   

5.4 Marshaling; Payments Set Aside

     83   

5.5 Post-Default Allocation of Payments

     83   

5.6 Application of Payments

     85   

5.7 Loan Account; Account Stated

     86   

5.8 Taxes

     86   

5.9 Lender Tax Information

     88   

5.10 Guarantee by U.S. Facility Loan Parties

     89   

5.11 Currency Matters

     92   

5.12 Currency Fluctuations

     93   

Section 6. CONDITIONS PRECEDENT

     93   

6.1 Conditions Precedent to Initial Loans

     93   

6.2 Conditions Precedent to All Credit Extensions

     95   

Section 7. COLLATERAL

     96   

7.1 Grant of Security Interest

     96   

7.2 Lien on Deposit Accounts; Cash Collateral

     97   

7.3 Other Collateral

     98   

7.4 No Assumption of Liability; Limitations

     98   

7.5 Further Assurances

     98   

7.6 Certain Determinations

     99   

Section 8. COLLATERAL ADMINISTRATION

     99   

8.1 Borrowing Base Certificates

     99   

8.2 Administration of Accounts

     99   

8.3 Administration of Inventory

     101   

8.4 [Reserved]

     102   

8.5 Administration of Deposit Accounts

     102   

8.6 General Provisions

     102   

8.7 Power of Attorney

     103   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 9. REPRESENTATIONS AND WARRANTIES

     104   

9.1 General Representations and Warranties

     104   

9.2 Complete Disclosure

     111   

Section 10. COVENANTS AND CONTINUING AGREEMENTS

     111   

10.1 Affirmative Covenants

     111   

10.2 Negative Covenants

     117   

10.3 Financial Covenant

     127   

Section 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

     127   

11.1 Events of Default

     127   

11.2 Remedies upon Default

     129   

11.3 License

     130   

11.4 Setoff

     130   

11.5 Remedies Cumulative; No Waiver

     131   

11.6 Judgment Currency

     131   

Section 12. AGENT

     132   

12.1 Appointment, Authority and Duties of Agent

     132   

12.2 Agreements Regarding Collateral and Borrower Materials

     133   

12.3 Reliance By Agent

     135   

12.4 Action Upon Default

     135   

12.5 Ratable Sharing

     135   

12.6 Indemnification

     135   

12.7 Limitation on Responsibilities of Agent

     136   

12.8 Successor Agent and Co-Agents

     136   

12.9 Due Diligence and Non-Reliance

     137   

12.10 Replacement of Certain Lenders

     137   

12.11 Remittance of Payments and Collections

     137   

12.12 Individual Capacity

     138   

12.13 Titles

     138   

12.14 Bank Product Providers

     138   

12.15 No Third Party Beneficiaries

     139   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

Section 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

     139   

13.1 Successors and Assigns

     139   

13.2 Participations

     139   

13.3 Assignments

     140   

Section 14. MISCELLANEOUS

     141   

14.1 Consents, Amendments and Waivers

     141   

14.2 Indemnity

     143   

14.3 Notices and Communications

     143   

14.4 Performance of the Loan Parties’ Obligations

     145   

14.5 Credit Inquiries

     145   

14.6 Severability

     145   

14.7 Cumulative Effect; Conflict of Terms

     145   

14.8 Counterparts

     145   

14.9 Entire Agreement

     145   

14.10 Relationship with Lenders

     145   

14.11 No Advisory or Fiduciary Responsibility

     146   

14.12 Confidentiality

     146   

14.13 Certifications Regarding Senior Note Indenture and Holdings Note Indenture

     147   

14.14 GOVERNING LAW

     147   

14.15 Consent to Forum

     147   

14.16 Waivers by the Loan Parties

     147   

14.17 Patriot Act Notice

     148   

14.18 Canadian Anti-Money Laundering Legislation

     148   

14.19 Reinstatement

     148   

14.20 Nonliability of Lenders

     149   

14.21 PERMITTED SENIOR SECURED DEBT INTERCREDITOR AGREEMENT

     149   

14.22 Amendment and Restatement

     149   

 

-iv-



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A-1

   Form of Canadian Revolver Note

Exhibit A-2

   Form of U.S. Revolver Note

Exhibit A-3

   Form of European Revolver Note

Exhibit B

   Notice of Borrowing

Exhibit C

   Notice of Conversion/Continuation

Exhibit D

   Assignment and Acceptance

Exhibit E

   Assignment Notice

Exhibit F

   Form of Perfection Certificate

Exhibit G

   Form of Borrowing Base Certificate

Exhibit H

   Form of Landlord Waiver

Exhibit I

   Form of Bailee Letter

Schedule 1.1(a)

   Commitments of Lenders

Schedule 1.1(b)

   Contingent Obligations

Schedule 1.1(c)

   Existing Letters of Credit

Schedule 1.1(d)

   Investments

Schedule 6.1

   List of Closing Documents

Schedule 8.5

   Deposit Accounts

Schedule 8.6.1

   Business Locations

Schedule 9.1.4

   Corporate Names and Capital Structure

Schedule 9.1.11

   Intellectual Property

Schedule 9.1.14

   Environmental Matters

Schedule 9.1.15

   Restrictive Agreements

Schedule 9.1.16

   Litigation

Schedule 9.1.18(a)

   ERISA Plans

Schedule 9.1.18(b)

   ERISA Matters – Determination Letters

Schedule 9.1.18(d)

   ERISA Events

Schedule 9.1.18(f)

   Canadian Pension Plan

Schedule 9.1.20

   Labor Contracts

Schedule 10.1.10

   Post-Closing Matters

Schedule 10.2.1(t)

   Existing Debt

Schedule 10.2.2

   Liens

Schedule 10.2.5

   Loans to Third Parties



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) is
dated as of April 8, 2013, among COOPER-STANDARD HOLDINGS INC., a Delaware
corporation (“Holdings”) as a U.S./European Facility Guarantor and a Canadian
Facility Guarantor (each as defined herein), COOPER-STANDARD AUTOMOTIVE INC., an
Ohio corporation (the “U.S. Borrower”), COOPER-STANDARD AUTOMOTIVE CANADA
LIMITED, an Ontario corporation (together with its permitted successors, the
“Canadian Borrower”), COOPER-STANDARD AUTOMOTIVE INTERNATIONAL HOLDINGS B.V., a
corporation under the laws of the Netherlands (besloten vennootschap met
beperkte aansprakelijkheid) (the “European Borrower” and together with the U.S.
Borrower and the Canadian Borrower, the “Borrowers”), the other U.S.
Subsidiaries (as defined herein) of Holdings which are and may hereafter become
party to this Agreement as U.S./European Facility Guarantors and Canadian
Facility Guarantors, the other Canadian Subsidiaries (as defined herein) of
Holdings which are or may hereafter become party to this Agreement as Canadian
Facility Guarantors, the financial institutions party to this Agreement from
time to time as lenders (collectively, “Lenders”), and BANK OF AMERICA, N.A., a
national banking association, in its capacity as collateral agent and
administrative agent for itself and the Secured Parties (as defined herein)
(together with any successor agent appointed pursuant to Section 12.8, “Agent”).

RECITALS:

A. Holdings, the U.S. Borrower, the Canadian Borrower, the other Loan Parties
party thereto, Agent and the financial institutions party thereto are party to
that certain Loan and Security Agreement, dated as of May 27, 2010 (as amended
up to but not including the date hereof, the “Existing Loan Agreement”).

B. Holdings, the Borrowers, the other Loan Parties, Agent and the Lenders party
hereto wish to amend and restate the Existing Loan Agreement upon and subject to
the terms and conditions hereinafter set forth.

C. Each Subsidiary of Holdings which is or hereafter becomes a party hereto as a
U.S./European Facility Guarantor is or will be affiliated, is or will be engaged
in interrelated businesses, and is or will derive substantial direct and
indirect benefit from extensions of credit to the U.S. Borrower and/or the
European Borrower.

D. Each Subsidiary of Holdings which is or hereafter becomes a party hereto as a
Canadian Facility Guarantor is or will be affiliated, is or will be engaged in
interrelated businesses, and is or will derive substantial direct and indirect
benefit from extensions of credit to the Canadian Borrower.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION

1.1 Definitions. As used herein, the following terms have the meanings set forth
below:

ABL Priority Collateral: as defined in Section 7.1.



--------------------------------------------------------------------------------

Account: as defined in the UCC and the PPSA, as applicable, including all rights
to payment for goods sold or leased, or for services rendered.

Account Debtor: a Person who is obligated under an Account, Chattel Paper or
General Intangible.

Acquisition: any transaction or series of related contemporaneous transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
of all or substantially all of the assets of a Person, or of all or
substantially all of any line of business or division of a Person (other than a
Person that is already a Wholly-Owned Subsidiary of Holdings) or other assets or
properties of a Person, (b) the acquisition of all or any portion of the Equity
Interests of any Person (other than a Person that is already a Wholly-Owned
Subsidiary of Holdings), or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is already a
Wholly-Owned Subsidiary of Holdings).

Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.

Agent: as defined in the preamble to this Agreement.

Agent Fee Letter: the agent fee letter agreement between Agent, Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Holdings dated as of March 18, 2013.

Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.

Allocable Amount: as defined in Section 5.10.3.

Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act and the Proceeds of Crime Act.

Applicable Law: all laws, rules and regulations applicable to the Person,
conduct, transaction, agreement or matter in question, including all applicable
statutory law and common law, and all provisions of constitutions, treaties,
statutes, rules, regulations, orders and decrees of Governmental Authorities.

Applicable Lenders: (i) with respect to the U.S. Borrower and the European
Borrower, the U.S. Lenders, and (ii) with respect to the Canadian Borrower, the
Canadian Lenders.

 

2



--------------------------------------------------------------------------------

Applicable Loan Party Group: (i) with respect to the U.S. Borrower, the U.S.
Facility Loan Parties, (ii) with respect to the Canadian Borrower, the Canadian
Facility Loan Parties that are domiciled in Canada and (iii) with respect to the
European Borrower, the U.S./European Facility Loan Parties.

Applicable Margin: with respect to any Type of Loan and such other Obligations
specified below, the respective margin set forth below, as determined by
reference to the Average Quarterly Availability:

 

Level

  

Average

Quarterly

Availability

  

LIBOR Loans,

Canadian BA Rate

Loans, Letter of Credit

Fees

  

U.S. Base Rate Loans, Canadian

Base Rate Loans and Canadian Prime
Rate Loans

I

   Greater than or equal to $70,000,000    1.50%    0.50%

II

   Greater than or equal to $30,000,000 but less than $70,000,000    1.75%   
0.75%

III

   Less than $30,000,000    2.00%    1.00%

Until July 1, 2013, margins shall be determined as if Level I were applicable.
Thereafter, the Applicable Margin shall be adjusted quarterly as of the first
(1st) day of each calendar quarter, based upon the Average Quarterly
Availability for the immediately preceding calendar quarter.

Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, has the
capacity to fund Revolver Loans hereunder and is administered or managed by a
Lender, an entity that administers or manages a Lender, or an Affiliate of
either.

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of a Loan Party or a Subsidiary, including a disposition
of Property in connection with a sale-leaseback transaction or synthetic lease.

Asset Review and Approval Conditions: with respect to any Acquisition,
amalgamation or merger in respect of which the Accounts or Inventory acquired
therein or thereby are requested to be included in the Canadian Borrowing Base
or U.S. Borrowing Base, Agent shall have completed its review of such assets,
including, without limitation, field examinations, audits, appraisals and other
due diligence as Agent shall in its Permitted Discretion require; it being
acknowledged and agreed that, (1) such additional assets, if any, to be included
in the Canadian Borrowing Base or U.S. Borrowing Base may be subject to
different advance rates or eligibility criteria or may require the imposition of
additional reserves with respect thereto and (2) prior to

 

3



--------------------------------------------------------------------------------

the inclusion of any additional assets in the Canadian Borrowing Base or U.S.
Borrowing Base, all actions shall have been taken to ensure that Agent has a
perfected and continuing first priority security interest in and Lien on such
assets (to the extent otherwise required herein).

Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit D.

Assignment of Claims Act: Assignment of Claims Act of 1940, 31 U.S.C. § 3727, 41
U.S.C. § 15, as amended.

Audit Trigger Period: the period (a) commencing on the day that an Event of
Default occurs, or Average Period Availability (for a one-day period) is less
than the greater of (i) $50,000,000 and (ii) 33.33% of the Commitments at such
time; and (b) continuing until, during the preceding thirty (30) consecutive
days, no Event of Default has existed and Average Period Availability has been
greater than the greater of (i) $50,000,000 and (ii) 33.33% of the Commitments
at such time.

Availability: at any time, the sum of the Canadian Availability and the U.S.
Availability, in each case, at such time.

Average Period Availability: for any period, an amount equal to the sum of the
Availability for each day of such period (determined as of the close of business
of each such day) divided by the actual number of days in such period, as
determined by Agent, which determination shall be conclusive absent manifest
error.

Average Availability Test Trigger: with respect to the Specified Transaction
Conditions, any time that Average Period Availability is (for a one-day period)
less than the greater of (i) $45,000,000 and (ii) 30% of the Commitments on the
date of such action or proposed action.

Average Quarterly Availability: for any calendar quarter, an amount equal to the
sum of the Availability for each day of such calendar quarter (determined as of
the close of business of each such day) divided by the actual number of days in
such calendar quarter, as determined by Agent, which determination shall be
conclusive absent manifest error.

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

Bank of America (Canada): Bank of America, N.A. (acting through its Canada
branch).

Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.

Bank Product: any of the following products, services or facilities extended to
any Loan Party or Subsidiary (or any other Affiliate thereof requested by a
Borrower and approved by Agent) by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; and (c) commercial
credit card and merchant card services; provided, however, that for any of the
foregoing to be included as an “Obligation” for purposes of a distribution under
Section 5.5.1, the Lender or Affiliate providing such Bank Product and Loan
Party Agent must have previously provided written notice to Agent of (i) the
existence of such Bank Product, (ii) the maximum dollar amount of obligations
arising thereunder to be included

 

4



--------------------------------------------------------------------------------

as a Canadian Bank Product Reserve or U.S. Bank Product Reserve, as applicable
(“Bank Product Amount”), (iii) the methodology to be used by such parties in
determining the Secured Bank Product Obligations owing from time to time and if
Agent has received no such notice with respect to any such Bank Product, then
Agent shall be permitted to assume that no such Bank Product is outstanding in
connection with making distributions under Section 5.5.1 and (iv) its agreement
to be bound by Section 12.14; provided, however, that no such notice from Loan
Party Agent shall be required with respect to any Bank Products provided by Bank
of America or its Affiliates. The Bank Product Amount may be changed from time
to time by Agent (with respect to Bank Products provided by Bank of America or
its Affiliates) in its Permitted Discretion or upon written notice to Agent by
the Lender or Affiliate providing the related Bank Product and Loan Party Agent.
No additional Bank Product Amount may be voluntarily established or increased by
the Loan Parties at any time that a Default or Event of Default exists, or if a
reserve in such amount would cause an Overadvance.

Bank Product Amount: as defined in the definition of Bank Product.

Board of Governors: the Board of Governors of the Federal Reserve System.

Borrowed Money: with respect to any Person, any (a) obligation that (i) arises
from the borrowing of money by such Person (including, for the avoidance of
doubt, arising from any Permitted Securitizations of such Person), (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables or administrative or general expenses
owing in the Ordinary Course of Business) or (iv) was issued or assumed as full
or partial payment for Property (excluding trade payables owing in the Ordinary
Course of Business); (b) capitalized amount in respect of Capital Leases of such
Person; (c) reimbursement obligations by such Person with respect to letters of
credit issued for the account of such Person; and (d) guarantees by such Person
of any of the foregoing owing by another Person.

Borrower Materials: Borrowing Base Certificates, Compliance Certificates and
other information, reports, financial statements and other materials delivered
by Borrowers hereunder, as well as the Reports provided by Agent to Lenders.

Borrowers: as defined in the preamble to this Agreement.

Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.

Borrowing Base: the Canadian Borrowing Base and/or the U.S. Borrowing Base, as
the context requires.

Borrowing Base Certificate: a certificate, substantially in the form attached as
Exhibit G or otherwise in form and substance satisfactory to Agent, by which
Loan Party Agent certifies calculation of any Borrowing Base.

Business Day: any day excluding Saturday, Sunday and any other day that is a
legal holiday under the laws of the State of North Carolina or the State of New
York or is a day on which banking institutions located in such States are
closed; and when used with reference to (i) a LIBOR Loan denominated in Dollars,
the term shall also exclude any day on which banks are not open for the
transaction of banking business in London, England, (ii) a LIBOR Loan

 

5



--------------------------------------------------------------------------------

denominated in Euros, any fundings, disbursements, settlements and payments in
Euros in respect of any such LIBOR Loan, or any other dealings in Euros to be
carried out pursuant to this Agreement in respect of any such LIBOR Loan, the
term shall also exclude any day that is not a TARGET Day; and (iii) a Canadian
Revolver Loan, the term shall also exclude a day on which banks in Toronto,
Ontario, Canada are not open for the transaction of banking business.

Canadian Auto-Extension Letter of Credit: as defined in Section 2.3.1(e).

Canadian Availability: as of any date of determination, the Canadian Borrowing
Base as of such date of determination plus solely for purposes of calculating
“Availability” in connection with the satisfaction of any Specified Transaction
Conditions (other than the Specified Transaction set forth in clause (m) of the
definition thereof), the Canadian Suppressed Amount on such date of
determination plus the Canadian Designated Cash Amount on such date of
determination minus the Canadian Revolver Exposure (calculated without
duplication of any amounts reserved under the Canadian LC Reserve) on such date
of determination.

Canadian Availability Reserve: the sum (without duplication) of (a) the
Inventory Reserve with respect to the Canadian Domiciled Loan Parties’
Inventory; (b) the Canadian Rent and Charges Reserve; (c) the Canadian LC
Reserve; (d) the Canadian Bank Product Reserve; (e) the aggregate amount of
liabilities secured by Liens upon any Canadian Facility Collateral that are
senior to Agent’s Liens (but imposition of any such reserve shall not waive an
Event of Default arising therefrom); (f) the Canadian Priority Payables Reserve;
(g) the Wage Earner Protection Act Reserve; (h) the Canadian Designated Foreign
Guaranty Reserve and (i) such additional reserves (including, without
limitation, dilution reserves), in such amounts and with respect to such
matters, as Agent in its Permitted Discretion may establish.

Canadian BA Rate: with respect to each Interest Period for a Canadian BA Rate
Loan, the rate of interest per annum equal to the average rate applicable to
Canadian Dollar Bankers’ Acceptances having an identical or comparable term as
the proposed Canadian BA Rate Loan displayed and identified as such on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuter Monitor Money Rates Service as at approximately 10:00 a.m. Toronto time
on such day (or, if such day is not a Business Day, as of 10:00 a.m. Toronto
time on the immediately preceding Business Day), plus five (5) basis points,
provided that if such rate does not appear on the CDOR Page at such time on such
date, the rate for such date will be the annual discount rate (rounded upward to
the nearest whole multiple of 1/100 of 1%) as of 10:00 a.m. Eastern time on such
day at which a Canadian chartered bank listed on Schedule 1 of the Bank Act
(Canada) as selected by Agent is then offering to purchase Canadian Dollar
Bankers’ Acceptances accepted by it having such specified term (or a term as
closely as possible comparable to such specified term), plus five (5) basis
points.

Canadian BA Rate Loan: a Canadian Revolver Loan, or portion thereof, funded in
Canadian Dollars and bearing interest calculated by reference to the Canadian BA
Rate.

Canadian Bank Product Reserve: the aggregate amount of reserves, as established
by Agent from time to time in its Permitted Discretion to reflect the reasonably
anticipated liabilities in respect of the then outstanding Secured Bank Product
Obligations of the Canadian Domiciled Loan Parties and their Subsidiaries (or
any other Affiliate thereof requested by the Canadian Borrower and approved by
Agent).

 

6



--------------------------------------------------------------------------------

Canadian Base Rate: for any day, the rate of interest in effect for such day as
publicly announced from time to time by Bank of America (Canada) in Toronto,
Ontario as its “base rate” (the “base rate” being a rate set by Bank of America
(Canada) based on various factors including costs and desired return of Bank of
America (Canada), general economic conditions and other factors, and used as a
reference point for pricing loans in Dollars made at its “base rate”, which may
be priced at, above or below such announced rate). Any change in the “base rate”
announced by Bank of America (Canada) shall take effect at the opening of
business on the day specified in the public announcement of such change. Each
interest rate based upon the Canadian Base Rate shall be adjusted simultaneously
with any change in the “base rate”. In the event that Bank of America (Canada)
(including any successor or assignee) does not at any time publicly announce a
“base rate”, then “Canadian Base Rate” shall mean the “base rate” publicly
announced by a Schedule 1 chartered bank in Canada selected by Agent.

Canadian Base Rate Loan: a Canadian Revolver Loan, or portion thereof, funded in
Dollars and bearing interest calculated by reference to the Canadian Base Rate.

Canadian Borrower: as defined in the preamble to this Agreement.

Canadian Borrowing Base: on any date of determination, an amount equal to the
lesser of (a) the Maximum Canadian Facility Amount minus (x) the Canadian
Priority Payables Reserve minus (y) the Wage Earner Protection Act Reserve minus
(z) the Canadian LC Reserve; and (b) (1) the sum of (x) 85% of the Value of
Eligible Accounts of the Canadian Domiciled Loan Parties; plus (y) the lesser of
(i) 70% of the Value of Eligible Inventory of the Canadian Domiciled Loan
Parties; and (ii) 85% of the NOLV Percentage of the Value of Eligible Inventory
of the Canadian Domiciled Loan Parties, minus (2) the Canadian Availability
Reserve.

Canadian Cash Collateral Account: a demand deposit, money market or other
account established by Agent at Bank of America (Canada) or such other financial
institution as Agent may select in its discretion, which account shall be for
the benefit of the Canadian Facility Secured Parties and shall be subject to
Agent’s Liens securing the Canadian Facility Obligations.

Canadian Designated Cash Amount: the aggregate amount of cash of the Canadian
Domiciled Loan Parties deposited in segregated DACA Deposit Accounts with Agent.

Canadian Designated Foreign Guaranty Reserve: the aggregate amount of reserves
established by Agent from time to time in its Permitted Discretion in respect of
any Designated Foreign Guaranty established in favor of a Canadian Lender and/or
an Affiliate of a Canadian Lender.

Canadian Dollars or Cdn$: the lawful currency of Canada.

Canadian Domiciled Loan Party: each Canadian Subsidiary of Holdings now or
hereafter party hereto as a Loan Party, and “Canadian Domiciled Loan Parties”
means all such Persons, collectively.

Canadian Dominion Account: a special account established by the Canadian
Domiciled Loan Parties at Bank of America (Canada) or another bank reasonably
acceptable to Agent, over which Agent has exclusive control for withdrawal
purposes.

 

7



--------------------------------------------------------------------------------

Canadian Facility Collateral: Collateral that now or hereafter secures (or is
intended to secure) any of the Canadian Facility Obligations, including Property
of the U.S. Domiciled Loan Parties pledged to secure their Obligations under
their guarantee of the Canadian Facility Obligations.

Canadian Facility Guarantee: each guarantee agreement (including this Agreement)
at any time executed by a Canadian Facility Guarantor in favor of Agent
guaranteeing all or any portion of the Canadian Facility Obligations.

Canadian Facility Guarantor: Holdings, each Canadian Subsidiary of Holdings,
each other U.S. Subsidiary of Holdings, and each other Person (if any) who
guarantees payment and performance of any Canadian Facility Obligations.

Canadian Facility Loan Party: the Canadian Borrower or a Canadian Facility
Guarantor.

Canadian Facility Obligations: all applicable Obligations of the Canadian
Facility Loan Parties (excluding, for the avoidance of doubt, all U.S./European
Facility Obligations).

Canadian Facility Secured Parties: Agent, Canadian Issuing Bank, Canadian
Lenders, Secured Bank Product Providers of Bank Products to Canadian Facility
Loan Parties, and the Lead Arrangers.

Canadian Issuing Bank: (a) Bank of America (Canada) or an Affiliate of Bank of
America (Canada), as an issuer of Letters of Credit under this Agreement and
(b) Deutsche Bank AG, New York Branch or an Affiliate of Deutsche Bank AG, New
York Branch, as an issuer of Letters of Credit under this Agreement.

Canadian LC Obligations: the sum (without duplication) of (a) all amounts owing
by the Canadian Borrower for any drawings under Letters of Credit; (b) the
stated amount of all outstanding Letters of Credit issued for the account of the
Canadian Borrower; and (c) all fees and other amounts owing with respect to
Letters of Credit issued for the account of the Canadian Borrower.

Canadian LC Reserve: the aggregate of all Canadian LC Obligations, other than
(a) those that have been Cash Collateralized; and (b) if no Default or Event of
Default exists, amounts specified in clause (c) of the definition of Canadian LC
Obligations.

Canadian Lenders: Bank of America (Canada) and each other Lender that has issued
a Canadian Revolver Commitment (provided that such Person or an Affiliate of
such Person also has a U.S./European Revolver Commitment), including Bank of
America (Canada) in its capacity as a provider of Canadian Swingline Loans. Each
Canadian Lender shall be a Canadian Qualified Lender.

Canadian Letter of Credit Sublimit: $500,000.

Canadian Letters of Credit: as defined in Section 2.3.1 hereof.

Canadian Multi-Employer Plan: each multi-employer plan, within the meaning of
the Regulations under the Income Tax Act (Canada), but excluding, for greater
certainty, any Multi-Employer Plan.

 

8



--------------------------------------------------------------------------------

Canadian Non-Extension Notice Date: as defined in Section 2.3.1(e).

Canadian Overadvance: as defined in Section 2.1.5 hereof.

Canadian Overadvance Loan: a Loan made to the Canadian Borrower when a Canadian
Overadvance exists or is caused by the funding thereof.

Canadian Overadvance Loan Balance: on any date, the amount by which the
aggregate Canadian Revolver Exposure exceeds the amount of the Canadian
Borrowing Base on such date.

Canadian Pension Plan: a “registered pension plan” as defined in the Income Tax
Act (Canada), and any other pension plan maintained or contributed to by, or to
which there is or may be an obligation to contribute by, any Loan Party in
respect of its Canadian employees or former Canadian employees, excluding, for
greater certainty, a Canadian Multi-Employer Plan.

Canadian Prime Rate: on any date, a fluctuating rate of interest per annum equal
to the rate of interest in effect for such day as publicly announced from time
to time by Bank of America (Canada) as its “Canadian Prime Rate”. The “Canadian
Prime Rate” is a rate set by Bank of America (Canada) based upon various factors
including Bank of America (Canada)’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America (Canada) shall take effect at the
opening of business on the day specified in the public announcement of such
change.

Canadian Prime Rate Loan: a Canadian Revolver Loan, or portion thereof, funded
in Canadian Dollars and bearing interest calculated by reference to the Canadian
Prime Rate.

Canadian Priority Payables Reserve: on any date of determination, a reserve in
such amount as Agent may reasonably determine in its Permitted Discretion, which
reflects the unpaid (when due) or un-remitted (when due) payroll tax deductions,
employment insurance premiums, amounts deducted for vacation pay, wages,
workers’ compensation and other unpaid (when due) or unremitted (when due)
amounts by any Canadian Domiciled Loan Party which would give rise to a Lien
with priority under Applicable Law over the Lien of Agent and if any Loan Party
issues a notice of intended wind up of the Canadian Pension Plan, the
Superintendent, FSCO or other Governmental Authority issues a notice of the
intended decision to wind up a Canadian Pension Plan or the Agent reasonably
determines in its Permitted Discretion that it is probable that a Canadian
Pension Plan will be wound up and there is Canadian Unfunded Pension Liability
at such time, a reserve, which the Agent may assess and apply, in its Permitted
Discretion, up to an amount that reflects the Canadian Unfunded Pension
Liability of such Canadian Pension Plan.

Canadian Qualified Lender: a financial institution that is listed on Schedule I,
II, or III of the Bank Act (Canada) or is not a foreign bank for purposes of the
Bank Act (Canada), and if such financial institution is not resident in Canada
and is not deemed to be resident in Canada with respect to any amounts received
pursuant to this Agreement for purposes of Part XIII of the Income Tax Act
(Canada), that financial institution deals at arm’s length with the Canadian
Borrower for purposes of the Income Tax Act (Canada).

Canadian Reimbursement Date: as defined in Section 2.3.2(a).

 

9



--------------------------------------------------------------------------------

Canadian Rent and Charges Reserve: the aggregate of (a) all past due rent and
other past due amounts owing by any Canadian Domiciled Loan Party to any
landlord, warehouseman, processor, repairman, mechanic, shipper, freight
forwarder, broker or other Person who possesses any Canadian Facility Collateral
of any Canadian Domiciled Loan Party or could assert a Lien on such Canadian
Facility Collateral under Applicable Law; plus (b) a reserve at least equal to
three (3) months (or such shorter period as Agent determines in its Permitted
Discretion as it will take to liquidate the ABL Priority Collateral at such
location) rent and other charges that could reasonably be expected to be payable
to any such Person who possesses any Canadian Facility Collateral of any
Canadian Domiciled Loan Party and could reasonably be expected to assert a Lien
on such Canadian Facility Collateral under Applicable Law, unless, in any such
case, such Person has executed a Collateral Access Agreement.

Canadian Revolver Commitment: for any Canadian Lender, its obligation to make
Canadian Revolver Loans and to issue Canadian Letters of Credit, in the case of
Canadian Issuing Bank, or participate in Canadian LC Obligations (excluding
amounts specified in clause (c) of such definition), in the case of the other
Canadian Lenders, to the Canadian Borrower up to the maximum principal amount
shown on Schedule 1.1(a), or as hereafter determined pursuant to each Assignment
and Acceptance to which it is a party, as such Canadian Revolver Commitment may
be adjusted from time to time in accordance with the provisions of Sections
2.1.4 or 11.2. “Canadian Revolver Commitments” means the aggregate amount of
such commitments of all Canadian Lenders.

Canadian Revolver Commitment Termination Date: the earliest of (a) the
U.S./European Revolver Commitment Termination Date (without regard to the reason
therefor), (b) the date on which Loan Party Agent terminates or reduces to zero
(0) all of the Canadian Revolver Commitments pursuant to Section 2.1.4, and
(c) the date on which the Canadian Revolver Commitments are terminated pursuant
to Section 11.2.

Canadian Revolver Exposure: on any date, an amount equal to the sum of the
Dollar Equivalent of the Canadian Revolver Loans outstanding on such date plus
the Canadian LC Obligations (excluding amounts specified in clause (c) of such
definition) on such date.

Canadian Revolver Loan: a Revolver Loan made by Canadian Lenders to the Canadian
Borrower pursuant to Section 2.1.1(b), and any Canadian Swingline Loan, which
Revolver Loan shall, if denominated in Canadian Dollars, be either a Canadian BA
Rate Loan or a Canadian Prime Rate Loan and, if denominated in Dollars, shall be
either a Canadian Base Rate Loan or a LIBOR Loan, in each case as selected by
the Canadian Borrower or Loan Party Agent.

Canadian Revolver Notes: collectively, each promissory note, if any, executed by
the Canadian Borrower in favor of a Canadian Lender to evidence the Canadian
Revolver Loans funded from time to time by such Canadian Lender, which shall be
in the form of Exhibit A-1 to this Agreement, together with any replacement or
successor notes therefor.

Canadian Security Agreement: each general security agreement among any Canadian
Domiciled Loan Party and Agent and each Section 427 Bank Act (Canada) security
document among the Canadian Borrower and any Canadian Lender.

Canadian Subsidiary: a Subsidiary of Holdings incorporated or organized under
the laws of Canada or any province or territory of Canada.

 

10



--------------------------------------------------------------------------------

Canadian Suppressed Amount: to the extent that the amount calculated pursuant to
clause (b) of the Canadian Borrowing Base definition exceeds the then-current
Canadian Revolver Commitment as of any date of determination, the amount of any
such excess designated in writing by Loan Party Agent to Agent as “Canadian
Suppressed Amount” under this Agreement; provided, that in no event shall the
Canadian Suppressed Amount exceed $5,000,000 less the U.S./European Suppressed
Amount as of such date of determination.

Canadian Swingline Loan: any Borrowing of Canadian Prime Rate Loans made
pursuant to Section 4.1.3(c).

Canadian Unfunded Pension Liability: any unfunded wind up deficiency as
identified in (a) the most recent actuarial valuation report for the purposes of
the PBA, or (b) any wind up report for the purposes of the PBA, and filed or
required to be filed with any applicable Governmental Authority in respect of
any Canadian Pension Plan.

Canadian Unused Line Fee Rate: at any date of determination, a rate per annum
equal to (a) .25% when the Canadian Revolver Exposure is greater than 50% of the
Canadian Revolver Commitments and (b) .375% at all other times.

Capital Expenditures: all liabilities incurred or expenditures made by a Loan
Party or Subsidiary for the acquisition of any fixed assets, or any
improvements, replacements, substitutions or additions thereto with a useful
life of more than one (1) year that would, in any case, in accordance with GAAP,
be included as additions to property, plant and equipment, but excluding (to the
extent that they would otherwise be included): including, for the avoidance of
doubt, any amount included in the calculation of the Fixed Charge Coverage Ratio
(i) any expenditures during such period made for the replacement or restoration
of assets with assets of the same or similar type to the extent paid for by any
identifiable proceeds of casualty insurance or condemnation awards; (ii) the
purchase price of assets purchased during such period to the extent the
consideration therefor consists of the proceeds of a substantially concurrent
sale of assets; (iii) any expenditures for the purchase price of assets acquired
in a Permitted Acquisition during such period; (iv) liabilities incurred or
expenditures made to the extent such Loan Party or Subsidiary has received
reimbursement in cash from a third party during such period; (v) the non-cash
book value of any asset owned by any Loan Party or Subsidiary which is included
as an addition to property, plant and equipment as a result of the reuse of such
asset during such period without a corresponding expenditure actually having
been made or liability incurred in such period; (vi) the non-cash purchase price
of equipment purchased during such period to the extent the consideration
therefor consists of used or surplus equipment traded in at the time of such
purchase; (vii) the non-cash purchase price of equipment that is purchased
during such period and substantially contemporaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time; and (viii) any expenditures during such period
made with the proceeds of an issuance of Equity Interests by Holdings with
respect to which: (a) such proceeds shall have been received by Holdings within
one-hundred eighty days (180) of such expenditure, and (b) Agent shall have
received a certificate of a Senior Officer of Loan Party Agent certifying in
reasonable detail as to compliance with preceding clause (a).

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

11



--------------------------------------------------------------------------------

Cash Collateral: cash or Cash Equivalents, and any interest or other income
earned thereon, that is delivered to Agent to Cash Collateralize any
Obligations.

Cash Collateral Account: the Canadian Cash Collateral Account and/or the U.S.
Cash Collateral Account, as the context may require.

Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate amount of such LC Obligations, and (b) with respect to any
inchoate, contingent or other Obligations (including Secured Bank Product
Obligations), Agent’s good faith estimate of the amount due or to become due,
including all fees and other amounts relating to such Obligations. “Cash
Collateralization” and “Cash Collateralized” have correlative meanings. For the
avoidance of doubt, it is understood and agreed that the Obligors shall not Cash
Collateralize Obligations hereunder with Cash Equivalents issued or guaranteed
by the government of any Participating Member State.

Cash Dominion Trigger Period: the period (a) commencing on the day that an Event
of Default occurs, or Average Period Availability is either (x) for a one-day
period, less than the greater of (i) $15,000,000 and (ii) 10% of the Commitments
at such time or (y) for a period of three consecutive Business Days, less than
the greater of (i) 18,750,000 and (ii) 12.5% of the Commitments; and
(b) continuing until, during the preceding thirty (30) consecutive day period,
no Event of Default has existed and Average Period Availability has been greater
than the greater of (i) $18,750,000 and (ii) 12.5% of the Commitments at such
time.

Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, Canadian government or the government of any Participating Member
State, maturing within twelve (12) months of the date of acquisition;
(b) certificates of deposit, demand deposits, time deposits and bankers’
acceptances maturing within twelve (12) months of the date of acquisition, and
overnight bank deposits, in each case which are issued by (i) Bank of America or
a commercial bank organized under the laws of the United States, Canada, the
government of any Participating Member State or any state or district of the
United States or province or territory of Canada, rated A-1 (or better) by S&P
or P-1 (or better) by Moody’s at the time of acquisition, and not subject to
offset rights or (ii) a Lender or any Affiliate of a Lender; (c) repurchase
obligations with a term of not more than thirty (30) days for underlying
investments of the types described in clauses (a) and (b) entered into with any
bank, Lender or any Affiliate of a Lender described in clause (b);
(d) commercial paper issued by Bank of America or rated A-1 (or better) by S&P
or P-1 (or better) by Moody’s, and maturing within nine (9) months of the date
of acquisition; and (e) shares of any money market fund that has substantially
all of its assets invested continuously in the types of investments referred to
above, has net assets of at least $500,000,000 and has the highest rating
obtainable from either Moody’s or S&P.

Cash Management Services: any services provided from time to time by any Lender
or any of its Affiliates to any Loan Party or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.

 

12



--------------------------------------------------------------------------------

Casualty Event: any involuntary loss of title, any involuntary loss of, damage
to or any destruction of, or any condemnation or other taking (including by any
Governmental Authority) of, any property of any Loan Party or any of its
Subsidiaries. “Casualty Event” shall include but not be limited to any taking of
all or any part of any Real Property of any Person or any part thereof, in or by
condemnation or other eminent domain proceedings pursuant to any Requirement of
Law, or by reason of the temporary requisition of the use or occupancy of all or
any part of any Real Property of any Person or any part thereof by any
Governmental Authority, civil or military, or any settlement in lieu thereof.

CCAA: Canada’s Companies’ Creditors Arrangement Act, R.S.C. 1985, c. C-36.

CERCLA: the Comprehensive Environmental Response, Compensation and Liability
Act, as amended (42 U.S.C. § 9601 et seq.).

CFC: any Subsidiary of Holdings that is a “controlled foreign corporation”
within the meaning of Section 957 of the Code.

Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, rules, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any similar
authority) or any other Governmental Authority.

Change of Control: if on or at any time after the Restatement Date: (a) a
majority of the seats (other than vacant seats) on the board of directors of
Holdings shall at any time be occupied by persons who were not (i) members of
the board of directors of Holdings on the Restatement Date, (ii) nominated by
the board of directors of Holdings after the Restatement Date or (iii) appointed
by the directors referred to in clause (i) or (ii) after the Restatement Date,
(b) any person or group (within the meaning of Rule 13d-5 of the Securities and
Exchange Act of 1934, as in effect on the date hereof) other than the Permitted
Holders shall own, directly or indirectly, beneficially or of record, shares
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of Holdings, (c) Holdings shall cease
to own, directly or indirectly, beneficially and of record, 100% of the issued
and outstanding capital stock of the U.S. Borrower, or (d) the U.S. Borrower
shall cease to own, directly or indirectly, beneficially and of record, 100% of
the issued and outstanding capital stock of the Canadian Borrower or the
European Borrower.

Claims: all liabilities, obligations, losses, damages, penalties, judgments,
proceedings, interest, costs and expenses of any kind (including remedial
response costs, reasonable attorneys’ fees and Extraordinary Expenses) at any
time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by or asserted
against any Indemnitee in any way relating to (a) any Loans, Letters of Credit,
Loan Documents, Borrower Materials or the use thereof or transactions relating
thereto, (b) any action taken or omitted to be taken by any Indemnitee in
connection with any Loan Documents, (c) the existence

 

13



--------------------------------------------------------------------------------

or perfection of any Liens, or realization upon any Collateral, (d) exercise of
any rights or remedies under any Loan Documents or Applicable Law, (e) failure
by any Loan Party to perform or observe any terms of any Loan Document, or
(f) any actual or alleged presence or Environmental Release or threatened
Environmental Release of Hazardous Materials on, at, under or from any real
property owned, leased or operated by any Loan Party or Subsidiary of any Loan
Party at any time (other than any such presence, Environmental Release or
threatened Environmental Release resulting solely from acts or omissions by
Persons other than Holdings or any of its Subsidiaries after Agent sells the
applicable Real Estate pursuant to a foreclosure or has accepted a deed in lieu
of foreclosure), or any Environmental Claim related in any way to any Loan Party
or Subsidiary, in each case, including all costs and expenses relating to any
investigation, litigation, arbitration or other proceeding (including an
Insolvency Proceeding or appellate proceedings), whether or not the applicable
Indemnitee is a party thereto.

Code: the Internal Revenue Code of 1986.

Collateral: all of each Loan Party’s right, title and interest in all Property
of such Loan Party, subject to a Lien under, or purported to be subject to a
Lien under, the Security Documents, that, in each case, now or hereafter secures
(or is intended to secure) any of the Obligations.

Collateral Access Agreement: an agreement, in form and substance satisfactory to
Agent, by which (a) for any Collateral located on premises leased by a Loan
Party, the lessor waives or subordinates any Lien it may have on the Collateral,
and agrees to permit Agent to enter upon the premises and remove the Collateral
or to use the premises to store or dispose of the Collateral; (b) for any
Collateral held by a warehouseman, processor, shipper, customs broker or freight
forwarder, such Person waives or subordinates any Lien it may have on the
Collateral, agrees to hold any Documents in its possession relating to the
Collateral as agent for Agent, and agrees to deliver the Collateral to Agent
upon request; (c) for any Collateral held by a repairman, mechanic or bailee,
such Person acknowledges Agent’s Lien, waives or subordinates any Lien it may
have on the Collateral, and agrees to deliver the Collateral to Agent upon
request; and (d) for any Collateral subject to a Licensor’s Intellectual
Property rights, the Licensor grants to Agent the right, vis-à-vis such
Licensor, to enforce Agent’s Liens with respect to the Collateral, including the
right to dispose of it with the benefit of the Intellectual Property, whether or
not a default exists under any applicable License; it being understood that any
“Landlord Waiver” in substantially the form of Exhibit H and any “Bailee Letter”
in substantially the form of Exhibit I, in any case obtained by or on behalf of
any Loan Party, shall be satisfactory to Agent as a Collateral Access Agreement.

Commitment: for any Lender, the aggregate amount of such Lender’s Facility
Commitments. “Commitments” means the aggregate amount of all Facility
Commitments, which amount shall be $150,000,000 on the Restatement Date.

Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

Compliance Certificate: a certificate of Loan Party Agent, in form and substance
consistent with past practices (and which shall, for the avoidance of doubt,
list all outstanding Designated Foreign Guaranties), given at the times
specified in Section 10.1.2(d).

Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

 

14



--------------------------------------------------------------------------------

Contingent Obligation: any obligation of a Person arising from a guarantee,
indemnity or other assurance of payment or performance of any indebtedness,
lease, dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guarantee, endorsement, co-making or
sale with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.

Creditor Representative: under any Applicable Law, a receiver, interim receiver,
receiver and manager, trustee (including any trustee in bankruptcy), custodian,
conservator, administrator, examiner, sheriff, monitor, assignee, liquidator,
provisional liquidator, sequestrator or similar officer or fiduciary.

CWA: the Clean Water Act, as amended, (33 U.S.C. §§ 1251 et seq.).

DACA Deposit Account: a Deposit Account subject to a Deposit Account Control
Agreement.

Debt: as applied to any Person, without duplication, (a) all Borrowed Money;
(b) all Contingent Obligations in respect of Borrowed Money; and (c) in the case
of a Loan Party, the Obligations. The Debt of a Person shall include any
recourse indebtedness of any partnership in which such Person is a general
partner or joint venturer, except to the extent the terms of such Debt provide
that (i) such Person shall not be liable therefor or (ii) no default with
respect thereto would permit upon notice, lapse of time or both any holder of
such Debt to declare a default or cause the payment thereof to be accelerated or
payable prior to its stated maturity, and in any case, any recourse indebtedness
shall not exceed the greater of the book value or fair market value of the
properties to which recourse is given, if applicable. In addition, “Debt” shall
not include (i) deferred compensation arrangements, (ii) earn-out obligations
until matured or earned or (iii) non-compete or consulting obligations incurred
in connection with Permitted Acquisitions not evidenced by a promissory note.

Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2.00% per annum plus the interest rate otherwise
applicable thereto or if such Obligation does not bear interest, a rate equal to
the U.S. Base Rate, plus 2.00% per annum.

 

15



--------------------------------------------------------------------------------

Defaulting Lender: any Lender that, as determined by Agent, (a) has failed to
comply with its funding obligations hereunder, and such failure is not cured
within two Business Days unless such Lender notifies Agent and Loan Party Agent
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied; (b) has notified Agent or Loan Party Agent that
such Lender does not intend to comply with its funding obligations hereunder or
under any other credit facility, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied); (c) has failed, within three
Business Days following request by Agent or Loan Party Agent, to confirm in a
manner satisfactory to Agent and Loan Party Agent that such Lender will comply
with its funding obligations hereunder (provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Agent and Loan Party Agent); or (d) has, or has a direct or
indirect parent company that has, become the subject of an Insolvency Proceeding
(including reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority); provided, however, that a Lender shall not be a
Defaulting Lender solely by virtue of a Governmental Authority’s ownership of an
equity interest in such Lender or parent company unless the ownership provides
immunity for such Lender from jurisdiction of courts within the United States or
from enforcement of judgments or writs of attachment on its assets, or permits
such Lender or Governmental Authority to repudiate or otherwise to reject such
Lender’s agreements.

Deposit Account: as defined in the UCC (and/or with respect to any Deposit
Account located in Canada, any bank account with a deposit function).

Deposit Account Control Agreements: the deposit account control agreements in
form and substance satisfactory to Agent executed by each lockbox servicer and
financial institution maintaining a lockbox and/or Deposit Account (other than
an Excluded Deposit Account) for a Loan Party, in favor of Agent and meeting the
requirements set forth in Section 8.2.4.

Designated External Acquisition: an Acquisition by an External Subsidiary where:
(a) some or all of the proceeds used to fund such Acquisition were transferred
to such External Subsidiary by a Loan Party, (b) at the time of the transfer,
the applicable Loan Party would have been prohibited by the Specified
Transaction Conditions from directly investing some or all of the amount
transferred to such External Subsidiary (such amount, the “Excess Amount”),
(c) the transfer was made (i) within ninety (90) days of the applicable
Acquisition and (ii) for the express purpose of funding such Acquisition and
(d) the Specified Transaction Conditions have been satisfied in connection
therewith as to the Excess Amount.

Designation Date: the first (1st) date after the Restatement Date on which there
shall occur (a) any event described in Section 11.1(i) with respect to any
Borrower, or (b) an acceleration of Loans and termination of the Commitments
pursuant to Section 11.2.

Designated Foreign Guaranty: a guaranty established by a Borrower in favor of
any Lender and/or Affiliate of a Lender with respect to a monetary or financial
obligation of a Foreign Subsidiary of Holdings (other than a Canadian Facility
Loan Party or the European Borrower); provided that (x) the aggregate
outstanding amount of Indebtedness of the Foreign Subsidiaries secured by the
Collateral shall not exceed $15,000,000 in the aggregate at any time

 

16



--------------------------------------------------------------------------------

and (y) for any of the foregoing to be included as an “Obligation” for purposes
of a distribution under Section 5.5.1, the Lender or Affiliate providing such
Designated Foreign Guaranty and Loan Party Agent must have previously provided
written notice to Agent of (i) the existence of such Designated Foreign
Guaranty, (ii) the maximum dollar amount of obligations arising thereunder which
may be included as a Canadian Designated Foreign Guaranty Reserve or U.S.
Designated Foreign Guaranty Reserve, as applicable (“Designated Foreign Guaranty
Amount”), in the Agent’s Permitted Discretion, and (iii) the methodology to be
used by such parties in determining the Designated Foreign Guaranty Amount owing
from time to time and if Agent has received no such notice with respect to any
such Designated Foreign Guaranty Reserve, then Agent shall be permitted to
assume that no such Designated Foreign Guaranty Reserve is outstanding in
connection with making distributions under Section 5.5.1; provided, however,
that no such notice from Loan Party Agent shall be required with respect to any
Designated Foreign Guaranty Reserve provided by Bank of America or its
Affiliates. The Designated Foreign Guaranty Amount may be changed from time to
time by Agent (with respect to Designated Foreign Guaranties provided by Bank of
America or its Affiliates) in its Permitted Discretion or upon written notice to
Agent by the Lender or Affiliate that is the beneficiary of the related
Designated Foreign Guaranty and Loan Party Agent. No additional Designated
Foreign Guaranty Amount may be voluntarily established or increased by the Loan
Parties at any time that a Default or Event of Default exists, or if a reserve
in such amount would cause an Overadvance.

Designated Jurisdiction: any country or territory that is the subject of any
Sanction.

Disqualified Equity Interests: Equity Interests that (a) mature or are
mandatorily redeemable or subject to mandatory repurchase or redemption or
repurchase at the option of the holders thereof (including those Equity
Interests that may be required to be redeemed upon the failure to maintain or
achieve any financial performance standards), in each case in whole or in part
and whether upon the occurrence of any event, pursuant to a sinking fund
obligation on a fixed date or otherwise, prior to the date that is one hundred
eighty (180) days after the scheduled Facility Termination Date (other than upon
a “change of control,” provided that any such payment required pursuant to this
parenthetical is contractually subordinated in right of payment to the
Obligations on terms reasonably satisfactory to Agent and such requirement is
applicable only in circumstances that are market on the date of issuance of such
Equity Interests) or (b) are convertible or exchangeable, automatically or at
the option of any holder thereof, into any Debt, other Disqualified Equity
Interests or other assets, in each case, other than Qualified Equity Interests
prior to the date that is one hundred eighty (180) days after the scheduled
Facility Termination Date (other than upon a “change of control”, provided that
any conversion or exchange required pursuant to this parenthetical is
contractually subordinated in right of payment to the Obligations on terms
reasonably satisfactory to Agent and such requirement is applicable only in
circumstances that are market on the date of issuance of such Equity Interests).

Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); any distribution, advance
or repayment of Debt to a holder of Equity Interests; or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest
(other than by issuance of Equity Interests which are not Disqualified Equity
Interests).

Document: as defined in the UCC (and/or with respect to any Document of a
Canadian Domiciled Loan Party, a “document of title” as defined in the PPSA).

 

17



--------------------------------------------------------------------------------

Dollar Equivalent: on any date, with respect to any amount denominated in
Dollars, such amount in Dollars, and with respect to any stated amount in a
currency other than Dollars, the amount of Dollars that Agent determines using
the Exchange Rate (which determination shall be conclusive and binding absent
manifest error) would be necessary to be sold on such date at the applicable
Exchange Rate to obtain the stated amount of the other currency.

Dollars or $: lawful money of the United States.

Dominion Account: with respect to the Canadian Domiciled Loan Parties, the
Canadian Dominion Account, and with respect to the U.S. Facility Loan Parties,
the U.S. Dominion Account.

EBITDA: determined on a consolidated basis for Holdings and its Subsidiaries,
net income plus (a) without duplication and to the extent deducted in
determining net income, the sum of (i) interest expense, (ii) Permitted
Securitization Expenses, (iii) provision for income taxes, (iv) depreciation and
amortization expense, (v) non-cash charges, fees, losses or expenses (but
excluding any non-cash charge, fee, loss or expense that was included in net
income in a prior period and any non-cash charge, fee, loss or expense that
relates to the write-down or write-off of Inventory, other than any write-down
or write-off of Inventory as a result of purchase accounting adjustments in
respect of any Permitted Acquisitions), (vi) cash and non-cash expenses in
connection with facility closures, severance, relocation, restructuring,
integration and other similar adjustments (“Facility Closings and Severance
Expenses”) in any period, (vii) any losses on the sale of discontinued
operations, (viii) any losses on business dispositions or asset dispositions,
(ix) any extraordinary charges or losses during such period (calculated on an
“after-tax” basis and in accordance with GAAP), (x) earnings of joint ventures
to the extent received in cash in any period, (xi) non-recurring fees, expenses
and charges made or incurred in respect of professional or financial advisory,
investment banking, underwriting and similar services (including legal,
accounting and consulting costs) to the extent relating to any offering of
Equity Interests, Investments, Acquisitions, divestitures or discontinuations,
in each case permitted hereunder (including, for the avoidance of doubt, fees,
expenses and charges in connection with the Transactions, the issuance of the
Holdings Notes and the Equity Transactions), in each case, whether or not
consummated and (xii) intellectual property royalties to the extent received in
cash, minus (b) without duplication and to the extent included in determining
net income, the sum of (i) any cash payments for Facility Closings and Severance
Expenses paid after the Restatement Date in excess of 10% of EBITDA (calculated
without giving effect to this clause (b)(i) for such period) for the most recent
twelve (12) calendar month period then ended on such date of determination,
(ii) any extraordinary gains and non-cash items of income during such period
(calculated on an “after-tax” basis and in accordance with GAAP), (iii) any
gains for the sale of discontinued operations, (iv) any gains on business
dispositions or asset dispositions (other than sales of inventory in the
ordinary course of business) and (v) any cash payments made in respect of
non-cash charges described in clause (a)(v) taken in a prior period; in each
case of clauses (a) and (b), determined on a consolidated basis in accordance
with GAAP. For purposes of the computation of the Fixed Charge Coverage Ratio,
EBITDA for any period shall be calculated on a Pro Forma Basis to give effect to
(i) any Person or business acquired during such period pursuant to an
Acquisition permitted hereby and not subsequently sold or otherwise disposed of
by Holdings or any of its Subsidiaries during such period and (ii) any
Subsidiary or business disposed of during such period by Holdings or any of its
Subsidiaries.

 

18



--------------------------------------------------------------------------------

Eligible Account: as determined separately for (x) the Canadian Borrower and
(y) the U.S. Borrower, an Account owing to the U.S. Borrower or the Canadian
Borrower (or a member of its respective Applicable Loan Party Group) that arises
in the Ordinary Course of Business of such Borrower (or a member of its
respective Applicable Loan Party Group) from the sale of goods or rendition of
services, is payable in Dollars, Canadian Dollars or Mexican Pesos, and that is
deemed by Agent in its Permitted Discretion to be an Eligible Account. Without
limiting the foregoing, no Account shall be an Eligible Account if:

(a) it is unpaid for more than sixty (60) days after the original due date, or
more than ninety (90) days after the original invoice date;

(b) fifty percent (50%) or more of the Dollar Equivalent amount of all Accounts
owing to such Borrower (or a member of its Applicable Loan Party Group) by the
Account Debtor are not Eligible Accounts under the foregoing clause (a);

(c) except as set forth in clause (d) below, when aggregated with other Accounts
owing to such Borrower (or a member of its Applicable Loan Party Group) by the
Account Debtor, it exceeds ten percent (10%) of the aggregate Eligible Accounts
(or such higher percentage as Agent may establish for the Account Debtor from
time to time) of each such Borrower (or a member of its Applicable Loan Party
Group);

(d) when aggregated with other Accounts owing to the Loan Parties by the
relevant Account Debtor or any of its respective Affiliates, it exceeds
(i) twenty percent (20%) in the case of Chrysler Group, LLC, (ii) 40% in the
case of General Motors Corporation and (iii) forty percent (40%) in the case of
Ford Motor Company, in each case, of the aggregate Eligible Accounts (or such
higher percentage as the Required Lenders may establish for the Account Debtor
from time to time) of the Loan Parties;

(e) it does not conform in any material respect with a covenant or
representation herein;

(f) it is owing by a creditor or supplier who has not entered into an agreement
reasonably satisfactory to Agent waiving applicable rights of set-off, or is
otherwise reasonably determined to be subject to a potential offset,
counterclaim, dispute, deduction, discount, recoupment, reserve, defense,
chargeback, credit or allowance (but ineligibility shall be limited to the
amount thereof), including, without limitation, liabilities related to the “Ford
Electronic Raw Material Acquisition Program” and allowances for long term
agreements;

(g) an Insolvency Proceeding has been commenced by or against the Account
Debtor; or the Account Debtor has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs, is not Solvent,
or is subject to Sanctions or any specially designated nationals list maintained
by OFAC; or such Borrower (or a member of its Applicable Loan Party Group) is
not able to bring suit or enforce remedies against the Account Debtor through
judicial process (unless such Account is guaranteed or supported by a guarantor
or support provider reasonably acceptable to Agent, on such terms as are
reasonably acceptable to Agent);

(h) the Account Debtor is organized or has its principal offices outside the
United States or Canada, unless (i) such Account is contracted with the United
States or Canada (as applicable) operations of such entity or (ii) the United
States or Canada (as applicable) operations of such entity are responsible for
payment thereof;

 

19



--------------------------------------------------------------------------------

(i) it is owing by a Government Authority, unless in the case of the Accounts of
the U.S. Borrower or any other U.S. Facility Loan Party, the Account Debtor is
the United States or any department, agency or instrumentality thereof and the
Account has been assigned to Agent in compliance with the Assignment of Claims
Act or, in the case of any Canadian Domiciled Loan Party, the Account Debtor is
the federal government of Canada or any Crown corporation, department, agency or
instrumentality of Canada and the applicable Canadian Domiciled Loan Party has
complied, to the satisfaction of Agent, with the Financial Administration Act;

(j) it is not subject to a duly perfected, first priority Lien in favor of
Agent, or is subject to any other Lien except a Permitted Collateral Lien;

(k) the goods giving rise to it have not been delivered to and accepted by the
Account Debtor, the services giving rise to it have not been accepted by the
Account Debtor, or it otherwise does not represent a final sale;

(l) it is evidenced by Chattel Paper or an Instrument of any kind, or has been
reduced to judgment;

(m) its payment has been extended beyond the periods specified in clause
(a) above, the Account Debtor has made a partial payment, or it arises from a
sale on a cash-on-delivery basis;

(n) it arises from a sale to an Affiliate, from a sale on a bill-and-hold,
guaranteed sale, sale-or-return, sale-on-approval, consignment, or other
repurchase or return basis, or from a sale to a Person for personal, family or
household purposes;

(o) (A) the agreements evidencing such Accounts, in the case of Accounts of the
U.S. Borrower or any other U.S. Facility Loan Party, are not governed by the
laws of any state of the United States or the District of Columbia or Canada or
any province or territory of Canada and (B) the agreements evidencing such
Accounts, in the case of Accounts of any Canadian Domiciled Loan Party, are not
governed by the laws of Canada or any province or territory of Canada, any state
of the United States or the District of Columbia, or the laws of such other
jurisdictions acceptable to Agent;

(p) it represents a progress billing or retainage, or relates to services for
which a performance, surety or completion bond or similar assurance has been
issued;

(q) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof. In calculating delinquent portions of
Accounts under clauses (a) and (b), credit balances more than ninety (90) days
old will be excluded;

(r) it arises from sales of tooling;

(s) it is owing by NISCO or Nishikawa Rubber Company and the aggregate amount of
all such Eligible Accounts do not exceed $5,000,000; or

 

  (t) it is otherwise unacceptable to Agent in its Permitted Discretion.

Eligible Assignee: a Person that is (i) a Lender or a U.S. based Affiliate of a
U.S. Lender, (ii) if such Person is to hold U.S./European Facility Obligations,
an Approved Fund; (iii) if such Person is to hold Canadian Facility Obligations,
a Canadian Qualified Lender and a U.S. Lender

 

20



--------------------------------------------------------------------------------

or an Affiliate of a U.S. Lender; (iv) a financial institution approved by
Agent, Issuing Bank and Loan Party Agent (which approval by Loan Party Agent
shall not be unreasonably withheld or delayed, and shall be deemed given if no
objection is made within five (5) Business Days after notice of the proposed
assignment), that has total assets in excess of $5 billion and whose becoming an
assignee would not constitute a prohibited transaction under Section 4975 of the
Code or any other Applicable Law; and (v) during the continuance of an Event of
Default, any Person acceptable to Agent in its discretion (excluding any Loan
Party or Affiliate thereof).

Eligible Inventory: as determined separately for (x) the Canadian Borrower and
(y) the U.S. Borrower, Inventory owned by the U.S. Borrower or the Canadian
Borrower (or a member of its respective Applicable Loan Party Group) that Agent,
in its Permitted Discretion deems to be Eligible Inventory. Without limiting the
foregoing, no Inventory shall be Eligible Inventory unless it:

(a) is not packaging or shipping materials, labels, samples, display items,
bags, replacement parts or manufacturing supplies;

(b) is not held on consignment, nor subject to any deposit or downpayment;

(c) is in new and saleable condition and is not damaged, defective, shopworn or
otherwise unfit for sale;

(d) is not slow-moving, obsolete or unmerchantable, and does not constitute
returned or repossessed goods;

(e) meets all standards imposed by any Governmental Authority in all material
respects and has not been acquired from an entity subject to Sanctions or any
specifically designated nationals list maintained by OFAC;

(f) conforms in all material respects with the covenants and representations
herein;

(g) is subject to Agent’s duly perfected, first priority Lien, and no other Lien
except a Permitted Collateral Lien;

(h) is located within the continental United States, in the case of Inventory of
the U.S. Borrower or any other U.S. Facility Loan Party, or within Canada, in
the case of Inventory of any Canadian Domiciled Loan Party, and is not consigned
to any Person;

(i) is not in transit (other than, in the case of Inventory of the U.S. Borrower
or any other U.S. Facility Loan Party, in transit between facilities of the U.S.
Facility Loan Parties or from facilities of the Canadian Domiciled Loan Parties
or, in the case of Inventory of any Canadian Domiciled Loan Party in transit
between facilities of the Canadian Domiciled Loan Parties or from facilities of
U.S. Facility Loan Parties);

(j) is not subject to any (i) warehouse receipt unless the warehouseman has
delivered a Collateral Access Agreement or with respect to which an appropriate
U.S. or Canadian Rent and Charges Reserve has been established or
(ii) negotiable Document;

 

21



--------------------------------------------------------------------------------

(k) is not subject to any License or other arrangement that restricts such
Borrower’s or Agent’s right to dispose of such Inventory, unless Agent has
received an appropriate Collateral Access Agreement;

(l) is not located on leased premises or in the possession of a warehouseman,
repairman, mechanic, shipper, freight forwarder or other Person, unless the
lessor or such Person has delivered a Collateral Access Agreement or with
respect to which an appropriate U.S. or Canadian Rent and Charges Reserve has
been established;

(m) is not located on leased premises (unless a Collateral Access Agreement has
been obtained with respect to such premises) or in the possession of a
processor;

(n) is reflected in the details of a current perpetual inventory report;

(o) does not constitute the portion of the cost of such Inventory which is
attributable to intercompany profit; and

(p) does not constitute lower cost, market adjustment or reserves.

EMU Legislation: the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states of the European Union.

Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to realize upon any Collateral
(whether by judicial action, self-help, notification of Account Debtors,
exercise of setoff or recoupment, or otherwise).

Environment: ambient air, indoor air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata or natural resources.

Environmental Claim: any written claim, notice, demand, order, action, suit or
proceeding alleging liability for or obligation with respect to any
investigation, remediation, removal, cleanup, response, corrective action,
damages to natural resources, personal injury, property damage, fines, penalties
or other costs resulting from, related to or arising out of (i) the presence,
Environmental Release or threatened Environmental Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any written claim
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Environmental Release or threatened Environmental Release of Hazardous Material
or alleged injury or threat of injury to health, safety or the Environment.

Environmental Laws: all Applicable Laws relating to protection of human health,
the protection or pollution of the Environment, the Environmental Release or
threatened Environmental Release of Hazardous Material, or occupational safety
or health (to the extent related to exposure to Hazardous Material), including
CERCLA, RCRA and CWA, and any and all Governmental Approvals required under any
Environmental Law.

Environmental Notice: a written notice (including any complaint, summons,
citation, order, claim or demand) from any Governmental Authority or other
Person with respect to (i) any actual or potential noncompliance with,
investigation of an actual or potential violation of, litigation relating to, or
potential fine or liability under any Environmental Law or (ii) any
Environmental Release, environmental pollution or Hazardous Materials.

 

22



--------------------------------------------------------------------------------

Environmental Release: any spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, dispersing, emanating or migrating of any Hazardous
Material in, into, onto or through the Environment.

Equity Interest: with respect to any Person, shares of capital stock of (or
other ownership interests in) such Person, warrants, options or other rights for
the purchase or other acquisition from such Person of shares of capital stock of
(or other ownership interests in) such Person, securities convertible into or
exchangeable for shares of capital stock of (or other ownership interests in)
such Person or warrants, rights or options for the purchase or other acquisition
from such Person of such shares (or such other interests), and other ownership
interests in such Person (including, without limitation, partnership, member or
trust interests therein), whether voting or nonvoting, and whether or not such
shares, warrants, options, rights or other interests are authorized on any date
of determination.

Equity Transactions: collectively, (i) an offer to redeem certain PIK dividend
shares of Holdings’ New Preferred Stock, and the related redemption of any
shares so tendered, (ii) a tender offer for shares of Holdings common stock, and
the related purchase of any shares so tendered, (iii) payment of a dividend in
respect of Holdings common stock or New Preferred Stock and (iv) payment by
Holdings of fees and expenses related to the foregoing, in an aggregate amount
(with respect to the foregoing transactions set forth in clauses
(i)-(iii) collectively) not to exceed $225,000,000.

ERISA: the Employee Retirement Income Security Act of 1974.

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with a Loan Party within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code which, together with such Loan
Party, is required for purposes of provisions relating to Section 412, 430 or
4980B of the Code or Title IV of ERISA to be treated as a single employer.

ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA (other than where
such Pension Plan has been merged with any Plan of a Loan Party or ERISA
Affiliate); (c) a complete or partial withdrawal by any Loan Party or ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) failure of any Loan Party or ERISA Affiliate to
meet the minimum funding standards under Section 412 of the Code with respect to
any Pension Plan or any Multiemployer Plan, or a request by such Loan Party or
ERISA Affiliate of a minimum funding waiver; (f) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(g) the imposition of any liability (including, without limitations, any Lien)
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon any Loan Party or ERISA Affiliate; or (h) the
occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA).

 

23



--------------------------------------------------------------------------------

Euro or €: the single lawful currency of the European Union as constituted by
the treaty establishing the European Community being the Treaty of Rome, as
amended from time to time and as referred to in the EMU Legislation.

European Bank Product Reserve: the aggregate amount of reserves, as established
by Agent from time to time in its Permitted Discretion to reflect the reasonably
anticipated liabilities in respect of the then outstanding Secured Bank Product
Obligations of the European Borrower and its Subsidiaries (or any other
Affiliate thereof requested by the European Borrower and approved by Agent).

European Borrower: as defined in the preamble to this Agreement.

European Facility Obligations: all applicable Obligations of the U.S./European
Facility Loan Parties (including, for the avoidance of doubt, the Obligations of
the U.S. Domiciled Loan Parties as guarantors of the Canadian Facility
Obligations and the European Facility Obligations).

European LC Obligations: the sum (without duplication) of (a) all amounts owing
by the European Borrower for any drawings under Letters of Credit; (b) the
stated amount of all outstanding Letters of Credit issued for the account of the
European Borrower; and (c) all fees and other amounts owing with respect to
Letters of Credit issued for the account of the European Borrower.

European Letters of Credit: as defined in Section 2.2.1 hereof.

European Revolver Exposure: on any date, an amount equal to the sum of the
Dollar Equivalent of the European Revolver Loans outstanding on such date plus
the European LC Obligations (excluding amounts specified in clause (c) of such
definition) on such date.

European Revolver Loan: a Revolver Loan made by a U.S. Lender to the European
Borrower pursuant to Section 2.1.1(a), which Loan shall be denominated in Euros
and shall be a LIBOR Loan.

European Revolver Notes: collectively, each promissory note, if any, executed by
the European Borrower in favor of a U.S. Lender to evidence the European
Revolver Loans funded from time to time by such U.S. Lender, which shall be in
the form of Exhibit A-3 to this Agreement, together with any replacement or
successor notes therefor.

Event of Default: as defined in Section 11.

Excess Amount: as defined in Section 5.12.

Exchange Rate: on any date, (i) with respect to Canadian Dollars in relation to
Dollars, the spot rate as quoted by Bank of America as its noon spot rate at
which Dollars are offered on such date for Canadian Dollars, (ii) with respect
to Dollars in relation to Canadian Dollars, the spot rate as quoted by Bank of
America as its noon spot rate at which Canadian Dollars are

 

24



--------------------------------------------------------------------------------

offered on such date for Dollars, (iii) with respect to Euros in relation to
Dollars, the spot rate as quoted by Bank of America as its noon spot rate at
which Dollars are offered on such date for Euros, (iv) with respect to Dollars
in relation to Euros, the spot rate as quoted by Bank of America as its noon
spot rate at which Euros are offered on such date for Dollars, (v) with respect
to Sterling in relation to Dollars, the spot rate as quoted by Bank of America
as its noon spot rate at which Dollars are offered on such date for Sterling and
(vi) with respect to Dollars in relation to Sterling, the spot rate as quoted by
Bank of America as its noon spot rate at which Sterling are offered on such date
for Dollars.

Excluded Contracts: any rights or interest of a Loan Party in, to or under any
agreement, contract, license, instrument, document or other general intangible
(referred to solely for purposes of this definition as a “Contract”) to the
extent that such Contract, by the express terms of a valid and enforceable
restriction in favor of a Person who is not a Loan Party or any of its
Subsidiaries, (i) prohibits, or requires any consent or establishes any other
condition for, an assignment thereof or a grant of a security interest therein
by a Loan Party or (ii) would give any party to such Contract other than a Loan
Party or any of its Subsidiaries an enforceable right to terminate its
obligations thereunder, provided, however, that such security interest shall
attach immediately at such time as the condition causing such abandonment,
invalidation, unenforceability or breach or termination, as the case may be,
shall be remedied and, to the extent severable, shall attach immediately to any
portion of such Contracts that does not result in any of the consequences
specified in the immediately preceding clauses (i) or (ii) including, without
limitation, any proceeds of such Contracts.

Excluded Deposit Accounts: the following Deposit Accounts: (A) Deposit Accounts
of any Loan Party exclusively used for payroll, payroll taxes or employee
benefits, (B) cash accounts of any Loan Party the average daily balance in any
month which does not exceed more than the Dollar Equivalent of $100,000 at any
time for any single account, and not more than $500,000 for all accounts in the
aggregate at any time and (C) accounts solely containing identifiable proceeds
of assets of Holdings or any Subsidiary not constituting ABL Priority
Collateral.

Excluded Parties: Cooper-Standard Foundation Inc., any U.S. Subsidiary which is
not a Wholly-Owned Subsidiary, any U.S. Subsidiary of a CFC, and any Subsidiary
prohibited by Applicable Law of any Governmental Authority from guaranteeing the
Obligations or giving any Lien in support thereof; provided, however, if
Applicable Law changes and permits any such Subsidiary to guarantee the
Obligations or give a Lien in support thereof, then such Subsidiary shall
promptly do so in accordance with the terms hereof.

Excluded Products: investments held by any Lender or its Affiliates, including
cash, Cash Equivalents and other products which do not constitute a monetary
obligation in favor of such institution.

Excluded Swap Obligation: with respect to any Loan Party, each Swap Obligation
as to which, and only to the extent that, a Loan Party’s guaranty of or grant of
a Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because such Loan Party does not constitute an “eligible
contract participant” as defined in the act (determined after giving effect to
Section 5.10 and any other keepwell, support or other agreement for the benefit
of such Loan Party, and all guarantees of Swap Obligations by other Loan
Parties) when such guaranty or grant of Lien becomes effective with respect to
the Swap Obligation. If a Hedging Agreement governs more than one Swap
Obligation, only the Swap Obligation(s) or portions thereof described in the
foregoing sentence shall be Excluded Swap Obligation(s).

 

25



--------------------------------------------------------------------------------

Excluded Tax: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income or net profits (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 12.10) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.8, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 5.9 and (d) any
U.S. federal withholding Taxes imposed under FATCA. Notwithstanding the
foregoing, United States withholding Taxes shall not be “Excluded Taxes” if such
withholding Taxes arise on or after the implementation of the transactions
contemplated by the Reallocation Agreement.

Existing Letters of Credit: means the letters of credit set forth on Schedule
1.1(c).

Existing Loan Agreement: as defined in the Recitals to this Agreement.

External Subsidiary: a Wholly-Owned Foreign Subsidiary (or any Subsidiary
thereof) of Holdings which is not a Loan Party.

Extraordinary Expenses: all costs, expenses or advances that Agent may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of a Loan Party, including those relating to (a) any audit,
inspection, repossession, storage, repair, appraisal, insurance, manufacture,
preparation or advertising for sale, sale, collection, or other preservation of
or realization upon any Collateral; (b) any action, arbitration or other
proceeding (whether instituted by or against Agent, any Lender, any Loan Party,
any representative of creditors of a Loan Party or any other Person) in any way
relating to any Collateral (including the validity, perfection, priority or
avoidability of Agent’s Liens with respect to any Collateral), Loan Documents,
Letters of Credit or Obligations, including any lender liability or other
Claims; (c) the exercise, protection or enforcement of any rights or remedies of
Agent in, or the monitoring of, any Insolvency Proceeding; (d) settlement or
satisfaction of any taxes, charges or Liens with respect to any Collateral;
(e) any Enforcement Action; (f) negotiation and documentation of any
modification, waiver, workout, restructuring or forbearance with respect to any
Loan Documents or Obligations; and (g) Protective Advances. Such costs, expenses
and advances include transfer fees, Other Taxes, storage fees, insurance costs,
permit fees, utility reservation and standby fees, legal fees, appraisal fees,
brokers’ fees and commissions, auctioneers’ fees and commissions, accountants’
fees, environmental consultants’ fees, wages and salaries paid to employees of
any Loan Party or independent contractors in liquidating any Collateral, and
travel expenses.

 

26



--------------------------------------------------------------------------------

Facility Commitment: with respect to the commitment of a U.S. Lender, its
U.S./European Revolver Commitment and, with respect to a Canadian Lender, its
Canadian Revolver Commitment; and the term “Facility Commitments” means,
collectively, the Facility Commitments of U.S. Lenders and the Facility
Commitments of Canadian Lenders. To the extent any Lender has both a U.S.
Revolver Commitment and a Canadian Revolver Commitment, such Commitments shall
be considered as separate Commitments for purposes of this definition.

Facility Commitment Increase Effective Date: as defined in Section 2.1.4(f).

Facility Termination Date: March 1, 2018.

FATCA: Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

Federal Funds Rate: for any date, (a) the weighted average of interest rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on the applicable Business Day (or on the
preceding Business Day, if the applicable day is not a Business Day), as
published by the Federal Reserve Bank of New York on the next Business Day; or
(b) if no such rate is published on the next Business Day, the average rate
(rounded up, if necessary, to the nearest 1/100 of 1%) charged to Bank of
America on the applicable day on such transactions, as determined by Agent.

Financial Administration Act: Financial Administration Act (Canada) and all
regulations and schedules thereunder.

Financial Covenant Trigger Period: the period (a) commencing on the day that an
Event of Default occurs, or Average Period Availability (for a one-day period)
is less than the greater of (i) $15,000,000 and (ii) 10% of the Commitments at
such time; and (b) continuing until, during the preceding thirty
(30) consecutive days, no Event of Default has existed and Average Period
Availability has been greater than the greater of (i) $15,000,000 and (ii) 10%
of the Commitments at such time.

Fiscal Quarter: each period of three (3) calendar months, commencing on the
first (1st) day of a Fiscal Year.

Fiscal Year: the fiscal year of each of the Loan Parties for accounting and tax
purposes, in each case, ending on December 31 of each year.

Fixed Charge Coverage Ratio: for Holdings and its Subsidiaries on any date of
determination, the ratio, determined on a consolidated basis for the most recent
twelve (12) calendar month period then ended on such date of determination, of
(a) EBITDA minus Capital Expenditures (except those financed with Borrowed Money
other than Revolver Loans), and cash taxes paid (net of cash tax refunds
received during such period), in each case during such period to (b) Fixed
Charges during such period.

Fixed Charge Coverage Ratio Test Period: with respect to each calendar month,
the immediately preceding twelve (12) calendar month period ending on the last
day of the prior calendar month.

 

27



--------------------------------------------------------------------------------

Fixed Charges: for any period and for Holdings and its Subsidiaries included in
any applicable calculation of Fixed Charge Coverage Ratio, the sum of
(calculated on a consolidated basis solely with respect to those Persons
specified to be included in such calculation), without duplication:

(a) cash interest expense (net of any interest income);

(b) Permitted Securitization Expenses;

(c) scheduled principal payments in respect of Borrowed Money, as determined on
the first day of the applicable period (or if such Debt was incurred on a
subsequent date, on such date); but excluding, for the avoidance of doubt,
(i) payments made on Revolving Loans and Swingline Loans during such period and
(ii) voluntary prepayments constituting Specified Transactions pursuant to
clause (f) of the definition of Specified Transactions;

(d) all regularly scheduled Distributions made by Holdings in cash; and

(e) mandatory cash contributions made to any Pension Plan less (without
duplication) the profit and loss statement charge (or benefit with respect to
such pension funding obligations for such period).

Floating Rate Loan: a U.S. Base Rate Loan, a Canadian Prime Rate Loan or a
Canadian Base Rate Loan, as the context requires.

FLSA: the Fair Labor Standards Act of 1938.

Foreign Plan: any material employee benefit plan or arrangement (a) maintained
or contributed to by any Loan Party or Affiliate that is not subject to the laws
of the United States or Canada; or (b) mandated by a government other than the
United States or Canada for employees of any Loan Party or Affiliate.

Foreign Subsidiary: a Subsidiary of Holdings that is not a U.S. Domiciled Loan
Party; provided, however, this definition shall not include any Excluded Parties
that are U.S. Subsidiaries.

Fronting Exposure: a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent allocated to other Lenders
under Section 4.2 or, in the case of LC Obligations, Cash Collateralized by the
Defaulting Lender.

FSCO: The Financial Services Commission of Ontario or like body in any other
province of Canada with whom a Canadian Pension Plan is registered in accordance
with Applicable Law and any other Governmental Authority succeeding to the
functions thereof.

Full Payment: with respect to any Obligations (other than indemnity obligations
that are not currently due and payable): (a) the full and indefeasible cash
payment thereof in the applicable currency required hereunder, including any
interest, fees and other charges accruing during an Insolvency Proceeding
(whether or not allowed in the proceeding) and (b) if such Obligations are LC
Obligations consisting of undrawn Letters of Credit, Cash Collateralization
thereof (or delivery of a standby letter of credit acceptable to Agent in its
discretion, in the amount of required Cash Collateral). No Loans shall be deemed
to have been paid in full until all Commitments related to such Loans have
expired or been terminated.

 

28



--------------------------------------------------------------------------------

GAAP: generally accepted accounting principles in effect in the United States,
from time to time, applied consistently.

General Intangibles: as defined in the UCC (and/or with respect to any General
Intangible of a Canadian Facility Loan Party, an “intangible” as defined in the
PPSA).

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, all Governmental Authorities.

Governmental Authority: any federal, state, provincial, municipal, foreign or
other governmental department, agency, commission, board, bureau, court,
tribunal, instrumentality, political subdivision, or other entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions for or pertaining to any government or court, in each case whether it
is or is not associated with the United States, a state, district or territory
thereof, Canada, a province or territory thereof, or the Netherlands.

Guarantor Payment: as defined in Section 5.10.3.

Guarantee: each guarantee agreement (including this Agreement and the Canadian
Facility Guarantee) executed by a Guarantor in favor of Agent guaranteeing all
or any portion of any Canadian Facility Obligation or U.S./European Facility
Obligation.

Guarantors: Canadian Facility Guarantors, U.S./European Facility Guarantors, and
each other Person (if any) who guarantees payment or performance of any
Obligations.

Hazardous Materials: hazardous substances; hazardous wastes; polychlorinated
biphenyls (“PCBs”) or any substance or compound containing PCBs; exposed friable
asbestos; radon or any other radioactive materials including any source, special
nuclear or by-product material; petroleum, crude oil or any fraction thereof;
and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.

Hedging Agreement: an agreement relating to any swap, cap, floor, collar,
option, forward (excluding contracts for the acquisition of raw materials in the
Ordinary Course of Business), cross right or obligation, or combination thereof
or similar transaction, with respect to interest rate, foreign exchange,
currency, commodity, credit or equity risk.

Holdings: as defined in the preamble to this Agreement.

Holdings Note Debt: the Debt of Holdings and, to the extent guaranties are
required with respect thereto, the other U.S. Domiciled Loan Parties outstanding
under and pursuant to the Holdings Note Documents.

Holdings Note Documents: the Holdings Notes, the Holdings Note Indenture and all
other documents executed and delivered with respect to the Holdings Notes, in
each case as in effect on the Holdings Note Effective Date and as the same may
be modified or amended from time to time in accordance with the terms hereof.

 

29



--------------------------------------------------------------------------------

Holdings Note Effective Date: April 3, 2013.

Holdings Note Indenture: the Indenture dated as of the Holdings Note Effective
Date among Holdings and the other parties thereto, as in effect on the Holdings
Note Effective Date and as the same may be modified or amended from time to time
in accordance with the terms hereof.

Holdings Notes: up to $175,000,000 original aggregate principal amount of
Holdings’ unsecured notes, issued pursuant to the Holdings Note Indenture, as in
effect on the Holdings Note Effective Date and as the same may be modified or
amended from time to time in accordance with the terms hereof, and including any
additional notes issued from time to time as PIK (payment-in-kind) in respect of
interest thereon in accordance with the terms of the Holdings Note Documents.

Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a), Other Taxes.

Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.

Insolvency Proceeding: any case or proceeding or proposal commenced by or
against a Person under any state, provincial, federal or foreign law for, or any
agreement of such Person to, (a) the entry of an order for relief under the U.S.
Bankruptcy Code, or any other insolvency, debtor relief, bankruptcy,
receivership, debt adjustment law or other similar law (whether state,
provincial, federal or foreign), including the Bankruptcy and Insolvency Act
(Canada) and the CCAA; (b) the appointment of a Creditor Representative or other
custodian for such Person or any part of (i) the ABL Priority Collateral or
(ii) any material potion of its Property not constituting ABL Priority
Collateral; or (c) an assignment or trust mortgage for the benefit of creditors.

Insurance Assignment: each collateral assignment of insurance pursuant to which
a Loan Party assigns to Agent such Loan Party’s rights under any insurance
policies as Agent deems appropriate, as security for the Obligations.

Intellectual Property: all intellectual property rights and similar Property of
a Person, including inventions, designs, patents, copyrights, trademarks,
service marks, trade names, domain names, trade secrets, confidential or
proprietary information, customer lists, know-how, software and databases, all
embodiments or fixations of any of the foregoing; all related documentation; all
applications and registrations thereof; and all licenses or other rights to use,
or otherwise relating to, any of the foregoing; and all books and records
relating to any of the foregoing.

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Loan Party’s or Subsidiary’s ownership, use, marketing,
sale or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.

 

30



--------------------------------------------------------------------------------

Intercompany Equity Investments: Investments consisting of cash capital
contributions made by Holdings and its Wholly-Owned Subsidiaries to their
respective Wholly-Owned Subsidiaries, and capitalizations or forgiveness of any
Debt owed to them by a Wholly-Owned Foreign Subsidiary and outstanding under
Section 10.2.5(e); provided that at no time shall any such contributions,
capitalizations and forgiveness be made by the Loan Parties to External
Subsidiaries unless the Specified Transaction Conditions applicable to such
Investment shall have been satisfied in connection therewith.

Intercompany Loans: as defined in Section 10.2.5(e).

Interest Period: as defined in Section 3.1.4.

Interest Period Loan: a LIBOR Loan or a Canadian BA Rate Loan.

Inventory: as defined in the UCC and the PPSA, as applicable, including all
goods intended for sale, lease, display or demonstration; all work in process;
and all raw materials, and other materials and supplies of any kind that are or
could be used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease or furnishing of such goods, or otherwise used or
consumed in a Borrower’s business (but excluding equipment).

Inventory Reserve: reserves established by Agent in its Permitted Discretion, to
reflect factors that may negatively impact the Value of Inventory, including
change in salability, obsolescence, seasonality, theft, shrinkage, imbalance,
change in composition or mix, markdowns and vendor chargebacks.

Investment: any acquisition of all or substantially all assets of a Person; any
acquisition of record or beneficial ownership of any Debt or Equity Interests of
a Person; any loan, advance or capital contribution to or other investment in a
Person; any guarantee (or other similar arrangement having the effect of a
guarantee) of any payment of amounts owing by any Person; or any purchase or
ownership of a Hedging Agreement.

IRS: the United States Internal Revenue Service.

Issuing Bank Indemnitees: Issuing Banks and their officers, directors,
employees, Affiliates, agents and attorneys.

Issuing Banks: U.S. Issuing Bank and Canadian Issuing Bank.

Joint Fee Letter: the fee letter agreement among Bank of America and Holdings
dated as of March 18, 2013.

LC Application: an application by Loan Party Agent on behalf of a Borrower to an
Issuing Bank for issuance of a Letter of Credit, in form and substance
satisfactory to such Issuing Bank.

LC Conditions: the following conditions necessary for the issuance of a Letter
of Credit: (a) each of the conditions set forth in Section 6.2 (or with respect
to Letters of Credit issued on the Restatement Date, in Section 6.1); (b) after
giving effect to the issuance of a Letter of Credit for the account of the U.S.
Borrower or the European Borrower, total U.S. LC Obligations (excluding amounts
specified in clause (c) of each such definition) do not exceed the U.S./European
Letter of Credit Sublimit and no U.S./European Overadvance exists or would
result therefrom; (c) after giving effect to the issuance of a Letter of Credit
for the account of the

 

31



--------------------------------------------------------------------------------

Canadian Borrower, total Canadian LC Obligations (excluding amounts specified in
clause (c) of such definition) do not exceed the Canadian Letter of Credit
Sublimit and no Canadian Overadvance exists or would result therefrom; (d) the
expiration date of such Letter of Credit is (i) no more than three hundred sixty
five (365) days from issuance, in the case of standby Letters of Credit;
provided that such Letters of Credit may contain automatic extension provisions
in accordance with Section 2.2.1(e) or Section 2.3.1(e), as applicable, (ii) no
more than one hundred twenty (120) days from issuance, in the case of
documentary Letters of Credit, and (iii) at least fifteen (15) Business Days
prior to the Facility Termination Date; (e) with respect the issuance of Letters
of Credit for the account of the U.S. Borrower, the Letter of Credit and
payments thereunder are denominated in Dollars, Euros or Sterling; (f) with
respect the issuance of Letters of Credit for the account of the European
Borrower, the Letter of Credit and payments thereunder are denominated in Euros;
(g) with respect to the issuance of Letters of Credit for the account of the
Canadian Borrower, the Letter of Credit and payments thereunder are denominated
in Dollars or Canadian Dollars; (h) with respect to the issuance of a Letter of
Credit for the account of the European Borrower, the applicable Specified
Transaction Conditions have been satisfied, and (i) the form of the proposed
Letter of Credit is reasonably satisfactory to Agent and the applicable Issuing
Bank in their discretion.

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Loan Party Agent on behalf of a Borrower or by
any other Person to an Issuing Bank or Agent in connection with issuance,
amendment or renewal of, or payment under, any Letter of Credit.

LC Obligations: U.S. LC Obligations, European LC Obligations and Canadian LC
Obligations.

LC Request: a request for issuance of a Letter of Credit, to be provided by Loan
Party Agent on behalf of a Borrower to an Issuing Bank, in form satisfactory to
Agent and such Issuing Bank.

Lead Arrangers: Merrill Lynch, Pierce, Fenner & Smith Incorporated, Deutsche
Bank Securities Inc and J.P. Morgan Securities LLC.

Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys (for the avoidance of doubt, such definition
includes any such Person acting in its capacity as “arranger”, “bookrunner”
and/or “syndication agent”).

Lenders: as defined in the preamble to this Agreement and shall include Agent in
its capacity as a provider of Swingline Loans, U.S. Lenders and Canadian Lenders
and their respective permitted successors and assigns and, where applicable,
Issuing Banks, and any other Person who hereafter becomes a “Lender” pursuant to
an Assignment and Acceptance or a joinder agreement entered into pursuant to
Section 2.1.4.

Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Loan Party Agent.

Letter of Credit: any U.S. Letters of Credit, European Letters of Credit or
Canadian Letters of Credit; and each Existing Letter of Credit shall be deemed
to be a “Letter of Credit” for all purposes of this Agreement.

 

32



--------------------------------------------------------------------------------

LIBOR: for any Interest Period, the per annum rate of interest (rounded up, if
necessary, to the nearest 1/100th of 1%), determined by Agent at approximately
11:00 a.m. (London time) two (2) Business Days prior to commencement of such
Interest Period, for a term comparable to such Interest Period, equal to (a) the
British Bankers Association LIBOR Rate (or the successor thereto if such
association is no longer making such rate available) for the relevant currency,
as published by Reuters (or other commercially available source designated by
Agent); or (b) if the rate described in clause (a) is unavailable for any
reason, the interest rate at which deposits in the relevant currency and
approximate amount of the Loan would be offered by Agent’s London branch to
major banks in the London interbank Eurocurrency market.

LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.

LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR;
provided, however, that a U.S. Base Rate Loan bearing interest as set forth in
clause (c) of the definition of U.S. Base Rate shall not constitute a LIBOR
Revolver Loan.

License: any license or agreement under which a Loan Party or Subsidiary is
authorized to use Intellectual Property in connection with any manufacture,
marketing, distribution or disposition of Collateral, any use of Property or any
other conduct of its business.

Licensor: any Person from whom a Loan Party or Subsidiary obtains the right to
use any Intellectual Property.

Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens, security interests, pledges, security transfers,
security assignments, hypothecations, secured claims, statutory trusts, deemed
trusts, reservations of title, exceptions, encroachments, easements, servitudes,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Property, but excluding for the avoidance
of doubt, any licenses granted with respect to Intellectual Property.

List of Closing Documents: the List of Closing Documents attached hereto as
Schedule 6.1.

Loan: a Revolver Loan.

Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.7.

Loan Documents: this Agreement, the Other Agreements and the Security Documents.

Loan Parties: the Canadian Facility Loan Parties and the U.S./European Facility
Loan Parties, collectively and “Loan Party” means any of the Loan Parties,
individually.

Loan Party Agent: as defined in Section 4.4.

Loan Party Group: a group consisting of (i) Canadian Facility Loan Parties or
(ii) U.S./European Facility Loan Parties.

 

33



--------------------------------------------------------------------------------

Loan Party Group Obligations: (i) with respect to the Canadian Borrower and the
other Canadian Facility Loan Parties, the Canadian Facility Obligations,
(ii) with respect to the U.S. Borrower and the other U.S. Facility Loan Parties,
the U.S./European Facility Obligations and (iii) with respect to the European
Borrower, the European Facility Obligations.

Loan Year: each twelve (12) month period commencing on the Restatement Date and
on each anniversary of the Restatement Date.

Margin Stock: as defined in Regulation U of the Board of Governors.

Material Adverse Effect: (A) a material adverse effect on, the operations,
business, assets, properties, liabilities (actual or contingent) or condition
(financial or otherwise) of Holdings and its Subsidiaries, taken as a whole;
(B) a material impairment of the rights and remedies of Agent or any Lender
under any Loan Document; (C) a material impairment of the ability of the Loan
Parties, taken as a whole, to perform their material obligations under the Loan
Documents, taken as a whole; or (D) a material adverse effect on the value of
any substantial portion of the ABL Priority Collateral.

Material Contract: any agreement or arrangement to which a Loan Party or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract in respect of Holdings and its Subsidiaries, taken as a whole,
under any securities law applicable to such Loan Party or Subsidiary, including
the Securities Act of 1933; or (b) for which breach, termination, nonperformance
or failure to renew could reasonably be expected to have a Material Adverse
Effect.

Maximum Canadian Facility Amount: on any date of determination, the lesser of
(i) the Canadian Revolver Commitments on such date and (ii) $20,000,000 (or such
greater or lesser amount after giving effect to any increases or reductions in
the Commitments pursuant to Section 2.1.4); it being acknowledged and agreed
that at no time can the sum of the Maximum Canadian Facility Amount plus the
Maximum U.S./European Facility Amount exceed the Maximum Facility Amount in
effect at such time.

Maximum European Subline Amount: on any date of determination, the lesser of
(a) the Dollar Equivalent of $50,000,000 and (b) an amount equal to the (i) the
U.S. Borrowing Base on such date of determination minus (ii) the U.S. Revolver
Exposure on such date of determination; it being acknowledged and agreed that at
no time can the sum of the Maximum European Subline Amount plus the U.S.
Revolver Exposure on such date of determination exceed the Maximum U.S./European
Facility Amount in effect at such time.

Maximum Facility Amount: $150,000,000, or such greater or lesser amount as shall
then be in effect after giving effect to any increase or reduction in the
Commitments pursuant to Section 2.1.4.

Maximum U.S./European Facility Amount: on any date of determination, the lesser
of (i) the U.S./European Revolver Commitments on such date and (ii) $130,000,000
(or such greater or lesser amount after giving effect to any increases or
reductions in the Commitments pursuant to Section 2.1.4); it being acknowledged
and agreed that at no time can the sum of the Maximum U.S./European Facility
Amount plus the Maximum Canadian Facility Amount exceed the Maximum Facility
Amount in effect at such time.

 

34



--------------------------------------------------------------------------------

Moody’s: Moody’s Investors Service, Inc., and its successors.

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five (5) plan years,
has made or been obligated to make contributions, but excluding, for greater
certainty, any Canadian Multi-Employer Plan.

Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Loan Party or
Subsidiary in cash from such disposition, net of (a) reasonable and customary
costs and expenses actually incurred in connection therewith, including legal
fees and sales commissions; (b) amounts applied to repayment of Debt secured by
a Permitted Lien senior to Agent’s Liens on Collateral sold; (c) transfer or
similar taxes; and (d) reserves and escrows for indemnities and any other
contingent liabilities, until such reserves are no longer needed (after which,
any such amounts previously held as reserves or escrows shall become Net
Proceeds when received).

New Preferred Stock: shares of 7% cumulative participating convertible preferred
stock, par value $0.001 per share, of Holdings.

NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage of the Value of Inventory expected to be realized at an orderly,
negotiated sale held within a reasonable period of time, net of all liquidation
expenses, as determined from the most recent appraisal of the Loan Parties’
Inventory performed by an appraiser and on terms reasonably satisfactory to
Agent; it being acknowledged that there may be different NOLV Percentages for
different segments of Inventory (e.g., raw materials, intermediate goods,
finished goods).

Notes: each Revolver Note or other promissory note executed by a Borrower to
evidence any Obligations.

Notice of Borrowing: a Notice of Borrowing to be provided by Loan Party Agent to
request a Borrowing of Loans, in the form attached hereto as Exhibit B or
otherwise in form satisfactory to Agent.

Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Loan Party Agent to request a conversion or continuation of any
Loans as LIBOR Loans or Canadian BA Rate Loans, in the form attached hereto as
Exhibit C or otherwise in form satisfactory to Agent.

Obligations: all (a) principal of and premium, if any, on the Loans, (b) U.S. LC
Obligations and other obligations of the U.S. Facility Loan Parties with respect
to Letters of Credit issued for the account of the U.S. Borrower, (c) European
LC Obligations and other obligations of the U.S./European Facility Loan Parties
with respect to Letters of Credit issued for the account of the European
Borrower, (d) Canadian LC Obligations and other obligations of the Canadian
Facility Loan Parties with respect to Letters of Credit issued for the account
of the Canadian Borrower, (e) interest, expenses, fees and other sums payable by
the Loan Parties under the Loan Documents, (f) obligations of the Loan Parties
under any indemnity for Claims, (g) Extraordinary Expenses, (h) Secured Bank
Product Obligations, (i) Debts, obligations and liabilities of any kind owing by
the Loan Parties with respect to any Designated Foreign Guaranty and (j) other
Debts, obligations and liabilities of any kind owing by the Loan Parties

 

35



--------------------------------------------------------------------------------

pursuant to the Loan Documents, whether now existing or hereafter arising,
whether evidenced by a note or other writing, whether allowed in any Insolvency
Proceeding, whether arising from an extension of credit, issuance of a letter of
credit, acceptance, loan, guarantee, indemnification or otherwise, and whether
direct or indirect, absolute or contingent, due or to become due, primary or
secondary, or joint or several; provided, that Obligations of a Loan Party shall
not include its Excluded Swap Obligations.

OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.

Ordinary Course of Business: the ordinary course of business of any Person,
consistent with past practices or reasonable extensions thereof, and undertaken
in good faith.

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
memorandum of association, voting trust agreement, or similar agreement or
instrument governing the formation or operation of such Person.

Original Closing Date: May 27, 2010.

OSHA: the Occupational Safety and Hazard Act of 1970.

Other Agreement: each: Note; LC Document; Agent Fee Letter; Joint Fee Letter;
Collateral Access Agreement; Permitted Senior Secured Debt Intercreditor
Agreement (if any); Borrowing Base Certificate, Compliance Certificate; or other
document or agreement (other than this Agreement or a Security Document) now or
hereafter delivered by or on behalf of a Loan Party or other Person to Agent or
a Lender in connection with any transactions relating hereto.

Other Connection Taxes: means, with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a Lien under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

Other Taxes: means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 12.10).

Overadvance: a Canadian Overadvance or U.S./European Overadvance, as the context
requires.

Overadvance Loan: a Canadian Overadvance Loan and/or a U.S./European Overadvance
Loan, as the context requires.

Participant: as defined in Section 13.2.1.

 

36



--------------------------------------------------------------------------------

Participating Member State: each state so described in any EMU Legislation.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

Payment Item: each check, draft or other item of payment payable to a Loan
Party, including those constituting proceeds of any Collateral.

PBA: the Pensions Benefits Act (Ontario) or any other Canadian federal or
provincial pension benefit standards legislation pursuant to which any Canadian
Pension Plan is registered.

PBGC: the Pension Benefit Guaranty Corporation.

Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Loan Party or ERISA
Affiliate or to which the Loan Party or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five (5) plan years, and, for greater certainty, excludes any
Canadian Pension Plan or any Canadian Multi-Employer Plan.

Perfection Certificate: a certificate in the form of Exhibit F or any other form
approved by Agent.

Permitted Acquisition: any Acquisition by a Loan Party which is consented to by
Agent and Required Lenders or where:

(i) the business, division or operating units or other assets or properties
acquired are for use, or the Person acquired is engaged, in the same or
substantially similar businesses or manufacturing processes (or reasonable
extensions thereof or incidental thereto) engaged in by such Borrower or
Subsidiary on such date;

(ii) the Specified Transaction Conditions shall have been satisfied in
connection therewith;

(iii) in the case of the Acquisition of any Person, the board of directors or
similar governing body of such Person has approved such Acquisition and such
Person shall not have announced that it will oppose such Acquisition or shall
not have commenced any action which alleges that such Acquisition will violate
any Applicable Law;

(iv) reasonably prior to any such Acquisition made with cash consideration in
excess of $20,000,000, Agent shall have received an acquisition summary with
respect to the Person and/or business or division to be acquired, such summary
to include a reasonably detailed description thereof (including financial
statements for the most recent twelve (12) month period for which they are
available and as otherwise available), including the basic terms and conditions
of the proposed Acquisition;

(v) if such Acquisition is of 100% of the Equity Interests of a Person
(including via merger or consolidation) organized under the laws of Canada or
any province or territory thereof or the laws of the United States or any state
or district hereof, the provisions of Section 10.1.9 shall have been fully
satisfied with respect to such acquired Person;

 

37



--------------------------------------------------------------------------------

(vi) if the assets acquired in such Acquisition are intended to be included in
the U.S. Borrowing Base or the Canadian Borrowing Base, prior to any such
inclusion, (1) Agent and the Applicable Lenders shall be provided with such
information as they shall reasonably request to complete their evaluation of any
such Collateral and (2) the Asset Review and Approval Conditions shall have been
satisfied;

(vii) if the Acquisition is structured as a merger or amalgamation involving a
Loan Party, or, to the extent permitted pursuant to Section 10.2.7(a), a
Borrower, such Loan Party (unless such Loan Party is a newly formed inactive
merger Subsidiary formed for purposes of effecting such Acquisition) or, if
applicable, such Borrower, shall be the surviving entity and such merger or
amalgamation is permitted pursuant to Section 10.2.7(a); and

(viii) no Loan Party or Affiliate thereof shall, in connection with any such
Acquisition, assume or remain liable with respect to any Debt or other liability
(including any material tax liability or liability with respect to any Pension
Plan, a Plan providing for post-employment medical or life insurance benefits,
Foreign Plan or Canadian Pension Plan) of the seller or the business, person or
properties acquired, except to the extent permitted by Section 10.2.1(f).

Permitted Collateral Liens: the Liens described in Section 10.2.2(a), (c), (d),
(f), (g), (i), (j), (n), (p), (q), (r), (s), (z), (aa), (bb) and (hh).

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Restatement Date and set forth on Schedule 1.1(b), and any
extension or renewal thereof that does not increase the amount of such
Contingent Obligation when extended or renewed and otherwise satisfies the
Refinancing Condition; (d) incurred in the Ordinary Course of Business with
respect to surety, appeal or performance bonds, or other similar obligations;
(e) arising from customary indemnification obligations in favor of purchasers in
connection with dispositions of Property permitted hereunder; (f) arising under
the Loan Documents; (g) arising under the Senior Note Documents to the extent
the underlying Senior Note Debt is otherwise permitted pursuant to
Section 10.2.1(i); (h) arising under the Permitted Senior Secured Debt Documents
to the extent the underlying Permitted Senior Secured Debt is otherwise
permitted pursuant to Section 10.2.1(l); (i) consisting of guarantees
(w) arising under any Designated Foreign Guaranty, (x) by the Loan Parties of
each other’s Debt and lease and other contractual obligations permitted under
this Agreement, (y) by External Subsidiaries of each other’s and each Loan
Party’s Debt and lease and other contractual obligations permitted under this
Agreement or (z) by any Loan Party of any Debt and lease and other contractual
obligations permitted under this Agreement of any External Subsidiary; provided
that at no time shall any Contingent Obligations under sub-clause (w) or this
sub-clause (z) be incurred unless the Specified Transaction Conditions
applicable to the incurrence of such Contingent Obligations shall have been
satisfied in connection therewith; (j) to the extent arising under the Holdings
Note Documents (including in the nature of a required guaranty of the
obligations thereunder by the U.S. Borrower and the other U.S. Domiciled Loan
Parties); and (k) consisting of Contingent Obligations of a type not described
in clauses (a) through (j) of this definition and not otherwise prohibited by
the terms of this Agreement or the other Loan Documents so long as the Specified
Transaction Conditions applicable to the incurrence of such Contingent
Obligations shall have been satisfied in connection therewith.

 

38



--------------------------------------------------------------------------------

Permitted Discretion: a determination made in good faith and in the exercise of
reasonable (from the perspective of a secured asset-based lender) business
judgment, following either (x) consultation with the Loan Party Agent or (y) two
(2) Business Days’ advance notice to the Borrowers.

Permitted Holders: any funds or accounts managed by Capital World Investors;
Lord, Abbott & Co.; Oak Hill Advisors, L.P.; and Silver Point Capital, L.P.

Permitted Lien: as defined in Section 10.2.2.

Permitted Purchase Money Debt: Purchase Money Debt of the Loan Parties and
Subsidiaries that is unsecured or secured only by a Purchase Money Lien, as long
as the aggregate amount does not exceed $50,000,000 outstanding at any time.

Permitted Securitization: means any transaction or series of transactions that
may be entered into by any External Subsidiary pursuant to which it may sell,
convey, contribute to capital or otherwise transfer (which sale, conveyance,
contribution to capital or transfer may include or be supported by the grant of
a security interest) accounts receivable or interests therein and all collateral
securing such receivables, all contracts and contract rights, purchase orders,
security interests, financing statements or other documentation in respect of
such receivables, any guarantees, indemnities, warranties or other obligations
in respect of such receivables, any other assets that are customarily
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving receivables similar
to such receivables and any collections or proceeds of any of the foregoing
(collectively, the “Related Assets”) (i) to a trust, partnership, corporation or
other Person (other than Holdings or any Subsidiary, other than a Subsidiary
formed solely for the purpose of, and that engages only in, Permitted
Securitizations, an “SPE Subsidiary”), which transfer is funded in whole or in
part, directly or indirectly, by the incurrence or issuance by the transferee or
any successor transferee of Debt, fractional undivided interests or other
securities that are to receive payments from, or that represent interests in,
the cash flow derived from such receivables and Related Assets or interests in
such receivables and Related Assets, or (ii) directly to one or more investors
or other purchasers (other than Holdings or any Subsidiary), it being understood
that a Permitted Securitization may involve (A) one or more sequential transfers
or pledges of the same receivables and Related Assets, or interests therein
(such as a sale, conveyance or other transfer to an SPE Subsidiary followed by a
pledge of the transferred receivables and Related Assets to secure Debt incurred
by the SPE Subsidiary), and all such transfers, pledges and Debt incurrences
shall be part of and constitute a single Permitted Securitization, and
(B) periodic transfers or pledges of receivables and/or revolving transactions
in which new receivables and Related Assets, or interests therein, are
transferred or pledged upon collection of previously transferred or pledged
receivables and Related Assets, or interests therein, provided that any such
transactions shall provide for recourse to such External Subsidiary (other than
any SPE Subsidiary) only in respect of the cash flows in respect of such
receivables and Related Assets and to the extent of other customary
securitization undertakings (as determined in good faith by the board of
directors of the appropriate External Subsidiary) in the jurisdiction relevant
to such transactions (such undertakings, “Standard Securitization
Undertakings”); provided that, for the avoidance of doubt, (1) no portion of the
Debt or any other obligations (contingent or otherwise)

 

39



--------------------------------------------------------------------------------

of any External Subsidiary or SPE Subsidiary is guaranteed by any Loan Party, is
recourse to or obligates any Loan Party, or subjects any property or asset of
any Loan Party, directly or indirectly (other than with respect to its equity
ownership interest in any External Subsidiary), contingently or otherwise, to
the satisfaction of obligations incurred in such transactions; and (2) no Loan
Party has any obligation to maintain or preserve the financial condition of an
SPE Subsidiary or cause such entity to achieve certain levels of operating
results. The “amount” or “principal amount” of any Permitted Securitization
shall be deemed at any time to be (1) the aggregate principal or stated amount
of the Debt, fractional undivided interests (which stated amount may be
described as a “net investment” or similar term reflecting the amount invested
in such undivided interest) or other securities incurred or issued pursuant to
such Permitted Securitization, in each case outstanding at such time, or (2) in
the case of any Permitted Securitization in respect of which no such Debt,
fractional undivided interests or securities are incurred or issued, the cash
purchase price paid by the buyer in connection with its purchase of receivables
less the amount of collections received in respect of such receivables and paid
to such buyer, excluding any amounts applied to purchase fees or discount or in
the nature of interest.

Permitted Securitization Expenses: commissions, discounts, yield, other fees and
charges, and any other amounts during any applicable period comparable to or in
the nature of interest, in each case accrued during any applicable period in
connection with Permitted Securitizations.

Permitted Senior Secured Debt: one or more issues of secured Debt incurred by
any Loan Party or any of its Subsidiaries pursuant to Section 10.2.1(l) and
designated as Permitted Senior Secured Debt by written notice to Agent so long
as (i) any such Debt of a U.S. Domiciled Loan Party and/or a Canadian Domiciled
Loan Party does not have a maturity prior to May 1, 2018 and (ii) in case such
debt is incurred by a U.S. Domiciled Loan Party and/or a Canadian Domiciled Loan
Party, such Loan Party shall have delivered such collateral documents as Agent
has reasonably requested in connection with the incurrence of such Debt in order
to grant to Agent a perfected second priority security interest in the
Collateral other than the ABL Priority Collateral of the U.S. Domiciled Loan
Parties and/or Canadian Domiciled Loan Parties, as applicable, and such
documents shall be in full force and effect and (iii) in case such debt is
incurred by a U.S. Domiciled Loan Party and/or a Canadian Domiciled Loan Party,
the Permitted Senior Secured Debt Intercreditor Agreement is entered into and in
full force and effect and, to the extent the Permitted Senior Secured Debt
Collateral Agent in respect of such Debt is not a party thereto (in its capacity
as Permitted Senior Secured Debt Collateral Agent in respect of such Debt), such
Permitted Senior Secured Debt Collateral Agent shall become a party to the
Permitted Senior Secured Debt Intercreditor Agreement on or before entering into
the Permitted Senior Secured Debt Documents in respect of such Debt by executing
and delivering a joinder thereto, in the form specified therein.

Permitted Senior Secured Debt Collateral Agent: each relevant Person that acts
as a collateral agent, collateral trustee or in a similar capacity under the
Permitted Senior Secured Debt Documents in respect of an issuance of Permitted
Senior Secured Debt (and its successors and assigns in such capacity).

Permitted Senior Secured Debt Documents: all loan agreements, indentures,
purchase agreements, notes, guarantees, security documents and other documents
executed and delivered with respect to any Permitted Senior Secured Debt, as in
effect on the date of first incurrence of such Permitted Senior Secured Debt and
as the same may be amended, modified and/or supplemented from time to time in
accordance with the terms hereof and the Permitted Senior Secured Debt
Intercreditor Agreement.

 

40



--------------------------------------------------------------------------------

Permitted Senior Secured Debt Intercreditor Agreement: a lien subordination and
intercreditor agreement, in form and substance acceptable to the Lead Arrangers
on prevailing market terms for similar transactions (as reasonably determined by
the Lead Arrangers in their discretion), among Agent, the Loan Parties party to
any Permitted Senior Secured Debt Document and the Permitted Senior Secured Debt
Collateral Agent, as amended, modified or supplemented from time to time in
accordance with the terms thereof and hereof.

Permitted Senior Secured Debt Priority Collateral: any and all Collateral other
than the ABL Priority Collateral.

Permitted Senior Secured Debt Security Documents: the “Security Documents” (or
similar term) as defined in the Permitted Senior Secured Debt Documents.

Person: any individual, corporation, limited liability company, unlimited
liability company, partnership, joint venture, joint stock company, land trust,
business trust, unincorporated organization, Governmental Authority or other
entity.

Plan: any material “employee benefit plan” (as defined in Section 3(3) of
ERISA), and any material payroll practice and other material employee benefit
plan, policy, program, agreement or arrangement, including retirement, pension,
profit sharing, employment, individual consulting or other compensation
agreement, collective bargaining agreement, bonus or other incentive
compensation, retention, stock purchase, equity or equity-based compensation,
deferred compensation, change of control, severance, sick leave, vacation,
loans, salary continuation, hospitalization, health, life insurance, educational
assistance, or other fringe benefit or perquisite plan, policy, agreement which
is or was sponsored, maintained or contributed to by, or required to be
contributed to by, any Loan Party or Affiliate thereof or with respect to which
a Loan Party or ERISA Affiliate has or could have any obligation or liability,
contingent or otherwise, in any case, that is subject to U.S. law (and not other
foreign jurisdictions) and excluding, for greater certainty, Canadian Pension
Plans and Foreign Plans.

Platform: as defined in Section 14.3.3.

PPSA: the Personal Property Security Act (Ontario) and the regulations
thereunder; provided, however, if validity, perfection and effect of perfection
and non-perfection of Agent’s security interest in and Lien on any Collateral of
any Canadian Domiciled Loan Party are governed by the personal property security
laws of any jurisdiction other than Ontario, PPSA shall mean those personal
property security laws (including the Civil Code of Quebec) in such other
jurisdiction for the purposes of the provisions hereof relating to such
validity, perfection, and effect of perfection and non-perfection and for the
definitions related to such provisions, as from time to time in effect.

Pro Forma Basis: in connection with any calculation of compliance with any
financial covenant or financial term under this Agreement, (a) such compliance
with the Fixed Charge Coverage Ratio shall be calculated giving effect to any
Specified Transaction as if such Specified Transaction (and all other Specified
Transactions consummated or made since the first (1st) day of the Fixed Charge
Coverage Ratio Test Period most recently ended) happened on the first (1st)

 

41



--------------------------------------------------------------------------------

day of the Fixed Charge Coverage Ratio Test Period most recently ended,
including (i) the incurrence of any Debt by any Loan Party or any of their
Subsidiaries in connection with any such Specified Transaction, (ii) any
repayment or redemption of other Debt of any Loan Party or any of their
Subsidiaries in connection with any such Specified Transaction and (iii) the
making of any Distribution by any Loan Party or any of their Subsidiaries in
connection with any such Specified Transaction, (b) determinations of EBITDA
shall be made giving pro forma effect to any Acquisition consummated since the
first (1st) day of the Fixed Charge Coverage Ratio Test Period most recently
ended, with such EBITDA to be determined as if such Acquisition was consummated
on the first (1st) day of the Fixed Charge Coverage Ratio Test Period most
recently ended, and (c) maintenance of Availability shall be calculated giving
effect to such Specified Transaction, including (i) any disposition of
Collateral in any such Specified Transaction and (ii) the acquisition of any
additional Collateral in any such Specified Transaction which is approved by
Agent for inclusion in the calculation of the Canadian Borrowing Base or the
U.S. Borrowing Base, to the extent applicable. In calculating interest expense
on Debt incurred under clause (a) (i) of the immediately preceding sentence,
such Debt shall be deemed to have borne interest (a) in the case of fixed rate
Debt, at the rate applicable thereto or (b) in the case of floating rate Debt,
at the rates which were or would have been applicable thereto during the period
when such Debt was or was deemed to be outstanding, in each case as reasonably
calculated by Loan Party Agent.

Pro Rata: (a) when used with reference to a Lender’s (i) share on any date of
(A) the total Facility Commitments to a Borrower or (B) Loans to be made to a
Borrower, (ii) participating interests in LC Obligations (excluding amounts
specified in clause (c) of such definition) to such Borrower, (iii) share of
payments made by such Borrower with respect to such Borrower’s Obligations,
(iv) increases or reductions to the Canadian Revolver Commitments or the
U.S./European Revolver Commitments pursuant to Section 2.1.4, and (v) obligation
to pay or reimburse Agent for Extraordinary Expenses owed by or in respect of
such Borrower or to indemnify any Indemnitees for Claims relating to such
Borrower, a percentage (expressed as a decimal, rounded to the ninth decimal
place) derived by dividing the amount of the Facility Commitment of such Lender
to such Borrower on such date by the aggregate amount of the Facility
Commitments of all Lenders to such Borrower on such date (or if such Facility
Commitments have been terminated, by reference to the respective Facility
Commitments as in effect immediately prior to the termination thereof) or
(b) when used for any other reason, a percentage (expressed as a decimal,
rounded to the ninth (9th) decimal place) derived by dividing the aggregate
amount of Lender’s Commitments on such date by the aggregate amount of the
Commitments of all Lenders on such date (or if any such Commitments have been
terminated, such Commitments as in effect immediately prior to the termination
thereof).

Proceeds of Crime Act: the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) (or any successor statute), as amended from time to time,
and includes all regulations thereunder.

Properly Contested: with respect to any obligation of any Person, (a) the
obligation is subject to a bona fide dispute regarding amount or such Person’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP; and
(d) if the obligation results from entry of a judgment or other order, such
judgment or order is stayed pending appeal or other judicial review or covered
by insurance.

 

42



--------------------------------------------------------------------------------

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Protective Advances: as defined in Section 2.1.6.

Purchase Money Debt: (a) Debt (other than the Obligations, the Senior Note Debt,
the Holdings Note Debt and the Permitted Senior Secured Debt) for payment of any
of the purchase price of fixed assets or the costs of improvement or
construction thereof; (b) Debt (other than the Obligations, the Senior Note
Debt, the Holdings Note Debt and the Permitted Senior Secured Debt) incurred
within one-hundred eighty (180) days before or after acquisition of any fixed
assets, for the purpose of financing any of the purchase price, improvement or
construction thereof; (c) any renewals, extensions or refinancings thereof;
provided that the Refinancing Conditions are satisfied with respect thereto; and
(d) to the extent not covered above, obligations under Capital Leases permitted
hereunder.

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired, constructed or improved with such Debt.

Qualified ECP: a Loan Party with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.

RCRA: the Resource Conservation and Recovery Act, as amended, (42 U.S.C. §§
6991-6991i).

RDPRM: Quebec Register of Personal and Movable Real Rights or Registre des
droits personnels et reels mobiliers du Quebec.

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

Reallocation Agreement: the amended and restated reallocation agreement dated as
of the date hereof among Agent, the Lenders and each Issuing Bank transferring
ownership of debt among the Lenders after a Designation Date, as amended,
modified or supplemented from time to time.

Recipient: means (a) Agent, (b) any Lender, (c) any Issuing Bank and (d) any
other recipient of any payment made by or on account of any Loan Party under any
Loan Document.

Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, refinanced or renewed, except by an amount equal to a
reasonable premium or other reasonable amounts paid, and fees and expenses
reasonably incurred in connection with such extension, refinancing or renewal,
and by an amount equal to any existing commitments unutilized thereunder or as
otherwise permitted hereunder; (b) it has a final maturity no sooner than, and a
weighted average life no less than, the Debt being extended, refinanced or
renewed; (c) it is subordinated to the Obligations at least to the same extent,
if any, as the Debt being extended, refinanced or renewed; (d) the
representations, covenants and defaults applicable to it, taken as a whole, are
no less favorable to the Loan Parties than those applicable to the Debt being
extended, refinanced or renewed; (e) no additional Lien is granted to secure it;
(f) no additional Person is obligated on such Debt, except with respect to any
additional guarantees given by additional Loan Parties hereunder; and (g) upon
giving effect to it, no Default or Event of Default exists or would result
therefrom.

 

43



--------------------------------------------------------------------------------

Refinancing Debt: Debt that is the result of an extension, renewal, or
refinancing of Debt permitted under Section 10.2.1 (b), (d), (f), (h), (i),
(t) or (u).

Report: as defined in Section 12.2.3.

Reportable Event: any of the events set forth in Section 4043(b) or (c) of ERISA
and regulations thereunder, excluding, however, such events as to which the PBGC
by regulations has waived the requirement of Section 4043(a) of ERISA that it be
notified within 30 days of the occurrence of such event.

Required Facility Lenders: at any date of determination thereof, Lenders having
Facility Commitments to a Borrower representing more than 50% of the aggregate
Facility Commitments to such Borrower at such time; provided, however, that if
and for so long as any such Lender shall be a Defaulting Lender, the term
“Required Facility Lenders” shall mean Lenders (excluding each Defaulting
Lender) having Facility Commitments to such Borrower representing more than 50%
of the aggregate Facility Commitments to such Borrower (excluding the Facility
Commitments of each Defaulting Lender) at such time; provided further, however,
that if all of the Facility Commitments to such Borrower have been terminated,
the term “Required Facility Lenders” shall mean Lenders to such Borrower holding
Revolver Loans to, and participating interest in LC Obligations (excluding
amounts specified in clause (c) of such definition) owing by, such Borrower
representing more than 50% of the aggregate outstanding principal amount of
Revolver Loans and LC Obligations (excluding amounts specified in clause (c) of
such definition) owing by such Borrower at such time. Notwithstanding the
foregoing, for purposes of this definition, any Fronting Exposure related to a
Defaulting Lender shall be deemed held as a Loan or LC Commitment by the Lender
that funded or issued the applicable Loan or Letter of Credit.

Required Lenders: at any date of determination thereof, Lenders having Facility
Commitments representing more than 50% of the aggregate Facility Commitments at
such time; provided, however, that for so long as any Lender shall be a
Defaulting Lender, the term “Required Lenders” shall mean Lenders (excluding
such Defaulting Lender) having Commitments representing more than 50% of the
aggregate Commitments (excluding the Commitments of each Defaulting Lender) at
such time; provided further, however, that if any of the Facility Commitments
have been terminated, the term “Required Lenders” shall be calculated using
(x) in lieu of such Lender’s terminated Facility Commitment, the outstanding
principal amount of the Revolver Loans by such Lender to, and participation
interests in LC Obligations (excluding amounts specified in clause (c) of such
definition) owing by, such Borrower and (y) in lieu of the aggregate Commitments
under such terminated Facility Commitment, the aggregate outstanding Revolver
Loans to, and LC Obligations (excluding amounts specified in clause (c) of such
definition) owing by such Borrower. Notwithstanding the foregoing, for purposes
of this definition, any Fronting Exposure related to a Defaulting Lender shall
be deemed held as a Loan or LC Commitment by the Lender that funded or issued
the applicable Loan or Letter of Credit.

 

44



--------------------------------------------------------------------------------

Reserve Percentage: the reserve percentage (expressed as a decimal, rounded up
to the nearest 1/100th of 1%) applicable to member banks under regulations
issued by the Board of Governors for determining the maximum reserve requirement
for Eurocurrency liabilities.

Restatement Date: as defined in Section 6.1.

Restricted Investment: any Investment by a Loan Party or Subsidiary, other than:
(a) Investments existing on the Restatement Date, and other Investments, in each
case set forth on Schedule 1.1(d); (b) cash and Cash Equivalents; (c) loans and
advances permitted under Section 10.2.5; (d) Investments by the U.S. Borrower or
any of its Subsidiaries in payroll, travel and similar advances to cover matters
that are expected at the time of such advances ultimately to be treated as
expenses for accounting purposes and that are made in the Ordinary Course of
Business; (e) Investments constituting (i) Acquisitions by External Subsidiaries
(so long as, with respect to any Designated External Acquisition, the Specified
Transaction Conditions applicable to such Acquisition shall have been satisfied
in connection therewith) and (ii) Permitted Acquisitions; (f) Hedging Agreements
entered into in the Ordinary Course of Business of such Loan Party or Subsidiary
and for nonspeculative purposes (determined as of the date such Hedging
Agreement was entered into by such Loan Party or Subsidiary) to the extent that
entry into such Hedging Agreement is permitted by Sections 10.2.1(e) and 10.2.13
hereof; (g) Permitted Contingent Obligations; (h) Intercompany Equity
Investments; (i) Investments arising or made under Permitted Securitizations;
(j) Investments of any Person existing at the time such Person is merged into,
amalgamated or consolidated with a Loan Party or any of its Subsidiaries, or
becomes a Subsidiary, in each case as permitted under Section 10.2.1(f);
provided that any such Investments were not made in contemplation of such
merger, amalgamation, consolidation or acquisition; (k) other Investments of a
type not described in clauses (a) through (j) or (l) through (o) of this
definition and not otherwise prohibited by the terms of this Agreement or the
other Loan Documents so long as the Specified Transaction Conditions applicable
to such Investments shall have been satisfied in connection therewith and the
Loan Parties shall have complied with the collateral requirements (if any) of
this Agreement (including, without limitation, those contained in Section 7 and
Section 10.1.9) in connection with such Investment; (l) Investments consisting
of Equity Interests, obligations, securities or other property received in
settlement of delinquent accounts of and disputes with customers and suppliers
in the Ordinary Course of Business and owing to the U.S. Borrower or any of its
Subsidiaries or in satisfaction of judgments; (m) Investments by Holdings in
connection with the Equity Transactions; (n) additional Investments in joint
ventures and non-Wholly-Owned Subsidiaries not in excess of $20,000,000 (plus
any return of capital actually received) and (o) additional Investments not in
excess of $10,000,000 (plus any return of capital actually received).

Restrictive Agreement: an agreement that conditions or restricts the right of
any Loan Party or Subsidiary to grant Liens on any assets securing the
Obligations or to declare or make Distributions.

Revolver Loan: a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.

Revolver Notes: collectively, the U.S. Revolver Notes, the European Revolver
Notes and the Canadian Revolver Notes.

 

45



--------------------------------------------------------------------------------

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Loan Party or a Subsidiary under a License.

S&P: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
LLC business, and its successors.

Sanction: any international economic sanction administered or enforced by the
United States Government (including OFAC), the United Nations Security Council,
the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products owing by a Borrower or Affiliate of a Borrower to a
Secured Bank Product Provider; provided, that Secured Bank Product Obligations
of a Loan Party shall not include its Excluded Swap Obligations.

Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Lender or Affiliate of a Lender that is providing a Bank Product.

Secured Parties: Canadian Facility Secured Parties and/or U.S./European Facility
Secured Parties, as the context requires.

Security Documents: this Agreement, the Guarantees, Insurance Assignments,
Canadian Security Agreements, Deposit Account Control Agreements and all other
documents, instruments and agreements now or hereafter securing (or given with
the intent to secure) any Obligations.

Senior Note Debt: the Debt of the U.S. Domiciled Loan Parties outstanding under
and pursuant to the Senior Note Documents, to the extent permitted hereunder.

Senior Note Documents: the Senior Notes, the Senior Note Indenture and all other
documents executed and delivered with respect to the Senior Notes, in each case
as in effect on the Original Closing Date and as the same may be modified or
amended from time to time in accordance with the terms hereof.

Senior Note Indenture: the Indenture dated as of May 11, 2010 among CSA Escrow
Corporation, the U.S. Borrower and the other parties thereto, as in effect on
the Original Closing Date and as the same may be modified or amended from time
to time in accordance with the terms hereof.

Senior Noteholders: the “Holders” as defined in the Senior Note Indenture.

Senior Notes: the U.S. Borrower’s 8-1/2% Senior Notes due 2018, issued pursuant
to the Senior Note Indenture, as in effect on the Original Closing Date and as
the same may be modified or amended from time to time in accordance with the
terms hereof.

Senior Officer: the chairman of the board, president, chief executive officer,
chief financial officer or treasurer (or, in each case, with respect to the
European Borrower or any External Subsidiary, any similarly designated officer
or director under local practice).

 

46



--------------------------------------------------------------------------------

Settlement Report: a report delivered by Agent to the Applicable Lenders
summarizing the Loans and, if applicable, participations in U.S. LC Obligations
(excluding amounts specified in clause (c) of such definition) of the U.S.
Borrower, European LC Obligations (excluding amounts specified in clause (c) of
such definition) of the European Borrower and Canadian LC Obligations (excluding
amounts specified in clause (c) of such definition) of the Canadian Borrower
outstanding as of a given settlement date, allocated to the Applicable Lenders
on a Pro Rata basis in accordance with their Commitments.

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for the business in which it is engaged or about to engage;
(e) is not “insolvent” within the meaning of Section 101(32) of the U.S.
Bankruptcy Code; (f) has not incurred (by way of assumption or otherwise) any
obligations or liabilities (contingent or otherwise) or made any conveyance in
connection therewith, with actual intent to hinder, delay or defraud either
present or future creditors of such Person or any of its Affiliates; and (g) as
to any Person incorporated or organized under the laws of Canada or any province
or territory of Canada, is not an “insolvent person” as defined in the
Bankruptcy and Insolvency Act (Canada). “Fair salable value” means the amount
that could be obtained for assets within a reasonable time, either through
collection or through sale under ordinary selling conditions by a capable and
diligent seller to an interested buyer who is willing (but under no compulsion)
to purchase.

Specified Loan Party: a Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.10).

Specified Transaction: any of the following: (a) a Permitted Acquisition, (b) an
Investment to the extent and on the terms permitted pursuant to clause (k) of
the definition of “Restricted Investment”, (c) a Contingent Obligation to the
extent and on the terms permitted pursuant to clause (k) of the definition of
“Permitted Contingent Obligation”, (d) a loan to a Person that is not a
Subsidiary of Holdings to the extent and on the terms permitted pursuant to
Section 10.2.5(f), (e) an Upstream Payment to the extent and on the terms
permitted pursuant to clauses (iv) or (v) of the definition of “Upstream
Payment”, (f) any payment with respect to any Debt, as specified in
Section 10.2.6(b)(ii), (c)(ii), (d)(ii), (e)(ii) or (h)(ii), (g) the incurrence
of unsecured Debt to the extent and on the terms permitted pursuant to
Section 10.2.1(n), (h) a Designated External Acquisition, (i) cash Distributions
permitted pursuant to Section 10.2.3(v)(C), (j) a Contingent Obligation to the
extent and on the terms permitted pursuant to clause (i)(z) of the definition of
“Permitted Contingent Obligation”, (k) an Intercompany Equity Investment (other
than any investment in any Loan Party, or any investment by an External
Subsidiary in another External Subsidiary; which shall in each case be permitted
at all times), (l) an Intercompany Loan (other than any Intercompany Loan to any
Loan Party, or any Intercompany Loan by an External Subsidiary to another
External Subsidiary) and (m) any Revolver Loan made to the European Borrower
pursuant to Section 2.1 or any Letter of Credit issued for the account of the
European Borrower pursuant to Section 2.2.

 

47



--------------------------------------------------------------------------------

Specified Transaction Conditions: with respect to the permissibility hereunder
of any Specified Transaction, the satisfaction of the following conditions
(except as indicated): (a) no Default or Event of Default exists at the time of
or would result from the making of such Specified Transaction, (b) immediately
after giving effect to such Specified Transaction, Holdings and its Subsidiaries
shall, on a consolidated basis, have a Fixed Charge Coverage Ratio of not less
than 1.00:1.00 as calculated on a Pro Forma Basis for the Fixed Charge Coverage
Ratio Test Period then most recently ended, (c) immediately after giving effect
to such Specified Transaction (except with respect to the Specified Transaction
specified in clause (g) of the definition thereof), Availability (on the date of
such action or proposed action) and, if an Average Availability Test Trigger
exists at the time of such Specified Transaction, Average Period Availability
(for the 30-day period ending on the date of such action or proposed action) as
calculated on a Pro Forma Basis, shall not be less than the greater of
(i) $22,500,000 and (ii) 15% of the Commitments at such time and (d) solely with
respect to Specified Transactions specified in clauses (a)-(i) of the definition
thereof, in each case in an amount involving $20,000,000 or more (whether as
part of the same transaction or series of related transactions), Agent shall
have received within five (5) days of the effectiveness of the applicable
transaction a certificate of a Senior Officer of Loan Party Agent certifying as
to compliance with preceding clauses (a) through (c) and demonstrating (in
reasonable detail) the calculations required by preceding clauses (b) and (c);
provided, further, that such Specified Transaction shall be permitted
irrespective of clause (b) of this definition so long as Availability (on the
date of such action or proposed action) and, if an Average Availability Test
Trigger exists at the time of such Specified Transaction, Average Period
Availability (for the 30-day period ending on the date of such action or
proposed action) as calculated on a Pro Forma Basis, shall not be less than the
greater of (i) $30,000,000 and (ii) 20% of the Commitments at such time.

Sterling or £: the lawful currency of the United Kingdom of Great Britain and
Northern Ireland.

Subordinated Debt: Debt incurred by a Loan Party or Subsidiary that is expressly
subordinate and junior in right of payment to Full Payment of all Obligations,
and is on subordination terms reasonably satisfactory to Agent.

Superintendent: as defined in the PBA.

Subsidiary: any entity more than 50% of whose voting securities or Equity
Interests is owned by any Loan Party or any combination of the Loan Parties
(including indirect ownership by any Loan Party through other entities in which
any Loan Party directly or indirectly owns 50% of the voting securities or
Equity Interests). Unless the context otherwise requires, each reference to
Subsidiaries herein shall be a reference to Subsidiaries of Holdings.

Supermajority Required Facility Lenders: at any date of determination thereof,
Lenders having Facility Commitments to a Borrower representing more than 66 2/3%
of the aggregate Facility Commitments to such Borrower at such time; provided,
however, that if and for so long as any such Lender shall be a Defaulting
Lender, the term “Supermajority Required Facility Lenders” shall mean Lenders
(excluding each Defaulting Lender) having Facility Commitments to such Borrower
representing more than 66 2/3% of the aggregate Facility Commitments to such
Borrower (excluding the Facility Commitments of each Defaulting Lender) at such
time; provided further, however, that if all of the Facility Commitments to such
Borrower have been terminated, the term “Supermajority Required Facility
Lenders” shall mean Lenders to such Borrower holding Revolver Loans to, and
participating interest in LC Obligations (excluding amounts specified in clause
(c) of such definition) owing by, such Borrower representing at least

 

48



--------------------------------------------------------------------------------

66 2/3% of the aggregate outstanding principal amount of Revolver Loans and LC
Obligations (excluding amounts specified in clause (c) of such definition) owing
by such Borrower at such time. Notwithstanding the foregoing, for purposes of
this definition, any Fronting Exposure related to a Defaulting Lender shall be
deemed held as a Loan or LC Commitment by the Lender that funded or issued the
applicable Loan or Letter of Credit.

Swap Obligations: with respect to any Loan party, its obligations under a
Hedging Agreement that constitutes a “swap” within the meaning of Section 1a(47)
of the Commodity Exchange Act.

Swingline Loan: a U.S. Swingline Loan or a Canadian Swingline Loan, as
applicable.

TARGET Day: any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by Agent
to be a suitable replacement) is open for the settlement of payments in Euros.

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Termination Event: (a) the wind up, or the filing of a notice of intended wind
up with the Superintendent, of a Canadian Pension Plan by a Canadian Facility
Loan Party; (b) the wind up of a Canadian Pension Plan by the Superintendent,
FSCO or other Governmental Authority; or (c) the institution of proceedings by
any Governmental Authority to terminate in whole or in part or have a trustee or
an administrator appointed to administer a Canadian Pension Plan.

Total Revolver Exposure: as of any date of determination the sum of the Canadian
Revolver Exposure, the European Revolver Exposure and the U.S. Revolver Exposure
on such date of determination.

Transactions: collectively, (a) the entering into by the Loan Parties of the
Loan Documents to which they are or are intended to be a party, and the
borrowings hereunder and thereunder on the Restatement Date and application of
the proceeds as contemplated hereby and thereby and (b) the payment of the fees
and expenses incurred in connection with the consummation of the foregoing that
are required to be paid on or around the Restatement Date.

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

Type: any type of a Loan (i.e., U.S. Base Rate Loan, LIBOR Loan, Canadian BA
Rate Loan, Canadian Base Rate Loan, or Canadian Prime Rate Loan).

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the creation, perfection, priority or
enforcement of any Lien, the Uniform Commercial Code of such jurisdiction.

Unfunded Pension Liability: as of any date, the excess of the present value of a
Pension Plan’s benefit liabilities (under Section 4001(a)(16) of ERISA or other
equivalent pension legislation) determined on a plan termination basis in
accordance with actuarial assumptions at

 

49



--------------------------------------------------------------------------------

such time consistent with those prescribed by the PBGC (or other Governmental
Authority) for purposes of Section 4044 of ERISA or other equivalent pension
legislation, over the current value of that Pension Plan’s assets, and an
‘Unfunded Pension Liability’ also includes any unfunded going concern deficit or
solvency deficiency as identified in valuations conducted by a Loan Party.

Upstream Payment: any of the following Distributions by a Person to any holder
of its Equity Interests:

(i) a Distribution by a Subsidiary of a Loan Party (other than Holdings) to such
Loan Party, or by any External Subsidiary to its External Subsidiary parent;

(ii) a Distribution by Holdings to its then existing shareholders paid solely in
Equity Interests (other than Disqualified Equity Interests);

(iii) a Distribution by a Loan Party (other than Holdings) or a Subsidiary
ratably to such Person’s then existing shareholders paid solely in Equity
Interests (other than Disqualified Equity Interests);

(iv) a Distribution by a Borrower to Holdings or a Subsidiary of a Borrower to
its Loan Party parent and, ultimately, to Holdings, and after a Distribution to
Holdings, to the extent promptly used by Holdings for any purpose not otherwise
prohibited by the terms of this Agreement or the other Loan Documents, including
to pay cash dividends to its shareholders, so long as the Specified Transaction
Conditions applicable to such Upstream Payment shall have been satisfied in
connection therewith;

(v) cash Distributions by a Loan Party or a Subsidiary to any entity (other than
a Loan Party or a Subsidiary) that is the holder of such Person’s Equity
Interests as required pursuant to the terms of such Equity Interests or any
joint venture arrangement between such Persons, so long as the Specified
Transaction Conditions applicable to such Upstream Payment shall have been
satisfied in connection therewith; and

(vi) a Distribution by a Borrower to Holdings or a Subsidiary of a Borrower to
its Loan Party parent and, ultimately, to Holdings, and after a Distribution to
Holdings, to the extent promptly used by Holdings to make payments (a) in
connection with the Equity Transactions and (b) with respect to the Holdings
Note Debt to the extent permitted by Section 10.2.6(h).

U.S. Availability: as of any date of determination, the U.S. Borrowing Base as
of such date of determination plus solely for purposes of calculating
“Availability” in connection with the satisfaction of any Specified Transaction
Conditions (other than the Specified Transaction set forth in clause (m) of the
definition thereof), the U.S./European Suppressed Amount on such date of
determination plus the U.S. Designated Cash Amount on such date of determination
minus the U.S. Revolver Exposure (calculated without duplication of any amounts
reserved under the U.S./European LC Reserve) on such date of determination.

U.S. Bank Product Reserve: the aggregate amount of reserves, as established by
Agent from time to time in its Permitted Discretion to reflect the reasonably
anticipated liabilities in respect of the then outstanding Secured Bank Product
Obligations of the U.S. Facility Loan Parties and their Subsidiaries (or any
other Affiliate thereof requested by the U.S. Borrower and approved by Agent).

 

50



--------------------------------------------------------------------------------

U.S. Bankruptcy Code: Chapter 11 of the United States Bankruptcy Code (11 U.S.C.
§§101-1532, as amended.

U.S. Base Rate: for any day, a per annum rate equal to the greater of (a) the
U.S. Prime Rate for such day; (b) the Federal Funds Rate for such day, plus
0.50%; or (c) LIBOR for a thirty (30) day interest period as of such day, plus
1.0%.

U.S. Base Rate Loan: any Loan that bears interest based on the U.S. Base Rate.

U.S. Borrower: as defined in the preamble to this Agreement.

U.S. Borrowing Base: on any date of determination, an amount equal to the lesser
of (a) the Maximum U.S./European Facility Amount minus (x) the Canadian
Overadvance Loan Balance, if any, outstanding on such date minus (y) the
U.S./European LC Reserve minus (z) the European Revolver Exposure (calculated
without duplication of any amounts reserved under the U.S./European LC Reserve)
on such date of determination; and (b) (1) the sum of (x) 85% of the Value of
Eligible Accounts of the U.S. Borrower; plus (y) the lesser of (i) 70% of the
Value of Eligible Inventory of the U.S. Borrower; and (ii) 85% of the NOLV
Percentage of the Value of Eligible Inventory of the U.S. Borrower, minus
(2) the U.S./European Availability Reserve.

U.S. Cash Collateral Account: a demand deposit, money market or other account
established by Agent at Bank of America or such other financial institution as
Agent may select in its discretion, which account shall be for the benefit of
the Secured Parties and shall be subject to Agent’s Liens securing the
Obligations.

U.S. Designated Cash Amount: the aggregate amount of cash of the U.S. Domiciled
Loan Parties deposited in segregated DACA Deposit Accounts with Agent (excluding
any portion thereof which is subject to a Lien in favor of a Person other than
Agent or is otherwise restricted).

U.S. Designated Foreign Guaranty Reserve: the aggregate amount of reserves
established by Agent from time to time in its Permitted Discretion in respect of
any Designated Foreign Guaranty established in favor of a U.S. Lender and/or an
Affiliate of a U.S. Lender.

U.S. Domiciled Loan Party: Holdings and each U.S. Subsidiary of Holdings (other
than the Excluded Parties), in each case, now or hereafter party hereto as a
Loan Party; and “U.S. Domiciled Loan Parties” means all such Persons,
collectively.

U.S. Dominion Account: a special account established by the U.S. Facility Loan
Parties at Bank of America or another bank reasonably acceptable to Agent, over
which Agent has exclusive control for withdrawal purposes.

U.S./European Auto-Extension Letter of Credit: as defined in Section 2.2.1(e).

U.S./European Availability Reserve: the sum (without duplication) of (a) the
Inventory Reserve with respect to the U.S. Borrower’s Inventory; (b) the
U.S./European Rent and Charges Reserve; (c) the U.S./European LC Reserve;
(d) the U.S. Bank Product Reserve; (e) the

 

51



--------------------------------------------------------------------------------

aggregate amount of liabilities secured by Liens upon the U.S./European Facility
Collateral that are senior to Agent’s Liens (but imposition of any such reserve
shall not waive an Event of Default arising therefrom); (f) the Canadian
Overadvance Loan Balance, if any, outstanding on such date; (g) the U.S.
Designated Foreign Guaranty Reserve; (h) the European Bank Product Reserve and
(i) such additional reserves (including, without limitation, dilution reserves),
in such amounts and with respect to such matters, as Agent in its Permitted
Discretion may establish.

U.S./European Facility Collateral: Collateral that now or hereafter secures (or
is intended to secure) any of the U.S./European Facility Obligations.

U.S./European Facility Guarantee: each guarantee agreement (including this
Agreement) at any time executed by a U.S./European Facility Guarantor in favor
of Agent guaranteeing all or any portion of the U.S./European Facility
Obligations.

U.S./European Facility Guarantor: each U.S. Domiciled Loan Party and each other
Person (if any) who guarantees payment and performance of any U.S./European
Facility Obligations.

U.S./European Facility Loan Party: the U.S. Borrower, the European Borrower and
each U.S./European Facility Guarantor.

U.S./European Facility Obligations: (without duplication) the U.S. Facility
Obligations and the European Facility Obligations.

U.S./European Facility Secured Parties: Agent, U.S. Issuing Bank, U.S. Lenders
and Secured Bank Product Providers of Bank Products to U.S./European Facility
Loan Parties and the Lead Arrangers.

U.S./European LC Obligations: the aggregate amount of all U.S. LC Obligations
and European LC Obligations.

U.S./European LC Reserve: the aggregate of all U.S./European LC Obligations,
other than (a) those that have been Cash Collateralized; and (b) if no Default
or Event of Default exists, amounts specified in clause (c) of the definition of
U.S. LC Obligations and European LC Obligations.

U.S./European Letter of Credit Sublimit: $49,500,000.

U.S./European Letters of Credit: the U.S. Letters of Credit and/or the European
Letters of Credit, as applicable.

U.S./European Non-Extension Notice Date: as defined in Section 2.2.1(e).

U.S./European Overadvance: as defined in Section 2.1.5 hereof.

U.S./European Overadvance Loan: a U.S. Base Rate Loan made to the U.S. Borrower
when a U.S./European Overadvance exists or is caused by the funding thereof.

U.S./European Reimbursement Date: as defined in Section 2.2.2(a).

 

52



--------------------------------------------------------------------------------

U.S./European Rent and Charges Reserve: the aggregate of (a) all past due rent
and other past due amounts owing by any U.S. Facility Loan Party to any
landlord, warehouseman, processor, repairman, mechanic, shipper, freight
forwarder, broker or other Person who possesses any U.S./European Facility
Collateral or could assert a Lien on any such U.S./European Facility Collateral;
plus (b) a reserve at least equal to three (3) months (or such shorter period as
Agent determines in its Permitted Discretion as it will take to liquidate the
ABL Priority Collateral at such location) rent and other charges that could
reasonably be expected to be payable to any such Person who possesses any
U.S./European Facility Collateral or could reasonably be expected to assert a
Lien thereon under Applicable Law, unless, in any such case, such Person has
executed a Collateral Access Agreement.

U.S./European Revolver Commitment: for any U.S. Lender, its obligation to make
U.S./European Revolver Loans and to issue U.S./European Letters of Credit, in
the case of U.S. Issuing Bank, or participate in U.S./European LC Obligations
(excluding amounts specified in clause (c) of such definition), in the case of
the other U.S. Lenders, to the U.S. Borrower and the European Borrower up to the
maximum principal amount, in each case, shown on Schedule 1.1(a), or as
hereafter determined pursuant to each Assignment and Acceptance to which it is a
party, as such U.S./European Revolver Commitment may be adjusted from time to
time in accordance with the provisions of Section 2.1.4 or 11.2. “U.S./European
Revolver Commitments” means the aggregate amount of such commitments of all U.S.
Lenders.

U.S./European Revolver Commitment Termination Date: the earliest of (a) the
Facility Termination Date, (b) the date on which Loan Party Agent terminates or
reduces to zero (0) the U.S./European Revolver Commitments pursuant to
Section 2.1.4, and (c) the date on which the U.S./European Revolver Commitments
are terminated pursuant to Section 11.2.

U.S./European Revolver Loan: a U.S. Revolver Loan or a European Revolver Loan,
as applicable.

U.S./European Suppressed Amount: to the extent that the amount calculated
pursuant to clause (b) of the U.S. Borrowing Base definition exceeds the
then-current U.S./European Revolver Commitment as of any date of determination,
the amount of any such excess designated in writing by Loan Party Agent to Agent
as “U.S./European Suppressed Amount” under this Agreement; provided, that in no
event shall the U.S./European Suppressed Amount exceed $5,000,000 less the
Canadian Suppressed Amount as of such date of determination.

U.S./European Unused Line Fee Rate: a rate per annum equal to (a) .25% when the
U.S. Revolver Exposure plus the European Revolver Exposure is greater than 50%
of the U.S./European Revolver Commitments and (b) .375% at all other times.

U.S. Facility Loan Party: the U.S. Borrower and each U.S./European Facility
Guarantor.

U.S. Facility Obligations: all applicable Obligations of the U.S. Facility Loan
Parties (including, for the avoidance of doubt, the Obligations of the U.S.
Domiciled Loan Parties as guarantors of the Canadian Facility Obligations and
the European Facility Obligations).

U.S. Issuing Bank: (a) Bank of America or an Affiliate of Bank of America, as an
issuer of Letters of Credit under this Agreement, (b) Deutsche Bank AG, New York
Branch or an Affiliate of Deutsche Bank AG, New York Branch, as an issuer of
Letters of Credit under this Agreement, and (c) Deutsche Bank Trust Company
Americas, in its capacity as the issuer of the Existing Letters of Credit. With
respect to any Letter of Credit, “U.S. Issuing Bank” shall mean the issuer
thereof.

 

53



--------------------------------------------------------------------------------

U.S. LC Obligations: the sum (without duplication) of (a) all amounts owing by
the U.S. Borrower for any drawings under Letters of Credit; (b) the stated
amount of all outstanding Letters of Credit issued for the account of the U.S.
Borrower; and (c) all fees and other amounts owing with respect to Letters of
Credit issued for the account of the U.S. Borrower.

U.S. Lenders: Bank of America and each other Lender (other than the Canadian
Lenders) party hereto, including Agent in its capacity as a provider of U.S.
Swingline Loans.

U.S. Letters of Credit: as defined in Section 2.2.1 hereof.

U.S. Prime Rate: the rate of interest announced by Bank of America from time to
time as its U.S. prime rate. Such rate is set by Bank of America on the basis of
various factors, including its costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such rate. Any change in such rate
publicly announced by Bank of America shall take effect at the opening of
business on the day specified in the announcement.

U.S. Revolver Exposure: on any date, an amount equal to the sum of the Dollar
Equivalent of the U.S. Revolver Loans outstanding on such date plus the U.S. LC
Obligations (excluding amounts specified in clause (c) of such definition) on
such date.

U.S. Revolver Loan: a Revolver Loan made by a U.S. Lender to the U.S. Borrower
pursuant to Section 2.1.1(a), and any U.S. Swingline Loan, which Loan shall be
denominated in Dollars or Euros and shall be either a U.S. Base Rate Loan or a
LIBOR Loan, in each case as selected by Agent or Loan Party Agent.

U.S. Revolver Notes: collectively, each promissory note, if any, executed by the
U.S. Borrower in favor of a U.S. Lender to evidence the U.S. Revolver Loans
funded from time to time by such U.S. Lender, which shall be in the form of
Exhibit A-2 to this Agreement, together with any replacement or successor notes
therefor.

U.S. Subsidiary: a Subsidiary of Holdings that is organized under the laws of a
state of the United States or the District of Columbia.

U.S. Swingline Loan: any Borrowing of Base Rate U.S. Revolver Loans made to the
U.S. Borrower pursuant to Section 4.1.3(a).

Value: without duplication of any item enumerated in the definition of Eligible
Inventory or Eligible Account: (a) for Inventory, its Dollar Equivalent value
determined on the basis of the lower of cost or market, calculated on a
first-in, first-out basis, and excluding any portion of cost attributable to
intercompany profit among the Borrowers, the other Loan Parties and their
Affiliates; and (b) for an Account, its Dollar Equivalent face amount, net of
any returns, rebates, discounts (calculated on the shortest terms), credits,
allowances or Taxes (including sales, excise or other taxes) that have been or
could be claimed by the Account Debtor or any other Person.

 

54



--------------------------------------------------------------------------------

Wage Earner Protection Act Reserve: on any date of determination, a reserve
established from time to time by Agent in its Permitted Discretion in such
amount as Agent determines reflects the amounts that may become due under the
Wage Earner Protection Program Act with respect to the employees of any Loan
Party employed in Canada which would give rise to a Lien with priority under
Applicable Law over the Lien of Agent.

Wholly-Owned Subsidiary: with respect to any Person at any time, any Subsidiary,
100% of whose Equity Interests (other than, in the case of any Foreign
Subsidiary, nominal directors’ qualifying shares) are at such time owned,
directly or indirectly, by such Person.

Withholding Agent: means Agent and any Loan Party.

1.2 Accounting Terms. Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of the Loan Parties delivered to Agent before the
Restatement Date and using the same inventory valuation method as used in such
financial statements, except for any change required or permitted by GAAP if the
Loan Parties’ certified public accountants concur in such change and the change
is disclosed to Agent. The Loan Party Agent, Lenders and Agent shall negotiate
in good faith to amend Section 10.3 to preserve the original intent in light of
such change in GAAP; provided, that until so amended Section 10.3 shall continue
to be computed in accordance with GAAP prior to such change therein.

1.3 Uniform Commercial Code/PPSA. As used herein, the following terms are
defined in accordance with the UCC in effect in the State of New York from time
to time: “Chattel Paper,” “Commercial Tort Claim,” “Equipment,” “Goods,”
“Instrument,” “Investment Property,” “Letter-of-Credit Right” and “Supporting
Obligation” and, as such terms relate to any such Property of any Canadian
Domiciled Loan Party, such terms shall refer to such Property as defined in the
PPSA. In addition, other terms relating to Collateral used and not otherwise
defined herein that are defined in the UCC and/or the PPSA shall have the
meanings set forth in the UCC and/or the PPSA, as applicable

1.4 Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include, unless otherwise specified, all
related rules, regulations, interpretations, amendments and successor
provisions; (b) any document, instrument or agreement includes any amendments,
waivers and other modifications, extensions or renewals (to the extent not
prohibited by the Loan Documents); (c) any section mean, unless the context
otherwise requires, a section of this Agreement; (d) any exhibits or schedules
mean, unless the context otherwise requires, exhibits and schedules attached
hereto, which are hereby incorporated by reference; (e) any Person includes its
successors and assigns; (f) time of day means time of day at Agent’s notice
address under Section 14.3.1; or (g) except as expressly provided, discretion of
Agent, Issuing Bank or any Lender mean the sole and absolute discretion of such
Person. All calculations of Value,

 

55



--------------------------------------------------------------------------------

fundings of Loans, issuances of Letters of Credit and payments of Obligations
shall be in Dollars (except as otherwise expressly provided herein) and, unless
the context otherwise requires, all determinations (including calculations of
Borrowing Base and financial covenants) made from time to time under the Loan
Documents shall be made in light of the circumstances existing at such time.
Borrowing Base calculations shall be consistent with historical methods of
valuation and calculation, and otherwise satisfactory to Agent (and not
necessarily calculated in accordance with GAAP). The Loan Parties shall have the
burden of establishing any alleged negligence, misconduct or lack of good faith
by Agent, any Issuing Bank or any Lender under any Loan Documents. No provision
of any Loan Documents shall be construed against any party by reason of such
party having, or being deemed to have, drafted the provision. Whenever the
phrase “to the best of a Loan Parties’ knowledge” or words of similar import are
used in any Loan Documents, it means actual knowledge of a Senior Officer of a
Loan Party. Whenever any payment, certificate, notice or other delivery shall be
stated to be due on a day other than a Business Day, the due date for such
payment or delivery shall be extended to the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of
interest or fees, as the case may be; provided, however, that if such extension
would cause payment of interest on or principal of any LIBOR Loan to be made in
the next calendar month, such payment shall be made on the immediately preceding
Business Day.

1.5 Interpretation (Quebec). For purposes of any Collateral located in the
Province of Quebec or charged by any deed of hypothec (or any other Loan
Document) and for all other purposes pursuant to which the interpretation or
construction of a Loan Document may be subject to the laws of the Province of
Quebec or a court or tribunal exercising jurisdiction in the Province of Québec,
(q) “personal property” shall be deemed to include “movable property”, (r) “real
property” shall be deemed to include “immovable property”, (s) “tangible
property” shall be deemed to include “corporeal property”, (t) “intangible
property” shall be deemed to include “incorporeal property”, (u) “security
interest” and “mortgage” shall be deemed to include a “hypothec”, (v) all
references to filing, registering or recording under the UCC or the PPSA shall
be deemed to include publication under the Civil Code of Québec, (w) all
references to “perfection” of or “perfected” Liens shall be deemed to include a
reference to the “opposability” of such Liens to third parties, (x) any “right
of offset”, “right of setoff” or similar expression shall be deemed to include a
“right of compensation”, (y) “goods” shall be deemed to include “corporeal
movable property” other than chattel paper, documents of title, instruments,
money and securities, and (z) an “agent” shall be deemed to include a
“mandatory”.

SECTION 2. CREDIT FACILITIES

2.1 Commitment.

2.1.1 Revolver Loans.

(a) U.S. Revolver Loans to the U.S. Borrower; European Revolver Loans to the
European Borrower. Each U.S. Lender agrees, severally and not jointly with the
other U.S. Lenders, upon the terms and subject to the conditions set forth
herein, to make (i) U.S. Revolver Loans to the U.S. Borrower and (ii) so long as
the applicable Specified Transaction Conditions have been satisfied with respect
thereto, European Revolver Loans to the European Borrower, in each case, on any
Business Day during the period from the Restatement Date to the U.S./European
Revolver Commitment Termination Date, not to exceed in aggregate principal
amount outstanding at any time such U.S. Lender’s U.S./European Revolver
Commitment at

 

56



--------------------------------------------------------------------------------

such time, which U.S./European Revolver Loans may be repaid and reborrowed in
accordance with the provisions of this Agreement; provided, however, that such
U.S. Lenders shall have no obligation to the U.S. Borrower or the European
Borrower whatsoever to honor any request for a U.S. Revolver Loan or a European
Revolver Loan, as applicable, (x) on or after the U.S./European Revolver
Commitment Termination Date, (y) if the amount of the proposed U.S. Revolver
Loan exceeds U.S. Availability on the proposed funding date for such U.S.
Revolver Loan or (z) if the amount of the proposed European Revolver Loan
exceeds the Maximum European Subline Amount on the proposed funding date for
such European Revolver Loan. Each Borrowing of U.S./European Revolver Loans
shall be funded by U.S. Lenders on a Pro Rata basis. The U.S./European Revolver
Loans shall bear interest as set forth in Section 3.1. Each U.S. Revolver Loan
shall, at the option of the U.S. Borrower, be made or continued as, or converted
into, part of one or more Borrowings that, unless specifically provided herein,
shall consist entirely of U.S. Base Rate Loans or LIBOR Loans. Each European
Revolver Loan shall consist entirely of LIBOR Loans. The U.S./European Revolver
Loans shall be repaid in accordance with the terms of this Agreement and shall
be secured by all of the U.S./European Facility Collateral. Each U.S. Revolver
Loan shall be funded in Dollars or, at the option of the U.S. Borrower, Euros
and repaid in the same currency as the underlying U.S. Revolver Loan was made;
provided, however, that the aggregate amount of U.S. Revolver Loans that may be
denominated in Euros shall not exceed the Dollar Equivalent of $50,000,000 less
the Dollar Equivalent of the outstanding U.S. LC Obligations (excluding amounts
specified in clause (c) of such definition) denominated in Euros and Sterling;
provided, further, however, U.S. Revolver Loans denominated in Euros shall
consist entirely of LIBOR Loans. Each European Revolver Loan shall be funded in
Euros and repaid in Euros.

(b) Canadian Revolver Loans to Canadian Borrower. Each Canadian Lender agrees,
severally and not jointly with the other Canadian Lenders, upon the terms and
subject to the conditions set forth herein, to make Canadian Revolver Loans to
the Canadian Borrower on any Business Day during the period from the Restatement
Date to the Canadian Revolver Commitment Termination Date, not to exceed in
aggregate principal amount outstanding at any time, such Canadian Lender’s
Canadian Revolver Commitment at such time, which Canadian Revolver Loans may be
repaid and reborrowed in accordance with the provisions of this Agreement;
provided, however, that Canadian Lenders shall have no obligation to the
Canadian Borrower whatsoever to honor any request for a Canadian Revolver Loan
on or after the Canadian Revolver Commitment Termination Date or if the amount
of the proposed Canadian Revolver Loan exceeds Canadian Availability on the
proposed funding date for such Canadian Revolver Loan. Each Borrowing of
Canadian Revolver Loans shall be funded by Canadian Lenders on a Pro Rata basis.
The Canadian Revolver Loans shall bear interest as set forth in Section 3.1.
Each Canadian Revolver Loan shall, at the option of the Canadian Borrower, be
made or continued as, or converted into, part of one or more Borrowings that,
unless specifically provided herein, shall consist entirely of Canadian Prime
Rate Loans or Canadian BA Rate Loans if denominated in Canadian Dollars, or
Canadian Base Rate Loans or LIBOR Loans if denominated in Dollars. The Canadian
Revolver Loans shall be repaid in accordance with the terms of this Agreement
and shall be secured by all of the Canadian Facility Collateral. Each Canadian
Revolver Loan shall be funded in Canadian Dollars or, at the option of the
Canadian Borrower, Dollars and repaid in the same currency as the underlying
Canadian Revolver Loan was made.

 

57



--------------------------------------------------------------------------------

(c) Cap on Total Revolver Exposure. Notwithstanding anything to the contrary
contained in this Section 2.1.1, in no event shall any Borrower be entitled to
receive a Revolver Loan if at the time of the proposed funding of such Loan (and
after giving effect thereto and the application of the proceeds thereof and all
pending requests for Loans), the Total Revolver Exposure exceeds (or would
exceed) the lesser of the Maximum Facility Amount and the Commitments.

2.1.2 Revolver Notes. The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender. At
the request of any Lender, the Borrower to which such Lender has extended
Commitments shall deliver a Revolver Note to such Lender in the amount of such
Lender’s aggregate U.S./European or Canadian Revolver Commitment, as applicable.

2.1.3 Use of Proceeds. The proceeds of Revolver Loans shall be used by the
Borrowers solely (a) to pay fees and expenses relating to the Transactions and
the Equity Transactions, (b) to issue standby or commercial letters of credit,
and (c) to finance ongoing working capital needs and other lawful general
corporate purposes of the Borrowers and their Subsidiaries.

2.1.4 Reduction or Termination of Commitments; Increase of Commitments.

(a) The Canadian Revolver Commitments shall terminate on the Canadian Revolver
Commitment Termination Date and the U.S./European Revolver Commitments shall
terminate on the U.S./European Revolver Commitment Termination Date, in each
case, unless sooner terminated in accordance with this Agreement. Upon at least
three (3) Business Days’ prior written notice to Agent from Loan Party Agent,
(i) the U.S. Borrower may, at its option, terminate the U.S./European Revolver
Commitments and this credit facility and/or (ii) the Canadian Borrower may, at
its option, terminate the Canadian Revolver Commitment, in each case, without
premium or penalty (other than funding losses payable pursuant to Section 3.9).
If the U.S. Borrower elects to reduce to zero (0) or terminate the U.S./European
Revolver Commitments pursuant to the previous sentence, the Canadian Revolver
Commitments shall automatically terminate concurrently with the termination of
the U.S./European Revolver Commitments. Any notice of termination given by the
Borrowers pursuant to this Section 2.1.4 shall be irrevocable; provided,
however, that notice may be contingent on the occurrence of a refinancing or the
consummation of a sale, transfer, lease or other disposition of assets and may
be revoked or the termination date deferred if the refinancing or sale,
transfer, lease or other disposition of assets does not occur. On the Canadian
Revolver Commitment Termination Date, the Canadian Borrower (and other Canadian
Facility Loan Parties, if applicable) shall make Full Payment of all Canadian
Facility Obligations. On the U.S./European Revolver Commitment Termination Date,
the U.S. Borrower (and other U.S. Facility Loan Parties, if applicable) shall
make Full Payment of all U.S. Facility Obligations. On the U.S./European
Revolver Commitment Termination Date, the European Borrower shall make Full
Payment of all European Facility Obligations.

(b) So long as (i) no Default or Event of Default then exists or would result
therefrom, (ii) no U.S./European Overadvance or Canadian Overadvance then exists
or would result therefrom, and (iii) after giving effect thereto, U.S.
Availability would exceed $10,000,000, Loan Party Agent may permanently and
irrevocably reduce the Maximum Facility Amount by giving Agent at least three
(3) Business Days’ prior irrevocable written notice thereof from a Senior
Officer of Loan Party Agent, which notice shall (1) specify the date (which
shall be a Business Day) and amount of such reduction (which shall be in a
minimum amount of

 

58



--------------------------------------------------------------------------------

$5,000,000 and increments of $1,000,000 in excess thereof), (2) specify the
allocation of such reduction to, and the corresponding reductions of, each of
the Maximum Canadian Facility Amount and/or the Maximum U.S./European Facility
Amount (and the respective Canadian Revolver Commitments and the U.S./European
Revolver Commitments in respect thereof, each of which shall be allocated to
Lenders among the Borrowers on a Pro Rata basis at the time of such reduction)
and (3) certify the satisfaction of the conditions specified in the foregoing
clauses (i) and (ii) and this clause (iii) (including calculations thereof in
reasonable detail) as of the effective date of any such proposed reduction;
provided, however, that such notice may be contingent on the occurrence of a
refinancing or incurrence of Debt permitted under Section 10.2.1 or consummation
of a sale, transfer, lease or other disposition of assets and may be revoked or
the reduction date deferred if the refinancing, incurrence or sale, transfer,
lease or other disposition of assets does not occur. Without limiting the
foregoing, (A) each reduction in the Maximum Canadian Facility Amount and the
Canadian Revolver Commitments shall in no event exceed Canadian Availability and
be in a minimum amount of $5,000,000, and (B) each reduction in the Maximum
U.S./European Facility Amount and the U.S./European Revolver Commitments shall
in no event exceed U.S. Availability and be in a minimum amount of $5,000,000.

(c) Provided no Default or Event of Default then exists or would result
therefrom, upon notice to Agent (which shall promptly notify all Applicable
Lenders), the Loan Party Agent may from time to time, request an increase in the
U.S./European Revolver Commitments or the Canadian Revolver Commitments, as
applicable, by an amount not exceeding $75,000,000 in the aggregate (resulting
in maximum total Facility Commitments of $225,000,000) during the term of this
Agreement; provided that (i) any such request for an increase shall be in a
minimum amount of $5,000,000 and (ii) the Loan Party Agent may make a maximum of
two (2) such requests in the aggregate (resulting in a maximum of two (2) total
increases) during the term of this Agreement. At the time of sending such
notice, a requesting Borrower (in consultation with Agent) shall specify the
time period within which the Applicable Lenders are requested to respond (which
shall in no event be less than ten (10) Business Days from the date of delivery
of such notice to such Lenders).

(d) Each Applicable Lender shall notify Agent within such time period whether or
not it agrees to increase its Facility Commitment to the Loan Party Agent and,
if so, whether by an amount equal to, greater than, or less than its Pro Rata
Share of such requested increase. Any Applicable Lender not responding within
such time period shall be deemed to have declined to increase its Facility
Commitment.

(e) Agent shall notify the Loan Party Agent and each Applicable Lender of such
Applicable Lenders’ responses to each request made hereunder. To achieve the
full amount of a requested increase, and subject to the approval of Agent and
the applicable Issuing Bank (which approvals, so long as no Event of Default
shall have occurred and be continuing, shall not be unreasonably withheld), the
Loan Party Agent may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
Agent and its counsel.

(f) If the U.S./European Revolver Commitments or the Canadian Revolver
Commitments are increased in accordance with this Section, Agent and the Loan
Party Agent shall determine the effective date (the “Facility Commitment
Increase Effective Date”) and the final allocation of such increase. Agent shall
promptly notify the Loan Party Agent and the Applicable Lenders (and any
additional Lender added pursuant to Section 2.1.4(e)) of the final allocation of
such increase and the Facility Commitment Increase Effective Date.

 

59



--------------------------------------------------------------------------------

(g) As a condition precedent to such increase, the Loan Party Agent shall
deliver to Agent a certificate of each Loan Party dated as of the Facility
Commitment Increase Effective Date (in sufficient copies for each Lender) signed
by a Senior Officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrowers, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Section 9 and the other Loan Documents are true and correct in all material
respects (or, with respect to representations and warranties qualified by
materiality, in all respects) on and as of the Facility Commitment Increase
Effective Date (except for representations and warranties that expressly relate
to an earlier date, in which case such representations and warranties shall be
true and correct in all material respects (or, with respect to representations
and warranties qualified by materiality, in all respects) as of such earlier
date), and except that for purposes of this Section 2.1.4, the representations
and warranties contained in Section 9.1.8(a) shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b) of
Section 10.1.2, and (B) no Default exists. The requesting Borrower shall prepay
any Revolving Loans of such Borrower outstanding on the Facility Commitment
Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.9) to the extent necessary to keep the outstanding Revolving Loans of
such Borrower ratable with any revised Pro Rata Share arising from any
nonratable increase in the Facility Commitments under this Section.

(h) No consent shall be required of any Lender not increasing its Facility
Commitments in connection with an increase of the Facility Commitments in
accordance with this Section 2.1.4, and the Borrowers, Agent and each Lender
shall enter into such amendments to the Loan Documents as may be reasonably
requested by the Loan Party Agent and Agent to make conforming changes
consistent with this Section 2.1.4.

(g) This Section shall supersede any provisions in Section 14.1 to the contrary.

2.1.5 Overadvances.

(a) If at any time (a) the Canadian Revolver Exposure exceeds the Canadian
Borrowing Base (a “Canadian Overadvance”) or (b) the sum of the U.S. Revolver
Exposure plus the European Revolver Exposure exceeds the U.S. Borrowing Base
(the U.S. Borrowing Base calculated solely for this purpose without subtraction
of the European Revolver Exposure) (a “U.S./European Overadvance”), the excess
amount shall, subject to Section 5.2 and this Section 2.1.5, be immediately due
and payable by the Canadian Borrower or the U.S. Borrower, as applicable on
demand by Agent. Agent may require the Applicable Lenders to honor requests for
Overadvance Loans and to forbear from requiring the applicable Borrower to cure
an Overadvance, (a) when no Event of Default is known to Agent, as long as
(i) the Overadvance does not continue for more than thirty (30) consecutive days
(and no Overadvance may exist for at least five (5) consecutive days thereafter
before further Overadvance Loans are required), and (ii) the Overadvance is not
known by Agent to exceed $2,500,000, with respect to the Canadian Borrower, or
$5,000,000 in the aggregate, with respect to the U.S. Borrower and the European
Borrower; and (b) regardless of whether an Event of Default exists, if Agent
discovers an Overadvance not previously known by it to exist, as long as from
the date of such discovery the Overadvance (i) is not increased by more than
$2,500,000, with respect to the

 

60



--------------------------------------------------------------------------------

Canadian Borrower or $5,000,000 in the aggregate, with respect to the U.S.
Borrower and the European Borrower, and (ii) does not continue for more than
thirty (30) consecutive days. In no event shall Overadvance Loans be required
that would cause (i) the Canadian Revolver Exposure to exceed the aggregate
Canadian Revolver Commitments or (ii) the U.S. Revolver Exposure plus the
European Revolver Exposure to exceed the aggregate U.S./European Revolver
Commitments. All Canadian Overadvance Loans shall constitute Canadian Facility
Obligations secured by the Canadian Facility Collateral and shall be entitled to
all benefits of the Loan Documents. All U.S./European Overadvance Loans shall
constitute U.S./European Facility Obligations secured by the U.S./European
Facility Collateral and shall be entitled to all benefits of the Loan Documents.
No Overadvance shall result in an Event of Default due to a Borrower’s failure
to comply with Section 2.1.1 for so long as such Overadvance remains outstanding
in accordance with the terms of this paragraph, but solely with respect to the
amount of such Overadvance. In no event shall any Borrower or other Loan Party
be deemed a beneficiary of this Section nor authorized to enforce any of its
terms. Agent agrees to use its commercially reasonable best efforts to promptly
notify the Lenders of the issuance of an Overadvance Loan; provided, that Agent
shall have no liability for any failure to provide any such notice.

2.1.6 Protective Advances. Agent shall be authorized, in its discretion, at any
time that any conditions in Section 6 are not satisfied, to make U.S. Base Rate
Loans and Canadian Prime Rate Loans, as applicable (each a “Protective Advance”)
(a) up to an aggregate amount of $2,500,000, with respect to the Canadian
Borrower, or $5,000,000, with respect to the U.S. Borrower, outstanding at any
time, if Agent deems such Loans necessary or desirable to preserve or protect
Collateral, or to enhance the collectability or repayment of Obligations; or
(b) to pay any other amounts chargeable to the Loan Parties under any Loan
Documents, including costs, fees and expenses. Each Applicable Lender shall
participate in each Protective Advance on a Pro Rata basis. In no event shall
Protective Advances be required that would cause (x) the outstanding
U.S./European Revolver Loans and U.S./European LC Obligations to exceed the
aggregate U.S./European Commitments or (y) the outstanding Canadian Revolver
Loans and Canadian LC Obligations to exceed the aggregate Canadian Commitments.
Required Facility Lenders may at any time revoke Agent’s authority to make
further Protective Advances to the applicable Borrower by written notice to
Agent. Absent such revocation, Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive. All Protective Advances
made by Agent with respect to U.S. Facility Loan Parties shall be U.S. Facility
Obligations, secured by the U.S./European Facility Collateral and shall be
treated for all purposes as Extraordinary Expenses and all Protective Advances
made by Agent with respect to Canadian Facility Loan Parties shall be Canadian
Facility Obligations, secured by the Canadian Facility Collateral and shall be
treated for all purposes as Extraordinary Expenses. Agent agrees to use its
commercially reasonable best efforts to promptly notify the Lenders of the
extension of a Protective Advance; provided, that Agent shall have no liability
for any failure to provide any such notice.

2.2 U.S. and European Letter of Credit Facility.

2.2.1 Issuance of Letters of Credit. U.S. Issuing Bank agrees to issue Letters
of Credit for the account of (x) the U.S. Borrower (“U.S. Letters of Credit”)
and (y) so long as the applicable Specified Transaction Conditions have been
satisfied with respect thereto, the European Borrower (“European Letters of
Credit”) from time to time until fifteen (15) days prior to the Facility
Termination Date (or until the U.S./European Revolver Commitment Termination
Date, if earlier), on the terms set forth herein, including the following:

 

61



--------------------------------------------------------------------------------

(a) Each of the U.S. Borrower and European Borrower acknowledge that U.S.
Issuing Bank’s willingness to issue any U.S. Letter of Credit or European Letter
of Credit is conditioned upon U.S. Issuing Bank’s receipt of an LC Application
with respect to the requested U.S. Letter of Credit or European Letter of
Credit, as applicable, as well as such other instruments and agreements as U.S.
Issuing Bank may customarily require for issuance of a letter of credit of
similar type and amount. U.S. Issuing Bank shall have no obligation to issue any
U.S. Letter of Credit or European Letter of Credit unless (i) U.S. Issuing Bank
receives an LC Request and LC Application at least three (3) Business Days prior
to the requested date of issuance; (ii) each LC Condition is satisfied; and
(iii) if a Defaulting Lender that is a U.S. Lender exists, such Defaulting
Lender or the U.S. Borrower or European Borrower, as applicable, have entered
into arrangements satisfactory to Agent and U.S. Issuing Bank to eliminate any
Fronting Exposure associated with such Lender (it being understood that Cash
Collateralization of a Defaulting Lender’s Pro Rata share of the requested U.S.
Letter of Credit or European Letter of Credit, as applicable, is satisfactory to
Agent and U.S. Issuing Bank). If, in sufficient time to act, U.S. Issuing Bank
receives written notice from the Required Facility Lenders that a LC Condition
has not been satisfied, U.S. Issuing Bank shall not issue the requested U.S.
Letter of Credit or European Letter of Credit, as applicable. Prior to receipt
of any such notice, U.S. Issuing Bank shall not be deemed to have knowledge of
any failure of LC Conditions.

(b) Letters of Credit may be requested by the U.S. Borrower and the European
Borrower to support obligations incurred in the Ordinary Course of Business, or
as otherwise approved by Agent. The renewal or extension of any U.S. Letter of
Credit or European Letter of Credit shall be treated as the issuance of a new
U.S. Letter of Credit or European Letter of Credit, as applicable, except that
delivery of a new LC Application may be required at the discretion of U.S.
Issuing Bank.

(c) Each of the U.S. Borrower and the European Borrower assume all risks of the
acts, omissions or misuses by the beneficiary of any U.S. Letter of Credit or
European Letter of Credit, as applicable. In connection with issuance of any
U.S. Letter of Credit or European Letter of Credit, none of Agent, U.S. Issuing
Bank or any U.S. Lender shall be responsible for the existence, character,
quality, quantity, condition, packing, value or delivery of any goods purported
to be represented by any Documents; any differences or variation in the
character, quality, quantity, condition, packing, value or delivery of any goods
from that expressed in any Documents; the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Documents or of any endorsements thereon; the
time, place, manner or order in which shipment of goods is made; partial or
incomplete shipment of, or failure to ship, any goods referred to in a U.S.
Letter of Credit, European Letter of Credit or Documents; any deviation from
instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and the U.S. Borrower or the European Borrower, as
applicable; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any U.S. Letter of Credit or European Letter
of Credit, as applicable, or the proceeds thereof; or any consequences arising
from causes beyond the control of U.S. Issuing Bank, Agent or any U.S. Lender,
including any act or omission of a Governmental Authority. The rights and
remedies of

 

62



--------------------------------------------------------------------------------

U.S. Issuing Bank under the Loan Documents shall be cumulative. U.S. Issuing
Bank shall be fully subrogated to the rights and remedies of each beneficiary
whose claims against the U.S. Borrower and the European Borrower are discharged
with proceeds of any U.S. Letter of Credit issued for the account of the U.S.
Borrower or any European Letter of Credit issued for the account of the European
Borrower, as applicable.

(d) In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, U.S. Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by U.S. Issuing Bank,
in good faith, to be genuine and correct and to have been signed, sent or made
by a proper Person. U.S. Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
U.S. Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.

(e) If the U.S. Borrower or the European Borrower so requests in any applicable
Letter of Credit application, U.S. Issuing Bank may, in its discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, a
“U.S./European Auto-Extension Letter of Credit”); provided that any such
U.S./European Auto-Extension Letter of Credit must permit U.S. Issuing Bank to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day (the “U.S./European Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by U.S. Issuing Bank,
the U.S. Borrower and the European Borrower shall not be required to make a
specific request to the Issuing Bank for any such extension. Once a
U.S./European Auto-Extension Letter of Credit has been issued, the U.S. Lenders
shall be deemed to have authorized (but may not require) U.S. Issuing Bank to
permit the extension of such Letter of Credit at any time to an expiry date at
least 15 Business Days prior to the Facility Termination Date; provided,
however, that U.S. Issuing Bank shall not permit any such extension if (A) U.S.
Issuing Bank has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof, or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the U.S./European Non-Extension Notice Date (1) from Agent that the Required
Lenders have elected not to permit such extension or (2) from Agent, any Lender
or the U.S. Borrower or the European Borrower, as applicable, that one or more
of the applicable conditions specified in Section 6.2 is not then satisfied, and
in each such case directing U.S. Issuing Bank not to permit such extension.

(f) By their execution of this Agreement, the parties hereto agree that on the
Restatement Date (without any further action by any Person), the Existing
Letters of Credit as listed on Schedule 1(c) shall be deemed to have been issued
by U.S. Issuing Bank under this Agreement and the rights and obligations of U.S.
Issuing Bank and the account party thereunder shall be subject to the terms
hereof.

 

63



--------------------------------------------------------------------------------

2.2.2 U.S. Letters of Credit and European Letters of Credit: Reimbursement and
Participations.

(a) If U.S. Issuing Bank honors any request for payment under a U.S. Letter of
Credit or European Letter of Credit, the U.S. Borrower or the European Borrower,
as applicable, shall pay to U.S. Issuing Bank, on the same day (“U.S./European
Reimbursement Date”), the amount paid by U.S. Issuing Bank under (i) such U.S.
Letter of Credit, together with interest at the interest rate for U.S. Base Rate
Loans or (ii) such European Letter of Credit, together with interest at the
interest rate for LIBOR Revolver Loans, in each case, from the U.S./European
Reimbursement Date until payment by the U.S. Borrower or the European Borrower,
as applicable. The obligation of the U.S. Borrower and the European Borrower to
reimburse U.S. Issuing Bank for any payment made under a U.S. Letter of Credit
or European Letter of Credit, as applicable, shall be absolute, unconditional
and irrevocable, and shall be paid without regard to any lack of validity or
enforceability of any such U.S. Letter of Credit or European Letter of Credit or
the existence of any claim, setoff, defense or other right that the U.S.
Borrower, the European Borrower, or any other U.S. Domiciled Loan Parties may
have at any time against the beneficiary, as applicable. Whether or not Loan
Party Agent submits a Notice of Borrowing, (i) the U.S. Borrower shall be deemed
to have requested a Borrowing of U.S. Base Rate Loans or (ii) the European
Borrower shall be deemed to have requested a Borrowing of LIBOR Revolver Loans,
in each case, in an amount necessary to pay all amounts due U.S. Issuing Bank on
any U.S./European Reimbursement Date and each U.S. Lender agrees to fund its Pro
Rata share of such Borrowing whether or not the U.S./European Revolver
Commitments have terminated, any U.S./European Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied.

(b) Upon issuance of a U.S. Letter of Credit or a European Letter of Credit, or
in the case of the Existing Letters of Credit, on the Restatement Date, each
U.S. Lender shall be deemed to have irrevocably and unconditionally purchased
from U.S. Issuing Bank, without recourse or warranty, an undivided Pro Rata
interest and participation in all U.S. LC Obligations or European LC
Obligations, as applicable, (in each case, excluding amounts specified in clause
(c) of such definition) relating to such U.S. Letter of Credit or European
Letter of Credit. If U.S. Issuing Bank makes any payment under a U.S. Letter of
Credit or a European Letter of Credit for the account of the U.S. Borrower or
the European Borrower, as applicable, and the U.S. Borrower or the European
Borrower, as applicable, does not reimburse such payment on the U.S./European
Reimbursement Date, Agent shall promptly notify U.S. Lenders and each U.S.
Lender shall promptly (within one (1) Business Day) and unconditionally pay to
Agent, for the benefit of U.S. Issuing Bank, such U.S. Lender’s Pro Rata share
of such payment. Upon request by a U.S. Lender, U.S. Issuing Bank shall furnish
copies of any Letters of Credit and LC Documents in its possession at such time.

(c) The obligation of each U.S. Lender to make payments to Agent for the account
of U.S. Issuing Bank in connection with U.S. Issuing Bank’s payment under a U.S.
Letter of Credit or a European Letter of Credit shall be absolute, unconditional
and irrevocable, not subject to any counterclaim, setoff, qualification or
exception whatsoever, and shall be made in accordance with this Agreement under
all circumstances, irrespective of any lack of validity or unenforceability of
any Loan Documents; any draft, certificate or other document presented under a
U.S. Letter of Credit or a European Letter of Credit having been determined to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or the existence of any
setoff or defense that any Loan Party may have

 

64



--------------------------------------------------------------------------------

with respect to any Obligations. U.S. Issuing Bank does not assume any
responsibility for any failure or delay in performance or any breach by the U.S.
Borrower, the European Borrower or any other Person of any obligations under any
LC Documents. U.S. Issuing Bank does not make to U.S. Lenders any express or
implied warranty, representation or guarantee with respect to the U.S./European
Facility Collateral, LC Documents, any U.S Facility Loan Party or the European
Borrower. U.S. Issuing Bank shall not be responsible to any U.S. Lender for any
recitals, statements, information, representations or warranties contained in,
or for the execution, validity, genuineness, effectiveness or enforceability of
any LC Documents; the validity, genuineness, enforceability, collectability,
value or sufficiency of any U.S./European Facility Collateral or the perfection
of any Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any U.S./European
Facility Loan Party.

(d) No Issuing Bank Indemnitee shall be liable to any Loan Party or other Person
for any action taken or omitted to be taken in connection with any U.S. Letter
of Credit, European Letter of Credit or LC Document except as a result of U.S.
Issuing Bank’s gross negligence or willful misconduct, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. U.S. Issuing Bank
may refrain from taking any action with respect to a U.S. Letter of Credit or
European Letter of Credit until it receives written instructions from Required
Facility Lenders of the U.S. Borrower or the European Borrower, as applicable.

2.2.3 Cash Collateral. If any U.S. LC Obligations or the European LC
Obligations, whether or not then due or payable, shall for any reason be
outstanding at any time (a) that an Event of Default exists, (b) that a
U.S./European Overadvance exists, (c) after the U.S./European Revolver
Commitment Termination Date, or (d) within twenty (20) Business Days prior to
the Facility Termination Date, then the U.S. Borrower or the European Borrower,
as applicable, shall, at U.S. Issuing Bank’s or Agent’s request, Cash
Collateralize the stated amount of all outstanding Letters of Credit issued for
the account of the U.S. Borrower or the European Borrower, as applicable, and
pay to U.S. Issuing Bank the amount of all other U.S. LC Obligations or European
LC Obligations, as applicable. The U.S. Borrower and the European Borrower
shall, on demand by U.S. Issuing Bank or Agent from time to time, Cash
Collateralize the Fronting Exposure of any Defaulting Lender that is a U.S.
Lender. If the U.S. Borrower or the European Borrower fails to provide any Cash
Collateral as required hereunder, U.S. Lenders may (and shall upon direction of
Agent) advance, as U.S. Revolver Loans or European Revolver Loans, as
applicable, the amount of the Cash Collateral required (whether or not the
U.S./European Revolver Commitments have terminated, any U.S./European
Overadvance exists or is created thereby or the conditions in Section 6 are
satisfied). For the avoidance of doubt, it is understood and agreed that the
European Borrower will not repay or Cash Collateralize any U.S. LC Obligations.

2.2.4 Resignation of U.S. Issuing Bank. U.S. Issuing Bank may resign at any time
upon notice to Agent and Loan Party Agent. On and after the effective date of
such resignation, U.S. Issuing Bank shall have no obligation to issue, amend,
renew, extend or otherwise modify any U.S. Letter of Credit or European Letter
of Credit, but shall continue to have all rights and other obligations of an
U.S. Issuing Bank hereunder relating to any U.S. Letter of Credit and European
Letter of Credit issued by it prior to such date. Agent shall promptly appoint a
replacement U.S. Issuing Bank, which, as long as no Default or Event of Default
exists, shall be reasonably acceptable to Loan Party Agent.

 

65



--------------------------------------------------------------------------------

2.3 Canadian Letter of Credit Facility.

2.3.1 Issuance of Letters of Credit. Canadian Issuing Bank agrees to issue
Letters of Credit for the account of the Canadian Borrower (“Canadian Letters of
Credit”) from time to time until fifteen (15) days prior to the Facility
Termination Date (or until the Canadian Revolver Commitment Termination Date, if
earlier), on the terms set forth herein, including the following:

(a) The Canadian Borrower acknowledges that Canadian Issuing Bank’s willingness
to issue any Canadian Letter of Credit is conditioned upon Canadian Issuing
Bank’s receipt of an LC Application with respect to the requested Canadian
Letter of Credit, as well as such other instruments and agreements as Canadian
Issuing Bank may customarily require for issuance of a letter of credit of
similar type and amount. Canadian Issuing Bank shall have no obligation to issue
any Canadian Letter of Credit unless (i) Canadian Issuing Bank receives an LC
Request and LC Application at least three (3) Business Days prior to the
requested date of issuance; (ii) each LC Condition is satisfied; and (iii) if a
Defaulting Lender that is a Canadian Lender exists, such Defaulting Lender or
the Canadian Borrower have entered into arrangements satisfactory to Agent and
Canadian Issuing Bank to eliminate any Fronting Exposure associated with such
Lender (it being understood that Cash Collateralization of a Defaulting Lender’s
Pro Rata share of the requested Canadian Letter of Credit is satisfactory to
Agent and Canadian Issuing Bank). If, in sufficient time to act, Canadian
Issuing Bank receives written notice from Required Facility Lenders that a LC
Condition has not been satisfied, Canadian Issuing Bank shall not issue the
requested Canadian Letter of Credit. Prior to receipt of any such notice,
Canadian Issuing Bank shall not be deemed to have knowledge of any failure of LC
Conditions.

(b) Letters of Credit may be requested by Loan Party Agent for the account of
Canadian Borrower to support obligations incurred in the Ordinary Course of
Business, or as otherwise approved by Agent. The renewal or extension of any
Canadian Letter of Credit shall be treated as the issuance of a new Canadian
Letter of Credit, except that delivery of a new LC Application may be required
at the discretion of Canadian Issuing Bank.

(c) The Canadian Borrower assumes all risks of the acts, omissions or misuses by
the beneficiary of any Canadian Letter of Credit. In connection with issuance of
any Canadian Letter of Credit, none of Agent, Canadian Issuing Bank or any
Canadian Lender shall be responsible for the existence, character, quality,
quantity, condition, packing, value or delivery of any goods purported to be
represented by any Documents; any differences or variation in the character,
quality, quantity, condition, packing, value or delivery of any goods from that
expressed in any Documents; the form, validity, sufficiency, accuracy,
genuineness or legal effect of any Documents or of any endorsements thereon; the
time, place, manner or order in which shipment of goods is made; partial or
incomplete shipment of, or failure to ship, any goods referred to in a Canadian
Letter of Credit or Documents; any deviation from instructions, delay, default
or fraud by any shipper or other Person in connection with any goods, shipment
or delivery; any breach of contract between a shipper or vendor and the Canadian
Borrower; errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, telex, telecopy, e-mail, telephone
or otherwise; errors in interpretation of technical terms; the misapplication by
a beneficiary of any Canadian Letter of Credit or the proceeds thereof; or any
consequences arising from causes beyond the control of Canadian Issuing Bank,
Agent or any Canadian Lender, including any act or omission of a Governmental
Authority. The rights and remedies of Canadian Issuing Bank under the Loan
Documents shall be cumulative. Canadian Issuing Bank shall be fully subrogated
to the rights and remedies of each beneficiary whose claims against the Canadian
Borrower are discharged with proceeds of any Canadian Letter of Credit issued
for the account of the Canadian Borrower.

 

66



--------------------------------------------------------------------------------

(d) In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Canadian Issuing Bank
shall be entitled to act, and shall be fully protected in acting, upon any
certification, documentation or communication in whatever form believed by
Canadian Issuing Bank, in good faith, to be genuine and correct and to have been
signed, sent or made by a proper Person. Canadian Issuing Bank may consult with
and employ legal counsel, accountants and other experts to advise it concerning
its obligations, rights and remedies, and shall be entitled to act upon, and
shall be fully protected in any action taken in good faith reliance upon, any
advice given by such experts. Canadian Issuing Bank may employ agents and
attorneys-in-fact in connection with any matter relating to Letters of Credit or
LC Documents, and shall not be liable for the negligence or misconduct of agents
and attorneys-in-fact selected with reasonable care.

(e) If the Canadian Borrower so requests in any applicable Letter of Credit
application, Canadian Issuing Bank may, in its discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, a “Canadian
Auto-Extension Letter of Credit”); provided that any such Canadian
Auto-Extension Letter of Credit must permit Canadian Issuing Bank to prevent any
such extension at least once in each twelve-month period (commencing with the
date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Canadian Non-Extension Notice
Date”) in each such twelve-month period to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by Canadian Issuing Bank,
the Canadian Borrower shall not be required to make a specific request to the
Issuing Bank for any such extension. Once a Canadian Auto-Extension Letter of
Credit has been issued, the Canadian Lenders shall be deemed to have authorized
(but may not require) Canadian Issuing Bank to permit the extension of such
Letter of Credit at any time to an expiry date at least 15 Business Days prior
to the Facility Termination Date; provided, however, that Canadian Issuing Bank
shall not permit any such extension if (A) Canadian Issuing Bank has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof, or (B) it has received notice (which may be by telephone or in writing)
on or before the day that is seven Business Days before the Canadian
Non-Extension Notice Date (1) from Agent that the Required Lenders have elected
not to permit such extension or (2) from Agent, any Lender or the Canadian
Borrower that one or more of the applicable conditions specified in Section 6.2
is not then satisfied, and in each such case directing Canadian Issuing Bank not
to permit such extension.

2.3.2 Canadian Letters of Credit: Reimbursement and Participations.

(a) If Canadian Issuing Bank honors any request for payment under a Canadian
Letter of Credit, the Canadian Borrower shall pay to Canadian Issuing Bank, on
the same day (“Canadian Reimbursement Date”), the amount paid by Canadian
Issuing Bank under such Canadian Letter of Credit, together with interest at the
interest rate for Canadian Base Rate Loans from the Canadian Reimbursement Date
until payment by the Canadian Borrower. The obligation of the Canadian Borrower
to reimburse Canadian Issuing Bank for any payment made under a Canadian Letter
of Credit shall be absolute, unconditional and irrevocable, and shall be paid
without regard to any lack of validity or enforceability of any Canadian Letter
of

 

67



--------------------------------------------------------------------------------

Credit or the existence of any claim, setoff, defense or other right that the
Canadian Borrower or the Canadian Domiciled Loan Parties may have at any time
against the beneficiary. Whether or not Loan Party Agent submits a Notice of
Borrowing, the Canadian Borrower shall be deemed to have requested a Borrowing
of Canadian Base Rate Loans in an amount necessary to pay all amounts due
Canadian Issuing Bank on any Canadian Reimbursement Date and each Canadian
Lender agrees to fund its Pro Rata share of such Borrowing whether or not the
Canadian Revolver Commitments have terminated, any Canadian Overadvance exists
or is created thereby, or the conditions in Section 6 are satisfied.

(b) Upon issuance of a Canadian Letter of Credit, each Canadian Lender shall be
deemed to have irrevocably and unconditionally purchased from Canadian Issuing
Bank, without recourse or warranty, an undivided Pro Rata interest and
participation in all Canadian LC Obligations (excluding amounts specified in
clause (c) of such definition) relating to such Canadian Letter of Credit. If
Canadian Issuing Bank makes any payment under a Canadian Letter of Credit for
the account of the Canadian Borrower and the Canadian Borrower does not
reimburse such payment on the Canadian Reimbursement Date, Agent shall promptly
notify Canadian Lenders and each Canadian Lender shall promptly (within one
(1) Business Day) and unconditionally pay to Agent, for the benefit of Canadian
Issuing Bank, such Canadian Lender’s Pro Rata share of such payment. Upon
request by a Canadian Lender, Canadian Issuing Bank shall furnish copies of any
Letters of Credit and LC Documents in its possession at such time.

(c) The obligation of each Canadian Lender to make payments to Agent for the
account of Canadian Issuing Bank in connection with Canadian Issuing Bank’s
payment under a Canadian Letter of Credit shall be absolute, unconditional and
irrevocable, not subject to any counterclaim, setoff, qualification or exception
whatsoever, and shall be made in accordance with this Agreement under all
circumstances, irrespective of any lack of validity or unenforceability of any
Loan Documents; any draft, certificate or other document presented under a
Canadian Letter of Credit having been determined to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or the existence of any setoff or defense that any
Loan Party may have with respect to any Obligations. Canadian Issuing Bank does
not assume any responsibility for any failure or delay in performance or any
breach by the Canadian Borrower or any other Person of any obligations under any
LC Documents. Canadian Issuing Bank does not make to Canadian Lenders any
express or implied warranty, representation or guarantee with respect to the
Canadian Facility Collateral, LC Documents or any Canadian Facility Loan Party.
Canadian Issuing Bank shall not be responsible to any Canadian Lender for any
recitals, statements, information, representations or warranties contained in,
or for the execution, validity, genuineness, effectiveness or enforceability of
any LC Documents; the validity, genuineness, enforceability, collectability,
value or sufficiency of any Canadian Facility Collateral or the perfection of
any Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Canadian Facility
Loan Party.

(d) No Issuing Bank Indemnitee shall be liable to any Loan Party or other Person
for any action taken or omitted to be taken in connection with any Canadian
Letter of Credit or LC Documents except as a result of Canadian Issuing Bank’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. Canadian Issuing Bank may refrain
from taking any action with respect to a Canadian Letter of Credit until it
receives written instructions from Required Facility Lenders of the Canadian
Borrower.

 

68



--------------------------------------------------------------------------------

2.3.3 Cash Collateral. If any Canadian LC Obligations, whether or not then due
or payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that a Canadian Overadvance exists, (c) after the Canadian
Revolver Commitment Termination Date, or (d) within 20 Business Days prior to
the Facility Termination Date, then the Canadian Borrower shall, at Canadian
Issuing Bank’s or Agent’s request, Cash Collateralize the stated amount of all
outstanding Letters of Credit issued for the account of Canadian Borrower and
pay to Canadian Issuing Bank the amount of all other Canadian LC Obligations.
The Canadian Borrower shall, on demand by Canadian Issuing Bank or Agent from
time to time, Cash Collateralize the Fronting Exposure of any Defaulting Lender
that is a Canadian Lender. If the Canadian Borrower fails to provide any Cash
Collateral as required hereunder, Canadian Lenders may (and shall upon direction
of Agent) advance, as Canadian Revolver Loans, the amount of the Cash Collateral
required (whether or not the Canadian Revolver Commitments have terminated, any
Canadian Overadvance exists or is created thereby or the conditions in Section 6
are satisfied).

2.3.4 Resignation of Canadian Issuing Bank. Canadian Issuing Bank may resign at
any time upon notice to Agent and Loan Party Agent. On and after the effective
date of such resignation, Canadian Issuing Bank shall have no obligation to
issue, amend, renew, extend or otherwise modify any Canadian Letter of Credit,
but shall continue to have all rights and other obligations of a Canadian
Issuing Bank hereunder relating to any Canadian Letter of Credit issued by it
prior to such date. Agent shall promptly appoint a replacement Canadian Issuing
Bank, which, as long as no Default or Event of Default exists, shall be
reasonably acceptable to Loan Party Agent.

SECTION 3. INTEREST, FEES AND CHARGES

3.1 Interest.

3.1.1 Rates and Payment of Interest.

(a) The Obligations (excluding Obligations of the type specified in clause
(g) of such definition) shall bear interest (i) if a U.S. Base Rate Loan, at the
U.S. Base Rate in effect from time to time, plus the Applicable Margin; (ii) if
a LIBOR Loan, at LIBOR for the applicable Interest Period, plus the Applicable
Margin; (iii) if a Canadian Prime Rate Loan, at the Canadian Prime Rate in
effect from time to time, plus the Applicable Margin, (iv) if a Canadian Base
Rate Loan, at the Canadian Base Rate in effect from time to time, plus the
Applicable Margin, (v) if a Canadian BA Rate Loan, at the Canadian BA Rate for
the applicable Interest Period, plus the Applicable Margin, (vi) if any other
U.S. Facility Obligation that is then due and payable (including, to the extent
permitted by law, interest not paid when due), at the U.S. Base Rate in effect
from time to time, plus the Applicable Margin for U.S. Base Rate Loans; (vii) if
any other European Facility Obligation that is then due and payable (including,
to the extent permitted by law, interest not paid when due), at LIBOR in effect
at such time, plus the Applicable Margin for LIBOR Revoler Loans; and (viii) if
any other Canadian Facility Obligation that is then due and payable (including,
to the extent permitted by law, interest not paid when due), at the Canadian
Prime Rate in effect from time to time, plus the Applicable Margin for Canadian
Prime Rate Loans. Interest shall accrue from the date the Loan is advanced or
the Obligation is incurred or payable, until paid by the applicable Borrower. If
a Loan is repaid on the same day made, one (1) day’s interest shall accrue.

 

69



--------------------------------------------------------------------------------

(b) Interest on the Revolver Loans shall be payable in the currency (i.e.,
Dollars, Canadian Dollars or Euros, as the case may be) of the underlying
Revolver Loan.

(c) Overdue principal, interest and other amounts not paid when due shall bear
interest at the Default Rate; provided, however, that during the continuation of
any Event of Default, if Required Lenders in their discretion so elect, all
Obligations shall bear interest at the Default Rate (whether before or after any
judgment); provided further, however, that upon the occurrence and during the
continuance of an Event of Default under Section 11.1(a) or 11.1(i), the Default
Rate shall become immediately applicable to all Obligations without any election
of the Required Lenders. Each Loan Party acknowledges that the cost and expense
to Agent and Lenders due to an Event of Default are difficult to ascertain and
that the Default Rate is a fair and reasonable estimate to compensate Agent and
Lenders therefor.

(d) Interest accrued on the Loans shall be due and payable in arrears, (i) for
any U.S. Base Rate Loan, Canadian Base Rate Loan or Canadian Prime Rate Loan, on
the first (1st) day of each month; (ii) for any LIBOR Loan or Canadian BA Rate
Loan, on the last day of its Interest Period and (iii) on any date of
prepayment, with respect to the principal amount of Loans being prepaid. In
addition, interest accrued on the Canadian Revolver Loans shall be due and
payable in arrears on the Canadian Revolver Commitment Termination Date and
interest accrued on the U.S./European Revolver Loans shall be due and payable in
arrears on the U.S./European Revolver Commitment Termination Date. Interest
accrued on any other Obligations shall be due and payable as provided in the
Loan Documents and, if no payment date is specified, shall be due and payable on
demand. Notwithstanding the foregoing, interest accrued at the Default Rate
shall be due and payable on demand.

3.1.2 Application of LIBOR to Outstanding Loans.

(a) Each Borrower may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation and the other terms hereof, elect to convert any portion
of the U.S. Base Rate Loans or the Canadian Base Rate Loans, as applicable to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During the continuance of any Event of Default, Agent may (and shall at
the direction of Required Facility Lenders of the applicable Borrower) declare
that no Loan may be made, converted or continued as a LIBOR Loan.

(b) Whenever a Borrower shall desire to convert or continue Loans as LIBOR
Loans, Loan Party Agent shall give Agent a Notice of Conversion/Continuation, no
later than 11:00 a.m. at least three (3) Business Days prior to the requested
conversion or continuation date. Promptly after receiving any such notice, Agent
shall notify each Applicable Lender thereof. Each Notice of
Conversion/Continuation shall be irrevocable, and shall specify the amount of
Loans to be converted or continued, the conversion or continuation date (which
shall be a Business Day), and the duration of the Interest Period (which shall
be deemed to be one (1) month if not specified). If, upon the expiration of any
Interest Period in respect of any LIBOR Loans, Loan Party Agent shall have
failed to deliver a Notice of Conversion/Continuation with respect thereto as
required above, the applicable Borrower shall be deemed to have elected to
convert such Loans into U.S. Base Rate Loans (if owing by the U.S. Borrower) or
Canadian Base Rate Loans (if owing by the Canadian Borrower).

 

70



--------------------------------------------------------------------------------

3.1.3 Application of Canadian BA Rate to Outstanding Loans.

(a) The Canadian Borrower may on any Business Day, subject to delivery of a
Notice of Conversion/Continuation and the other terms hereof, elect to convert
any portion of the Canadian Prime Rate Loans, or to continue any Canadian BA
Rate Loan at the end of its Interest Period as a Canadian BA Rate Loan;
provided, however that such Canadian BA Rate Loans may only be so converted at
the end of the Interest Period applicable thereto. During the continuance of any
Default or Event of Default, Agent may (and shall at the direction of Required
Facility Lenders of the Canadian Borrower) declare that no Loan may be made,
converted or continued as a Canadian BA Rate Loan.

(b) Whenever the Canadian Borrower desires to convert or continue Loans as
Canadian BA Rate Loans, Loan Party Agent shall give Agent a Notice of
Conversion/Continuation, no later than 11:00 a.m. at least three (3) Business
Days prior to the requested conversion or continuation date. Promptly after
receiving any such notice, Agent shall notify each Canadian Lender thereof. Each
Notice of Conversion/Continuation shall be irrevocable, and shall specify the
amount of Loans to be converted or continued, the conversion or continuation
date (which shall be a Business Day), and the duration of the Interest Period
(which shall be deemed to be one (1) month if not specified). If, upon the
expiration of any Interest Period in respect of any Canadian BA Rate Loans, Loan
Party Agent shall have failed to deliver a Notice of Conversion/Continuation
with respect thereto as required above, the Canadian Borrower shall be deemed to
have elected to convert such Loans into Canadian Prime Rate Loans.

3.1.4 Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans or Canadian BA Rate Loans, Loan Party Agent, on
behalf of the applicable Borrower, shall select an interest period to apply (the
“Interest Period”), which interest period shall be thirty (30), sixty (60) or
ninety (90) days; provided, however, that:

(a) the Interest Period shall commence on the date the Loan is made or continued
as, or converted into, a LIBOR Loan or Canadian BA Rate Loan, and shall expire
on the numerically corresponding day in the calendar month at its end;

(b) if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month;

(c) if any Interest Period would expire on a day that is not a Business Day, the
period shall expire on the next Business Day; and

(d) no Interest Period shall extend beyond the Facility Termination Date (or, in
the case of any Loan owing by the Canadian Borrower, the Canadian Revolver
Commitment Termination Date, if earlier).

3.1.5 Interest Rate Not Ascertainable. If Agent shall determine that on any date
for determining LIBOR, due to any circumstance affecting the London interbank
market, adequate and fair means do not exist for ascertaining such rate on the
basis provided herein, then Agent shall immediately notify Borrower of such
determination. Until Agent notifies Borrower that such circumstance no longer
exists, the obligation of Lenders to make LIBOR Loans shall be suspended, and no
further Loans may be converted into or continued as LIBOR Loans.

 

71



--------------------------------------------------------------------------------

3.2 Fees.

3.2.1 Unused Line Fee.

(a) The Canadian Borrower shall pay to Agent, for the Pro Rata benefit of
Canadian Lenders, a fee equal to the Canadian Unused Line Fee Rate times the
average daily amount by which the Canadian Revolver Commitments exceed the
Canadian Revolver Exposure during any month. Such fee shall be payable in
arrears, on the first (1st) day of each month and on the Canadian Revolver
Commitment Termination Date.

(b) The U.S. Borrower shall pay to Agent, for the Pro Rata benefit of U.S.
Lenders, an aggregate fee equal to the U.S./European Unused Line Fee Rate times
the average daily amount by which the U.S./European Revolver Commitments exceed
the sum of (i) the U.S. Revolver Exposure plus (ii) the European Revolver
Exposure during any month. Such fee shall be payable in arrears, on the first
(1st) day of each month and on the U.S./European Revolver Commitment Termination
Date.

3.2.2 U.S. LC Facility Fees. The U.S. Borrower shall pay (a) to Agent, for the
Pro Rata benefit of U.S. Lenders, a fee equal to the per annum rate of the
Applicable Margin in effect for LIBOR Loans times the average daily outstanding
amount of U.S. Letters of Credit, which fee shall be payable monthly in arrears,
on the first (1st) day of each month; (b) to the applicable U.S. Issuing Bank,
for its own account, a fronting fee equal to .125% per annum on the outstanding
amount of each U.S. Letter of Credit issued by such U.S. Issuing Bank, which fee
shall be payable monthly in arrears, on the first (1st) day of each month; and
(c) to the applicable U.S. Issuing Bank, for its own account, all customary
charges associated with the issuance, amending, negotiating, payment,
processing, transfer and administration of U.S. Letters of Credit, which charges
shall be paid as and when incurred; provided that, for the avoidance of doubt,
all amounts payable pursuant to this clause (c) with respect to the Existing
Letters of Credit shall be determined in accordance with the applicable
documentation thereto. During an Event of Default, if the Required Lenders so
elect (pursuant to Section 3.1.1(c)) the fee payable under clause (a) shall be
increased by 2% per annum.

3.2.3 European LC Facility Fees. The European Borrower shall pay (a) to Agent,
for the Pro Rata benefit of U.S. Lenders, a fee equal to the per annum rate of
the Applicable Margin in effect for LIBOR Loans times the average daily
outstanding amount of European Letters of Credit, which fee shall be payable
monthly in arrears, on the first (1st) day of each month; (b) to the applicable
U.S. Issuing Bank, for its own account, a fronting fee equal to .125% per annum
on the outstanding amount of each European Letter of Credit issued by such U.S.
Issuing Bank, which fee shall be payable monthly in arrears, on the first
(1st) day of each month; and (c) to the applicable U.S. Issuing Bank, for its
own account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of U.S. Letters of
Credit, which charges shall be paid as and when incurred During an Event of
Default, if the Required Lenders so elect (pursuant to Section 3.1.1(c)) the fee
payable under clause (a) shall be increased by 2% per annum.

 

72



--------------------------------------------------------------------------------

3.2.4 Canadian LC Facility Fees. The Canadian Borrower shall pay (a) to Agent,
for the Pro Rata benefit of Canadian Lenders, a fee equal to the per annum rate
of the Applicable Margin in effect for LIBOR Loans times the average daily
outstanding amount of Canadian Letters of Credit, which fee shall be payable
monthly in arrears, on the first (1st) day of each month; (b) to the applicable
Canadian Issuing Bank, for its own account, a fronting fee equal to .125% per
annum on the outstanding amount of each Canadian Letter of Credit issued by such
Canadian Issuing Bank, which fee shall be payable monthly in arrears, on the
first (1st) day of each month; and (c) to the applicable Canadian Issuing Bank,
for its own account, all customary charges associated with the issuance,
amending, negotiating, payment, processing, transfer and administration of
Canadian Letters of Credit, which charges shall be paid as and when incurred.
During an Event of Default if the Required Lenders so elect (pursuant to
Section 3.1.1(c)), the fee payable under clause (a) shall be increased by 2% per
annum.

3.2.5 Other Fees. The Borrowers shall pay such other fees as described in the
Agent Fee Letter and the Joint Fee Letter.

3.3 Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of three hundred sixty (360) days, or,
in the case of interest based on the Canadian Prime Rate or Canadian BA Rate, on
the basis of a three hundred sixty five (365) day year. Each determination by
Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error. All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A certificate setting forth in
reasonable detail amounts payable by any Borrower under Section 3.4, 3.7, 3.9,
5.8.2, 5.8.3 or 10.1.1(b), submitted to Loan Party Agent by Agent or the
affected Lender or affected Issuing Bank, as applicable, shall be final,
conclusive and binding for all purposes, absent manifest error, and the
applicable Borrower shall pay such amounts to the appropriate party within ten
(10) days following receipt of the certificate. For the purposes of the Interest
Act (Canada), the yearly rate of interest to which any rate calculated on the
basis of a period of time different from the actual number of days in the year
(three hundred sixty (360) days, for example) is equivalent is the stated rate
multiplied by the actual number of days in the year (three hundred sixty five
(365) or three hundred sixty six (366), as applicable) and divided by the number
of days in the shorter period (three hundred sixty (360) days, in the example),
and the parties hereto acknowledge that there is a material distinction between
the nominal and effective rates of interest and that they are capable of making
the calculations necessary to compare such rates and that the calculations
herein are to be made using the nominal rate method and not on any basis that
gives effect to the principle of deemed reinvestment of interest.

3.4 Reimbursement Obligations. Each Borrower shall reimburse Agent for all
Extraordinary Expenses incurred by Agent in reference to such Borrower or its
related Loan Party Group Obligations or Collateral of its related Loan Party
Group. In addition to such Extraordinary Expenses, each Borrower shall also
reimburse Agent for all invoiced out-of-pocket legal, accounting, appraisal,
consulting, and other fees, costs and expenses incurred by it in connection with
(a) negotiation and preparation of any Loan Documents, including any amendment
or other modification thereof; (b) administration of and actions relating to any
Collateral for its Obligations, Loan Documents and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of Agent’s
Liens on any such Collateral, to

 

73



--------------------------------------------------------------------------------

maintain any insurance required hereunder or to verify such Collateral; and
(c) each inspection, audit or appraisal with respect to any Loan Party within
such Borrower’s related Loan Party Group or Collateral securing such Loan Party
Group’s Obligations, whether prepared by Agent’s personnel or a third party
(subject to Section 10.1.1(b)). If, for any reason (including inaccurate
reporting on financial statements or a Compliance Certificate), it is determined
that a higher Applicable Margin should have applied to a period than was
actually applied, then the proper margin shall be applied retroactively and the
Borrowers shall pay to Agent, for the Pro Rata benefit of Lenders, an amount
equal to the difference between the amount of interest and fees that would have
accrued using the proper margin and the amount actually paid. All amounts
payable by the Borrowers under this Section 3.4 shall be due and payable in
accordance with Section 3.3.

3.5 Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Interest Period Loans, or to determine or charge interest rates based upon LIBOR
or the Canadian BA Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, or Canadian Dollars through
bankers’ acceptances then, on notice thereof by such Lender to Agent, any
obligation of such Lender to make or continue Interest Period Loans or to
convert Floating Rate Loans to Interest Period Loans shall be suspended until
such Lender notifies Agent that the circumstances giving rise to such
determination no longer exist. Upon delivery of such notice, the affected
Borrower shall prepay or, if applicable, convert all Interest Period Loans of
such Lender to Floating Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such Interest
Period Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Interest Period Loans. Upon any such prepayment or
conversion, the affected Borrower shall also pay accrued interest on the amount
so prepaid or converted.

3.6 Inability to Determine Rates. If Required Lenders notify Agent for any
reason in connection with a request for a Borrowing of, or conversion to or
continuation of, an Interest Period Loan that (a) Dollar deposits or bankers’
acceptances are not being offered to, as regards LIBOR, banks in the London
interbank Eurodollar market or, as regards Canadian BA Rate, Persons in Canada,
for the applicable amount and Interest Period of such Loan, (b) adequate and
reasonable means do not exist for determining LIBOR or the Canadian BA Rate for
the requested Interest Period, or (c) LIBOR or the Canadian BA Rate for the
requested Interest Period does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, then Agent will promptly so notify Loan Party
Agent and each Applicable Lender. Thereafter, the obligation of the Applicable
Lenders to make or maintain affected Interest Period Loans, shall be suspended
until Agent (upon instruction by Required Lenders) revokes such notice. Upon
receipt of such notice, Loan Party Agent may revoke any pending request for a
Borrowing of, conversion to or continuation of an Interest Period Loan or,
failing that, will be deemed to have submitted a request for a Floating Rate
Loan.

 

74



--------------------------------------------------------------------------------

3.7 Increased Costs; Capital Adequacy.

3.7.1 Change in Law. If any Change in Law shall:

(a) impose modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR or the Canadian BA
Rate) or any Issuing Bank;

(b) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in the definition of Excluded Taxes and (C) Connection
Income Taxes) with respect to or on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(c) impose on any Lender, any Issuing Bank or interbank market any other
condition, cost or expense affecting any Loan, Loan Document, Letter of Credit,
participation in LC Obligations, or Commitment;

and the result thereof shall be to increase the cost to such Lender of making or
maintaining any Loan or Commitment, or to increase the cost to such Lender or
such Issuing Bank of participating in, issuing or maintaining any Letter of
Credit, or to reduce the amount of any sum received or receivable by such Lender
or such Issuing Bank hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such Issuing Bank, the Borrower to
which such Lenders or such Issuing Bank has a Commitment shall pay to such
Lender or such Issuing Bank, as applicable, such additional amount or amounts as
will compensate such Lender or such Issuing Bank, as applicable, for such
additional costs incurred or reduction suffered, in each case, in accordance
with Section 3.3.

3.7.2 Capital Adequacy. If any Lender or any Issuing Bank determines that any
Change in Law affecting such Lender or such Issuing Bank or any Lending Office
of such Lender or such Lender’s or such Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s, such Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or such
Issuing Bank’s Commitments, Loans, Letters of Credit or participations in LC
Obligations, to a level below that which such Lender, such Issuing Bank or
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s, such Issuing Bank’s and holding company’s policies
with respect to capital adequacy or liquidity), then from time to time the
Borrower to which such Lenders or such Issuing Bank has a Commitment will pay to
such Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate it or its holding company for any such reduction
suffered, in each case, in accordance with Section 3.3.

3.7.3 Compensation. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section 3.7 shall not constitute a
waiver of its right to demand such compensation, but a Borrower shall not be
required to compensate a Lender to such Borrower or Issuing Bank to such
Borrower for any increased costs incurred or reductions suffered more than nine
(9) months prior to the date that such Lender or Issuing Bank notifies Loan
Party Agent of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

75



--------------------------------------------------------------------------------

3.8 Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if a Borrower is required to pay additional
amounts or make indemnity payments with respect to a Lender under Section 5.8,
then such Lender shall use reasonable efforts to designate a different Lending
Office or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (a) would eliminate the need for such notice or reduce
amounts payable or to be withheld in the future, as applicable; and (b) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be materially disadvantageous to such Lender or unlawful.
The affected Borrower shall pay all reasonable costs and expenses (including all
Indemnified Taxes and Other Taxes) incurred by any Lender that has issued a
Commitment to such Borrower in connection with any such designation or
assignment.

3.9 Funding Losses. If for any reason (other than default by a Lender) (a) any
Borrowing of, or conversion to or continuation of, an Interest Period Loan does
not occur on the date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of an Interest Period Loan occurs on a day other than the end of its
Interest Period, (c) any Borrower fails to repay an Interest Period Loan when
required hereunder, or (d) a Lender (other than a Defaulting Lender) is required
to assign an Interest Period Loan prior to the end of its Interest Period
pursuant to Section 13.4, then such Borrower shall pay to Agent its customary
administrative charge and to each Lender all resulting losses and expenses,
including loss of anticipated profits and any loss or expense arising from
liquidation or redeployment of funds or from fees payable to terminate deposits
of matching funds. All amounts payable by the Borrowers under this Section 3.9
shall be due and payable in accordance with Section 3.3. Lenders shall not be
required to purchase Dollar deposits in any interbank offshore Dollar market to
fund any LIBOR Loan, but this Section shall apply as if each Lender had
purchased such deposits.

3.10 Maximum Interest. Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
Applicable Law (“maximum rate”). If Agent or any Lender shall receive interest
in an amount that exceeds the maximum rate, the excess interest shall be applied
to the principal of the Obligations of the Borrower to which such excess
interest relates or, if it exceeds such unpaid principal, refunded to such
Borrower. In determining whether the interest contracted for, charged or
received by Agent or a Lender exceeds the maximum rate, such Person may, to the
extent permitted by Applicable Law, (a) characterize any payment that is not
principal as an expense, fee or premium rather than interest; (b) exclude
voluntary prepayments and the effects thereof; and (c) amortize, prorate,
allocate and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. Without limiting
the generality of the foregoing provisions of this Section 3.10, if any
provision of any of the Loan Documents would obligate any Canadian Domiciled
Loan Party to make any payment of interest with respect to the Canadian Facility
Obligations in an amount or calculated at a rate which would be prohibited by
Applicable Law or would result in the receipt of interest with respect to the
Canadian Facility Obligations at a criminal rate (as such terms are construed
under the Criminal Code (Canada)), then notwithstanding such provision, such
amount or rates shall be deemed to have been adjusted with retroactive effect to
the maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by the applicable recipient of
interest with respect to the Canadian Facility Obligations at a criminal rate,
such adjustment to be effected, to

 

76



--------------------------------------------------------------------------------

the extent necessary, as follows: (i) first, by reducing the amount or rates of
interest required to be paid by the Canadian Facility Loan Parties to the
applicable recipient under the Loan Documents; and (ii) thereafter, by reducing
any fees, commissions, premiums and other amounts required to be paid by the
Canadian Facility Loan Parties to the applicable recipient which would
constitute interest with respect to the Canadian Facility Obligations for
purposes of Section 347 of the Criminal Code (Canada). Notwithstanding the
foregoing, and after giving effect to all adjustments contemplated thereby, if
the applicable recipient shall have received an amount in excess of the maximum
permitted by that section of the Criminal Code (Canada), then Canadian Facility
Loan Parties shall be entitled, by notice in writing to Agent, to obtain
reimbursement from the applicable recipient in an amount equal to such excess,
and pending such reimbursement, such amount shall be deemed to be an amount
payable by the applicable recipient to the applicable Canadian Facility Loan
Party. Any amount or rate of interest with respect to the Canadian Facility
Obligations referred to in this Section 3.10 shall be determined in accordance
with generally accepted actuarial practices and principles as an effective
annual rate of interest over the term that any Canadian Revolver Loans to the
Canadian Borrower remains outstanding on the assumption that any charges, fees
or expenses that fall within the meaning of “interest” (as defined in the
Criminal Code (Canada)) shall, if they relate to a specific period of time, be
pro rated over that period of time and otherwise be pro rated over the period
from the Restatement Date to the date of Full Payment of the Canadian Facility
Obligations, and, in the event of a dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by Agent shall be conclusive for the
purposes of such determination.

SECTION 4. LOAN ADMINISTRATION

4.1 Manner of Borrowing and Funding Loans.

4.1.1 Notice of Borrowing.

(a) Whenever a Borrower desires funding of a Borrowing of Revolver Loans, Loan
Party Agent shall give Agent a Notice of Borrowing. Such notice must be received
by Agent (i) on the Business Day of the requested funding date, in the case of
Floating Rate Loans to the U.S. Borrower, (ii) at least one (1) Business Day
prior to the requested funding date, in the case of Floating Rate Loans to the
Canadian Borrower, (iii) at least three (3) Business Days prior to the requested
funding date, in the case of LIBOR Loans, and (iv) at least three (3) Business
Days prior to the requested funding date, in the case of Canadian BA Rate Loans.
Notices received after 11:00 a.m. shall be deemed received on the next Business
Day. Each Notice of Borrowing shall be irrevocable and shall specify (A) the
Borrower, and the amount of the Borrowing, (B) the requested funding date (which
must be a Business Day), (C) whether the Borrowing is to be made as (x) a U.S.
Base Rate Loan or a LIBOR Revolver Loan, in the case of the U.S. Borrower, (y) a
Canadian Base Rate Loan, LIBOR Revolver Loan, Canadian Prime Rate Loan or
Canadian BA Rate Loan, in the case of the Canadian Borrower or (z) a LIBOR
Revolver Loan, in the case of the European Borrower, (D) in the case of Interest
Period Loans, the duration of the applicable Interest Period (which shall be
deemed to be one month if not specified), (E) if such Borrowing is requested for
the U.S. Borrower, whether such Loan is to be denominated in Dollars or Euros
and (F) if such Borrowing is requested for the Canadian Borrower, whether such
Loan is to be denominated in Dollars or Canadian Dollars.

 

77



--------------------------------------------------------------------------------

(b) Unless payment is otherwise timely made by a Borrower, the becoming due of
any amount required to be paid with respect to any of the Obligations of the
Loan Party Group to which such Borrower belongs (whether principal, interest,
fees or other charges, including Extraordinary Expenses, LC Obligations, Cash
Collateral and Secured Bank Product Obligations) shall be deemed to be a request
for Revolver Loans by such Borrower on the due date, in the amount of such
Obligations and shall bear interest at the per annum rate applicable hereunder
(i) to U.S. Base Rate Loans, in the case of such Obligations owing by any U.S.
Facility Loan Party, (ii) to LIBOR Revolver Loans, in the case of such
Obligations owing by the European Borrower or (iii) to Canadian Prime Rate
Loans, in the case of such Obligations owing by a Canadian Domiciled Loan Party.
The proceeds of such Revolver Loans shall be disbursed as direct payment of the
relevant Obligation. In addition, Agent may, at its option, charge such
Obligations of a Loan Party Group against any operating, investment or other
account of a Loan Party within such Loan Party Group maintained with Agent or
any of its Affiliates.

(c) If a Borrower establishes a controlled disbursement account with Bank of
America or any branch or Affiliate of Bank of America, then the presentation for
payment of any check or other item of payment drawn on such account at a time
when there are insufficient funds to cover it shall be deemed to be a request
for Revolver Loans by such Borrower on the date of such presentation, in the
amount of the check and items presented for payment, and shall bear interest at
the per annum rate applicable hereunder (i) to U.S. Base Rate Loans, in the case
of insufficient funds owing by any U.S. Facility Loan Party, (ii) to LIBOR
Revolver Loans, in the case of insufficient funds owing by the European Borrower
or (iii) to Canadian Prime Rate Loans, in the case of insufficient funds owing
by a Canadian Facility Loan Party. The proceeds of such Revolver Loans may be
disbursed directly to the controlled disbursement account or other appropriate
account.

4.1.2 Fundings by Lenders. Each Applicable Lender shall timely honor its
Facility Commitment by funding its Pro Rata share of each Borrowing of Revolver
Loans under such Facility Commitment that is properly requested hereunder;
provided, however that, except as set forth in Section 2.1.5, no Lender shall be
required to honor its Facility Commitment by funding its Pro Rata share of any
Borrowing that would cause the U.S. Revolver Exposure to exceed the U.S.
Borrowing Base, the European Revolver Exposure to exceed the Maximum European
Subline Amount or the Canadian Revolver Exposure to exceed the Canadian
Borrowing Base, as applicable, or, with respect to the European Borrower, if the
applicable Specified Transaction Conditions have not been satisfied with respect
thereto. Except for Borrowings to be made as Swingline Loans, Agent shall use
its commercially reasonable best efforts to notify the Applicable Lenders of
each Notice of Borrowing (or deemed request for a Borrowing) by 12:00 noon on
the proposed funding date for Floating Rate Loans or by 11:00 a.m. at least two
(2) Business Days before any proposed funding of Interest Period Loans. Each
Applicable Lender shall fund to Agent such Lender’s Pro Rata share of the
Borrowing to the account specified by Agent in immediately available funds not
later than 2:00 p.m. on the requested funding date, unless Agent’s notice is
received after the times provided above, in which event each Applicable Lender
shall fund its Pro Rata share by 11:00 a.m. on the next Business Day. Subject to
its receipt of such amounts from the Applicable Lenders, Agent shall disburse
the proceeds of the Revolver Loans as directed by Loan Party Agent. Unless Agent
shall have received (in sufficient time to act) written notice from an
Applicable Lender that it does not intend to fund its Pro Rata share of a
Borrowing or of any settlement pursuant to Section 4.1.3(b), Agent may assume
that such Applicable Lender has deposited or promptly will deposit its share
with Agent, and Agent may disburse a corresponding amount to such Borrower. If
an Applicable Lender’s share of any Borrowing is not received by Agent, then
such Borrower agrees to repay to Agent on demand the amount of such share,
together with interest thereon from the date disbursed until repaid, at the rate
applicable to such Borrowing.

 

78



--------------------------------------------------------------------------------

4.1.3 Swingline Loans; Settlement.

(a) Agent may, but shall not be obligated to, advance U.S. Swingline Loans to
the U.S. Borrower up to an aggregate outstanding amount of $21,875,000, unless
the funding is specifically required to be made by all U.S. Lenders hereunder.
Each U.S. Swingline Loan shall constitute a U.S. Revolver Loan for all purposes,
except that payments thereon shall be made to Agent for its own account. The
obligation of the U.S. Borrower to repay U.S. Swingline Loans shall be evidenced
by the records of Agent and need not be evidenced by any promissory note. All
U.S. Swingline Loans shall be denominated in Dollars and shall be U.S. Base Rate
Loans.

(b) Settlement of U.S. Swingline Loans and other U.S./European Revolver Loans
among the U.S. Lenders and Agent shall take place on a date determined from time
to time by Agent (but at least weekly). On each settlement date, settlement
shall be made with each U.S. Lender in accordance with the Settlement Report
delivered by Agent to U.S. Lenders. Between settlement dates, Agent may in its
discretion apply payments on U.S. Revolver Loans to U.S. Swingline Loans
regardless of any designation by the U.S. Borrower or any provision herein to
the contrary. Each U.S. Lender’s obligation to make settlements with Agent is
absolute and unconditional, without offset, counterclaim or other defense, and
whether or not the U.S./European Revolver Commitments have terminated, a
U.S./European Overadvance exists or the conditions in Section 6 are satisfied.
If, due to an Insolvency Proceeding with respect to the U.S. Borrower or
otherwise, any U.S. Swingline Loan may not be settled among U.S. Lenders
hereunder, then each U.S. Lender shall be deemed to have purchased from Agent a
Pro Rata participation in each unpaid U.S. Swingline Loan and shall transfer the
amount of such participation to Agent, in immediately available funds, within
one (1) Business Day after Agent’s request therefor.

(c) Agent may, but shall not be obligated to, request that Bank of America
(Canada) advance Canadian Swingline Loans to the Canadian Borrower, up to an
aggregate outstanding amount of the Dollar Equivalent of $3,125,000, unless the
funding is specifically required to be made by all Canadian Lenders hereunder.
Each Canadian Swingline Loan shall constitute a Canadian Revolver Loan for all
purposes, except that payments thereon shall be made to Agent for Bank of
America (Canada)’s account. The obligation of the Canadian Borrower to repay
Canadian Swingline Loans shall be evidenced by the records of Agent and need not
be evidenced by any promissory note. All Canadian Swingline Loans shall be
denominated in Canadian Dollars and shall be a Canadian Prime Rate Loan.

(d) Settlement of Canadian Swingline Loans and other Canadian Revolver Loans
among the Canadian Lenders and Agent, on behalf of Bank of America (Canada)
shall take place on a date determined from time to time by Agent (but at least
weekly). On each settlement date, settlement shall be made with each Canadian
Lender in accordance with the Settlement Report delivered by Agent to Canadian
Lenders. Between settlement dates, Agent may in its discretion apply payments on
Canadian Revolver Loans to Canadian Swingline Loans, regardless of any
designation by the Canadian Borrower or any provision herein to the contrary.
Each Canadian Lender’s obligation to make settlements with Agent, on behalf of
Bank of America (Canada), is absolute and unconditional, without offset,
counterclaim or other defense, and whether or not the Canadian Revolver
Commitments have terminated, a Canadian

 

79



--------------------------------------------------------------------------------

Overadvance exists or the conditions in Section 6 are satisfied. If, due to an
Insolvency Proceeding with respect to the Canadian Borrower or otherwise, any
Canadian Swingline Loan may not be settled among Canadian Lenders hereunder,
then each Canadian Lender shall be deemed to have purchased from Agent a Pro
Rata participation in each unpaid Canadian Swingline Loan and shall transfer the
amount of such participation to Agent, in immediately available funds, within
one (1) Business Day after Agent’s request therefor.

4.1.4 Notices. Each Borrower authorizes Agent and Lenders to extend, convert or
continue Loans, effect selections of interest rates, and transfer funds to or on
behalf of applicable Borrowers based on telephonic or e-mailed instructions by
Loan Party Agent to Agent. Loan Party Agent shall confirm each such request by
prompt delivery to Agent of a Notice of Borrowing or Notice of
Conversion/Continuation, if applicable, but if it differs in any material
respect from the action taken by Agent or Lenders, the records of Agent and
Lenders shall govern. Neither Agent nor any Lender shall have any liability for
any loss suffered by a Borrower as a result of Agent or any Lender acting upon
its understanding of telephonic or e-mailed instructions from a person believed
in good faith by Agent or any Lender to be a person authorized to give such
instructions on Loan Party Agent’s behalf.

4.2 Defaulting Lender.

Notwithstanding anything herein to the contrary:

4.2.1 Reallocation of Pro Rata Share; Amendments. For purposes of determining
Lenders’ obligations or rights to fund, participate in or receive collections
with respect to Loans and Letters of Credit (including existing Swingline Loans,
Protective Advances and LC Obligations), Agent may in its discretion reallocate
Pro Rata shares by excluding the Commitments and Loans of a Defaulting Lender
from the calculation of Pro Rata shares. A Defaulting Lender shall have no right
to vote on any amendment, waiver or other modification of a Loan Document,
except as provided in Section 14.1.1(c).

4.2.2 Payments; Fees. Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full. Agent may use such amounts to cover the Defaulting
Lender’s defaulted obligations, to Cash Collateralize such Lender’s Fronting
Exposure, to readvance the amounts to Borrowers or to repay other Obligations. A
Lender shall not be entitled to receive any fees accruing hereunder during the
period in which it is a Defaulting Lender, and the unfunded portion of its
Commitment shall be disregarded for purposes of calculating the unused line fee
under Section 3.2.1 and Section 3.2.2. If any LC Obligations owing to a
Defaulted Lender are reallocated to other Lenders, fees attributable to such LC
Obligations under Section 3.2.3 and Section 3.2.4 shall be paid to such Lenders.
Agent shall be paid all fees attributable to LC Obligations that are not
reallocated.

4.2.3 Cure. Agent may determine in its discretion that a Lender constitutes a
Defaulting Lender and the effective date of such status shall be conclusive and
binding on all parties, absent manifest error. Borrowers, Agent and Issuing Bank
may agree in writing that a Lender has ceased to be a Defaulting Lender,
whereupon Pro Rata shares shall be reallocated without exclusion of the
reinstated Lender’s Commitments and Loans, and all outstanding Revolver Loans,
LC Obligations and other exposures under the Revolver Commitments shall be

 

80



--------------------------------------------------------------------------------

reallocated among Lenders and settled by Agent (with appropriate payments by the
reinstated Lender) in accordance with the readjusted Pro Rata shares. Unless
expressly agreed by Borrowers, Agent and Issuing Bank, no reinstatement of a
Defaulting Lender shall constitute a waiver or release of claims against such
Lender. The failure of any Lender to fund a Loan, to make a payment in respect
of LC Obligations or otherwise to perform obligations hereunder shall not
relieve any other Lender of its obligations under any Loan Document, and no
Lender shall be responsible for default by another Lender.

4.3 Number and Amount of Interest Period Loans; Determination of Rate. For ease
of administration, all Interest Period Loans of the same Type to a Borrower
having the same length and beginning date of their Interest Periods and the same
currency shall be aggregated together, and such Loans shall be allocated among
the Applicable Lenders on a Pro Rata basis. With respect to the U.S. Borrower,
no more than six (6) Borrowings of LIBOR Loans may be outstanding at any time,
and with respect to the European Borrower, no more than six (6) Borrowings of
LIBOR Loans may be outstanding at any time, and each Borrowing of LIBOR Loans
when made, continued or converted shall be in a minimum amount of the Dollar
Equivalent of $1,000,000 or an increment of the Dollar Equivalent of $500,000,
in excess thereof. With respect to the Canadian Borrower, no more than four
(4) Borrowings of Interest Period Loans may be outstanding at any time, and each
Borrowing of Interest Period Loans when made, continued or converted shall be in
a minimum amount of $1,000,000 (or, in the case of Canadian BA Rate Loans,
Cdn$1,000,000) or an increment of $500,000 (or, in the case of Canadian BA Rate
Loans, Cdn$500,000), in excess thereof. Upon determining LIBOR or the Canadian
BA Rate for any Interest Period requested by a Borrower, Agent shall promptly
notify Loan Party Agent thereof by telephone or electronically and, if requested
by Loan Party Agent, shall confirm any telephonic notice in writing.
Notwithstanding anything to the contrary contained herein, the initial Borrowing
from any Lender and (to the extent provided before such initial Borrowing) any
initial issuance of a Letter of Credit by any Issuing Bank to the European
Borrower shall exceed €100,000 (or its equivalent in another currency).

4.4 Loan Party Agent. Each Loan Party hereby designates Cooper-Standard
Automotive Inc. (“Loan Party Agent”) as its representative and agent for all
purposes under the Loan Documents, including requests for Loans and Letters of
Credit, designation of interest rates, delivery or receipt of communications,
preparation and delivery of Borrower Materials, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with Agent, any Issuing Bank or any Lender. Loan Party
Agent hereby accepts such appointment. Agent and Lenders shall be entitled to
rely upon, and shall be fully protected in relying upon, any notice or
communication (including any Notice of Borrowing) delivered by Loan Party Agent
on behalf of any Loan Party. Agent and Lenders may give any notice or
communication with a Loan Party hereunder to Loan Party Agent on behalf of such
Loan Party. Each of Agent, Issuing Banks and Lenders shall have the right, in
its discretion, to deal exclusively with Loan Party Agent for any or all
purposes under the Loan Documents. Each Loan Party agrees that any notice,
election, communication, representation, agreement or undertaking made on its
behalf by Loan Party Agent shall be binding upon and enforceable against it.

4.5 One Obligation. Without in any way limiting the Obligations of any U.S.
Facility Loan Party with respect to its Guarantee of the Obligations of the
Canadian Facility Loan Parties and the European Borrower, the Loan Party Group
Obligations owing by each Loan

 

81



--------------------------------------------------------------------------------

Party Group shall constitute one (1) general obligation of the Loan Parties
within such Loan Party Group and (unless otherwise expressly provided in any
Loan Document) shall be secured by Agent’s Lien upon all Collateral of each
member of such Loan Party Group; provided, however, that each Secured Party
shall be deemed to be a creditor of, and the holder of a separate claim against,
each Loan Party to the extent of any Obligations owed by such Loan Party to such
Secured Party.

4.6 Effect of Termination. On the effective date of the termination of all
Commitments, the Obligations shall be immediately due and payable. Until Full
Payment of the Obligations, all undertakings of Borrowers contained in the Loan
Documents shall continue, and Agent shall retain its Liens in the Collateral and
all of its rights and remedies under the Loan Documents. Sections 2.2, 2.3, 3.4,
3.6, 3.7, 3.9, 5.4, 5.8, 5.9, 12, 14.2 and this Section 4.6, and the obligation
of each Loan Party and Lender with respect to each indemnity given by it in any
Loan Document, shall survive Full Payment of the Obligations and any release
relating to this credit facility.

SECTION 5. PAYMENTS

5.1 General Payment Provisions. All payments of Obligations shall be made
without offset, counterclaim or defense of any kind, and in immediately
available funds, not later than 12:00 noon on the due date. Any payment after
such time shall be deemed made on the next Business Day. If any payment under
the Loan Documents shall be stated to be due on a day other than a Business Day,
the due date shall be extended to the next Business Day and such extension of
time shall be included in any computation of interest and fees. Any payment of
an Interest Period Loan prior to the end of its Interest Period shall be
accompanied by all amounts due under Section 3.9. Any prepayment of Loans by a
Borrower shall be applied first to Floating Rate Loans of such Borrower and then
to Interest Period Loans of such Borrower. All payments with respect to any U.S.
Facility Obligations shall be made in Dollars or, if any portion of such U.S.
Facility Obligations is denominated in Euros, then in Euros or, if any portion
of such U.S. Facility Obligations is denominated in Sterling, then in Sterling.
All payments with respect to any Canadian Facility Obligations shall be made in
Canadian Dollars or, if any portion of such Canadian Facility Obligations is
denominated in Dollars, then in Dollars. All payments with respect to any
European Facility Obligations shall be made in Euros.

5.2 Repayment of Obligations. All Canadian Facility Obligations shall be
immediately due and payable in full on the Canadian Revolver Commitment
Termination Date and all U.S./European Facility Obligations shall be immediately
due and payable in full on the U.S./European Revolver Commitment Termination
Date, in each case, unless payment of such Obligations is sooner required
hereunder. Revolver Loans may be prepaid from time to time, without penalty or
premium, subject to, in the case of Interest Period Loans, the payment of costs
set forth in Section 3.9. If any Asset Disposition (other than sales of
Inventory in the Ordinary Course of Business) by any Loan Party constitutes the
disposition of ABL Priority Collateral resulting in Net Proceeds received in any
single transaction of greater than $10,000,000, then Net Proceeds equal to the
greater of (a) the net book value of the applicable Accounts and Inventory, or
(b) the reduction in the Borrowing Base of the applicable Borrower upon giving
effect to such Asset Disposition, shall be applied to the Revolver Loans of such
Borrower; provided, that, at the election of the applicable Loan Party (as
notified by the Loan Party Agent to Agent on or prior to the date of the receipt
of such Net Proceeds), and so long as no Default shall have occurred and be
continuing, the applicable Loan Party may reinvest all or any portion of such
Net Proceeds in

 

82



--------------------------------------------------------------------------------

operating assets so long as within 360 days after the receipt of such Net
Proceeds, such purchase shall have been consummated (as certified by the Loan
Party Agent in writing to Agent); and provided further, however, that any Net
Proceeds not so reinvested shall be immediately applied as otherwise set forth
in this Section 5.2. Notwithstanding anything herein to the contrary, if an
Overadvance exists (including as the result of any Asset Disposition as
specified in the preceding sentence), the Borrower owing such Overadvance shall,
on the sooner of Agent’s demand or the first (1st) Business Day after such
Borrower has knowledge thereof, repay the outstanding Loans in an amount
sufficient to reduce the principal balance of the related Overadvance Loan to
zero.

5.3 Payment of Other Obligations. Obligations shall be paid by the Borrowers as
provided in the Loan Documents or, if no payment date or time for payment is
specified, on demand.

5.4 Marshaling; Payments Set Aside. None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Loan Party or against any
Obligations. If any payment by or on behalf of the Borrowers is made to Agent,
any Issuing Bank or any Lender, or Agent, any Issuing Bank or any Lender
exercises a right of setoff, and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Agent, such Issuing Bank or such Lender in its discretion) to be
repaid to a Creditor Representative or any other Person, then to the extent of
such recovery, the Obligation originally intended to be satisfied, and all
Liens, rights and remedies relating thereto, shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred.

5.5 Post-Default Allocation of Payments.

5.5.1 Allocation. Notwithstanding anything herein to the contrary, during the
continuance of an Event of Default, Agent shall apply and allocate monies to the
Obligations, whether arising from payments by or on behalf of any Loan Party,
realization on Collateral, setoff or otherwise, as follows:

(a) with respect to monies, payments, Property or Collateral of or from any
U.S./European Facility Loan Parties:

(i) first, to all U.S./European Facility Obligations consisting of costs and
expenses, including Extraordinary Expenses, owing to Agent;

(ii) second, to all amounts owing to Agent on U.S. Swingline Loans;

(iii) third, to all amounts owing to U.S. Issuing Bank on U.S. LC Obligations
and European LC Obligations;

(iv) fourth, to all U.S./European Facility Obligations constituting fees
(excluding amounts relating to Secured Bank Product Obligations) owing by the
U.S./European Facility Loan Parties (exclusive of any amounts guaranteed by the
U.S. Domiciled Loan Parties in respect of Canadian Facility Obligations);

(v) fifth, to all U.S./European Facility Obligations constituting interest
(excluding amounts relating to Secured Bank Product Obligations) owing by the
U.S./European Facility Loan Parties (exclusive of any amounts guaranteed by the
U.S. Domiciled Loan Parties in respect of Canadian Facility Obligations);

 

83



--------------------------------------------------------------------------------

(vi) sixth, to provide Cash Collateral for outstanding U.S. Letters of Credit
and European Letters of Credit;

(vii) seventh, to all other U.S./European Facility Obligations (exclusive of any
amounts guaranteed by the U.S. Domiciled Loan Parties in respect of Canadian
Facility Obligations), including Secured Bank Product Obligations; provided,
that amounts constituting Secured Bank Product Obligations shall only be repayed
to the extent (x) if applicable, proper notice of such amounts has been provided
pursuant to the definition of Bank Product and (y) an appropriate Reserve shall
have been established with respect thereto;

(viii) eighth, to be applied in accordance with clause (b) below, to the extent
there are insufficient funds for the Full Payment of all Obligations owing by
the Canadian Domiciled Loan Parties;

(ix) ninth, to amounts outstanding under Designated Foreign Guaranties on a pro
rata basis; provided, that such amounts shall only be repayed to the extent
(x) proper notice of such amounts has been provided pursuant to clause (y) of
the definition of Designated Foreign Guaranty and (y) an appropriate Reserve
shall have been established with respect thereto; and

(x) tenth, after Full Payment of all Obligations, the remainder to Loan Party
Agent for the benefit of the U.S. Domiciled Loan Parties or such other Person(s)
as shall be legally entitled thereto.

(b) with respect to monies, payments, Property or Collateral of or from any
Canadian Domiciled Loan Parties, together with any allocations pursuant to
subclause (viii) of clause (a) above:

(i) first, to all Canadian Facility Obligations consisting of costs and
expenses, including Extraordinary Expenses, owing to Agent, to the extent owing
by any Canadian Domiciled Loan Party;

(ii) second, to all amounts owing to Agent on Canadian Swingline Loans;

(iii) third, to all amounts owing to Canadian Issuing Bank on Canadian LC
Obligations;

(iv) fourth, to all Canadian Facility Obligations constituting fees (excluding
amounts relating to Secured Bank Product Obligations);

(v) fifth, to all Canadian Facility Obligations constituting interest (excluding
amounts relating to Secured Bank Product Obligations);

(vi) sixth, to provide Cash Collateral for outstanding Canadian Letters of
Credit;

(vii) seventh, to all other Canadian Facility Obligations, including Secured
Bank Product Obligations; provided, that amounts constituting Secured Bank
Product Obligations shall only be repaid to the extent (x) proper notice of such
amounts has been provided pursuant to the definition of Bank Product and (y) an
appropriate Reserve shall have been established with respect thereto;

 

84



--------------------------------------------------------------------------------

(viii) eighth, to amounts outstanding under Designated Foreign Guaranties on a
pro rata basis; provided, that such amounts shall only be repaid to the extent
(x) proper notice of such amounts has been provided pursuant to clause (y) of
the definition of Designated Foreign Guaranty and (y) an appropriate Reserve
shall have been established with respect thereto; and

(ix) ninth, after Full Payment of all Canadian Facility Obligations, the
remainder to Loan Party Agent for the benefit of the Canadian Domiciled Loan
Parties or such other Person(s) as shall be legally entitled thereto.

Amounts shall be applied to each category of Obligations set forth above until
Full Payment thereof and then to the next category. If amounts are insufficient
to satisfy a category, they shall be applied on a pro rata basis among the
Obligations in the category. Monies and proceeds obtained from a Loan Party
shall not be applied to its Excluded Swap Obligations, but appropriate
adjustments shall be made with respect to amounts obtained from other Loan
Parties to preserve the allocation specified above. Amounts distributed with
respect to any Secured Bank Product Obligations shall be the actual Secured Bank
Product Obligations as calculated using the methodology reported to Agent for
such Obligation (but no greater than the maximum amount reported to Agent).
Agent shall have no obligation to calculate the amount of any Secured Bank
Product Obligation and may request a reasonably detailed calculation thereof
from the applicable Secured Bank Product Provider. If the provider fails to
deliver the calculation within five days following request, Agent may assume the
amount is zero. The allocations set forth in this Section 5.5.1 are solely to
determine the rights and priorities of Agent and Lenders as among themselves,
and may be changed by agreement among them without the consent of any Loan
Party. This Section is not for the benefit of or enforceable by any Borrower.

5.5.2 Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).

5.6 Application of Payments. The ledger balance in the main Dominion Account of
each applicable Borrower as of the end of a Business Day shall be applied to the
Loan Party Group Obligations of such Borrower at the beginning of the next
Business Day during any Cash Dominion Trigger Period. If, as a result of such
application, a credit balance exists, the balance shall not accrue interest in
favor of the applicable Borrower and shall be made available to such Borrower as
long as no Event of Default exists. Each Borrower irrevocably waives the right
to direct the application of any payments or Collateral proceeds made pursuant
to Section 5.5, and agrees that Agent shall have the continuing, exclusive right
to apply and reapply same against the Obligations, in such manner as Agent deems
advisable. The amounts in the U.S. Dominion Account will go to the U.S. Facility
Obligations or the European Facility Obligations as determined by Agent.

 

85



--------------------------------------------------------------------------------

5.7 Loan Account; Account Stated.

5.7.1 Loan Account. Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the
obligations of each Borrower resulting from each Loan made to such Borrower or
issuance of a Letter of Credit for the account of such Borrower from time to
time. Any failure of Agent to record anything in the Loan Account, or any error
in doing so, shall not limit or otherwise affect the obligation of the Borrowers
to pay any amount owing hereunder. Agent may maintain a single Loan Account in
the name of Loan Party Agent, and each Borrower confirms that such arrangement
shall have no effect on the joint and several character of its liability for the
Obligations of its Loan Party Group or, in the case of the U.S. Borrower, its
guarantee of the Obligations of the Canadian Borrower.

5.7.2 Entries Binding. Entries made in the Loan Account shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Account is provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within thirty (30) days after receipt or inspection that specific
information is subject to dispute.

5.8 Taxes.

5.8.1 Payments Free of Taxes. Any and all payments by or on account of any
Obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

5.8.2 Other Taxes. The Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
Agent timely reimburse it for the payment of, any Other Taxes.

5.8.3 Indemnification by Loan Parties. The Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Loan Party Agent by a Lender (with
a copy to Agent), or by Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

86



--------------------------------------------------------------------------------

5.8.4 Indemnification by Lenders. Each Lender shall severally indemnify Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that any Loan Party has not already
indemnified Agent for such Indemnified Taxes and without limiting the obligation
of the Loan Parties to do so), (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 13.2.1 relating to the
maintenance of a participant register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes Agent to set off
and apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by Agent to the Lender from any other source
against any amount due to Agent under this Section 5.8.4.

5.8.5 Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 5.8, such
Loan Party shall deliver to Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to Agent.

5.8.6 Treatment of Certain Refunds. If a Loan Party makes a payment of
Indemnified Taxes to a Recipient and either (i) the applicable Loan Party
determines that there is a reasonable basis for asserting that such Indemnified
Taxes were not correctly or legally imposed or asserted by the relevant
Governmental Authority, unless the relevant Recipient reasonably disagrees with
such determination or (ii) the applicable Recipient has actual knowledge that
such Indemnified Taxes are refundable to such Recipient by the relevant
Governmental Authority (in which case such Recipient shall within a reasonable
period of time provide written notice to the applicable Loan Party of such
refundable Indemnified Taxes) then, in each case, at the applicable Loan Party’s
written request and at the applicable Loan Party’s cost and expense, such
Recipient shall make a claim for refund of such Indemnified Taxes (and any
interest and penalties arising therefrom or with respect thereto) to such
Governmental Authority in the manner prescribed by Applicable Law and shall take
such other reasonable necessary actions as required by the applicable Loan Party
in pursuit of such refund claim. To the extent a Recipient actually realizes a
refund of any Taxes as to which it has been indemnified pursuant to this
Section 5.8 (including by the payment of additional amounts pursuant to this
Section 5.8), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this Section 5.8.6 (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 5.8.6, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
Section 5.8.6 the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise

 

87



--------------------------------------------------------------------------------

imposed and the indemnification payments or additional amounts giving rise to
such refund had never been paid. This paragraph shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

5.8.7 Survival. Each party’s obligations under this Section 5.8 shall survive
the resignation or replacement of Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

5.8.8 Defined Terms. For purposes of this Section 5.8 and Section 5.9, the term
“Lender” includes any Issuing Bank and the term “Applicable Law” includes FATCA.

5.9 Lender Tax Information.

5.9.1. Generally. Any Lender that is entitled to an exemption from or reduction
of withholding from Tax with respect to payments made under any Loan Document
shall deliver to the Loan Party Agent and Agent, at the time or times reasonably
requested by the Loan Party Agent or Agent, such properly completed and executed
documentation reasonably requested by the Loan Party Agent or Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Loan Party
Agent or Agent, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Loan Party Agent or Agent as will enable the
Loan Party Agent or Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.9.2(i), (ii)(a), (ii)(b), (ii)(c), (ii)(d) and
(iii) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

5.9.2 U.S. Borrower. Without limiting the generality of the foregoing, if a
Borrower is resident for tax purposes in the United States, (i) any Recipient
that is a “United States person” within the meaning of section 7701(a)(30) of
the Code shall deliver to Agent and Loan Party Agent IRS Form W-9 or such other
documentation or information prescribed by Applicable Law or reasonably
requested by Agent or Loan Party Agent certifying that such Recipient is exempt
from United States backup withholding and information reporting requirements,
(ii) any Recipient that is not a “United States person” within the meaning of
section 7701(a)(30) of the Code, shall deliver to Agent and Loan Party Agent, on
or prior to the date on which it becomes a party hereunder (and from time to
time thereafter upon reasonable request by Agent or Loan Party Agent, but only
if such Lender is entitled to do so under Applicable Law), (a) IRS Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party; (b) IRS Form W-8ECI; (c) IRS Form W-8IMY and all required
supporting documentation; or (d) in the case of a Lender claiming the benefits
of the exemption for portfolio interest under section 881(c) of the Code, IRS
Form W-8BEN and a certificate showing such Lender is not (x) a “bank” within the
meaning of section 881(c)(3)(A) of the Code, (y) a “10 percent shareholder” of
any Loan Party within the meaning of section 881(c)(3)(B) of the Code, or (z) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code;
and (iii) if a payment made to a Recipient under any Loan Document

 

88



--------------------------------------------------------------------------------

would be subject to U.S. federal withholding Tax imposed by FATCA if such
Recipient were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Recipient shall deliver to the U.S. Borrower and Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the U.S. Borrower or Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the U.S. Borrower or Agent as
may be necessary for the U.S. Borrower and Agent to comply with their
obligations under FATCA and to determine that such Recipient has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of the foregoing clause (iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

5.9.3 Lender Obligations. Each Lender agrees that if any form or certification
it previously delivered expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the Loan
Party Agent and Agent in writing of its legal inability to do so.

5.10 Guarantee by U.S. Facility Loan Parties.

5.10.1 Joint and Several Liability. Each U.S. Domiciled Loan Party agrees that
it is jointly and severally liable for, and absolutely and unconditionally
guarantees to Agent and Lenders the prompt payment and performance of, all
Obligations and all agreements of each other Loan Party under the Loan
Documents. Each U.S. Domiciled Loan Party which is a U.S./European Facility
Guarantor agrees that its guarantee obligations as a U.S./European Facility
Guarantor and as a Canadian Facility Guarantor hereunder constitute a continuing
guarantee of payment and not of collection, that such guarantee obligations
shall not be discharged until Full Payment of the Obligations, and that such
guarantee obligations are absolute and unconditional, irrespective of (a) the
genuineness, validity, regularity, enforceability, subordination or any future
modification of, or change in, any Obligations or Loan Document, or any other
document, instrument or agreement to which any Loan Party is or may become a
party or be bound; (b) the absence of any action to enforce this Agreement
(including this Section 5.10) or any other Loan Document, or any waiver, consent
or indulgence of any kind by Agent or any Lender with respect thereto; (c) the
existence, value or condition of, or failure to perfect a Lien or to preserve
rights against, any security or guarantee for the Obligations or any action, or
the absence of any action, by Agent or any Lender in respect thereof (including
the release of any security or guarantee); (d) the insolvency of any Loan Party;
(e) any election by Agent or any Lender in an Insolvency Proceeding for the
application of Section 1111(b)(2) of the U.S. Bankruptcy Code; (f) any borrowing
or grant of a Lien by any other Loan Party, as debtor-in-possession under
Section 364 of the U.S. Bankruptcy Code or otherwise; (g) the disallowance of
any claims of Agent or any Lender against any Loan Party for the repayment of
any Obligations under Section 502 of the U.S. Bankruptcy Code or otherwise; or
(h) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, except Full Payment of
all Obligations.

5.10.2 Waivers.

(a) Each U.S. Domiciled Loan Party hereby expressly waives all rights that it
may have now or in the future under any statute, at common law, in equity or
otherwise, to compel Agent or Lenders to marshal assets or to proceed against
any Loan Party, other Person or

 

89



--------------------------------------------------------------------------------

security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Loan Party. Each U.S. Domiciled Loan Party
waives all defenses available to a surety, guarantor or accommodation co-obligor
other than Full Payment of all Obligations. It is agreed among each U.S.
Domiciled Loan Party, Agent and Lenders that the provisions of this Section 5.10
are of the essence of the transaction contemplated by the Loan Documents and
that, but for such provisions, Agent and Lenders would decline to make Loans and
issue Letters of Credit. Each U.S. Domiciled Loan Party acknowledges that its
guarantee pursuant to this Section is necessary to the conduct and promotion of
its business, and can be expected to benefit such business.

(b) Agent and Lenders may, in their discretion, pursue such rights and remedies
as they deem appropriate, including realization upon the Collateral by judicial
foreclosure or non-judicial sale or enforcement without affecting any rights and
remedies under this Section 5.10. If, in taking any action in connection with
the exercise of any rights or remedies, Agent or any Lender shall forfeit any
other rights or remedies, including the right to enter a deficiency judgment
against any U.S. Domiciled Party or other Person, whether because of any
Applicable Laws pertaining to “election of remedies” or otherwise, each U.S.
Domiciled Loan Party consents to such action and waives any claim based upon it,
even if the action may result in loss of any rights of subrogation that any U.S.
Domiciled Loan Party might otherwise have had. Any election of remedies that
results in denial or impairment of the right of Agent or any Lender to seek a
deficiency judgment against any U.S. Domiciled Loan Party shall not impair any
other U.S. Domiciled Loan Party’s obligation to pay the full amount of the
Obligations. Each U.S. Domiciled Loan Party waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for the Obligations, even though that election of
remedies destroys such U.S. Domiciled Loan Party’s rights of subrogation against
any other Person. Agent may bid all or a portion of the Obligations at any
foreclosure or trustee’s sale or at any private sale, and the amount of such bid
need not be paid by Agent but shall be credited against the Obligations. The
amount of the successful bid at any such sale, whether Agent or any other Person
is the successful bidder, shall be conclusively deemed to be the fair market
value of the Collateral, and the difference between such bid amount and the
remaining balance of the Obligations shall be conclusively deemed to be the
amount of the Obligations guaranteed under this Section 5.10, notwithstanding
that any present or future law or court decision may have the effect of reducing
the amount of any deficiency claim to which Agent or any Lender might otherwise
be entitled but for such bidding at any such sale.

5.10.3 Extent of Liability; Contribution.

(a) Notwithstanding anything herein to the contrary (other than as specified in
Section 5.10.6), each U.S. Domiciled Loan Party’s liability under this
Section 5.10 shall be limited to the greater of (i) all amounts for which such
U.S. Domiciled Loan Party is primarily liable, as described below, and (ii) such
U.S. Domiciled Loan Party’s Allocable Amount.

(b) If any U.S. Domiciled Loan Party makes a payment under this Section 5.10 of
any Obligations (other than amounts for which such U.S. Domiciled Loan Party is
primarily liable) (a “Guarantor Payment”) that, taking into account all other
Guarantor Payments previously or concurrently made by any other U.S. Domiciled
Loan Party, exceeds the amount that such U.S. Domiciled Loan Party would
otherwise have paid if each U.S. Domiciled Loan Party had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same

 

90



--------------------------------------------------------------------------------

proportion that such U.S. Domiciled Loan Party’s Allocable Amount bore to the
total Allocable Amounts of all U.S. Domiciled Loan Parties, then such U.S.
Domiciled Loan Party shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other U.S.
Domiciled Loan Party for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment. The “Allocable Amount” for any U.S. Domiciled Loan Party shall be the
maximum amount that could then be recovered from such U.S. Domiciled Loan Party
under this Section 5.10 without rendering such payment voidable under
Section 548 of the U.S. Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.

(c) Nothing contained in this Section 5.10 (other than as specified in
Section 5.10.6) shall limit the liability of any Loan Party to pay Loans made
directly or indirectly to that Loan Party (including Loans advanced to any other
Loan Party and then re-loaned or otherwise transferred to, or for the benefit
of, such Loan Party), LC Obligations relating to Letters of Credit issued to
support such Loan Party’s business, and all accrued interest, fees, expenses and
other related Obligations with respect thereto, for which such Loan Party shall
be primarily liable for all purposes hereunder.

(d) Each U.S. Domiciled Loan Party that is a Qualified ECP when its guaranty of
or grant of a Lien as security for a Swap Obligation becomes effective hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support to each Specified Loan Party with respect to
such Swap Obligation as may be needed by such Specified Loan Party from time to
time to honor all of its obligations under the Loan Documents in respect of such
Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP’s
obligations and undertakings under this Section 5.10 voidable under any
applicable fraudulent transfer or conveyance act). The obligations and
undertakings of each Qualified ECP under this Section shall remain in full force
and effect until Full Payment of the Obligations. Each Loan Party intends this
Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support or other agreement”
for the benefit of, each Loan Party for all purposes of the Commodity Exchange
Act.

5.10.4 Joint Enterprise. Each Borrower has requested that Agent and Lenders make
this credit facility available to the Borrowers in order to finance the
Borrowers’ business most efficiently and economically. The Borrowers and
Guarantors make up a related organization of various entities constituting a
single economic and business enterprise so that the Borrowers and Guarantors
share an identity of interests such that any benefit received by any one of them
benefits the others. The Borrowers and Guarantors render services to or for the
benefit of the other Borrowers and/or Guarantors, as the case may be, purchase
or sell and supply goods to or from or for the benefit of the others, make
loans, advances and provide other financial accommodations to or for the benefit
of the other Borrowers and Guarantors (including inter alia, the payment by
the Borrowers and Guarantors of creditors of the other Borrowers or Guarantors
and guarantees by the Borrowers and Guarantors of indebtedness of the
other Borrowers and Guarantors and provide administrative, marketing, payroll
and management services to or for the benefit of the other Borrowers and
Guarantors). The Borrowers and Guarantors have centralized accounting and legal
services and certain common officers and directors. The Borrowers acknowledge
and agree that Agent’s and Lenders’ willingness to extend credit to the
Borrowers and to administer the Collateral, as set forth herein, is done solely
as an accommodation to the Borrowers and at the Borrowers’ request.

 

91



--------------------------------------------------------------------------------

5.10.5 Subordination. Each Loan Party hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Loan Party, howsoever arising, to the Full Payment of all
Obligations.

5.11 Currency Matters. Dollars are the currency of account and payment for each
and every sum at any time due from the Borrowers hereunder unless otherwise
specifically provided in this Agreement, any other Loan Document or otherwise
agreed to by Agent.

5.11.1 Each repayment of a Revolver Loan or LC Obligation or a part thereof
shall be made in the currency in which such Revolver Loan or LC Obligation is
denominated at the time of that repayment;

5.11.2 Each payment of interest shall be made in the currency in which the
principal or other sum in respect of which such interest is denominated;

5.11.3 Each payment of fees by the U.S. Borrower pursuant to Section 3.2 shall
be in Dollars;

5.11.4 Each payment of fees by the Canadian Borrower pursuant to Section 3.2
shall be in Dollars;

5.11.5 Each payment of fees by the European Borrower pursuant to Section 3.2
shall be in Dollars;

5.11.6 Each payment in respect of Extraordinary Expenses and any other costs,
expenses and indemnities shall be made in the currency in which the same were
incurred by the party to whom payment is to be made;

5.11.7 Any amount expressed to be payable in Canadian Dollars shall be paid in
Canadian Dollars; and

5.11.8 Any amount expressed to be payable in Euros shall be paid in Euros.

5.11.9 Any amount expressed to be payable in Sterling shall be paid in Sterling.

No payment to any Secured Party (whether under any judgment or court order or
otherwise) shall discharge the obligation or liability of the Loan Party in
respect of which it was made unless and until such Secured Party shall have
received Full Payment in the currency in which such obligation or liability is
payable pursuant to the above provisions of this Section 5.11. To the extent
that the amount of any such payment shall, on actual conversion into such
currency, fall short of such obligation or liability actual or contingent
expressed in that currency, such Loan Party (together with the other Loan
Parties within its Loan Party Group or other obligors pursuant to any Guarantee
of the Obligations of such Loan Party Group) agrees to indemnify and hold
harmless such Secured Party, with respect to the amount of the shortfall with
respect to amounts payable by such Loan Party hereunder, with such indemnity
surviving the termination of this Agreement and any legal proceeding, judgment
or court order pursuant to which the original payment was made which resulted in
the shortfall. To the extent that the amount of any such payment to a Secured
Party shall, upon an actual conversion into such currency, exceed such
obligation or liability, actual or contingent, expressed in that currency, such
Secured Party shall return such excess to the affected Loan Party.

 

92



--------------------------------------------------------------------------------

5.12 Currency Fluctuations. On each Business Day or such other date determined
by Agent, which date with respect to Letters of Credit issued by Deutsche Bank
Trust Company Americas in currencies other than Dollars shall be the first
Business Day of each calendar month (the “Calculation Date”), Agent shall
determine the Exchange Rate as of such date. The Exchange Rate so determined
shall become effective on the first (1st) Business Day immediately following
such determination (a “Reset Date”) and shall remain effective until the next
succeeding Reset Date. On each Reset Date, Agent shall determine the Dollar
Equivalent of the Canadian Revolver Exposure, the U.S. Revolver Exposure and the
European Revolver Exposure. If, on any Reset Date, (w) the Total Revolver
Exposure exceeds the total amount of the Commitments on such date or (x) the
Canadian Revolver Exposure on such date exceeds the Canadian Borrowing Base on
such date or (y) the U.S. Revolver Exposure on such date exceeds the U.S.
Borrowing Base on such date or (z) the European Revolver Exposure on such date
exceeds the Maximum European Subline Amount on such date (the amount of any such
excess referred to herein as the “Excess Amount”) then (i) Agent shall give
notice thereof to the applicable Borrower and Applicable Lenders and (ii) within
two (2) Business Days thereafter, the applicable Borrower shall cause such
excess to be eliminated, either by repayment of Revolver Loans or depositing of
Cash Collateral with Agent with respect to LC Obligations and until such Excess
Amount is repaid, the Applicable Lenders shall not have any obligation to make
any Loans.

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions Precedent to Initial Loans. In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan,
issue any Letter of Credit, or otherwise extend credit to the Borrowers
hereunder, until the date (“Restatement Date”) that each of the following
conditions has been satisfied (and with respect to deliveries of Loan Documents,
each such delivery shall be fully-executed (where applicable) and in form and
substance satisfactory to Agent and its counsel) (subject to Section 10.1.10):

(a) Notes shall have been executed by each Borrower and delivered to each
Applicable Lender that requests issuance of a Note. Each other Loan Document set
forth on the List of Closing Documents shall have been duly executed (where
applicable) by each of the signatories thereto and delivered to Agent, and each
Loan Party shall be in compliance with all terms thereof. Each other instrument,
document or agreement set forth on the List of Closing Documents shall have been
executed (where applicable) and delivered to Agent.

(b) Agent shall have received (i) satisfactory evidence that Agent shall have a
valid and perfected first priority Lien, security interest in the ABL Priority
Collateral (including delivery to Agent of all instruments needed for filings or
recordations necessary to perfect its Liens in the Collateral) and
(ii) releases, satisfactions and payoff letters terminating all other Liens on
the Collateral, other than Permitted Liens.

(c) Agent shall have received UCC, PPSA, and Lien searches and other evidence
satisfactory to Agent that its Liens are the only Liens upon the ABL Priority
Collateral, except Permitted Liens.

 

93



--------------------------------------------------------------------------------

(d) All filing and recording fees and taxes shall have been duly paid or
arrangements satisfactory to Agent shall have been made for the payment thereof.

(e) Agent shall have received certificates, in form and substance satisfactory
to it, from a Senior Officer of each Loan Party certifying that, after giving
effect to the Transactions and the initial Loans and transactions hereunder,
(i) the Canadian Borrower and its consolidated Subsidiaries, taken as a whole,
and the U.S. Borrower and its consolidated Subsidiaries, taken as a whole, are
Solvent; (ii) no Default or Event of Default exists; (iii) the representations
and warranties set forth in Section 9 with respect to such Loan Party are true
and correct in all material respects (or, with respect to representations and
warranties qualified by materiality, in all respects) (except for
representations and warranties that expressly relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (or, with respect to representations and warranties qualified
by materiality, in all respects) as of such earlier date); and (iv) such Loan
Party has complied with all agreements and conditions to be satisfied by it
under the Loan Documents.

(f) Agent shall have received a certificate of a duly authorized officer of or
other person authorized to represent each Loan Party, certifying (i) that
attached copies of such Loan Party’s Organic Documents are true and complete,
and in full force and effect, without amendment except as shown; (ii) that an
attached copy of resolutions authorizing execution and delivery of the Loan
Documents to which such Loan Party is a party is true and complete, and that
such resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; (iii) all governmental and other third party
approvals and consents, if any, with respect to this Agreement, the other
Transactions and each other Loan Document have been obtained and are in effect;
and (iv) to the title, name and signature of each Person authorized to sign the
Loan Documents to which such Loan Party is a party. Agent may conclusively rely
on this certificate until it is otherwise notified by the applicable Loan Party
in writing.

(g) Agent shall have received satisfactory opinions of counsel to the Loan
Parties, in each case, customary for transactions of this type (which shall
cover, among other things, authority, legality, validity, binding effect and
enforceability of the Loan Documents) and of appropriate local counsel
(including Ontario and Netherlands counsel).

(h) Agent shall have received copies of the charter documents of each Loan
Party, certified by the Secretary of State or other appropriate official of such
Loan Party’s jurisdiction of organization.

(i) Agent shall have received good standing certificates for each Loan Party,
issued by the Secretary of State or other appropriate official of such Loan
Party’s jurisdiction of organization and with respect to the European Borrower,
an original extract from the register of the chamber of commerce.

(j) Since December 31, 2012 no change, occurrence or development shall have
occurred or become known to the Lead Arrangers that could reasonably be expected
to have a Material Adverse Effect.

 

94



--------------------------------------------------------------------------------

(k) Agent shall be satisfied with the amount, types and terms and conditions of
all insurance maintained by the Loan Parties and their Subsidiaries; and Agent
shall have received short form (if available) (i) certificates of insurance with
respect to each Loan Parties’ property and liability insurance, and
(ii) endorsements naming Agent as an additional insured or lender’s loss payee
or mortgagee, as the case may be and as its interests may appear, under all
casualty and business interruption insurance policies to be maintained with
respect to the properties of the Loan Parties forming part of the Collateral, in
each case, in form and substance reasonably satisfactory to Agent.

(l) No action, suit, investigation, litigation or proceeding pending or
threatened in any court or before any arbitrator or Governmental Authority that
in the Lenders’ judgment (a) could reasonably be expected to have a Material
Adverse Effect or (b) could reasonably be expected to materially and adversely
affect the credit facilities or transactions contemplated hereby.

(m) All accrued fees and expenses of the Secured Parties (including the fees and
expenses of counsel (including any local counsel) for such Secured Parties) due
from the Loan Parties on or prior to the Restatement Date under the Joint Fee
Letter and/or the Agent Fee Letter, as applicable, shall have been paid in full
in cash.

(n) All conditions precedent to the issuance of the Holdings Note Debt shall
have been satisfied in accordance with the Holdings Note Documents and the
Holdings Note Debt, in principal amount of $175,000,000, shall have been issued
in accordance with the terms of and evidenced by the Holdings Note Documents.
Agent shall have received a certificate of a Senior Officer of Loan Party Agent
certifying copies of the material Holdings Note Documents attached thereto to be
true, correct and complete copies thereof.

(o) Each Lender shall have received all Patriot Act, anti-money laundering and
“know your client” documentation required in connection with this Agreement from
the Loan Parties.

6.2 Conditions Precedent to All Credit Extensions. Agent, Issuing Banks and
Lenders shall not be required to fund any Loans or arrange for issuance of any
Letters of Credit to or for the benefit of the Borrowers (including the initial
Loans and Letters of Credit on the Restatement Date), unless the following
conditions are satisfied:

(a) No Default or Event of Default shall exist at the time of, or result from,
such funding or issuance;

(b) The representations and warranties of each Loan Party in the Loan Documents
shall be true and correct in all material respects (or, with respect to
representations and warranties qualified by materiality, in all respects) on the
date of, and upon giving effect to, such funding, issuance or grant (except for
representations and warranties that expressly relate to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (or, with respect to representations and warranties qualified
by materiality, in all respects) as of such earlier date);

(c) Both immediately before and immediately after giving effect thereto, no
Canadian Overadvance or U.S./European Overadvance shall exist or would result
therefrom and the Total Revolver Exposure would not exceed the Maximum Facility
Amount; and

(d) With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.

 

95



--------------------------------------------------------------------------------

Each request (or deemed request, except a deemed request in connection with an
Overadvance or a Protective Advance or pursuant to Section 2.2.2(a) or
Section 2.3.2(a)) by Loan Party Agent or any Borrower for funding of a Loan or
issuance of a Letter of Credit shall constitute a representation by all
Borrowers that the foregoing conditions are satisfied on the date of such
request and on the date of such funding or issuance.

SECTION 7. COLLATERAL

7.1 Grant of Security Interest. (a) To secure the prompt payment and performance
of all of its Obligations (including, without limitation, all Obligations of the
Guarantors), each Loan Party (other than the European Borrower) hereby grants to
Agent, for the benefit of the Secured Parties, a continuing security interest in
and Lien upon the following Property of such Loan Party, whether now owned or
hereafter acquired, and wherever located (the “ABL Priority Collateral”):

(i) all Accounts;

(ii) all Inventory;

(iii) all Chattel Paper, including electronic chattel paper, Documents,
Instruments, General Intangibles and payment intangibles, in each case arising
out of the property described in clauses (i) and (ii) above;

(iv) all Deposit Accounts, securities accounts and all money and Investment
Property deposited therein or credited thereto;

(v) all letters of credit, Letter-of-Credit Rights and Supporting Obligations,
in each case relating to any of the foregoing;

(vi) all Commercial Tort Claims shown on Schedule 9.1.16 (as the same may be
amended or deemed amended from time to time), relating to any of the foregoing;

(vii) all Investment Property (other than Equity Interests of the Borrowers and
their Subsidiaries) related to any of the foregoing;

(viii) all money, whether or not in the possession or under the control of
Agent, a Lender, or a bailee or Affiliate of Agent or a Lender, including any
Cash Collateral;

(ix) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any of foregoing; and

(x) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records), contracts and
contract rights pertaining to the foregoing; provided however the ABL Priority
Collateral shall not include any Excluded Deposit Accounts or Excluded
Contracts.

 

96



--------------------------------------------------------------------------------

(b) No Canadian Facility Loan Party or any Foreign Subsidiary shall give any
security interest or guarantee in support of any Obligation of the U.S. Borrower
or a U.S./European Facility Guarantor and the European Borrower shall not give
any security interest or guarantee in support of any Obligation of any Loan
Party. This provision is meant to comply with Section 956 of the Code and shall
be interpreted in accordance therewith.

7.2 Lien on Deposit Accounts; Cash Collateral.

7.2.1 Deposit Accounts. (a) To further secure the prompt payment and performance
of all of its Obligations (including, without limitation, all of the Obligations
of the Guarantors), each U.S. Domiciled Loan Party hereby grants to Agent, for
the benefit of the Secured Parties, and (b) to further secure the prompt payment
and performance of all Canadian Facility Obligations (including, without
limitation, all Canadian Facility Obligations of each Canadian Facility
Guarantor), each Canadian Domiciled Loan Party hereby grants to Agent, for the
benefit of the Canadian Facility Secured Parties, in each case, a continuing
security interest in and Lien on all amounts credited to any DACA Deposit
Account of such Loan Party, including any sums in any blocked or lockbox
accounts or in any accounts into which such sums are swept. Each Loan Party
hereby authorizes and directs each bank or other depository to deliver to Agent,
upon request, all balances in any DACA Deposit Account maintained by such Loan
Party, without inquiry into the authority or right of Agent to make such
request.

7.2.2 Cash Collateral. Any Cash Collateral may be invested, at Agent’s
discretion, in Cash Equivalents, but Agent shall have no duty to do so,
regardless of any agreement or course of dealing with any Loan Party, and shall
have no responsibility for any investment or loss. To further secure the prompt
payment and performance of all of its Obligations (including, without
limitation, all Obligations of the Guarantors), each U.S. Domiciled Loan Party
hereby grants to Agent, for the benefit of the Secured Parties, and to further
secure the prompt payment and performance of all Canadian Facility Obligations,
each Canadian Domiciled Loan Party hereby grants to Agent, for the benefit of
the Canadian Facility Secured Parties, in each case, a continuing security
interest in and Lien on all Cash Collateral held by such Loan Party from time to
time and all proceeds thereof, whether such Cash Collateral is held in a Cash
Collateral Account or elsewhere. Subject to Section 5.6, Agent may apply Cash
Collateral of a U.S. Domiciled Loan Party to the payment of any Obligations, and
may apply Cash Collateral of a Canadian Domiciled Loan Party to the payment of
any Canadian Facility Obligations, in each case, in such order as Agent may
elect, as they become due and payable. Each Cash Collateral Account and all Cash
Collateral shall be under the sole dominion and control of Agent. No U.S.
Domiciled Loan Party or other Person claiming through or on behalf of any U.S.
Domiciled Loan Party shall have any right to any Cash Collateral, until Full
Payment of all Obligations, unless if the condition for establishing Cash
Collateral hereunder or under any other Loan Document is in any manner satisfied
or the amount of required Cash Collateral reduced, the applicable Cash
Collateral (or portion thereof) relating to such condition shall at such time be
paid by Agent to the Loan Party Agent. No Canadian Domiciled Loan Party or other
Person claiming through or on behalf of any Canadian Domiciled Loan Party shall
have any right to any Cash Collateral, until Full Payment of all Canadian
Facility Obligations, unless if the condition for establishing Cash Collateral
hereunder or under any other Loan Document is in any manner satisfied or the
amount of required Cash Collateral reduced, the applicable Cash Collateral (or
portion thereof) relating to such condition shall at such time be paid by Agent
to the Loan Party Agent.

 

97



--------------------------------------------------------------------------------

7.3 Other Collateral.

7.3.1 Commercial Tort Claims. Loan Party Agent shall each quarter, concurrently
with the delivery of financial information required pursuant to
Section 10.1.2(c), notify Agent in writing if any Loan Party (other than the
European Borrower) has obtained during the preceding month a Commercial Tort
Claim arising out of the ABL Priority Collateral in respect of which any
complaint or similar filing shall have been made (other than, as long as no
Event of Default exists, a Commercial Tort Claim for less than $5,000,000), and
Schedule 9.1.16 shall at such time be deemed automatically amended to include
such claim, and Loan Party Agent shall also take such actions as Agent deems
appropriate to subject such claim to a duly perfected, first priority Lien in
favor of Agent (for the benefit of Secured Parties).

7.3.2 Certain After-Acquired Collateral. Loan Party Agent shall each year,
concurrently with the delivery of financial information required pursuant to
Section 10.1.2(a), provide Agent with updated schedules to the Perfection
Certificate, and, upon Agent’s request, shall promptly take such actions as
Agent reasonably deems appropriate to effect Agent’s duly perfected, first
priority Lien upon any such additional ABL Priority Collateral specified in such
schedules, including obtaining any appropriate possession, control agreement or
Collateral Access Agreement (it being understood that there shall be no
requirement to obtain Collateral Access Agreements not obtainable with
commercially reasonable efforts), as appropriate and/or executing such
additional Security Documents as may be reasonably requested by Agent. If any
material ABL Priority Collateral is in the possession of a third party, at
Agent’s request, the applicable Loan Party having rights in such ABL Priority
Collateral shall obtain a Collateral Access Agreement with respect thereto, it
being understood that there shall be no requirement to obtain Collateral Access
Agreements not obtainable with commercially reasonable efforts and, subject in
any event to Agent’s discretion, as provided in this Agreement, including making
cost/benefit determinations, to determine eligibility of the related Collateral
or to impose reserves with respect thereto if such ABL Priority Collateral
consists of any material Eligible Accounts or Eligible Inventory.
Notwithstanding the immediately preceding two (2) sentences, Agent shall not
require any Loan Party to establish Agent’s control over any Excluded Deposit
Account or deliver Collateral Access Agreements not obtainable with commercially
reasonable efforts.

7.4 No Assumption of Liability; Limitations. The Lien on Collateral granted
hereunder is given as security only and shall not subject Agent or any Lender
to, or in any way modify, any obligation or liability of the Loan Parties
relating to any Collateral. In no event shall the grant of any Lien under any
Loan Document secure an Excluded Swap Obligation of the granting Loan Party.

7.5 Further Assurances. Promptly upon request, and subject to the other
provisions of this Section 7, Loan Party Agent shall deliver such instruments,
assignments, title certificates, or other documents or agreements, and shall
take such actions, as Agent deems appropriate under Applicable Law to evidence
or perfect its Lien on any Collateral, or otherwise to give effect to the intent
of this Agreement. Each Loan Party (other than the European Borrower) authorizes
Agent to file any financing statement that indicates the Collateral in a manner
consistent with this Agreement, and ratifies any action taken by Agent before
the Restatement Date to effect or perfect its Lien on any Collateral.

 

98



--------------------------------------------------------------------------------

7.6 Certain Determinations. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, this Section 7 shall not require the
creation or perfection of any collateral security interests or Liens in any
Property of any Loan Party if and for so long as Agent, in consultation with the
Loan Party Agent, reasonably determines that the cost of creating or perfecting
such security interests or Liens shall be excessive in view of the benefits to
be obtained by the Secured Parties therefrom, including, without limitation,
requiring delivery of physical possession of de minimis amounts of money held
and used by Holdings and its Subsidiaries in the Ordinary Course of Business.

SECTION 8. COLLATERAL ADMINISTRATION

8.1 Borrowing Base Certificates. By the twentieth (20th) day of each month (or,
during the Cash Dominion Trigger Period, by Wednesday of each week), or in any
such case if such day is not a Business Day, on the next succeeding Business
Day, Loan Party Agent shall deliver to Agent (and Agent shall promptly deliver
same to Lenders) a Borrowing Base Certificate with respect to the U.S. Borrower
and Canadian Borrower, in each case, prepared as of the close of business of the
previous month (or, if applicable, previous week), and, if a Default or an Event
of Default has occurred and is continuing, at more frequent times as Agent may
request. All calculations of the applicable Borrowing Base in any Borrowing Base
Certificate shall originally be made by Loan Party Agent and certified by a
Senior Officer of Loan Party Agent, provided that Agent may from time to time in
its Permitted Discretion, review and adjust any such calculation to (a) reflect
its reasonable estimate of declines in value of any Collateral, due to
collections received in the Dominion Account or otherwise; (b) to adjust advance
rates to reflect changes in dilution, quality, mix and other factors affecting
Collateral; and (c) to the extent the calculation is not made in accordance with
this Agreement or does not accurately reflect the U.S./European Availability
Reserve and/or the Canadian Availability Reserve. Each Borrowing Base
Certificate shall set forth the calculation of the U.S. Borrowing Base in
Dollars and of the Canadian Borrowing Base in the Dollar Equivalent.

8.2 Administration of Accounts.

8.2.1 Records and Schedules of Accounts. Each Loan Party shall keep accurate and
complete records, in all material respects, of its Accounts, including all
payments and collections thereon, and shall submit to Agent sales, collection,
reconciliation and other reports in form satisfactory to Agent, on such periodic
basis as Agent may reasonably request. Loan Party Agent shall also provide to
Agent, on or before the twentieth (20th) day of each month and, if a Default or
an Event of Default has occurred and is continuing, at more frequent times as
Agent may request, a detailed aged trial balance of all Accounts of each
Borrower as of the end of the preceding month (or shorter applicable period),
specifying, to the extent requested by Agent, each Account’s Account Debtor name
and address, amount, invoice date and due date, showing any discount, allowance,
credit, authorized return or dispute, and including such proof of delivery,
copies of invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as Agent may reasonably request.
If, during an Audit Trigger Period, Accounts of the U.S. Borrower or the
Canadian Borrower in an aggregate face amount of $6,000,000 or more cease to be
Eligible Accounts (other than as a result of the payment thereof), Loan Party
Agent shall notify Agent of such occurrence promptly after any Loan Party has
knowledge thereof.

 

99



--------------------------------------------------------------------------------

8.2.2 Taxes. If an Account of any Loan Party includes a charge for any Taxes,
Agent is authorized, in its discretion, after a Default or an Event of Default
has occurred and is continuing, to pay the amount thereof to the proper
Governmental Authority for the account of such Loan Party and to charge the Loan
Party Agent therefor; provided, however, that neither Agent nor Lenders shall be
liable for any Taxes that may be due from the Loan Parties or with respect to
any Collateral.

8.2.3 Account Verification. Agent shall have the right during normal business
hours and with reasonable frequency, in coordination and together with the Loan
Party Agent to verify the validity, amount or any other matter relating to any
material Accounts of the Loan Parties by mail, telephone or otherwise, and the
Loan Party Agent shall cooperate fully with Agent in an effort to facilitate and
promptly conclude any such verification process. If a Default or Event of
Default has occurred and is continuing, Agent shall have the right at any time
to conduct such verifications, in the name of Agent, Loan Party Agent or any
Loan Party.

8.2.4 Maintenance of DACA Deposit Accounts and Dominion Accounts. The Canadian
Domiciled Loan Parties shall establish a Canadian Dominion Account (including by
designating an existing Deposit Account as a “Canadian Dominion Account”). The
U.S. Facility Loan Parties shall establish the U.S. Dominion Account (including
by designating an existing Deposit Account as a “U.S. Dominion Account”). The
Loan Parties shall (i) require each lockbox servicer of each of any Loan Party’s
lockboxes (if any) in the United States or Canada to deposit all Payment Items
received therein directly to a Deposit Account (other than an Excluded Deposit
Account) at the related financial institution, and (ii) maintain each such
Deposit Account, together with all other Deposit Accounts of the Loan Parties
(other than Excluded Deposit Accounts) as DACA Deposit Accounts by obtaining an
executed Deposit Account Control Agreement from each such lockbox servicer and
each financial institution which maintains Deposit Accounts (other than any
Excluded Deposit Accounts) for any Loan Party, which Deposit Account Control
Agreement (a) establishes Agent’s dominion and control over the subject
lockbox(es), if any, and/or DACA Deposit Account(s) of the Loan Parties
maintained with such servicer or institution, which may be exercised by Agent
during any during any Cash Dominion Trigger Period, (b) requires daily
application of amounts on deposit in the subject DACA Deposit Account to a
Dominion Account at Bank of America as directed by Agent during any Cash
Dominion Trigger Period, and (c) waives offset rights of such servicer or bank,
except for customary administrative charges; it being understood that, with
respect to any Deposit Account which does not at any time comply with the
foregoing requirements specified in this sentence (other than those required to
be delivered on the Restatement Date), no funds contained therein shall be
treated as either Canadian Designated Cash Amount or U.S. Designated Cash Amount
for purposes of this Agreement and the Loan Party Agent shall, at Agent’s
request, within thirty (30) days, in coordination with Agent, cause replacement
arrangements to be implemented with respect to the applicable accounts which are
reasonably satisfactory to Agent. Neither Agent nor Lenders assume any
responsibility to the Loan Parties for any lockbox arrangement, DACA Deposit
Account or Dominion Account, including any claim of accord and satisfaction or
release with respect to any Payment Items accepted by any bank.

 

100



--------------------------------------------------------------------------------

8.2.5 Proceeds of Collateral; Payment Items Received. Loan Party Agent shall
take all commercially reasonable steps to ensure that all payments on Accounts
included in the ABL Priority Collateral or otherwise relating to ABL Priority
Collateral are made directly to a DACA Deposit Account (or a lockbox relating to
a DACA Deposit Account) or, during a Cash Dominion Trigger Period, a Dominion
Account. If any Loan Party or Subsidiary receives cash or Payment Items with
respect to any ABL Priority Collateral or any Payment Item not properly
deposited by a lockbox servicer in accordance with the requirements set forth in
Section 8.2.4, it shall hold same in trust for Agent and promptly deposit same
into a DACA Deposit Account or, during a Cash Dominion Trigger Period, a
Dominion Account for application to the Obligations in accordance with
Section 5.5 or 5.6, as applicable.

8.3 Administration of Inventory.

8.3.1 Records and Reports of Inventory. Each Loan Party shall keep accurate and
complete records of its Inventory in the United States and Canada consistent in
all material respects with historical practices, and shall submit to Agent
inventory and reconciliation reports (which reports shall set forth the
Inventory information by location) in form reasonably satisfactory to Agent, on
such periodic basis as Agent may reasonably request. Subject to Section 10.1.1,
Loan Party Agent shall conduct (or shall cause to be conducted) a physical
inventory in the United States and Canada at least once per calendar year (and
on a more frequent basis if requested by Agent when an Event of Default exists)
and periodic cycle counts consistent with historical practices, and shall
provide to Agent a report based on each such inventory and count promptly upon
completion thereof, together with such supporting information as Agent may
reasonably request. Agent may participate in and observe each physical count.

8.3.2 Returns of Inventory. No Loan Party shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Default, Event of
Default or Overadvance exists or would result therefrom; (c) Agent is promptly
notified if the aggregate Value of all Inventory returned in any month exceeds
$10,000,000, in aggregate; and (d) any payment received by a Loan Party for a
return is promptly deposited to a DACA Deposit Account or a Dominion Account.

8.3.3 Acquisition, Sale and Maintenance. With respect to Inventory that has been
included in the calculation of the U.S. Borrowing Base or Canadian Borrowing
Base, no Loan Party shall acquire or accept any such Inventory on consignment or
approval and the Loan Parties shall take all commercially reasonable steps to
assure that all Inventory is produced in accordance with Applicable Law,
including the FLSA; except in any such case where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. The Loan Parties
shall use, store and maintain all Inventory with reasonable care and caution, in
accordance with historical practices and in conformity in all material respects
with all Applicable Law, and shall make current rent payments (within applicable
grace periods provided for in leases) at all locations where any ABL Priority
Collateral is located; except in any such case where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect.

 

101



--------------------------------------------------------------------------------

8.4 [Reserved].

8.5 Administration of Deposit Accounts. Schedule 8.5 sets forth all lockbox
arrangements and Deposit Accounts (including Dominion Accounts) maintained by
the Loan Parties in the United States and Canada as of the Restatement Date.
Each Loan Party shall take all commercially reasonable actions necessary to
establish Agent’s control of each such Deposit Account (other than Excluded
Deposit Accounts) by causing the related deposit account bank to enter into a
Deposit Account Control Agreement; it being understood that, with respect to any
Deposit Account which does not at any time comply with the foregoing
requirements specified in this sentence (other than those required to be
delivered on the Restatement Date), the applicable Borrower shall provide notice
of the same to Agent, and no funds contained therein shall be treated as either
Canadian Designated Cash Amount or U.S. Designated Cash Amount for purposes of
this Agreement and the Loan Party Agent shall within thirty (30) days, at
Agent’s request and in coordination with Agent, cause replacement arrangements
to be implemented with respect to the applicable accounts which are reasonably
satisfactory to Agent. The sole account holder of each Deposit Account shall be
a single Loan Party and the Loan Parties shall not allow any other Person (other
than Agent and, subject to any Permitted Senior Secured Debt Intercreditor
Agreement, the agent specified therein) to have control (as contemplated by the
UCC and the PPSA) over a DACA Deposit Account or any Property deposited therein.
Each Loan Party shall promptly notify Agent of any opening or closing of a
Deposit Account in the United States or Canada, as applicable, and, concurrently
with the opening thereof, shall ensure such account (other than accounts
excluded from the operation of this paragraph above) is subject to a fully
executed Deposit Account Control Agreement, an original copy of which has been
delivered to Agent.

8.6 General Provisions.

8.6.1 Location of Collateral. All material amounts of tangible items of ABL
Priority Collateral, other than Inventory in transit, shall at all times be kept
by the Loan Parties at the Borrowers’ business locations set forth in Schedule
8.6.1, except that the Loan Parties may (a) make sales or other dispositions of
Collateral in the Ordinary Course of Business; (b) in the case of any U.S.
Facility Loan Party, move Collateral to another location in the continental
United States (so long as notice of such move is provided to Agent concurrently
with delivery of the applicable financial information required pursuant to
Sections 10.1.2(a), (b) or (c), as applicable) or Canada (upon thirty (30) days’
(or such lesser time as Agent shall agree in writing) prior written notice to
Agent), so long as all actions shall have been taken prior to such move to
ensure that Agent has a perfected first priority Lien upon all the ABL Priority
Collateral and (c) in the case of a Canadian Domiciled Loan Party, move
Collateral to another location in Canada (upon thirty (30) days’ (or such lesser
time as Agent shall agree in writing) prior written notice to Agent) or the
United States (so long as notice of such move is provided to Agent concurrently
with delivery of the applicable financial information required pursuant to
Sections 10.1.2(a), (b) or (c), as applicable), so long as all actions shall
have been taken prior to such move to ensure that Agent has a perfected first
priority security interest in and Lien upon all the ABL Priority Collateral,
provided, however, that with respect to the foregoing clauses (b) and (c), if
such Collateral is to be in the possession of a third party at a location not
set forth on Schedule 8.6.1, the applicable Loan Party having rights in such
Collateral shall use commercially reasonable efforts to obtain a Collateral
Access Agreement with respect thereto.

8.6.2 Insurance of Collateral; Condemnation Proceeds.

(a) (1) Each Loan Party shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers (with a Best’s Financial Strength
Rating of at least A+, unless

 

102



--------------------------------------------------------------------------------

otherwise approved by Agent) consistent with past practices. Proceeds under each
policy in excess of $10,000,000 per claim, to the extent arising out of the ABL
Priority Collateral, shall be payable to Agent (for application by Agent (i) in
accordance with Section 5.5 or 5.6, if applicable, (ii) if a Default has
occurred and is continuing, to payment of the Revolver Loans of the applicable
Borrower or (iii) so long as no Default or Event of Default has occurred and is
continuing, for payment to Loan Party Agent). (2) From time to time upon
request, Loan Party Agent shall deliver to Agent the originals or certified
copies of its insurance policies. Unless Agent shall agree otherwise, each
policy shall include satisfactory endorsements (i) showing Agent and its
successors as lender’s loss payee, as its interests may appear; (ii) requiring
at least thirty (30) days prior written notice to Agent in the event of
cancellation of the policy for any reason whatsoever; and (iii) specifying that
the interest of Agent shall not be impaired or invalidated by any act or neglect
of any Loan Party or the owner of the Property, nor by the occupation of the
premises for purposes more hazardous than are permitted by the policy. If any
Loan Party fails to provide and pay for any insurance, Agent may in consultation
with the Loan Party Agent, but shall not be required to, procure the insurance
and charge the Loan Parties therefor. Loan Party Agent agrees to deliver to
Agent, promptly as rendered, copies of all material reports made to insurance
companies. While no Event of Default exists, the Loan Parties may settle, adjust
or compromise any insurance claim relating to the ABL Priority Collateral, as
long as the proceeds in excess of $10,000,000 per claim are delivered to Agent
(for application by Agent as specified in the first sentence of this clause
(a)(1)). If an Event of Default exists, only Agent shall be authorized to
settle, adjust and compromise claims in excess of $500,000 in the aggregate
related to the ABL Priority Collateral.

(b) Any proceeds of insurance (other than proceeds from workers’ compensation or
D&O insurance) and any awards arising from condemnation of, in each case, any
ABL Priority Collateral, or any proceeds or awards that relate to Inventory
included in the ABL Priority Collateral, in any such case in excess of
$10,000,000 per claim, to the extent received by any Loan Party, shall be paid
to Agent (for application by Agent as specified in the first sentence of the
foregoing clause (a)(1)).

8.6.3 Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral of a
Loan Party Group, all Taxes payable with respect to any Collateral of a Loan
Party Group (including any sale thereof), and all other payments required to be
made by Agent to any Person to realize upon any Collateral of a Loan Party
Group, shall be borne and paid by the Loan Parties of such Loan Party Group.
Agent shall not be liable or responsible in any way for the safekeeping of any
Collateral, for any loss or damage thereto (except for reasonable care in its
custody while Collateral is in Agent’s actual possession), for any diminution in
the value thereof, or for any act or default of any warehouseman, carrier,
forwarding agency or other Person whatsoever, but the same shall be at the Loan
Parties’ sole risk.

8.6.4 Defense of Title to Collateral. Each Loan Party shall at all times defend
in a manner consistent with past practices its title to any material Collateral
and Agent’s Liens therein against all Persons, claims and demands whatsoever,
except Permitted Liens.

8.7 Power of Attorney. Each Loan Party hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Loan Party’s true
and lawful attorney (and agent-in-fact), coupled with an interest, for the
purposes and during the times provided in this Section. Agent, or Agent’s
designee, may, without notice and in either its or a Loan Party’s name, but at
the cost and expense of the Loan Parties within such Loan Party’s Loan Party
Group:

 

103



--------------------------------------------------------------------------------

(a) Endorse a Loan Party’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control; and

(b) After an Event of Default has occurred and is continuing, (i) notify any
Account Debtors of the assignment of their Accounts, demand and enforce payment
of Accounts by legal proceedings or otherwise, and generally exercise any rights
and remedies with respect to Accounts; (ii) settle, adjust, modify, compromise,
discharge or release any Accounts or other Collateral, or any legal proceedings
brought to collect Accounts or Collateral; (iii) sell or assign any Accounts and
other Collateral upon such terms, for such amounts and at such times as Agent
deems advisable; (iv) collect, liquidate and receive balances in DACA Deposit
Accounts or investment accounts, and take control, in any manner, of proceeds of
Collateral; (v) prepare, file and sign a Loan Party’s name to a proof of claim
or other document in a bankruptcy of an Account Debtor, or to any notice,
assignment or satisfaction of Lien or similar document; (vi) receive, open and
dispose of mail addressed to a Loan Party, and notify postal authorities to
deliver any such mail to an address designated by Agent; (vii) endorse any
Chattel Paper, Document, Instrument, bill of lading, or other document or
agreement relating to any Accounts, Inventory or other Collateral; (viii) use a
Loan Party’s stationery and sign its name to verifications of Accounts and
notices to Account Debtors; (ix) use information contained in any data
processing, electronic or information systems relating to Collateral; (x) make
and adjust claims under insurance policies; (xi) take any action as may be
necessary or appropriate to obtain payment under any letter of credit, banker’s
acceptance or other instrument constituting Collateral for which a Loan Party is
a beneficiary; and (xii) take all other actions as Agent deems appropriate to
fulfill any Loan Party’s obligations under the Loan Documents.

SECTION 9. REPRESENTATIONS AND WARRANTIES

9.1 General Representations and Warranties. To induce Agent and Lenders to enter
into this Agreement and to make available the Commitments, Loans and Letters of
Credit, each Loan Party hereby jointly and severally with the other Loan Parties
represents and warrants that:

9.1.1 Organization and Qualification. Each Loan Party and Subsidiary is duly
organized, validly existing and in good standing (or equivalent) under the laws
of the jurisdiction of its organization. Each Loan Party and Subsidiary is duly
qualified, authorized to do business and in good standing as a foreign or extra
provincial, as the case may be, corporation, limited liability company, exempted
company or other entity in each jurisdiction, except where failure to be so
qualified, authorized or in good standing could not reasonably be expected to
result in a Material Adverse Effect.

9.1.2 Power and Authority. Each Loan Party is duly authorized to execute,
deliver and perform the Loan Documents to which it is a party. The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party have been duly authorized by all necessary corporate (or equivalent)
action of such Loan Party, and do not (a) require any consent or approval of any
holders of Equity Interests of such Loan Party or any Governmental Authority, in
each case, other than those already obtained; (b) contravene the Organic
Documents of such Loan Party; (c) violate or cause a default under any material

 

104



--------------------------------------------------------------------------------

Applicable Law binding on such Loan Party or Material Contract of such Loan
Party, except, with respect to Material Contracts, which could not reasonably be
expected to result in a Material Adverse Effect; (d) require any registration or
filing with, or any other action by, any Governmental Authority, except (i) such
as have been obtained or made and are in full force and effect, (ii) filings
necessary to perfect Liens created by the Loan Documents and (iii) consents,
approvals, registrations, filings, permits or actions the failure to obtain or
perform which could not reasonably be expected to result in a Material Adverse
Effect; or (e) result in or require the imposition of any Lien (other than
Permitted Liens) on any Property of any Loan Party or Subsidiary.

9.1.3 Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan Party
in accordance with its terms, subject to bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and general principles
of equity, regardless of whether considered in a proceeding in law or in equity.

9.1.4 Corporate Names; Capital Structure. Schedule 9.1.4 shows, for each Loan
Party and Subsidiary, its name, its jurisdiction of organization, its issued
Equity Interests, the holders of its Equity Interests (other than in respect of
Holdings), in each case, as of the Restatement Date.

9.1.5 Locations. As of the Restatement Date, the chief executive offices and
other places of business of the Loan Parties are shown on Schedule 8.6.1.

9.1.6 Title to Properties; Priority of Liens. Each Loan Party and Subsidiary has
good and marketable title to (or valid leasehold interests in) all of its Real
Estate, and good title to, or rights in, all of its personal tangible Property,
in each case with respect to such Real Estate and personal Property which is
material to its business, including all Property reflected in any financial
statements delivered to Agent or Lenders, in each case free of Liens except
Permitted Liens. Each Loan Party and Subsidiary has paid and discharged all
lawful claims that, if unpaid, could become a Lien on a material portion of its
Properties, other than Permitted Liens. Each Loan Party has paid and discharged
all lawful claims that, if unpaid, could reasonably be expected to become a Lien
on its ABL Priority Collateral, other than (x) Permitted Collateral Liens and
(y) Liens permitted by Section 10.2.2(y) securing Debt in an aggregate amount
not in excess of $6,000,000 so long as the applicable ABL Priority Collateral is
not included in the Borrowing Base. Upon the filing of financing statements
against the Loan Parties (other than the European Borrower) in the form approved
by Loan Party Agent, and, with respect to any ABL Priority Collateral in which a
security interest may only be perfected by possession or control, the taking and
retention of possession or control of such ABL Priority Collateral by Agent,
duly endorsed (including executed powers of transfer) where applicable, all
Liens of Agent in the ABL Priority Collateral will be duly perfected, first
priority Lien upon all the ABL Priority Collateral, subject only to Permitted
Collateral Liens.

9.1.7 Accounts and Inventory. (a) Agent may rely, in determining which Accounts
are Eligible Accounts, on all statements and representations made by or on
behalf of the Borrowers with respect thereto. All Accounts included in the
calculation of Eligible Accounts in any Borrowing Base Certificate are Eligible
Accounts as of the date of such Borrowing Base Certificate. Borrowers warrant,
with respect to each Account at the time it is shown as an Eligible Account in a
Borrowing Base Certificate, that:

 

105



--------------------------------------------------------------------------------

(i) it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;

(ii) it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;

(iii) it is for a sum certain, maturing as stated in the invoice covering such
sale or rendition of services, a copy of which has been furnished or is
available to Agent on request;

(iv) it is not subject to any offset, Lien (other than Permitted Collateral
Liens), deduction, ongoing defense, dispute or counterclaim, except as arising
in the Ordinary Course of Business or otherwise disclosed to Agent; and it is
absolutely owing by the Account Debtor, without contingency in any respect;

(v) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC or the
PPSA, the restriction is ineffective), and the applicable Borrower is the sole
payee or remittance party shown on the invoice;

(vi) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except (i) discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to Agent hereunder or (ii) other discounts or allowances reflected in
the Value of such Account; and

(vii) to the best of the applicable Borrower’s knowledge, (A) there are no facts
or circumstances that are reasonably likely to impair the enforceability or
collectability of such Account, (B) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business; and (C) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor’s financial condition.

(b) Agent may rely, in determining which Inventory is Eligible Inventory, on all
statements and representations made by or on behalf of the Borrowers with
respect thereto. All Inventory included in the calculation of Eligible Inventory
in any Borrowing Base Certificate is Eligible Inventory as of the date of such
Borrowing Base Certificate.

9.1.8 Financial Statements; Solvency; Material Adverse Effect.

(a) The consolidated balance sheets, and related statements of income, cash flow
and shareholder’s equity, of the Loan Parties that have been and are hereafter
delivered to Agent and Lenders, in each case, are and will be prepared in
accordance with GAAP, and fairly present the financial positions and results of
operations of such Persons at the dates and for the periods indicated, subject
to year-end audit adjustments and the absence of footnotes in the case of
statements prepared other than at year-end. All projections delivered from time
to time to Agent and Lenders by or on behalf of the Loan Parties and
Subsidiaries have been prepared in good faith, based on assumptions believed by
Loan Party Agent to be reasonable at the time delivered to Agent, in light of
the circumstances at such time.

 

106



--------------------------------------------------------------------------------

(b) Since December 31, 2012, there has been no change in the condition,
financial or otherwise, of Holdings and its subsidiaries, taken as a whole, that
could reasonably be expected to have a Material Adverse Effect.

(c) No financial statement delivered to Agent or Lenders by or on behalf of any
of the Loan Parties and Subsidiaries at any time contains any untrue statement
of a material fact or omits any material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they are made, not misleading as of the time when made or delivered.

(d) After giving effect to the Transactions, the Canadian Borrower and its
consolidated Subsidiaries and the U.S. Borrower and its consolidated
Subsidiaries, in each case taken as a whole, are Solvent

9.1.9 Taxes. Except to the extent it could reasonably be expected to not have a
Material Adverse Effect, each Loan Party has timely filed all federal and state
income tax returns, and all local and provincial income tax returns and other
reports that it is required by law to file, and has timely paid, or made
provision for the payment of, all federal and state Taxes upon it and all local
and provincial and other Taxes upon it, and its income and its Properties that
are due and payable, except to the extent being Properly Contested. Each
Subsidiary that is not a Loan Party has timely filed all material federal,
state, local and provincial income tax returns and other reports that it is
required by law to file, and has timely paid, or made provision for the payment
of, all material federal, state, local and provincial and other Taxes upon it,
its income and its Properties that are due and payable, except to the extent
being Properly Contested.

9.1.10 Brokers. There are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by (i) the
Transactions or (ii) the Loan Documents.

9.1.11 Intellectual Property. Except as could not reasonably be expected to have
a Material Adverse Effect, each Loan Party and Subsidiary owns or has the lawful
right to use all Intellectual Property used in the conduct of its business,
without conflict with any rights of others. No Intellectual Property owned or
used by a Loan Party or Subsidiary which is material to the operations or
business of any Loan Party has been adjudged invalid or unenforceable by a court
of competent jurisdiction or been cancelled, in whole or in part, except where
such judgment or cancellation could not reasonably be expected to have a
Material Adverse Effect. There is no pending or, to any Loan Party’s knowledge,
threatened Intellectual Property Claim with respect to any Loan Party, any
Subsidiary or any of their Property (including any Intellectual Property),
except as could not reasonably be expected to have a Material Adverse Effect.
All Intellectual Property owned, used or licensed by, or otherwise subject to
any interests of, any Loan Party or Subsidiary on the Restatement Date is shown
on Schedule 9.1.11.

9.1.12 Governmental Approvals. Each Loan Party and Subsidiary has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties, except as could not reasonably be expected to have a Material
Adverse Effect. All necessary import, export or other

 

107



--------------------------------------------------------------------------------

licenses, permits or certificates for the import or handling of any goods or
other Collateral have been procured and are in effect, and the Loan Parties and
Subsidiaries have complied with all foreign and domestic laws with respect to
the shipment and importation of any goods or Collateral, except where such
noncompliance could not reasonably be expected to have a Material Adverse
Effect.

9.1.13 Compliance with Laws. Each Loan Party and Subsidiary has duly complied,
and its Properties and business operations are in compliance, in each case in
all respects, with all Applicable Laws (including Environmental Laws), except
where noncompliance could not reasonably be expected to have a Material Adverse
Effect. There have been no citations, notices or orders relating to
noncompliance issued to any Loan Party or Subsidiary under any Applicable Law,
except where such noncompliance could not reasonably be expected to have a
Material Adverse Effect. No Inventory has been produced in violation of the
FLSA, except where such violation could not reasonably be expected to have a
Material Adverse Effect.

9.1.14 Compliance with Environmental Laws. Except as disclosed on Schedule
9.1.14 or would not have and could not reasonably be expected to have a Material
Adverse Effect, (i) no Loan Party’s or Subsidiary’s present or, to its
knowledge, former operations, Real Estate or other Properties are subject to any
federal, state or local investigation to determine whether any remedial action
is needed to address any environmental pollution, Hazardous Material or
environmental clean-up, (ii) no Loan Party or Subsidiary has received any
Environmental Notice and (iii) no Loan Party or Subsidiary has, to its
knowledge, any contingent liability with respect to any Environmental Release,
environmental pollution or Hazardous Material on any Real Estate now or
previously owned, leased or operated by it.

9.1.15 Burdensome Contracts. No Loan Party or Subsidiary is a party or subject
to any contract, agreement or charter restriction that has resulted in or could
reasonably be expected to have a Material Adverse Effect. No Loan Party or
Subsidiary is party or subject to any Restrictive Agreement other than
(s) agreements to which an External Subsidiary is party to the extent that the
restrictions or conditions therein are imposed only on such External Subsidiary
and other Subsidiaries that are not Loan Parties, (t) the Loan Documents,
(u) the Senior Note Documents (as in effect on the Original Closing Date),
(v) the Holdings Note Documents (as in effect on the Holdings Note Effective
Date), (w) the Permitted Senior Secured Debt Documents, (x) customary
non-assignment provisions with respect to leases or licensing agreements entered
into by the Loan Parties or any of their Subsidiaries in the Ordinary Course of
Business, (y) any restriction or encumbrance with respect to any asset of the
Loan Parties or any of their Subsidiaries imposed pursuant to an agreement which
has been entered into for the sale or disposition of such assets otherwise
permitted under this Agreement, (z) customary provisions in joint venture
agreements and other similar agreements entered into in the Ordinary Course of
Business, (aa) customary restrictions in connection with Permitted
Securitizations, except as shown on Schedule 9.1.15, (bb) Restrictive Agreements
permitted under Section 10.2.12 and (cc) Restrictive Agreements relating to
Refinancing Debt otherwise permitted hereunder. No Restrictive Agreement
prohibits the execution, delivery or performance of any Loan Document by a Loan
Party or Subsidiary.

9.1.16 Litigation. Except as shown on Schedule 9.1.16, there are no proceedings
or investigations pending or, to any Loan Party’s knowledge, threatened against
any Loan Party or Subsidiary, or any of their businesses, operations, Properties
or conditions, that (a) relate to

 

108



--------------------------------------------------------------------------------

any Loan Documents or transactions contemplated thereby; or (b) have resulted in
or could reasonably be expected to have a Material Adverse Effect. Except as
shown on such Schedule, as amended from time to time, no Loan Party has a
Commercial Tort Claim (other than, as long as no Default or Event of Default
exists, Commercial Tort Claims for less than $5,000,000). No Loan Party or
Subsidiary is in default with respect to any order, injunction or judgment of
any Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.

9.1.17 No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Loan Party or Subsidiary is in
default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a default by any Loan Party
or Subsidiary, under any Material Contract that could reasonably be expected to
have a Material Adverse Effect.

9.1.18 ERISA.

(a) Schedule 9.1.18 sets forth all Plans, (including, for the avoidance of doubt
and without limitation, all Pension Plans and Canadian Pension Plans) in
existence as of the date hereof.

(b) Except as could not reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance in all respects with the applicable
provisions of ERISA, the Code, and other Applicable Laws. Except as disclosed on
Schedule 9.1.18(b), as of the Restatement Date, each Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from the IRS for the period for which the remedial amendment period
(within the meaning of Code Section 401(b) and IRS guidance) has expired or,
with respect to a new Plan or a period for which the remedial amendment period
has not expired, an application for such a letter is currently being processed
by the IRS with respect thereto and, to the knowledge of the Loan Parties,
nothing has occurred which would prevent, or cause the loss of, such
qualification. Except as could not reasonably be expected to result in a
Material Adverse Effect, each Loan Party and ERISA Affiliate has made all
required contributions to each Plan subject to Section 412 or 430 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.

(c) There are no pending or, to the knowledge of the Loan Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority with
respect to any Plan that could reasonably be expected to result in a Material
Adverse Effect. There has been no non-exempt prohibited transaction under
Section 406 of ERISA or 4975 of the Code or violation of the fiduciary
responsibility rules of ERISA with respect to any Plan that has resulted in or
could reasonably be expected to result in a Material Adverse Effect.

(d) Except as disclosed on Schedule 9.1.18(d) or could not reasonably be
expected to result in a Material Adverse Effect, (i) no ERISA Event has occurred
and no ERISA Event could reasonably be expected to occur; (ii) (x) no Pension
Plan had any Unfunded Pension Liability as of December 31, 2009, and (y) no
Pension Plan has increased the amount of its Unfunded Pension Liability between
December 31, 2009 and any subsequent date as of which the representations in
this Section 9 are made or deemed made; (iii) no Loan Party or ERISA Affiliate
has incurred any liability that remains outstanding, and no Loan Party or ERISA
Affiliate could reasonably be expected to incur any liability, under Title IV of
ERISA with

 

109



--------------------------------------------------------------------------------

respect to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) no Loan Party or ERISA Affiliate has incurred any
liability (other than a liability that has been satisfied in full), no Loan
Party or ERISA Affiliate could reasonably be expected to incur any liability,
and no event has occurred which, with the giving of notice under Section 4219 of
ERISA would result in liability, under Section 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) no Loan Party or ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.

(e) With respect to any Foreign Plan, except as could not reasonably be expected
to result in a Material Adverse Effect, (i) all employer and employee
contributions required by law or by the terms of the Foreign Plan have been
made, or, if applicable, accrued, in accordance with applicable accounting
practices and (ii) it has been registered as required and has been maintained in
good standing with applicable Governmental Authorities.

(f) Except as could not reasonably be expected to result in a Material Adverse
Effect in the case of clauses (i), (ii) or (v), (i) the Canadian Domiciled Loan
Parties are in compliance in all material respects with the requirements of the
PBA with respect to each Canadian Pension Plan and in compliance with any FSCO
order directed specifically at a Canadian Pension Plan; (ii) except as disclosed
on Schedule 9.1.18(f), no Canadian Pension Plan has any Unfunded Pension
Liability as of January 1, 2010 with respect to the Retirement Benefit Agreement
between Cooper-Standard Automotive Canada Limited and the National Automobile,
Aerospace, Transportation and General Workers Union of Canada (C.A.W.) Local 876
and as of January 1, 2012 with respect to the Pension Plan for Salaried
Employees of Cooper-Standard Automotive Canada Limited; (iii) no fact or
situation that may reasonably be expected to result in a Material Adverse Effect
exists in connection with any Canadian Pension Plan; (iv) no Termination Event
has occurred, except where prior written notice of such Termination Event has
been given to the Agent in accordance with Section 10.2.16; (v) all
contributions required to be made by any Canadian Domiciled Loan Party or
Subsidiary to any Canadian Pension Plan have been made in a timely fashion in
accordance with the terms of such Canadian Pension Plan and the PBA; (vi) no
Lien has arisen, choate or inchoate, in respect of any Canadian Domiciled Loan
Party or their property in connection with any Canadian Pension Plan (save for
contribution amounts not yet due), other than Permitted Liens and (vii) as of
the Restatement Date the FSCO or the Superintendent has not issued any notices
of wind up in respect of any Canadian Pension Plan.

9.1.19 Trade Relations. There exists no actual or, to the knowledge of any Loan
Party, threatened termination, limitation or modification of any business
relationship between any Loan Party or Subsidiary, on the one hand, and any
customer or supplier, or any group of customers or suppliers, which individually
or in the aggregate could reasonably be expected to result in a Material Adverse
Effect. There exists no condition or circumstance that has materially impaired
or could reasonably be expected to materially impair the ability of any Loan
Party or Subsidiary to conduct its business at any time hereafter in
substantially the same manner as conducted on the Restatement Date.

9.1.20 Labor Relations. Except as described on Schedule 9.1.20, on the
Restatement Date no Loan Party or Subsidiary is party to or bound by any
collective bargaining agreement, management agreement or consulting agreement
within the United States, Canada or the Netherlands. Except as could not
reasonably be expected to have a Material Adverse Effect, within the United
States or Canada, there are no material grievances, unfair labor practices
complaints or other disputes with any union or other organization of any Loan
Party’s or Subsidiary’s employees or consultants, or, to any Loan Party’s
knowledge, any asserted or to the knowledge of any Loan Party, threatened
strikes or work stoppages.

 

110



--------------------------------------------------------------------------------

9.1.21 Payable Practices. No Loan Party or Subsidiary has made any material
change in its historical accounts payable practices from those in effect on the
Restatement Date.

9.1.22 Not a Regulated Entity. No Loan Party or Subsidiary is (a) an “investment
company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, any public utilities code
or any other Applicable Law regarding its authority to incur Debt.

9.1.23 Margin Stock. No Loan Party or Subsidiary is engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No Loan proceeds or Letters
of Credit will be used by any Loan Party or Subsidiary to purchase or carry, or
to reduce or refinance any Debt incurred to purchase or carry, any Margin Stock
or for any related purpose governed by Regulations T, U or X of the Board of
Governors.

9.1.24 Excluded Collateral. No material Collateral consists of Property with
respect to which the grant of a Lien hereunder in such Property is prohibited by
Applicable Law or requires any consent of any Governmental Authority not
obtained pursuant to Applicable Law.

9.1.25 OFAC. No Borrower or Subsidiary, nor to the knowledge of any Borrower or
Subsidiary, any director, officer, employee, agent, affiliate or representative
thereof, is an individual or entity currently the subject of any Sanctions. No
Borrower or Subsidiary is located, organized or resident in a Designated
Jurisdiction.

9.2 Complete Disclosure. None of the representations or warranties made by any
Loan Party in the Loan Documents as of the date such representations and
warranties are made or deemed made, and none of the statements contained in each
exhibit, report, statement or certificate furnished by or on behalf of any Loan
Party in connection with the Loan Documents, contains any untrue statement of a
material fact or omits any material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they are made, taken as a whole, not misleading in any material
respect as of the time when made or delivered. There is no fact or circumstance
that any Loan Party has failed to disclose to Agent in writing that has resulted
in or could reasonably be expected to have a Material Adverse Effect.

SECTION 10. COVENANTS AND CONTINUING AGREEMENTS

10.1 Affirmative Covenants. As long as any Commitments or Obligations (other
than indemnity obligations that are not currently due and payable) are
outstanding, each Loan Party, jointly and severally with the other Loan Parties,
agrees that it shall, and shall cause each Subsidiary to:

 

111



--------------------------------------------------------------------------------

10.1.1 Inspections; Appraisals.

(a) Permit Agent from time to time, subject to reasonable notice and during
normal business hours (except when an Event of Default exists), to visit and
inspect the Properties of any Loan Party or Subsidiary in the United States and
Canada, including, without limitation, inspect, audit and make extracts from any
Loan Party’s or Subsidiary’s books and records, and discuss with its officers,
employees, agents, advisors and independent accountants such Loan Party’s or
Subsidiary’s business, financial condition, assets, prospects and results of
operations. Neither Agent nor any Lender shall have any duty to any Loan Party
to make any inspection, nor to share any results of any inspection, appraisal or
report with any Loan Party (provided that, except when an Event of Default
exists, a representative of Loan Party Agent is given the opportunity to be
present during any discussion with any such agent, adviser or independent
accountant). The Loan Parties acknowledge that all inspections, appraisals and
reports are prepared by Agent and Lenders for their purposes, and the Loan
Parties shall not be entitled to rely upon them. Notwithstanding the foregoing,
appraisals of the Loan Parties’ Inventory shall not be required unless and until
the Total Revolver Exposure (excluding the stated amount of Letters of Credit
that have been issued but are undrawn) exceeds $75,000,000, in which case the
Loan Party Agent shall provide to Agent at Agent’s request updated appraisals of
the Loan Parties’ Inventory (a) within 45 days of such request and
(b) thereafter, one time per Loan Year so long as, but only to the extent that,
the Total Revolver Exposure (excluding the stated amount of Letters of Credit
that have been issued but are undrawn) exceeds $75,000,000 at the time that
Agent requests such appraisal.

(b) Reimburse Agent in accordance with Section 3.4 for all charges, costs and
expenses of Agent in connection with (i) examinations of any Loan Party’s books
and records or any other financial or Collateral matters as Agent deems
appropriate, up to one (1) time (or, during any Audit Trigger Period, two
(2) times) per Loan Year; and (ii) subject to clause (a) above, appraisals of
Inventory up to two (2) times per Loan Year; provided, however, that if an
examination or appraisal is initiated during an Event of Default, all charges,
costs and expenses therefor shall be reimbursed by the Loan Parties without
regard to such limits. Subject to and without limiting the foregoing, the Loan
Parties specifically agree to pay Agent’s then standard charges for each day
that an employee of Agent or its Affiliates is engaged in any examination
activities, and shall pay the standard charges of Agent’s internal appraisal
group. Subject to the restrictions set forth in clause (a) above and this clause
(b), Agent agrees, for the benefit of the Lenders, to commence examinations as
referenced in this Section 10.1.1 on at least an annual basis.

10.1.2 Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and to
furnish to Agent and Lenders:

(a) within ninety (90) days after the close of each Fiscal Year, balance sheets
as of the end of such Fiscal Year and the related statements of income, cash
flow and shareholders’ equity for such Fiscal Year, on a consolidated basis (for
Holdings and its Subsidiaries), which consolidated statements shall be audited
and certified (without a “going concern” qualification or other qualification as
to scope of audit) by a firm of independent certified public accountants of
recognized standing selected by the Loan Parties and reasonably acceptable to
Agent (it being understood that Ernst & Young LLP is acceptable), and shall set
forth in comparative form corresponding figures for the preceding Fiscal Year;

 

112



--------------------------------------------------------------------------------

(b) for each month ending during any Financial Covenant Trigger Period or on the
date of occurrence of the trigger for any Financial Covenant Trigger Period, as
soon as available, and in any event within thirty (30) days after the end of any
such month and within five (5) days after the occurrence of the trigger for any
Financial Covenant Trigger Period, unaudited balance sheets as of the end of
such month and the related statements of income for such month and for the
portion of the Fiscal Year then elapsed, on a consolidated basis (for Holdings
and its Subsidiaries), in an internal management reporting format, consistent
with past practices, setting forth in comparative form corresponding figures for
the preceding Fiscal Year and certified by a Senior Officer of Loan Party Agent
as being prepared in accordance with GAAP and fairly presenting the financial
position and results of operations for such month and period, subject to normal
year end adjustments and the absence of footnotes;

(c) as soon as available, and in any event within forty five (45) days after the
end of each of the first three fiscal quarters of each fiscal year, unaudited
statements of cash flows for each such quarterly period, on a consolidated basis
(for Holdings and its Subsidiaries), setting forth in comparative form
corresponding figures for the preceding Fiscal Year and certified by a Senior
Officer of Loan Party Agent as being prepared in accordance with GAAP and fairly
presenting the cash flows of the applicable Persons for such period, subject to
normal year-end adjustments and the absence of footnotes;

(d) concurrently with delivery of financial statements under clauses (a) and
(c) above (or concurrently with delivery of financial statements under clause
(b) above during a Financial Covenant Trigger Period), and more frequently if
requested by Agent while an Event of Default has occurred and is continuing, a
Compliance Certificate executed by a Senior Officer of Loan Party Agent;

(e) not later than the earlier of seventy five (75) days after the end of each
Fiscal Year or thirty (30) days after board approval thereof, projections of the
Loan Parties’ and their Subsidiaries’ consolidated (for Holdings and its
Subsidiaries) (x) balance sheets and results of operations for the next Fiscal
Year, month by month, and cash flow and Availability for the next Fiscal Year,
on a quarterly basis and (y) balance sheets and results of operations and cash
flow and Availability for the second and third Fiscal Years thereafter, on an
annual basis;

(f) at Agent’s request (but in no event more frequently than once each calendar
quarter, so long as no Default or Event of Default has occurred and is
continuing), a listing of each Loan Party’s trade payables, specifying the trade
creditor and balance due, and a detailed trade payable aging, all in form
reasonably satisfactory to Agent;

(g) promptly after the sending or filing thereof, copies of any final proxy
statements, financial statements or reports that any Loan Party has generally
made publicly available to its shareholders; copies of any regular, periodic and
special reports (including reports on Form 8-K and 10-Q) or registration
statements (other than registration statements on Form S-8) or prospectuses that
any Loan Party files with the Securities and Exchange Commission; and copies of
any press releases or other statements made available by a Loan Party to the
public concerning material changes to or developments in the business of such
Loan Party;

 

113



--------------------------------------------------------------------------------

(h) at Agent’s request, after the filing thereof, copies of any annual
information report or return (including all actuarial reports and other
schedules and attachments thereto), required to be filed with a Governmental
Authority, or the filing of any request for funding relief with the
Superintendent in connection with each Pension Plan or any Canadian Pension
Plan; promptly upon receipt, copies of any notice, demand, inquiry or subpoena
received in connection with any Plan or Canadian Pension Plan from a
Governmental Authority (including FSCO and the Superintendent) (other than
routine inquiries in the course of application for a favorable IRS determination
letter); at Agent’s request, copies of any annual return required to be filed
with a Governmental Authority in connection with any other Plan or Canadian
Pension Plan;

(i) such other reports and information (financial or otherwise) as Agent may
reasonably request from time to time in connection with any Collateral or any
Loan Party’s or Subsidiary’s financial condition or business; and

(j) upon receipt or delivery thereof by or to any Loan Party or Subsidiary, any
notice of “Default” or “Event of Default” (under and as defined in the Senior
Note Documents, the Holdings Note Documents and the Permitted Senior Secured
Debt Documents) and, without duplication of any report required to be provided
hereunder, each material report required to be provided pursuant to the Senior
Note Indenture, the Holdings Note Documents and the Permitted Senior Secured
Debt Document and, upon execution thereof, any waiver, amendment or other
modification to the Senior Note Documents, the Holdings Note Documents and the
Permitted Senior Secured Debt Documents.

Notwithstanding anything to the contrary contained herein, (a) delivery within
the 90-day period specified in clause (a) above of copies of the annual report
on Form 10-K of Holdings and its Subsidiaries for each applicable annual period
(including all financial statement exhibits and financial statements
incorporated by reference therein) prepared in compliance with the requirements
therefor and filed with the Securities and Exchange Commission shall be deemed
to satisfy the requirements of Section 10.1.2(a), (b) delivery within the 45-day
period specified in clause (c) above of copies of the quarterly report on Form
10-Q of Holdings and its Subsidiaries for each applicable quarterly period
(including all financial statement exhibits and financial statements
incorporated by reference therein) prepared in compliance with the requirements
therefor and filed with the Securities and Exchange Commission shall be deemed
to satisfy the requirements of Section 10.1.2(c) and (c) documents required to
be delivered pursuant to Section 10.1.2 may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Loan Party Agent posts such documents, or provides a link thereto on the
Loan Party Agent’s website on the Internet at the website address
“cooperstandard.com”; or (ii) on which such documents are posted on the Loan
Party Agent’s behalf on an Internet or Intranet website, if any, to which each
Lender and Agent have access (whether a commercial, third-party website or
whether sponsored by Agent); provided that the Loan Party Agent shall deliver
paper copies of such documents to Agent or any Lender that requests the Loan
Party Agent to deliver such paper copies until a written request to cease
delivering paper copies is given by Agent or such Lender. Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Loan Party Agent with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

114



--------------------------------------------------------------------------------

10.1.3 Notices. Notify Agent in writing, promptly after a Senior Officer of the
Loan Party’s obtaining knowledge thereof, of any of the following that affects
any Loan Party or Subsidiary:

(a) the threat or commencement of any proceeding or investigation by any
Governmental Authority, whether or not covered by insurance, that could
reasonably be expected to result in a Material Adverse Effect;

(b) any pending or threatened labor dispute, strike or walkout, or the
expiration of any material labor contract, that in any such case could
reasonably be expected to result in a Material Adverse Effect;

(c) any default under or termination of a Material Contract that could
reasonably be expected to result in a Material Adverse Effect;

(d) the existence of any Default or Event of Default;

(e) any violation or asserted violation of any Applicable Law (including ERISA,
PBA, OSHA, FLSA, or any Environmental Laws) that could reasonably be expected to
have a Material Adverse Effect;

(f) any (i) material breach by a plan sponsor of the terms of a Canadian Pension
Plan, or (ii) action or inaction of a plan sponsor or administrator, in each
case, provided that it could reasonably be expected to result in a Termination
Event;

(g) any Environmental Release by a Loan Party or Subsidiary or on any Real
Estate of a Loan Party or Subsidiary that could reasonably be expected to have a
Material Adverse Effect; or receipt of any Environmental Notice that could
reasonably be expected to have a Material Adverse Effect;

(h) the discharge of or any withdrawal or resignation by any of the Loan
Parties’ independent accountants;

(i) any Casualty Event that affects, in aggregate, Collateral with a book value
in excess of the Dollar Equivalent of $6,000,000;

(j) without duplication of any notice required to be provided hereunder, each
material notice required to be provided pursuant to the Senior Note Indenture,
the Holdings Note Documents or the Permitted Senior Secured Debt Documents;

(k) the occurrence of a Material Adverse Effect; and

(l) any rent disputes involving a Loan Party with respect to a location where
any material ABL Priority Collateral is located.

10.1.4 Landlord and Storage Agreements. Upon Agent’s commercially reasonable
request, provide Agent with copies of all existing agreements, and promptly
after execution thereof provide Agent with copies of all future agreements, in
each case, between a Loan Party and/or a Subsidiary and any landlord,
warehouseman, processor, shipper, bailee or other Person that owns any premises
at which any material Collateral may be kept or that otherwise may possess or
handle any material Collateral.

 

115



--------------------------------------------------------------------------------

10.1.5 Compliance with Laws. Comply with all Applicable Laws, including ERISA
(and analogous foreign legislation), Environmental Laws, FLSA, OSHA,
Anti-Terrorism Laws, and laws regarding collection and payment of Taxes, and
maintain all Governmental Approvals necessary to the ownership of its Properties
or conduct of its business, unless such failure to so comply (other than failure
to comply with Anti-Terrorism Laws) or to so maintain could not reasonably be
expected to have a Material Adverse Effect. Without limiting the generality of
the foregoing, if any Environmental Release occurs at or on any Real Estate of
any Loan Party or Subsidiary within the United States or Canada that could
reasonably be expected to have a Material Adverse Effect, it shall act promptly
and diligently to conduct any investigation and remediation of such
Environmental Release required under applicable Environmental Law.

10.1.6 Taxes. Pay and discharge all Taxes prior to the date on which they become
delinquent or penalties attach, unless such Taxes are being Properly Contested
or where the failure to pay could not reasonably be expected to have a Material
Adverse Effect.

10.1.7 Insurance. In addition to the insurance requirements set forth in
Section 8.6.2, maintain insurance with insurers (with a Best Rating of at least
A7, unless otherwise approved by Agent) reasonably satisfactory to Agent,
(a) with respect to the Properties and business of the Loan Parties of such type
(including product liability, workers’ compensation, larceny, embezzlement, or
other criminal misappropriation insurance), in such amounts, and with such
coverages and deductibles as are consistent with past practices; and
(b) business interruption insurance in an amount not less than the amount in
effect on the Restatement Date, with deductibles and subject to an Insurance
Assignment satisfactory to Agent.

10.1.8 Licenses. Keep each material License necessary to make, use or sell any
Collateral (including the manufacture, distribution or disposition of Inventory)
in full force and effect (other than any forfeiture, abandonment or dedication
to the public taken in the Ordinary Course of Business).

10.1.9 Future Subsidiaries. Promptly notify Agent upon any Person becoming a
Canadian Subsidiary or U.S. Subsidiary of Holdings and, if such Person is (a) a
U.S. Subsidiary (other than an Excluded Party), cause it to guarantee the
U.S./European Facility Obligations and the Canadian Facility Obligations, or
(b) a Canadian Subsidiary (other than an Excluded Party), cause it to guarantee
the Canadian Facility Obligations, in each case, by execution and delivery of a
joinder agreement in form and substance reasonably acceptable to Agent, or
otherwise in form and substance satisfactory to Agent, and, whether a U.S.
Subsidiary or Canadian Subsidiary, cause such Subsidiary to execute and deliver
such documents, instruments and agreements and to take such other actions as
Agent shall reasonably require to evidence and perfect a first priority security
interest in and Lien on all ABL Priority Collateral of such Person in favor of
Agent, and to become a party to this Agreement and the other applicable Loan
Documents either as a Borrower or a Guarantor, and Loan Party Agent shall
deliver such legal opinions, in form and substance consistent with those
delivered on the Restatement Date, in each case subject to the exceptions and
limitations otherwise specified herein and the other Loan Documents.

10.1.10 Post-Closing Matters. The U.S. Borrower shall, and shall cause each of
its Subsidiaries to, satisfy the requirements set forth on Schedule 10.1.10 on
or before the date thereon specified for such requirement, in each case as such
date may be extended by the Agent in its sole discretion, so long as the U.S.
Borrower is working diligently in good faith to complete, or cause its
Subsidiaries to complete, the applicable requirement as determined by the Agent
in its sole discretion.

 

116



--------------------------------------------------------------------------------

10.2 Negative Covenants. As long as any Commitments or Obligations (other than
indemnity obligations that are not currently due and payable) are outstanding,
each Loan Party jointly and severally with the other Loan Parties hereby agrees
not to, or to permit any Subsidiary to:

10.2.1 Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:

(a) the Obligations;

(b) Subordinated Debt;

(c) Permitted Purchase Money Debt;

(d) Borrowed Money (other than the Obligations, Subordinated Debt and Permitted
Purchase Money Debt), but only to the extent outstanding on the Restatement Date
and not satisfied with proceeds of the initial Loans;

(e) Secured Bank Product Obligations and Debt arising out of services and
products included in the definition of Bank Product provided by any bank or
financing institution (other than a Lender) or for (and not in excess of the
mark to market liability under) any Hedging Agreement provided by any banking or
financial institution (other than a Lender), to the extent that such Hedging
Agreement is permitted by Section 10.2.4 and 10.2.13;

(f) Debt or other liability that is in existence when a Person becomes (or is
merged, consolidated, combined or amalgamated into) a Subsidiary or that is
secured by an asset when acquired by a Loan Party or Subsidiary, as long as such
Debt was not incurred in contemplation of such Person becoming (or merging,
consolidating, combining or amalgamating into) a Subsidiary or such acquisition;

(g) Permitted Contingent Obligations;

(h) Refinancing Debt as long as each Refinancing Condition is satisfied;

(i) Senior Note Debt of the U.S. Domiciled Loan Parties in an aggregate
principal amount not to exceed $450,000,000 minus any principal payments or
other reductions to principal made thereon or applied thereto, at any time
outstanding;

(j) intercompany Debt among Holdings and its Subsidiaries to the extent
permitted by Sections 10.2.5(d) and (e);

(k) Debt of External Subsidiaries under lines of credit to any such External
Subsidiary from Persons other than Holdings or any of its Subsidiaries shall not
exceed $75,000,000;

 

117



--------------------------------------------------------------------------------

(l) Permitted Senior Secured Debt, provided that (1) the incurrence of such Debt
is permitted under the Senior Notes (as in effect on the Original Closing Date
and without respect to any “Suspended Covenant” provisions), (2) the incurrence
of such Debt is permitted under the Holdings Notes (as in effect on the Holdings
Note Effective Date and without respect to any “Suspended Covenant” provisions),
(3) if applicable, a Permitted Senior Secured Debt Intercreditor Agreement shall
be entered into by each Loan Party, Agent and the respective Permitted Senior
Secured Debt Collateral Agent and shall be in full force and effect and (4) the
Loan Parties shall have entered into such amendments or other modifications to
this Agreement as Agent shall have reasonably requested in connection with the
incurrence of such Debt and such documents shall be in full force and effect;

(m) additional secured Debt that is not included in any of the preceding clauses
of this Section and, provided that (1) the incurrence of such Debt is permitted
under the Senior Notes (as in effect on the Original Closing Date and without
respect to any “Suspended Covenant” provisions), (2) the incurrence of such Debt
is permitted under the Holdings Notes (as in effect on the Holdings Note
Effective Date and without respect to any “Suspended Covenant” provisions) and
(3) the aggregate principal amount of Debt outstanding under this clause
(m) shall not to exceed $50,000,000 at any time;

(n) additional unsecured Debt that is not included in any of the preceding
clauses of this Section and is not secured by a Lien so long as the Specified
Transaction Conditions applicable to the issuance of such Debt shall have been
satisfied in connection therewith;

(o) Debt of an External Subsidiary in connection with a Permitted
Securitization;

(p) Debt by and among one or more External Subsidiaries pursuant to any manual
or automatic cash pooling arrangement; provided that the pool shall have at all
times an aggregate cash position of at least U.S.$0, and it being understood
that the European Borrower (or an External Subsidiary) may, but shall not be
required to, act as an intermediary in respect of any such pool;

(q) Debt owed to any Person providing workers’ compensation, health, disability
or other employee benefits or property, casualty or liability insurance,
pursuant to reimbursement or indemnification obligations to such Person, in each
case incurred in the ordinary course of business;

(r) Debt arising from the honoring by a bank or other financial institution of a
check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business, provided that such Debt is extinguished within five
Business Days of its incurrence;

(s) Debt owed to any Person providing property, casualty or liability insurance
to the U.S. Borrower or any of its Subsidiaries, so long as such Debt shall not
be in excess of the amount of the unpaid cost of, and shall be incurred only to
defer the cost of, such insurance for the period in which such Debt is incurred
and such Debt shall be outstanding only during such period;

(t) Debt existing on the Restatement Date and set forth on Schedule 10.2.1(t);

 

118



--------------------------------------------------------------------------------

(u) Holdings Note Debt of Holdings and, to the extent guaranties are required
with respect thereto, the other U.S. Domiciled Loan Parties in an aggregate
original principal amount not to exceed $175,000,000 minus any principal
payments or other reductions to principal made thereon or applied thereto, at
any time outstanding; and

(v) additional Debt in an aggregate amount not to exceed $10,000,000 at any time
outstanding.

10.2.2 Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):

(a) Liens in favor of Agent;

(b) Purchase Money Liens securing Permitted Purchase Money Debt permitted
pursuant to Section 10.2.1(c);

(c) Liens for Taxes, rates, assessments or other governmental charges or levies
not yet due or being Properly Contested;

(d) statutory Liens (other than Liens for Taxes or imposed under ERISA and
analogous foreign legislation but including Liens permitted pursuant to
Section 10.2.2(hh)) arising in the Ordinary Course of Business, but only if
(i) payment of the obligations secured thereby is not yet due or is being
Properly Contested, (ii) such Liens do not materially impair the value or use of
any material Property or materially impair operation of the business of any Loan
Party or Subsidiary, and (iii) such Liens do not secure Borrowed Money;

(e) Liens (other than Liens on Inventory or Accounts) incurred or deposits made
in the Ordinary Course of Business to secure the performance of surety and
appeal bonds, performance bonds and other obligations of a like nature, tenders,
bids, leases, contracts (except those relating to Borrowed Money), statutory
obligations and other similar obligations, or arising as a result of progress
payments under government contracts;

(f) Liens arising in the Ordinary Course of Business by operation of law that
are subject to Collateral Access Agreements;

(g) Liens arising by virtue of a judgment or judicial order against any Loan
Party or Subsidiary, or any Property of a Loan Party or Subsidiary, as long as
such judgment or judicial order does not constitute an Event of Default and is
being Properly Contested;

(h) easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate (including,
without limiting the generality of the foregoing, licenses, easements,
rights-of-way and rights in the nature of easements for sidewalks, public ways,
sewers, drains, gas, steam and water mains or electric light and power, or
telephone and telegraph conduits, poles, wires and cables) and land use and
building restrictions, by-laws, regulations and ordinances of federal,
provincial, regional, state, municipal and other Governmental Authorities, minor
defects or irregularities of title and other similar encumbrances on real
property imposed by law, that do not interfere in any material respect with the
Ordinary Course of Business;

 

119



--------------------------------------------------------------------------------

(i) normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection;

(j) Liens on property of any Loan Party or its Subsidiaries with respect to Debt
permitted to be incurred under Section 10.2.1(l), including (with respect to any
such Debt) Liens on property of the U.S. Domiciled Loan Parties and/or Canadian
Domiciled Loan Parties constituting Collateral, other than the ABL Priority
Collateral, and to the extent requested by the holders thereof, second priority
Liens on the ABL Priority Collateral of the U.S. Domiciled Loan Parties and/or
Canadian Domiciled Loan Parties;

(k) Liens on property of any Loan Party or its Subsidiaries with respect to Debt
permitted to be incurred under Section 10.2.1(m), including (with respect to any
such Debt) Liens on property of the U.S. Domiciled Loan Parties and/or Canadian
Domiciled Loan Parties constituting Collateral, other than the ABL Priority
Collateral;

(l) Liens on assets of External Subsidiaries that secure Debt permitted to be
incurred by such External Subsidiaries pursuant to Section 10.2.1;

(m) Liens on cash or Cash Equivalents delivered as collateral for or as
pre-funding of (and, in each case, not to exceed the amount of) obligations
arising out of services and products included in the definition of “Bank
Product” provided by any bank or financing institution (other than a Lender) or
for (and not in excess of the mark to market liability under) any Hedging
Agreement provided by any banking or financial institution (other than a
Lender), to the extent that such Hedging Agreement is permitted by
Section 10.2.4 and 10.2.13;

(n) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
suppliers’ and other like Liens imposed by law (including Liens of customs and
revenue authorities to secure customs duties in connection with the importation
of goods), arising in the ordinary course of business and securing obligations
that are not overdue by more than 60 days or are being Properly Contested;

(o) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(p) landlords’ and lessors’ and other like Liens in respect of rent not in
default or being Properly Contested and the rights of any tenant, occupant or
licensee under any lease, occupancy agreement or license which do not materially
impair the use of the real property subject thereto for the purpose for which it
is used by that Person;

(q) reservations, limitations, provisos and conditions expressed in any original
grant from a Canadian Governmental Authority or other grant of real or immovable
property, or interests therein;

(r) the right reserved to or vested in any Governmental Authority by the terms
of any lease, license, franchise, grant or permit acquired by that Person or by
any statutory provision to terminate any such lease, license, franchise, grant
or permit, or to require annual or other payments as a condition to the
continuance thereof;

 

120



--------------------------------------------------------------------------------

(s) Liens representing any interest or title of a licensor, lessor or
sub-licensor under any lease or license entered into by the U.S. Borrower or any
of its Subsidiaries in the ordinary course of business;

(t) Liens securing obligations in respect of trade-related letters of credit or
trade-related bankers acceptances issued in the ordinary course of business of
the U.S. Borrower and its Subsidiaries, in each case covering the goods (or the
documents of title in respect of such goods) financed by such letters of credit
or trade-related bankers acceptances and the proceeds and products thereof;

(u) Liens on securities held by the U.S. Borrower or any of its Subsidiaries
representing an interest in a joint venture to which the U.S. Borrower or such
Subsidiary is a party (provided that such joint venture is not a Subsidiary of
the U.S. Borrower) to the extent that (A) such Liens constitute purchase
options, calls or similar rights of a counterparty to such joint venture and
(B) such Liens are granted pursuant to the terms of the partnership agreement,
joint venture agreement or other similar document or documents pursuant to which
such joint venture was created or otherwise governing the rights and obligations
of the parties to such joint venture;

(v) Liens described on Schedule 10.2.2 which are existing on the Restatement
Date;

(w) Liens existing or deemed to exist on receivables and Related Assets in
connection with Permitted Securitizations;

(x) Liens in respect of cash pooling arrangements permitted pursuant to
Section 10.2.1(p);

(y) Liens on property of a Person existing at the time such Person is merged
into or consolidated or amalgamated with a Loan Party or any of its
Subsidiaries, or becomes a Subsidiary; provided that such Liens were not created
in contemplation of such merger, consolidation, amalgamation or Investment and
do not extend to any assets other than those of the Person merged into or
consolidated with or acquired by the Loan Party or any of its Subsidiaries, and
the applicable Debt secured by such Lien is permitted under Section 10.2.1(f);

(z) Liens in favor of customs authorities arising as a matter of Applicable Law
in the Ordinary Course of Business;

(aa) Liens arising with respect to precautionary filings of UCC financing
statements relating to leases of equipment or other Property;

(bb) Liens to secure any Refinancing Debt otherwise permitted to be incurred
hereunder;

(cc) The replacement, extension or renewal of any Lien permitted by clauses (b),
(v) and (y) above upon or in the same property of the Debt secured thereby;

(dd) Liens securing Debt permitted by Section 10.2.1(s);

 

121



--------------------------------------------------------------------------------

(ee) Liens in favor of EDC Automotive, LLC on each of the Loan Parties’ patents
set forth on Schedule 10.2.2(ee);

(ff) Liens in respect of the escrow arrangements established for the proceeds of
the offering of the Holdings Notes (and any related amounts held in escrow), in
each case solely to the extent established under, and in accordance with the
terms of, the Holdings Note Documents;

(gg) additional Liens on assets other than the Collateral securing the Debt
permitted by Section 10.2.1(v); and

(hh) statutory Liens arising under the PBA, other than statutory Liens that
could reasonably be expected to result in a Material Adverse Effect.

For the avoidance of doubt, no statutory lien arising under Section 302, 303 or
4068 of ERISA or Section 412 or 430 of the Code shall be a Permitted Lien.

10.2.3 Distributions; Upstream Payments. Declare or make any Distributions,
except (i) Upstream Payments, (ii) Distributions made in connection with the
consummation of the Transactions, (iii) Distributions made in connection with
and pursuant to stock option plans or other benefit plans of management or
employees of the Loan Parties or any of their Subsidiaries including
(A) compensation to (or as directed by) any director (or equivalent) and
(B) purchases of stock or stock options of management or employees, in each case
as have been approved by the applicable board of directors (or equivalent),
(iv) Distributions by a Borrower to Holdings or a Subsidiary of a Borrower to
its Loan Party parent and, ultimately, to Holdings to the extent promptly used
by Holdings to pay any taxes that are due and payable by Holdings as part of a
consolidated, combined, unitary or similar group that includes the Loan Parties
or any of their Subsidiaries, (v) with respect to the New Preferred Stock, the
following shall be permitted: (A) any accompanying administrative cash payments
made in respect of fractional shares when dividend payments are made as
‘payment-in-kind’, (B) any in-kind (non-cash) redemptions of New Preferred Stock
as required when dividend payments are made as ‘payment-in-kind’ (accompanied by
the administrative replacement of such New Preferred Stock) and (C) cash
Distributions in an amount not to exceed $10,000,000 in any Fiscal Year, so long
as the Specified Transaction Conditions applicable to such cash Distribution
shall have been satisfied in connection therewith, (vi) other payments not
exceeding $10,000,000 in the aggregate during any fiscal year (which amounts, if
not used, may be carried forward for one (1) fiscal year) and (vii) following
any initial underwritten public offering of common Equity Interests of Holdings
(whether pursuant to an effective registration statement filed with the
Securities and Exchange Commission or otherwise), provided no Default or Event
of Default shall have occurred and is continuing, or would result thereform,
Holdings may declare and pay cash dividends pursuant to any cash dividend plan
announced by the Board of Directors of Holdings from time to time. For purposes
of determining compliance with this Section 10.2.3, in the event that a proposed
Distribution meets the criteria of more than one of the categories of
Distributions described in clauses (i) through (vii), Borrowers will be
permitted to classify such proposed Distribution on the date of its issuance in
any manner that complies with this Section 10.2.3.

10.2.4 Restricted Investments. Make any Restricted Investment.

 

122



--------------------------------------------------------------------------------

10.2.5 Loans. Make any loans or other advances of money to any Person, except:

(a) advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business;

(b) prepaid expenses and extensions of trade credit made in the Ordinary Course
of Business;

(c) deposits with financial institutions permitted hereunder;

(d) unsecured loans by the Loan Parties or Subsidiaries thereof existing on the
Restatement Date and set forth on Schedule 10.2.5;

(e) intercompany loans and advances between and among Holdings and its
Subsidiaries, and/or between Subsidiaries of Holdings (collectively,
“Intercompany Loans”); provided that (I) at no time shall any such Intercompany
Loans be made pursuant to this clause (e) by the Loan Parties to External
Subsidiaries unless the Specified Transaction Conditions applicable to Specified
Transaction clause (l) shall have been satisfied in connection therewith and
(II) any transfer of funds made as payment for goods and services in the
Ordinary Course of Business by any Subsidiary of Holdings to any other any
Subsidiary of Holdings shall be permitted; and

(f) other loans of a type not described in clauses (a) through (e) of this
definition and not otherwise prohibited by the terms of this Agreement or the
other Loan Documents so long as the applicable Specified Transaction Conditions
shall have been satisfied in connection therewith.

10.2.6 Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any Debt or Borrowed Money other than:

(a) the Obligations;

(b) with respect to any Subordinated Debt permitted hereunder, (i) regularly
scheduled payments of principal, interest and fees, but only to the extent
permitted under any subordination agreement relating to such Debt and
(ii) voluntary prepayments of Subordinated Debt so long as in the case of this
clause (ii), the applicable Specified Transaction Conditions have been satisfied
with respect thereto;

(c) (i) regularly scheduled payments of principal, interest and fees, and
mandatory prepayments of the Senior Note Debt and (ii) voluntary prepayments of
the Senior Note Debt so long as in the case of this clause (ii), the applicable
Specified Transaction Conditions have been satisfied with respect thereto;

(d) (i) regularly scheduled payments of principal, interest and fees, and
mandatory prepayments of the Permitted Senior Secured Debt and (ii) voluntary
prepayments of the Permitted Senior Secured Debt so long as in the case of this
clause (ii), the applicable Specified Transaction Conditions have been satisfied
with respect thereto;

(e) (i) regularly scheduled payments of principal, interest and fees, and
mandatory prepayments of any other Borrowed Money or Debt permitted pursuant to
Section 10.2.1 (other than the Obligations, Subordinated Debt, Senior Note Debt,
Holdings Note Debt or Permitted Senior Secured Debt), in each case, on but not
prior to the due date therefor (or for such portion or installment thereof then
due) under the agreements evidencing such Debt as in effect on the

 

123



--------------------------------------------------------------------------------

Restatement Date (or as amended thereafter with the consent of Agent) or
refinanced in accordance with Section 10.2.1(h), and (ii) voluntary prepayments
of any other Borrowed Money or Debt permitted pursuant to Section 10.2.1 (other
than the Obligations, Subordinated Debt, Senior Note Debt, Holdings Note Debt or
Permitted Senior Secured Debt), in each case, on but not prior to the due date
therefor (or for such portion or installment thereof then due) under the
agreements evidencing such Debt as in effect on the Restatement Date (or as
amended thereafter with the consent of Agent) or refinanced in accordance with
Section 10.2.1(h) so long as in the case of this clause (ii), the applicable
Specified Transaction Conditions have been satisfied with respect thereto;

(f) payments of Intercompany Loans, so long as, with respect to payments made by
a Loan Party to an External Subsidiary on account of Loans extended by an
External Subsidiary to a Loan Party, the applicable Specified Transaction
Conditions have been satisfied with respect thereto;

(g) any payment made with the proceeds of any Debt incurred to refinance such
Debt, so long as the applicable Refinancing Conditions have been satisfied with
respect thereto; or

(h) (i) regularly scheduled payments of principal, interest and fees, and
mandatory prepayments of the Holdings Note Debt (including any special mandatory
redemption, solely to the extent required or permitted under, and in accordance
with the terms of, the Holdings Note Documents) and (ii) voluntary prepayments
of the Holdings Note Debt so long as in the case of this clause (ii), the
applicable Specified Transaction Conditions have been satisfied with respect
thereto.

10.2.7 Fundamental Changes.

(a) Merge, amalgamate, combine or consolidate with any Person, or liquidate,
wind up its affairs or dissolve itself, in each case whether in a single
transaction or in a series of related transactions, except for (so long as no
Event of Default then exists or would result therefrom and the Liens of Agent on
any Collateral is not adversely affected): (1) mergers, amalgamations,
combinations or consolidations of (i) any External Subsidiary or Excluded Party
with and into any Person or any Person (other than a Loan Party) with and into
any External Subsidiary or Excluded Party, (ii) any Person or Canadian Facility
Loan Party (other than the Canadian Borrower or a U.S. Facility Loan Party) with
and into a Canadian Facility Loan Party (other than the Canadian Borrower or a
U.S./European Facility Loan Party), so long as the survivor of such transaction
is a Canadian Facility Loan Party, (iii) any Person or U.S. Facility Loan Party
(other than the U.S. Borrower) with and into a U.S. Facility Loan Party (other
than the U.S. Borrower), so long as the survivor of such transaction is a U.S.
Facility Loan Party, (iv) (I) any Person with and into a Borrower or (II) any
Loan Party with and into a Borrower in the same Loan Party Group as such Loan
Party, so long as, in either case, such Borrower is the surviving entity and
(v) any Loan Party (other than a Borrower) with and into any Person in
connection with a transaction otherwise permitted hereunder, so long as such
transaction shall, in any such case, constitute an Asset Disposition for
purposes of Section 5.2 hereunder if the survivor of such transaction is not a
Loan Party and (2) liquidations, dissolutions or discontinuation of the business
of (i) any External Subsidiary or an Excluded Party, (ii) a Canadian Domiciled
Loan Party (other than the Canadian Borrower), so long as all or substantially
all of its assets (if any) are transferred or otherwise Disposed of to another

 

124



--------------------------------------------------------------------------------

Canadian Domiciled Loan Party, and (iii) a U.S. Facility Loan Party (other than
the U.S. Borrower), so long as all or substantially all of its assets (if any)
are transferred or otherwise Disposed of to another U.S. Domiciled Loan Party;
provided that, in each case set forth in this clause (a), Loan Party Agent shall
comply with Section 7.3.2 of this Agreement;

(b) in the case of any Loan Party: change its name or conduct business under any
fictitious name; change its tax, charter or other organizational identification
number; or change its form or state, province or jurisdiction of organization,
without giving Agent (i) if an Event of Default has occurred and is continuing,
advance written notice thereof within 30 days or (ii) at all other times,
written notice thereof within 5 days (or such lesser time as Agent shall
reasonably agree), and in either case shall additionally take all actions
reasonably requested by Agent to ensure Agent has a perfected and continuing
first priority security interest in and Lien on all ABL Priority Collateral; or

(c) in the case of any Loan Party, have outstanding or issue any Disqualified
Equity Interests otherwise prohibited hereunder.

10.2.8 Subsidiaries.

(a) Own, form or acquire any Subsidiary unless the Loan Parties shall have
complied with Sections 10.1.9 (to the extent applicable) and 10.2.4 with respect
to all such newly formed or acquired Subsidiaries; or

(b) permit Holdings to own, form or acquire any direct Subsidiary, other than
the U.S. Borrower.

10.2.9 Organic Documents. Amend, modify or otherwise change any of its Organic
Documents as in effect on the Restatement Date in any manner materially adverse
to the Lenders; except that Holdings may amend such Organic Documents as
necessary to permit one or more issuances of preferred Equity Interests, so long
as such issuance is not otherwise prohibited hereunder and any applicable
Specified Transaction Conditions shall have been satisfied in connection
therewith.

10.2.10 Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than the Loan Parties and Subsidiaries.

10.2.11 Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with
Section 1.2; or change its Fiscal Year.

10.2.12 Restrictive Agreements. Become a party to any Restrictive Agreement, or
create or suffer to exist any encumbrance or restriction on the ability of a
Loan Party to make any Distribution, except for (a) restrictions (i) under the
Loan Documents, (ii) under the Senior Note Documents or the Holdings Note
Documents or, in each case, any Permitted Refinancing thereof, (iii) under the
Permitted Senior Secured Debt Documents so long any restrictions or conditions
contained therein are on prevailing market terms for similar debt issuances (or
terms more favorable to Holdings and its Subsidiaries) or any Permitted
Refinancing thereof and (iv) as required under Applicable Law; (b) any
Restrictive Agreement, encumbrance or restriction as in effect on the
Restatement Date and set forth on Schedule 9.1.15 or which would otherwise be in
compliance with Section 9.1.15 or any Permitted Refinancing thereof; (c) any
restriction in any

 

125



--------------------------------------------------------------------------------

Purchase Money Debt agreement insofar as it relates to granting Liens on such
Loan Party’s Properties securing such Purchase Money Debt permitted hereunder,
provided that such restrictions apply only to the assets subject to such
Purchase Money Debt; (d) customary non-assignment provisions with respect to
leases or licensing agreements entered into by the Loan Parties in the Ordinary
Course of Business; (e) any restriction or encumbrance with respect to any asset
of the Loan Parties imposed pursuant to an agreement which has been entered into
for the sale or disposition of such assets otherwise permitted under this
Agreement; (f) customary provisions in joint venture agreements and other
similar agreements entered into in the Ordinary Course of Business; and
(g) “equal and ratable” clauses in Debt permitted by Section 10.2.2.

10.2.13 Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising under the Loan Documents, the Senior Note Documents, the Holdings
Note Documents, the Permitted Senior Secured Debt Documents or in the Ordinary
Course of Business and, in any case, not for speculative purposes.

10.2.14 Conduct of Business. Engage in any business, other than its business as
conducted on the Restatement Date or business directly related to the Holdings
Note Documents or the Equity Transactions and, in each case, and reasonable
extensions thereof and other businesses reasonably incidental or related thereto
(including relating to manufacturing processes), and any activities incidental
thereto.

10.2.15 Affiliate Transactions. Enter into or be party to any transaction with
an Affiliate, except (a) transactions contemplated by the Loan Documents, the
Senior Note Documents and the Holdings Note Documents; (b) payment of reasonable
compensation to officers and employees for services actually rendered and as
approved by the board of directors of the Person making such payment; (c) loans
and advances permitted by Section 10.2.5, Investments permitted by
Section 10.2.4, transactions permitted by Section 10.2.7 and Distributions
permitted by Section 10.2.3; (d) payment of customary outside directors’ fees
and customary directors’ indemnities as approved by the board of directors of
the Person making such payment; (e) transactions to the extent expressly
authorized hereunder, solely among (1) the Loan Parties, (2) the External
Subsidiaries and (3) between any Loan Party and External Subsidiary; and
(f) transactions with Affiliates in the Ordinary Course of Business, upon fair
and reasonable terms fully disclosed to Agent (to the extent such transactions
are material and related to the ABL Priority Collateral) and no less favorable
than would be obtained in a comparable arm’s-length transaction with a
non-Affiliate; provided that this clause (f) shall not be deemed to authorize
any transaction not otherwise permitted hereunder or under any other Loan
Document.

10.2.16 Plans. Establish or become party to any Pension Plan, Canadian Pension
Plan, Multiemployer Plan, Canadian Multi-Employer Plan or any Plan providing for
medical or life insurance benefits with respect to terminated or retired
employees, other than any in existence on the Restatement Date to which any Loan
Party or its Affiliate or ERISA Affiliate is a party, or amend any Pension Plan,
Canadian Pension Plan, Multi-Employer Plan, Canadian Multi-Employer Plan, or any
rights or entitlements, or the actuarial assumptions used thereunder, in a
manner that would or would reasonably be expected to cause a material increase
in any Loan Party’s or its Affiliate’s or ERISA Affiliate’s liabilities
thereunder (contingent or otherwise), except and to the extent (i) required by
Applicable Laws or a collective bargaining agreement, (ii) as the direct result
of the consummation of any Permitted Acquisition or (iii) if consented to in
writing by Required Lenders or any such event could not reasonably be expected
to materially and adversely affect the Lenders. No Loan Party, as a Canadian
Pension Plan sponsor or otherwise, shall, nor shall it permit, the wind up
and/or termination of any Canadian Pension Plan unless it gives the Agent 30
days prior written notice of such wind up or termination.

 

126



--------------------------------------------------------------------------------

10.2.17 Amendments to Senior Note Indenture or Holdings Note Indenture. Amend,
supplement or otherwise modify any document, instrument or agreement relating to
the Senior Note Indenture or the Holdings Note Indenture (or, in each case, any
refinancing thereof otherwise permitted hereunder) if such modification
(a) increases the principal balance of such Debt (in excess, in the case of any
refinancing, of the amount specified therefor in the Refinancing Conditions) of,
or increases any required payment of principal or interest; (b) accelerates the
date on which any installment of principal or any interest is due, or adds any
additional redemption, put or prepayment provisions; (c) shortens the final
maturity date, the weighted average life to maturity or otherwise accelerates or
increases amortization; (d) increases the interest rate; (e) increases or adds
any material fees or charges or (f) modifies the covenants and defaults in a
manner or adds any representations, covenants or defaults that, in each case
taken as a whole, are more onerous or restrictive in any material respect for
any Loan Party or Subsidiary. Permit any Loan Party to have or assume any
liability (whether primarily or as a guarantor) for any amounts due under any
Senior Note Document or any Holdings Note Document unless such Person is or
agrees to be similarly liable (both in scope and amount) for the payment of the
Obligations.

10.2.18 Holding Company. Permit Holdings to (A) conduct any business, other than
the ownership of Equity Interests and the general administrative and corporate
duties for its Subsidiaries incidental to its ownership thereof and in
connection with the Equity Transactions and the Holdings Note Documents,
(B) incur or suffer to exist any material liabilities or Debts (other that the
Obligations hereunder and “Obligations” under and as defined in the Senior Note
Indenture, the Holdings Note Indenture and the Permitted Senior Secured Debt
Documents), (C) other than as set forth in clause (A), own any material assets
or (D) grant any Liens on its assets, other than Liens in favor of Agent.

10.3 Financial Covenant. As long as any Commitments or Obligations (other than
indemnity obligations that are not currently due and payable) are outstanding:

10.3.1 Fixed Charge Coverage Ratio. Holdings and its Subsidiaries shall maintain
a Fixed Charge Coverage Ratio (as calculated on a consolidated basis) of at
least 1.0 to 1.0 for each Fixed Charge Coverage Ratio Test Period ending during
any Financial Covenant Trigger Period and on the date of the occurrence of the
trigger for the applicable Financial Covenant Trigger Period.

SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

11.1 Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:

(a) A Loan Party fails to (i) pay when and as required to be paid herein, any
amount of principal of any Loan or any reimbursement obligation under any drawn
Letter of Credit or deposit any funds as Cash Collateral in respect of LC
Obligations, or (ii) pay within three Business Days after the same becomes due,
any interest on any Loan or on any reimbursement obligation under any drawn
Letter of Credit, or (iii) pay within five Business Days after the same becomes
due, any other amount payable hereunder or under any other Loan Document;

 

127



--------------------------------------------------------------------------------

(b) Any representation, warranty or other written statement of a Loan Party made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;

(c) (x) A Loan Party breaches or fails to perform any covenant contained in
Sections 8.1, 10.1.3(d), 10.2 or 10.3, or (y) a Loan Party breaches or fails to
perform any covenant contained in Sections 8.2.4, 8.6.2(a)(1) or (b) or
10.1.1(a), and such breach or failure as referenced in this clause (y) is not
cured within five (5) days after a Senior Officer of such Loan Party has
knowledge thereof or receives notice thereof from Agent, whichever is sooner;

(d) A Loan Party breaches or fails to perform any other covenant contained in
any Loan Documents, and such breach or failure is not cured within thirty
(30) days after a Senior Officer of such Loan Party has knowledge thereof or
receives notice thereof from Agent, whichever is sooner;

(e) A Guarantor repudiates, revokes or attempts to revoke, in writing, its
Guarantee; a Loan Party contests the validity or enforceability of any Loan
Document or any Obligations; or the perfection or priority of any Lien on any
material portion of the Collateral granted or purported to be granted to Agent
or any Loan Document ceases to be in full force or effect for any reason (other
than a waiver or release by Agent and Lenders (or Required Lenders, if
applicable), or on any Collateral for which perfection is not required hereunder
or under any Loan Document, or any action solely in the control of Agent);

(f) Any breach or default of a Loan Party occurs under any document, instrument
or agreement to which it is a party or by which it or any of its Properties is
bound, relating to any Debt (other than the Obligations) in excess of the Dollar
Equivalent of $35,000,000, if the effect of such breach or default is to permit
the holder or holders of such Debt to cause the maturity of such Debt to be
accelerated or demanded, or required to be repurchased or redeemed due to such
breach;

(g) Any judgment or order for the payment of money is entered against a Loan
Party in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Loan Parties, the Dollar Equivalent
of $35,000,000 (in each case, net of any insurance coverage therefor which has
not been denied in writing), unless a stay of enforcement of such judgment or
order is in effect, by reason of a pending appeal (and, where applicable, the
posting of any necessary bond) or otherwise;

(h) A loss, theft, damage or destruction occurs with respect to any Collateral
if the amount not covered by insurance exceeds the Dollar Equivalent of
$35,000,000;

(i) Any Loan Party generally fails to pay or admits in writing its inability or
refusal to pay, in each case, its debts as they become due; an Insolvency
Proceeding is commenced by a Loan Party; a Loan Party agrees to, commences or is
subject to any liquidation, dissolution or winding up of its affairs (except as
permitted pursuant to Section 10.2.8); the Canadian Facility Loan Parties
(excluding the U.S. Facility Loan Parties), taken as a whole, or the
U.S./European Facility Loan Parties, in each case taken as a whole, are not
Solvent; a Loan Party makes an offer of settlement, extension or composition to
its unsecured creditors generally; a trustee is

 

128



--------------------------------------------------------------------------------

appointed to take possession of any substantial Property of or to operate any
material portion of the business of a Loan Party; or an Insolvency Proceeding is
commenced against a Loan Party and either (1) such Loan Party consents to
institution of the proceeding, (2) the petition commencing the proceeding is not
timely contested by such Loan Party, (3) the petition is not dismissed within
sixty (60) days after filing, or (4) an order for relief is entered in the
proceeding;

(j) (i) (A) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in liability of a Loan Party or ERISA Affiliate to a Pension Plan, Multiemployer
Plan, the PBGC or IRS, or which would constitute or could reasonably be expected
to constitute grounds for appointment of a trustee for or termination by the
PBGC of any Pension Plan or Multiemployer Plan; (B) a Loan Party or ERISA
Affiliate fails to pay when due any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan;
(C) the “funding target attainment percentage” (within the meaning of Code
Section 430) (“FTAP”) for any plan year of a Pension Plan falls below the FTAP
of such Pension Plan as of the Restatement Date; or (D) the amount of unfunded
post-retirement benefit liabilities, determined in accordance with ASC 715-60,
that have resulted or could reasonably be expected to result in liability of a
Loan Party or its Affiliate or ERISA Affiliate increases relative to the amount
of such liabilities as of the Restatement Date; (ii) a Termination Event;
(iii) any Canadian Domiciled Loan Party is in default with respect to any
required contributions to a Canadian Pension Plan; or (iv) any Lien arises (save
for contribution amounts not yet due) in connection with any Canadian Pension
Plan, provided the events set forth in clauses (i), (ii), (iii) and
(iv) (whether or not in existence as of the Restatement Date), individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect;

(k) A Change of Control occurs;

(l) Any subordination provision in any Subordinated Debt in a principal amount
of $35,000,000, or any subordination provision in any Guarantee by any Loan
Party of any Subordinated Debt, shall cease to be in full force and effect, or
any Loan Party shall contest in any manner the validity, binding nature or
enforceability of any such provision or a proceeding shall be commenced by any
subordinating party or any Governmental Authority having jurisdiction over any
of them, seeking to establish the invalidity or unenforceability thereof; or

(m) At any time that any Permitted Senior Secured Debt is outstanding, the
Permitted Senior Secured Debt Intercreditor Agreement shall cease to be in full
force or effect (except in accordance with its terms) or any of the Loan Parties
or the Permitted Senior Secured Debt Collateral Agent shall challenge, deny or
disaffirm their respective obligations thereunder.

11.2 Remedies upon Default. If an Event of Default described in Section 11.1(i)
occurs and is continuing with respect to any Loan Party, then to the extent
permitted by Applicable Law, all Obligations (other than Secured Bank Product
Obligations) shall become automatically due and payable and all Commitments
shall terminate, without any action by Agent or notice of any kind. In addition,
or if any other Event of Default exists, Agent may in its discretion (and shall
upon written direction of Required Lenders) do any one or more of the following
from time to time: declare any Obligations (other than Secured Bank Product
Obligations) immediately due and payable, whereupon they shall be due and
payable without diligence, presentment, demand, protest or notice of any kind,
all of which are hereby waived by

 

129



--------------------------------------------------------------------------------

the Loan Parties to the fullest extent permitted by law; terminate, reduce or
condition any Commitment, or make any adjustment to the Borrowing Base; require
the Loan Parties to Cash Collateralize LC Obligations and Secured Bank Product
Obligations, and, if the Loan Parties fail promptly to deposit such Cash
Collateral, Agent may (and shall upon the direction of Required Lenders) advance
the required Cash Collateral as Loans (whether or not an Overadvance exists or
is created thereby, or the conditions in Section 6 are satisfied); and exercise
any other rights or remedies afforded under any agreement, by law, at equity or
otherwise, including the rights and remedies of a secured party under the UCC
and the PPSA. Such rights and remedies include the rights to (i) take possession
of any Collateral; (ii) require the Loan Parties to assemble Collateral, at the
Loan Parties’ expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by a Loan
Party, the Loan Parties agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable. Each Loan Party agrees that ten
(10) days notice of any proposed sale or other disposition of Collateral by
Agent shall be reasonable. Agent shall have the right to conduct such sales on
any Loan Party’s premises, without charge, and such sales may be adjourned from
time to time in accordance with Applicable Law. Agent shall have the right to
sell, lease or otherwise dispose of any Collateral for cash, credit or any
combination thereof, and Agent may purchase any Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of the purchase
price, may set off the amount of such price against the Obligations.

11.3 License. Effective upon the occurrence and during the continuance of an
Event of Default, Agent is hereby granted an irrevocable, worldwide,
non-exclusive right and license, including the right to sub-license (without
payment of Royalty or other compensation to any Person) under any and all
Intellectual Property owned or sublicensable by the Loan Parties, including
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, to use and exercise all other rights under such Intellectual Property
in connection with advertising for sale, marketing, selling, collecting, making,
having made, completing manufacture of, or otherwise exercising any rights or
remedies with respect to, any Collateral. Each Loan Party’s rights and interests
under such Intellectual Property, and Agent’s use thereof under this Section,
shall inure solely to such Loan Party’s benefit. With respect to any trademarks
or similar Property included in the license granted hereunder, Agent shall
ensure that the quality of the goods and services with which it uses such
trademark or similar Property shall be consistent with the quality of the goods
and services as manufactured, marketed and sold by the Loan Parties.

11.4 Setoff. At any time after the occurrence and during the continuance of an
Event of Default, Agent, Issuing Banks, Lenders, and any of their Affiliates are
authorized, to the fullest extent permitted by Applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by Agent, such Issuing Bank, such Lender or such
Affiliate to or for the credit or the account of a Loan Party against any
Obligations then due, irrespective of whether or not Agent, such Issuing Bank,
such Lender or such Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or are owed to a branch or office of Agent, such Issuing Bank, such
Lender or such Affiliate different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of Agent, each Issuing
Bank, each Lender and each such Affiliate under this Section 11.4 are in
addition to other rights and remedies (including other rights of setoff) that
such Person may have.

 

130



--------------------------------------------------------------------------------

11.5 Remedies Cumulative; No Waiver.

11.5.1 Cumulative Rights. All agreements, warranties, guarantees, indemnities
and other undertakings of the Loan Parties under the Loan Documents are
cumulative and not in derogation of each other. The rights and remedies of Agent
and Lenders are cumulative, may be exercised at any time and from time to time,
concurrently or in any order, and are not exclusive of any other rights or
remedies available by agreement, by law, at equity or otherwise. All such rights
and remedies shall continue in full force and effect until Full Payment of all
Obligations.

11.5.2 Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of Agent or any Lender to require strict performance by the
Loan Parties with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Agent or any
Lender of any payment or performance by a Loan Party under any Loan Documents in
a manner other than that specified therein. It is expressly acknowledged by the
Loan Parties that any failure to satisfy a financial covenant on a measurement
date shall not be cured or remedied by satisfaction of such covenant on a
subsequent date.

11.6 Judgment Currency. If, for the purpose of obtaining judgment in any court
or obtaining an order enforcing a judgment, it becomes necessary to convert any
amount due under this Agreement in Dollars or in any other currency (hereinafter
in this Section 11.6 called the “first currency”) into any other currency
(hereinafter in this Section 11.6 called the “second currency”), then the
conversion shall be made at Agent’s spot rate of exchange for buying the first
currency with the second currency prevailing at Agent’s close of business on the
Business Day next preceding the day on which the judgment is given or (as the
case may be) the order is made. Any payment made by a Loan Party to any Secured
Party pursuant to this Agreement in the second currency shall constitute a
discharge of the obligations of any applicable Loan Parties to pay to such
Secured Party any amount originally due to the Secured Party in the first
currency under this Agreement only to the extent of the amount of the first
currency which such Secured Party is able, on the date of the receipt by it of
such payment in any second currency, to purchase, in accordance with such
Secured Party’s normal banking procedures, with the amount of such second
currency so received. If the amount of the first currency falls short of the
amount originally due to such Secured Party in the first currency under this
Agreement, the Loan Parties agree that they will indemnify each Secured Party
against and save such Secured Party harmless from any shortfall so arising. This
indemnity shall constitute an obligation of each such Loan Party separate and
independent from the other obligations contained in this Agreement, shall give
rise to a separate and independent cause of action and shall continue in full
force and effect notwithstanding any judgment or order for a liquidated sum or
sums in respect of amounts due to any Secured Party under any Loan Documents or
under any such judgment or order. Any such shortfall shall be deemed to
constitute a loss suffered by such Secured Party and the Loan Parties shall not
be entitled to require any proof or evidence of any actual loss. If the amount
of the first currency exceeds the amount originally due to a Secured Party in
the first currency under this Agreement, such Secured Party shall promptly remit
such excess to the Loan Parties. The covenants contained in this Section 11.6
shall survive the Full Payment of the Obligations under this Agreement.

 

131



--------------------------------------------------------------------------------

SECTION 12. AGENT

12.1 Appointment, Authority and Duties of Agent.

12.1.1 Appointment and Authority.

(a) Each Secured Party appoints and designates Bank of America as Agent under
all Loan Documents. Agent may, and each Secured Party authorizes Agent to, enter
into all Loan Documents to which Agent is intended to be a party and accept all
Security Documents, for the benefit of Secured Parties. Any action taken by
Agent in accordance with the provisions of the Loan Documents, and the exercise
by Agent of any rights or remedies set forth therein, together with all other
powers reasonably incidental thereto, shall be authorized by and binding upon
all Secured Parties. Without limiting the generality of the foregoing, Agent
shall have the sole and exclusive authority to (a) act as the disbursing and
collecting agent for Secured Parties with respect to all payments and
collections arising in connection with the Loan Documents; (b) execute and
deliver as Agent each Loan Document, including any intercreditor or
subordination agreement, and accept delivery of each Loan Document; (c) act as
collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral or under any Loan Documents, Applicable Law or otherwise. The
duties of Agent are ministerial and administrative in nature only, and Agent
shall not have a fiduciary relationship with any Secured Party, Participant or
other Person, by reason of any Loan Document or any transaction relating
thereto. Agent alone shall be authorized to determine (in accordance with the
terms hereof and the other Loan Documents) whether any Account or Inventory
constitutes an Eligible Account or Eligible Inventory, whether to impose or
release any reserve, or whether any conditions to funding or to issuance of a
Letter of Credit have been satisfied, which determinations and judgments, if
exercised in good faith, shall exonerate Agent from liability to any Secured
Party or other Person for any error in judgment.

(b) For the purposes of creating a solidarité active in accordance with Article
1541 of the Civil Code of Québec between each Secured Party, taken individually,
on the one hand, and Agent, on the other hand, each Loan Party and each such
Secured Party acknowledge and agree with Agent that such Secured Party and Agent
are hereby conferred the legal status of solidary creditors of each such Loan
Party in respect of all Obligations owed by each such Loan Party to Agent and
such Secured Party hereunder and under the other Loan Documents (collectively,
the “Solidary Claim”) and that, accordingly, but subject (for the avoidance of
doubt) to Article 1542 of the Civil Code of Québec, each such Loan Party is
irrevocably bound towards Agent and each Secured Party in respect of the entire
Solidary Claim of Agent and such Secured Party. As a result of the foregoing,
the parties hereto acknowledge that Agent and each Secured Party shall at all
times have a valid and effective right of action for the entire Solidary Claim
of Agent and such Secured Party and the right to give full acquittance for it.
Accordingly, and without limiting the generality of the foregoing, Agent, as
solidary creditor with each Secured Party, shall at all times have a valid and
effective right of action in respect of the Solidary Claim and the right to give
a full acquittance for same. By its execution of the Loan Documents to which it
is a party, each such Loan Party not a party hereto shall also be

 

132



--------------------------------------------------------------------------------

deemed to have accepted the stipulations hereinabove provided. The parties
further agree and acknowledge that such Liens (hypothecs) under the Security
Documents and the other Loan Documents shall be granted to Agent, for its own
benefit and for the benefit of the Secured Parties, as solidary creditor as
hereinabove set forth.

12.1.2 Duties. Agent shall not have any duties except those expressly set forth
in the Loan Documents. The conferral upon Agent of any right shall not imply a
duty on Agent’s part to exercise such right, unless instructed to do so by
Required Lenders or Required Facility Lenders in accordance with this Agreement.

12.1.3 Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.

12.1.4 Instructions of Required Lenders. The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joinder
of any other party, unless required by Applicable Law. Agent may request
instructions from Required Lenders, Required Facility Lenders or other Secured
Parties with respect to any act (including the failure to act) in connection
with any Loan Documents or Collateral, and may seek assurances to its
satisfaction from Secured Parties of their indemnification obligations against
Claims that could be incurred by Agent. Agent may refrain from any act until it
has received such instructions or assurances, and shall not incur liability to
any Person by reason of so refraining. Instructions of Required Lenders or
Required Facility Lenders shall be binding upon all Secured Parties, and no
Secured Party shall have any right of action whatsoever against Agent as a
result of Agent acting or refraining from acting pursuant to instructions of all
Lenders, Required Lenders or Required Facility Lenders, as applicable.
Notwithstanding the foregoing, instructions by and consent of specific parties
shall be required to the extent provided in Section 14.1.1. In no event shall
Agent be required to take any action that, in its opinion, is contrary to
Applicable Law or any Loan Documents or could subject any Agent Indemnitee to
personal liability.

12.2 Agreements Regarding Collateral and Borrower Materials.

12.2.1 Lien Releases; Care of Collateral.

(a) Canadian Lenders and the applicable Secured Parties (i) authorize Agent to,
and Agent shall, release any Lien or guarantee with respect to any Canadian
Facility Collateral (a) upon Full Payment of the Canadian Facility Obligations;
(b) that is the subject of a disposition, merger, amalgamation or other
combination or transaction, or a Lien which Loan Party Agent certifies in
writing to Agent is not prohibited hereunder (and Agent may rely conclusively on
any such certificate without further inquiry); or (c) with the written consent
of all Canadian Lenders (or such lesser number as may be required by
Section 14.1) and (ii) authorize Agent to, and upon Agent’s reasonable
determination of the appropriateness to do so, Agent shall, subordinate their
Liens to any Purchase Money Lien permitted hereunder.

 

133



--------------------------------------------------------------------------------

(b) U.S. Lenders and the applicable Secured Parties (i) authorize Agent to, and
Agent shall, release any Lien or guarantee with respect to any U.S./European
Facility Collateral (a) upon Full Payment of the U.S./European Facility
Obligations; (b) that is the subject of a disposition which Loan Party Agent
certifies in writing to Agent is not prohibited hereunder (and Agent may rely
conclusively on any such certificate without further inquiry); (c) with the
written consent of all U.S. Lenders or such lesser number as may be required by
Section 14.1) and (ii) authorize Agent to, and upon Agent’s reasonable
determination of the appropriateness to do so, Agent shall, subordinate their
Liens to any Purchase Money Lien permitted hereunder.

(c) Agent shall have no obligation to assure that any Collateral exists or is
owned by a Loan Party, or is cared for, protected, insured or encumbered, nor to
assure that Agent’s Liens have been properly created, perfected or enforced, or
are entitled to any particular priority, nor to exercise any duty of care with
respect to any Collateral.

12.2.2 Possession of Collateral.

(a) Agent, Canadian Lenders and the applicable Secured Parties appoint each
Canadian Lender as agent (for the benefit of Canadian Facility Secured Parties)
for the purpose of perfecting Liens in any Canadian Facility Collateral held or
controlled by such Canadian Lender, to the extent such Liens are perfected by
possession or control.

(b) Agent, the U.S. Lenders and the applicable Secured Parties appoint each U.S.
Lender as agent (for the benefit of U.S./European Facility Secured Parties) for
the purpose of perfecting Liens in any U.S./European Facility Collateral held or
controlled by such U.S. Lender, to the extent such Liens are perfected by
possession or control.

(c) If any Lender obtains possession or control of any Collateral, it shall
notify Agent thereof and, promptly upon Agent’s request, deliver such Collateral
to Agent or otherwise deal with it in accordance with Agent’s instructions.

12.2.3 Reports. Agent shall promptly provide to Lenders, when complete, any
field audit, examination or appraisal report prepared for Agent with respect to
any Loan Party or Collateral (“Report”). Reports and other Borrower Materials
may be made available to Lenders by providing access to them on the Platform,
but Agent shall not be responsible for system failures or access issues that may
occur from time to time. Each Lender agrees (a) that Reports are not intended to
be comprehensive audits or examinations, and that Agent or any other Person
performing an audit or examination will inspect only specific information
regarding the Obligations or Collateral and will rely significantly upon
Borrowers’ books, records and representations; (b) that Agent makes no
representation or warranty as to the accuracy or completeness of any Borrower
Materials and shall not be liable for any information contained in or omitted
from any Borrower Materials, including any Report; and (c) to keep all Borrower
Materials confidential and strictly for such Lender’s internal use, not to
distribute any Report or other Borrower Materials (or the contents thereof) to
any Person (except to such Lender’s Participants, attorneys and accountants),
and to use all Borrower Materials solely for administration of the Obligations.
Each Lender shall indemnify and hold harmless Agent and any other Person
preparing a Report from any action such Lender may take as a result of or any
conclusion it may draw from any Borrower Materials, as well as from any Claims
arising as a direct or indirect result of Agent furnishing same to such Lender,
via the Platform or otherwise.

 

134



--------------------------------------------------------------------------------

12.3 Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person. Agent shall have a reasonable and practicable amount of time to act upon
any instruction, notice or other communication under any Loan Document, and
shall not be liable for any delay in acting.

12.4 Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from a Borrower or Required
Lenders specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent thereof in writing. Each Secured Party agrees that, except
as otherwise provided in any Loan Documents or with the written consent of Agent
and Required Lenders, it will not take any Enforcement Action, accelerate
Obligations (other than Secured Bank Product Obligations), or exercise any right
that it might otherwise have under Applicable Law to credit bid at foreclosure
sales, UCC or PPSA sales or other dispositions of Collateral, or to assert any
rights relating to any Collateral.

12.5 Ratable Sharing. If any Lender obtains any payment or reduction of any
Obligation, whether through set-off, lien enforcement or otherwise, in excess of
its share of such Obligation, determined on a Pro Rata basis or in accordance
with Section 5.5.1, as applicable, such Lender shall forthwith purchase from
Agent, the applicable Issuing Bank and the other Applicable Lenders such
participations in the affected Obligation as are necessary to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.5.1, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. No Lender shall
set off against any DACA Deposit Account or Dominion Account without the prior
consent of Agent. Notwithstanding the foregoing, if a Defaulting Lender obtains
a payment or reduction of any Obligation, it shall immediately turn over the
amount thereof to Agent for application under Section 4.2.2 and it shall provide
a written statement to Agent describing the Obligation affected by such payment
or reduction. No Lender shall set off against any Dominion Account without
Agent’s prior consent.

12.6 Indemnification. EXCEPT FOR LOSSES DETERMINED IN A FINAL, NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO RESULT FROM AN AGENT
INDEMNITEE’S OR ISSUING BANK INDEMNITEE’S ACTUAL GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, AS DETERMINED BY A FINAL, NON-APPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION, EACH LENDER SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY THE
LOAN PARTIES, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY
OF AGENT). In Agent’s discretion, it may reserve for any Claims made against an
Agent Indemnitee or Issuing Bank Indemnitee, and may satisfy any judgment, order
or settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Secured Parties. If Agent is sued by any
Creditor Representative, debtor-in-possession or other Person for any alleged
preference or fraudulent transfer, then any monies paid by Agent in settlement
or satisfaction of such proceeding, together with all interest, costs and
expenses (including attorneys’ fees) incurred in the defense of same, shall be
promptly reimbursed to Agent by each Lender to the extent of its Pro Rata share.

 

135



--------------------------------------------------------------------------------

12.7 Limitation on Responsibilities of Agent. Agent shall not be liable to any
Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses determined in a final, non-appealable judgment by a
court of competent jurisdiction to result from Agent’s actual gross negligence
or willful misconduct. Agent does not assume any responsibility for any failure
or delay in performance or any breach by any Loan Party, Lender or other Secured
Party of any obligations under the Loan Documents. Agent does not make any
express or implied warranty, representation or guarantee to Secured Parties with
respect to any Obligations, Collateral, Loan Documents or Loan Party. No Agent
Indemnitee shall be responsible to Secured Parties for any recitals, statements,
information, representations or warranties contained in any Loan Documents or
Borrower Materials; the execution, validity, genuineness, effectiveness or
enforceability of any Loan Documents; the genuineness, enforceability,
collectability, value, sufficiency, location or existence of any Collateral, or
the validity, extent, perfection or priority of any Lien therein; the validity,
enforceability or collectability of any Obligations; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Loan Party or Account Debtor. No Agent Indemnitee shall have any
obligation to any Secured Party to ascertain or inquire into the existence of
any Default or Event of Default, the observance by any Loan Party of any terms
of the Loan Documents, or the satisfaction of any conditions precedent contained
in any Loan Documents.

12.8 Successor Agent and Co-Agents.

12.8.1 Resignation; Successor Agent. Subject to the appointment and acceptance
of a successor Agent as provided below, Agent may resign at any time by giving
at least thirty (30) days written notice thereof to Lenders and Loan Party Agent
Upon receipt of such notice, Required Lenders shall have the right to appoint a
successor Agent which shall be (a) a U.S. Lender or an Affiliate of a U.S.
Lender; or (b) a financial institution reasonably acceptable to Required Lenders
and (provided no Default or Event of Default exists) Borrowers. If no successor
agent is appointed prior to the effective date of Agent’s resignation, then
Agent may appoint a successor agent that is a financial institution acceptable
to it, which shall be a Lender unless no Lender accepts the role. Upon
acceptance by a successor Agent of its appointment hereunder, such successor
Agent shall thereupon succeed to and become vested with all the powers and
duties of the retiring Agent without further act, and the retiring Agent shall
be discharged from its duties and obligations hereunder but shall continue to
have the benefits of the indemnification set forth in Sections 12.6 and 14.2.
Notwithstanding any Agent’s resignation, the provisions of this Section 12 shall
continue in effect for its benefit with respect to any actions taken or omitted
to be taken by it while Agent. Any successor to Bank of America by merger or
acquisition of stock or this loan shall continue to be Agent hereunder without
further act on the part of any Secured Party or Loan Party.

12.8.2 Co-Collateral Agent. If necessary or appropriate under Applicable Law,
Agent may appoint a Person to serve as a co-collateral agent or separate
collateral agent under any Loan Document. Each right and remedy intended to be
available to Agent under the Loan Document shall also be vested in such agent.
Secured Parties shall execute and deliver any instrument, document or agreement
that Agent may request to effect such appointment. If the agent shall die,
dissolve, become incapable of acting, resign or be removed, then all the rights
and remedies of such agent, to the extent permitted by Applicable Law, shall
vest in and be exercised by Agent until appointment of a new agent.

 

136



--------------------------------------------------------------------------------

12.9 Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that it
has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Loan Party and its own
decision to enter into this Agreement and to fund Loans and participate in LC
Obligations hereunder. Each Secured Party has made such inquiries as it feels
necessary concerning the Loan Documents, Collateral and Loan Parties. Each
Secured Party acknowledges and agrees that the other Secured Parties have made
no representations or warranties concerning any Loan Party, any Collateral or
the legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, Agent
shall have no duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to Agent by any Loan Party or any
credit or other information concerning the affairs, financial condition,
business or Properties of any Loan Party (or any of its Affiliates) which may
come into possession of Agent or its Affiliates.

12.10 Replacement of Certain Lenders. If a Lender (a) is a Defaulting Lender,
(b) fails to give its consent to any amendment, waiver or action for which
consent of all Lenders or the Supermajority Required Facility Lenders was
required, and Required Lenders, or Required Facility Lenders, as applicable,
have consented, or (c) gives notice under Section 3.5 or requests compensation
under Section 3.7, or if either Borrower is required to pay additional amounts
or indemnity payments with respect to a Lender under Section 5.8, then, in
addition to any other rights and remedies that any Person may have, Agent or
Loan Party Agent may, by notice to such Lender within one hundred twenty
(120) days after such event (or within one hundred twenty (120) days after
receipt of a notice from such Lender claiming indemnity payments under
Section 5.8), require such Lender to assign all of its rights and obligations
under the Loan Documents to Eligible Assignee(s) specified by Agent or Loan
Party Agent, pursuant to appropriate Assignment and Acceptance(s) and within
twenty (20) days after Agent’s or Loan Party Agent’s notice, as applicable;
provided that, in the case of an assignment resulting from a claim for
compensation or indemnity payments under Section 3.7 or Section 5.8, such
assignment will result in a reduction of claims for compensation or indemnity
payments thereafter. Agent is irrevocably appointed as attorney-in-fact to
execute any such Assignment and Acceptance if Lender fails to execute same. Such
Lender shall be entitled to receive, in cash, concurrently with such assignment,
all amounts owed to it under the Loan Documents, including all principal,
interest and fees through the date of assignment but excluding any prepayment
charge.

12.11 Remittance of Payments and Collections.

12.11.1 Remittances Generally. All payments by any Lender to Agent shall be made
by the time and on the day set forth in this Agreement, in immediately available
funds. If no time for payment is specified or if payment is due on demand by
Agent and request for payment is made by Agent by 11:00 a.m. on a Business Day,
payment shall be made by Lender

 

137



--------------------------------------------------------------------------------

not later than 2:00 p.m. on such day, and if request is made after 11:00 a.m.,
then payment shall be made by 11:00 a.m. on the next Business Day. Payment by
Agent to any Secured Party shall be made by wire transfer, in the type of funds
received by Agent. Any such payment shall be subject to Agent’s right of offset
for any amounts due from such payee under the Loan Documents.

12.11.2 Failure to Pay. If any Secured Party fails to pay any amount when due by
it to Agent pursuant to the terms hereof, such amount shall bear interest, from
the due date until paid in full, at the rate determined by Agent as customary
for interbank compensation for two Business Days and thereafter at the Default
Rate for Floating Rate Loans. In no event shall Borrowers be entitled to receive
credit for any interest paid by a Secured Party to Agent, nor shall any
Defaulting Lender be entitled to interest on any amounts held by Agent pursuant
to Section 4.2.

12.11.3 Recovery of Payments. If Agent pays an amount to a Secured Party in the
expectation that a related payment will be received by Agent from a Loan Party
and such related payment is not received, then Agent may recover such amount
from the Secured Party. If Agent determines that an amount received by it must
be returned or paid to a Loan Party or other Person pursuant to Applicable Law
or otherwise, then, notwithstanding any other term of any Loan Document, Agent
shall not be required to distribute such amount to any Secured Party. If any
amounts received and applied by Agent to any Obligations are later required to
be returned by Agent pursuant to Applicable Law, each Lender shall pay to Agent,
on demand, such Lender’s Pro Rata share of the amounts required to be returned.

12.12 Individual Capacity. As a Lender, Bank of America shall have the same
rights and remedies under the Loan Documents as any other Lender, and the terms
“Lenders,” “Required Lenders”, “Required Facility Lenders” or any similar term
shall include Bank of America in its capacity as a Lender. Agent, Lenders and
their Affiliates may accept deposits from, lend money to, provide Bank Products
to, act as financial or other advisor to, and generally engage in any kind of
business with, Loan Parties and their Affiliates, as if they were not Agent or
Lenders hereunder, without any duty to account therefor to any Secured Party. In
their individual capacities, Agent, Lenders and their Affiliates may receive
information regarding Loan Parties, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and shall have
no obligation to provide such information to any Secured Party.

12.13 Titles. Each Lender, other than Bank of America, that is designated (on
the cover page of this Agreement or otherwise) by Bank of America as an “Agent,”
“Arranger” or “Bookrunner” of any type shall have no right, power or duty under
any Loan Documents other than those applicable to all Lenders, and shall in no
event have any fiduciary duty to any Secured Party.

12.14 Bank Product Providers. Each Secured Bank Product Provider, by delivery of
a notice to Agent of a Bank Product, agrees to be bound by Section 5.5 and this
Section 12. Each Secured Bank Product Provider shall indemnify and hold harmless
Agent Indemnitees, to the extent not reimbursed by Loan Parties, against all
Claims that may be incurred by or asserted against any Agent Indemnitee in
connection with such provider’s Secured Bank Product Obligations.

 

138



--------------------------------------------------------------------------------

12.15 No Third Party Beneficiaries. This Section 12 (other than Section 12.2.1,
12.8 and 12.10) is an agreement solely among Lenders (and to the extent
expressly contemplated hereby, Lenders and their Affiliates in their capacities
as Secured Bank Product Providers) and Agent, and shall survive Full Payment of
the Obligations. This Section 12 (other than Section 12.2.1, 12.8 and 12.10)
does not confer any rights or benefits upon the Loan Parties or any other
Person. As between the Loan Parties and Agent, any action that Agent may take
under any Loan Documents or with respect to any Obligations shall be
conclusively presumed to have been authorized and directed by Secured Parties.

SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

13.1 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Loan Parties, Agent, Lenders, and their respective successors
and assigns, except that (a) no Loan Party (other than pursuant to a transaction
permitted under Section 10.2.7(a)) shall have the right to assign its rights or
delegate its obligations under any Loan Documents; and (b) any assignment by a
Lender must be made in compliance with Section 13.3. Agent may treat the Person
which made any Loan as the owner thereof for all purposes until such Person
makes an assignment in accordance with Section 13.3. Any authorization or
consent of a Lender shall be conclusive and binding on any subsequent transferee
or assignee of such Lender.

13.2 Participations.

13.2.1 Permitted Participants; Effect. Any Lender may, in the ordinary course of
its business and in accordance with Applicable Law, at any time sell to a
financial institution (“Participant”) a participating interest in the rights and
obligations of such Lender under any Loan Documents. Despite any sale by a
Lender of participating interests to a Participant, such Lender’s obligations
under the Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for performance of such obligations,
such Lender shall remain the holder of its Loans and Facility Commitments for
all purposes, all amounts payable by the Loan Parties within the applicable Loan
Party Group shall be determined as if such Lender had not sold such
participating interests, and the Loan Parties within the applicable Loan Party
Group and Agent shall continue to deal solely and directly with such Lender in
connection with the Loan Documents. Each Lender shall be solely responsible for
notifying its Participants of any matters under the Loan Documents, and Agent
and the other Lenders shall not have any obligation or liability to any such
Participant. A Participant shall be entitled to the benefits of Section 5.8 in
the same manner as if the Participant acquired its interest by assignment,
provided the Participant complies with the requirements of Section 5.9 as if it
were a Lender. Each Lender selling a participation to a Participant shall keep a
register, as agent for the Borrowers, meeting the requirements of Treasury
Regulation Section 5f.103-1(c), of each such participation, specifying such
Participant’s entitlement to payments of principal, interest and other amounts
with respect to such participation. For the avoidance of doubt, Agent (in its
capacity as Agent) shall have no responsibility for maintaining a participant
register.

13.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to the applicable Loan or Facility Commitment in which such Participant has an
interest, postpones the Canadian Revolver Commitment Termination Date or
U.S./European Facility Revolver Commitment Termination Date, as applicable, or
any date fixed

 

139



--------------------------------------------------------------------------------

for any regularly scheduled payment of principal, interest or fees on such Loan
or Commitment in which such Participant has an interest, or releases the
applicable Borrower, or all or substantially all of the benefits of the
applicable Guarantee, or all or substantially all of the applicable ABL Priority
Collateral.

13.2.3 Benefit of Set-Off. The Loan Parties agree that each Participant shall
have a right of set-off in respect of its participating interest to the same
extent as if such interest were owing directly to a Lender, and each Lender
shall also retain the right of set-off with respect to any participating
interests sold by it. By exercising any right of set-off, a Participant agrees
to share with Lenders all amounts received through its set-off, in accordance
with Section 12.5 as if such Participant were a Lender.

13.3 Assignments.

13.3.1 Permitted Assignments. A Lender may assign to an Eligible Assignee any of
its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent and Loan Party Agent, each in its discretion) and
integral multiples of $1,000,000 in excess of that amount; (b) except in the
case of an assignment in whole of a Lender’s rights and obligations, the
aggregate amount of the Commitments retained by the transferor Lender is at
least $5,000,000 (unless otherwise agreed by Agent and Loan Party Agent, each in
its discretion); (c) the parties to each such assignment shall execute and
deliver to Agent, for its acceptance and recording, an Assignment and
Acceptance; and (d) the transferee Lender shall have executed a joinder to the
Reallocation Agreement in form and substance acceptable to Agent. Nothing herein
shall limit the right of a Lender to pledge or assign any rights under the Loan
Documents to (i) any Federal Reserve Bank or the United States Treasury as
collateral security pursuant to Regulation A of the Board of Governors and any
Operating Circular issued by such Federal Reserve Bank, or (ii) counterparties
to swap agreements relating to any Loans; provided, however, (i) such Lender
shall remain the holder of its Loans and owner of its interest in any Letter of
Credit for all purposes hereunder, (ii) the Borrowers, Agent, the other Lenders
and Issuing Banks shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,
(iii) any payment by the Loan Parties to the assigning Lender in respect of any
Obligations assigned as described in this sentence shall satisfy the Loan
Parties’ obligations hereunder to the extent of such payment, and no such
assignment shall release the assigning Lender from its obligations hereunder.
Notwithstanding the foregoing, nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to another Lender
following an acceleration of Loans and termination of Commitments pursuant to
Section 11.2 in connection with implementation of the Reallocation Agreement
following a Designation Date. Notwithstanding the foregoing, assignment of Loans
or LC Obligations with respect to the European Borrower permitted under this
Section 13.3.1 to any Person shall at all times exceed €100,000 (or its
equivalent in another currency).

13.3.2 Register. Agent, acting solely for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the

 

140



--------------------------------------------------------------------------------

Register shall be conclusive absent manifest error, and the Borrowers, Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

13.3.3 Effect; Effective Date. Upon delivery to Agent of an assignment notice in
the form of Exhibit E and a processing fee of $3,500 (unless otherwise agreed by
Agent in its discretion), the assignment shall become effective as specified in
the notice, if it complies with this Section 13.3. From such effective date, the
Eligible Assignee shall for all purposes be a Lender under the Loan Documents,
and shall have all rights and obligations of a Lender thereunder. Upon
consummation of an assignment, the transferor Lender, Agent and the Loan Parties
shall upon request by the transferring or transferee Lender make appropriate
arrangements for issuance of replacement and/or new Notes, as applicable. The
transferee Lender shall comply with Section 5.9 and deliver, upon request, an
administrative questionnaire satisfactory to Agent.

13.3.4 Certain Assignees. No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person. Any
assignment by a Defaulting Lender shall be effective only upon payment by the
Eligible Assignee or Defaulting Lender to Agent of an aggregate amount
sufficient, upon distribution (through direct payment, purchases of
participations or other compensating actions as Agent deems appropriate), to
satisfy all funding and payment liabilities then owing by the Defaulting Lender
hereunder. If an assignment by a Defaulting Lender shall become effective under
Applicable Law for any reason without compliance with the foregoing sentence,
then the assignee shall be deemed a Defaulting Lender for all purposes until
such compliance occurs.

SECTION 14. MISCELLANEOUS

14.1 Consents, Amendments and Waivers.

14.1.1 Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Agent (with the
consent of Required Lenders) and each Loan Party party to such Loan Document;
provided, however, that:

(a) without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent;

(b) without the prior written consent of each affected Issuing Bank, no
modification shall be effective with respect to any LC Obligations, Section 2.2
or Section 2.3 or any other provision in a Loan Document that relates to any
rights, duties or discretion of such affected Issuing Bank;

(c) without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall be effective that would (i) increase
the Facility Commitment of such Lender; (ii) reduce the amount of, or waive or
delay payment of, any principal, interest or fees payable to such Lender (except
as provided in Section 4.2); (iii) increase the aggregate amount of all
Commitments (except as set forth in Section 2.1.4) or (iv) extend the
U.S./European Revolver Commitment Termination Date, the Canadian Revolver
Commitment Termination Date or Facility Termination Date;

 

141



--------------------------------------------------------------------------------

(d) without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall be effective that would (i) alter Section 5.5,
7.1 (except to add Collateral) or 14.1.1; (iii) amend the definitions of Pro
Rata, Required Lenders, Required Facility Lenders or Supermajority Required
Facility Lenders; (iv) amend this Section 14.1.1; or (v) increase the Maximum
Facility Amount (except as set forth in Section 2.1.4);

(e) without the prior written consent of the Supermajority Required Facility
Lenders having Commitments to a Borrower (except a Defaulting Lender as and to
the extent provided in Section 4.2), no amendment or waiver shall be effective
that would (x) with respect to Lenders having Facility Commitments to the
Canadian Borrower, amend the definition of Canadian Borrowing Base (or, for
purposes of such definition, any defined term used in such definition) or
(y) with respect to Lenders having Facility Commitments to the U.S. Borrower and
European Borrower, amend the definition of U.S. Borrowing Base or the Maximum
European Subline Amount (or, for purposes of each such definition, any defined
term used in such definition);

(f) without the prior written consent of all Lenders having Commitments to a
Borrower (except a Defaulting Lender as and to the extent provided in
Section 4.2), no amendment or waiver shall be effective that would (x) with
respect to Lenders having Facility Commitments to the Canadian Borrower,
(i) increase the advance rates applicable to the Canadian Borrower, (ii) release
all or substantially all of the Canadian Facility Collateral, except as
currently contemplated by Section 12.2.1, or (iii) release any Canadian Facility
Loan Party from liability for any Canadian Facility Obligations, except as
currently contemplated by Section 12.2.1; or (y) with respect to Lenders having
Facility Commitments to the U.S. Borrower and the European Borrower,
(i) increase the advance rates applicable to the U.S. Borrower or the European
Borrower, (ii) release all or substantially all of the U.S./European Facility
Collateral, except as currently contemplated by Section 12.2.1, or (iii) release
any U.S./European Facility Loan Party from liability for any U.S./European
Facility Obligations, except as currently contemplated by Section 12.2.1; and

(g) without the prior written consent of a Secured Bank Product Provider, no
modification shall be effective that affects its relative payment priority under
Section 5.5.1.

Notwithstanding the foregoing, upon the execution and delivery of all
documentation required by Section 10.2.1(l) to be delivered in connection with
the incurrence by any Loan Party of any Permitted Senior Secured Debt, upon
Agent’s request, the Loan Parties and Agent shall enter into an amendment
hereof, and, to the extent deemed necessary by Agent, any other applicable Loan
Documents, solely for the purpose of reflecting any Liens granted in favor of
Agent or any Permitted Senior Secured Debt Collateral Agent in connection with
any such transaction and to make changes incidental thereto. By their execution
hereof, each Lender expressly authorizes and approves Agent’s entry into such
amendments.

Notwithstanding any other provision contained herein, it is understood and
agreed that (x) Agent and the Loan Party Agent may amend or modify this
Agreement and any other Loan Document to cure any ambiguity, omission, defect or
inconsistency therein and (y) this Agreement and the other Loan Documents may be
amended and converted into an accounts receivables facility with the prior
written agreement of Agent (with the consent of Required Lenders) and each Loan
Party party hereto.

 

142



--------------------------------------------------------------------------------

14.1.2 Limitations. The agreement of the Loan Parties shall not be necessary to
the effectiveness of any modification of a Loan Document that deals solely with
the rights and duties of Lenders, Agent and/or Issuing Banks as among
themselves. Only the consent of the parties to any Collateral Access Agreement,
Deposit Account Control Agreement or any agreement relating to fees or a Bank
Product shall be required for modification of such agreement, and no Bank
Product provider (in such capacity) shall have any right to consent to
modification of any Loan Document other than its Bank Product agreement. The
making of any Loans during the existence of a Default or Event of Default shall
not be deemed to constitute a waiver of such Default or Event of Default, nor to
establish a course of dealing. Any waiver or consent granted by Agent or Lenders
hereunder shall be effective only if in writing, and then only in the specific
instance and for the specific purpose for which it is given.

14.1.3 Payment for Consents. No Loan Party will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

14.2 Indemnity. EACH LOAN PARTY SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY LOAN PARTY OR OTHER PERSON OR
ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE; provided that, in no event shall
any Loan Party have any obligation hereunder to indemnify or hold harmless an
Indemnitee with respect to a Claim that is determined in a final, non-appealable
judgment by a court of competent jurisdiction to result from its actual gross
negligence or willful misconduct. In the case of an investigation, litigation or
proceeding to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by the Loan Parties, their equity holders or creditors, a third party
or an Indemnitee and whether or not an Indemnitee is otherwise a party thereto
and, except for losses determined in a final, non-appealable judgment by a court
of competent jurisdiction to result from an Indemnitee’s actual gross negligence
or willful misconduct.

14.3 Notices and Communications.

14.3.1 Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Loan Party, at Loan Party Agent’s address shown on the signature pages
hereof, and to any other Person at its address shown on the signature pages
hereof (or, in the case of a Person who becomes a Lender after the Restatement
Date, at the address shown on its Assignment and Acceptance), or at such other
address as a party may hereafter specify by notice in accordance with this
Section 14.3. Each such notice or other communication shall be effective only
(a) if given by facsimile transmission, when transmitted to the applicable
facsimile number, if confirmation of receipt is received; (b) if given by mail,
three (3) Business Days after deposit in the U.S. mail (or, in the case of a
Canadian Domiciled Loan Party, the Canadian mail system, or, in the case of the
European Borrower, the Netherlands mail system), with first-class postage
pre-paid, addressed to

 

143



--------------------------------------------------------------------------------

the applicable address; (c) if given by personal delivery, when duly delivered
to the notice address with receipt acknowledged of (d) if given by electronic
mail or any other telecommunications device, when transmitted to an electronic
mail address (or by another means of electronic delivery). Notwithstanding the
foregoing, no notice to Agent pursuant to Section 2.1.4, 2.2, 2.3, 3.1.2, 3.1.3
or 4.1.1 shall be effective until actually received by the individual or
department to whose attention at Agent such notice is required to be sent. Any
written notice or other communication that is not sent in conformity with the
foregoing provisions shall nevertheless be effective on the date actually
received by the noticed party. Any notice received by Loan Party Agent shall be
deemed received by all Loan Parties.

14.3.2 Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as delivery of
Borrower Materials, administrative matters, distribution of Loan Documents, and
matters permitted under Section 4.1.4. Agent and Lenders make no assurances as
to the privacy and security of electronic communications. Electronic
communication and voice mail may not be used as effective notice under the Loan
Documents.

14.3.3 Platform. Borrower Materials shall be delivered pursuant to procedures
approved by Agent, including electronic delivery (if possible) upon request by
Agent to an electronic system maintained by Agent (“Platform”). Borrowers shall
notify Agent of each posting of Borrower Materials on the Platform and the
materials shall be deemed received by Agent only upon its receipt of such
notice. Borrower Materials and other information relating to this credit
facility may be made available to Lenders on the Platform. The Platform is
provided “as is” and “as available.” Agent does not warrant the accuracy or
completeness of any information on the Platform nor the adequacy or functioning
of the Platform, and expressly disclaims liability for any errors or omissions
in the Borrower Materials or any issues involving the Platform. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT
WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM. Lenders acknowledge that
Borrower Materials may include material non-public information of Loan Parties
and should not be made available to any personnel who do not wish to receive
such information or who may be engaged in investment or other market-related
activities with respect to any Loan Party’s securities. No Agent Indemnitee
shall have any liability to Borrowers, Lenders or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) relating to use by any Person of the Platform or delivery of
Borrower Materials and other information through the Platform.

14.3.4 Non-Conforming Communications. Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Loan Party even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Loan Party shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
non-conforming communication (including telephonic and electronic
communications) purportedly given by or on behalf of a Loan Party.

 

144



--------------------------------------------------------------------------------

14.4 Performance of the Loan Parties’ Obligations. Agent may, in its discretion
at any time and from time to time, at the expense of the Loan Parties of the
applicable Loan Party Group, pay any amount or do any act required of a Loan
Party under any Loan Documents to (a) enforce any Loan Documents or collect any
Obligations; (b) protect, insure, maintain or realize upon any Collateral; or
(c) defend or maintain the validity or priority of Agent’s Liens in any
Collateral, including any payment of a judgment, insurance premium, warehouse
charge, finishing or processing charge, or landlord claim, or any discharge of a
Lien. All payments, costs and expenses (including Extraordinary Expenses) of
Agent under this Section 14.4 shall be reimbursed to Agent by the Loan Parties,
on demand, with interest from the date incurred to the date of payment thereof
at the rate applicable to Base Rate Loans. Any payment made or action taken by
Agent under this Section 14.4 shall be without prejudice to any right to assert
an Event of Default or to exercise any other rights or remedies under the Loan
Documents.

14.5 Credit Inquiries. Agent and Lenders may (but shall have no obligation) to
respond to usual and customary credit inquiries from third parties concerning
any Loan Party or Subsidiary.

14.6 Severability. Wherever possible, each provision of the Loan Documents shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

14.7 Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations, tests or measurements to regulate similar matters, and they agree
that these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

14.8 Counterparts. Any Loan Document may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement shall become effective when Agent
has received counterparts bearing the signatures of all parties hereto. Delivery
of a signature page of any Loan Document by telecopy or other electronic means
shall be effective as delivery of a manually executed counterpart of such
agreement. Any electronic signature, contract formation on an electronic
platform and electronic record-keeping shall have the same legal validity and
enforceability as a manually executed signature or use of a paper-based
recordkeeping system to the fullest extent permitted by Applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any similar state
law based on the Uniform Electronic Transactions Act.

14.9 Entire Agreement. Time is of the essence with respect to all Loan Documents
and Obligations. The Loan Documents constitute the entire agreement, and
supersede all prior understandings and agreements, among the parties relating to
the subject matter thereof.

14.10 Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt. It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such purposes.
Nothing in this Agreement and no action of Agent, Lenders or any other Secured
Party pursuant to the Loan Documents or otherwise shall be deemed to constitute
Agent and any Secured Party to be a partnership, joint venture or similar
arrangement, nor to constitute control of any Loan Party.

 

145



--------------------------------------------------------------------------------

14.11 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated by any Loan Document, the Loan Parties acknowledge
and agree that (a)(i) this credit facility and any related arranging or other
services by Agent, any Lender, any of their Affiliates or any arranger are
arm’s-length commercial transactions between the Loan Parties and such Person;
(ii) the Loan Parties have consulted their own legal, accounting, regulatory and
tax advisors to the extent they have deemed appropriate; and (iii) the Loan
Parties are capable of evaluating, and understand and accept, the terms, risks
and conditions of the transactions contemplated by the Loan Documents; (b) each
of Agent, Lenders, their Affiliates and any arranger is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Loan Parties, any of their Affiliates or any other Person
(except as expressly set forth in Section 13.3.2), and has no obligation with
respect to the transactions contemplated by the Loan Documents except as
expressly set forth therein; and (c) Agent, Lenders, their Affiliates and any
arranger may be engaged in a broad range of transactions that involve interests
that differ from those of the Loan Parties and their Affiliates, and have no
obligation to disclose any of such interests to the Loan Parties or their
Affiliates. To the fullest extent permitted by Applicable Law, each Loan Party
hereby waives and releases any claims that it may have against Agent, Lenders,
their Affiliates and any arranger with respect to any breach of agency or
fiduciary duty in connection with any transaction contemplated by a Loan
Document.

14.12 Confidentiality. Each of Agent, Lenders and Issuing Banks shall maintain
the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided such Persons are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding relating to any Loan Documents
or Obligations; (f) subject to an agreement containing provisions substantially
the same as this Section 14.12, to any Transferee or any actual or prospective
party (or its advisors) to any Bank Product; (g) with the consent of Loan Party
Agent; or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section 14.12 or (ii) is available to
Agent, any Lender, any Issuing Bank or any of their Affiliates on a
nonconfidential basis from a source other than the Loan Parties. Notwithstanding
the foregoing, Agent and Lenders may publish or disseminate general information
concerning this credit facility for league table, tombstone and advertising
purposes, and may use the Loan Parties’ logos, trademarks or product photographs
in advertising materials. As used herein, “Information” means all information
received from a Loan Party or Subsidiary relating to it or its business that is
identified as confidential when delivered. Any Person required to maintain the
confidentiality of Information pursuant to this Section 14.12 shall be deemed to
have complied if it exercises a degree of care similar to that which it accords
its own confidential information. Each of Agent, Lenders and Issuing Banks
acknowledges that (i) Information may include material non-public information;
(ii) it has developed compliance procedures regarding the use of material
non-public information; and (iii) it will handle such material non-public
information in accordance with Applicable Law.

 

146



--------------------------------------------------------------------------------

14.13 Certifications Regarding Senior Note Indenture and Holdings Note
Indenture. Borrowers certify to Agent and Lenders that neither the execution or
performance of the Loan Documents nor the incurrence of any Obligations by
Borrowers violates the Senior Note Indenture or the Holdings Note Indenture.

14.14 GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).

14.15 Consent to Forum.

14.15.1 Forum. EACH LOAN PARTY HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER THE STATE OF NEW
YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN DOCUMENTS,
AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH
COURT. EACH LOAN PARTY IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES
THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION,
VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.3.1. Nothing herein
shall limit the right of Agent or any Lender to bring proceedings against any
Loan Party in any other court, nor limit the right of any party to serve process
in any other manner permitted by Applicable Law. Nothing in this Agreement shall
be deemed to preclude enforcement by Agent of any judgment or order obtained in
any forum or jurisdiction.

14.16 Waivers by the Loan Parties. To the fullest extent permitted by Applicable
Law, each Loan Party waives (a) the right to trial by jury (which Agent and each
Lender hereby also waives) in any proceeding or dispute of any kind relating in
any way to any Loan Documents, Obligations or Collateral; (b) presentment,
demand, protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any accounts, documents,
instruments, chattel paper and guarantees at any time held by Agent on which a
Loan Party may in any way be liable, and hereby ratifies anything Agent may do
in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent, any
Issuing Bank or any Lender, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance hereof.
Each Loan Party acknowledges that the foregoing waivers are a material
inducement to Agent, Issuing Banks and Lenders entering into this Agreement and
that they are relying upon the foregoing in their dealings with the Loan
Parties. Each Loan Party has reviewed the foregoing waivers with its legal
counsel and has knowingly and voluntarily waived its jury trial and other rights
following consultation with legal counsel. In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.

 

147



--------------------------------------------------------------------------------

14.17 Patriot Act Notice. Agent and Lenders hereby notify the Loan Parties that
pursuant to the Patriot Act, the Proceeds of Crime Act and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” policies, regulations, laws or rules (the Proceeds of Crime Act and
such other applicable policies, regulations, laws or rules, collectively,
including any guidelines or orders thereunder, “AML Legislation”), Agent and
Lenders are required to obtain, verify and record information that identifies
each Loan Party, including its legal name, address, tax ID number and other
information that will allow Agent and Lenders to identify it in accordance with
the Patriot Act and the AML Legislation. Agent and Lenders will also require
information regarding each personal guarantor, if any, and may require
information regarding the Loan Parties’ management and owners, such as legal
name, address, social security number and date of birth. Each Loan Party shall
promptly provide all such information, including supporting documentation and
other evidence, as may be reasonably requested by any Lender or any prospective
assignee or participant of a Lender, in order to comply with the Patriot Act
and/or the applicable AML Legislation, whether now or hereafter in existence.
Loan Parties shall, promptly upon request, provide all documentation and other
information as Agent, Issuing Bank or any Lender may request from time to time
in order to comply with any obligations under any “know your customer,”
anti-money laundering or other requirements of Applicable Law.

14.18 Canadian Anti-Money Laundering Legislation.

(a) If Agent has ascertained the identity of any Canadian Facility Loan Party or
any authorized signatories of any Canadian Facility Loan Party for the purposes
of applicable AML Legislation, then Agent:

(i) shall be deemed to have done so as an agent for each Canadian Lender, and
this Agreement shall constitute a “written agreement” in such regard between
each Canadian Lender and Agent within the meaning of the applicable AML
Legislation; and

(ii) shall provide to each Canadian Lender copies of all information obtained in
such regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each Canadian Lender agrees that Agent has no obligation to ascertain
the identity of the Canadian Loan Parties or any authorized signatories of the
Canadian Loan Parties on behalf of any Canadian Lender, or to confirm the
completeness or accuracy of any information it obtains from any Canadian
Facility Loan Party or any such authorized signatory in doing so.

14.19 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Loan
Party for liquidation or reorganization, should any Loan Party become insolvent
or make an assignment for the benefit of creditors or should a receiver or
trustee be appointed for all or any significant part of such Loan Party’s
assets, and shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Obligations, or any part thereof,
is, pursuant to Applicable Law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a “voidable preference”, “fraudulent conveyance”, or otherwise, all as though
such payment or performance had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, restored or returned, the Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

 

148



--------------------------------------------------------------------------------

14.20 Nonliability of Lenders. Neither Agent, any Issuing Bank nor any Lender
undertakes any responsibility to any Loan Party to review or inform any Loan
Party of any matter in connection with any phase of any Loan Party’s business or
operations. Each Loan Party agrees, on behalf of itself and each other Loan
Party, that neither Agent, any Issuing Bank nor any Lender shall have liability
to any Loan Party (whether sounding in tort, contract or otherwise) for losses
suffered by any Loan Party in connection with, arising out of, or in any way
related to the transactions contemplated and the relationship established by the
Loan Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the actual gross
negligence or willful misconduct of the party from which recovery is sought. NO
LENDER SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF ANY
INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT.

14.21 PERMITTED SENIOR SECURED DEBT INTERCREDITOR AGREEMENT. REFERENCE IS MADE
TO THE PERMITTED SENIOR SECURED DEBT INTERCREDITOR AGREEMENT (TO THE EXTENT SUCH
AGREEMENT IS IN EFFECT). EACH LENDER HEREUNDER (A) CONSENTS TO THE SUBORDINATION
OF LIENS PROVIDED FOR IN THE PERMITTED SENIOR SECURED DEBT INTERCREDITOR
AGREEMENT (TO THE EXTENT SUCH AGREEMENT IS IN EFFECT), (B) AGREES THAT, FROM AND
AFTER THE EXECUTION AND DELIVERY OF THE PERMITTED SENIOR SECURED DEBT
INTERCREDITOR AGREEMENT (TO THE EXTENT SUCH AGREEMENT IS IN EFFECT) BY AGENT AND
THE OTHER PERSONS PARTY THERETO, IT WILL BE BOUND BY AND WILL TAKE NO ACTIONS
CONTRARY TO THE PROVISIONS OF THE PERMITTED SENIOR SECURED DEBT INTERCREDITOR
AGREEMENT (TO THE EXTENT SUCH AGREEMENT IS IN EFFECT), (C) AUTHORIZES AND
INSTRUCTS AGENT TO ENTER INTO THE PERMITTED SENIOR SECURED DEBT INTERCREDITOR
AGREEMENT (TO THE EXTENT SUCH AGREEMENT IS IN EFFECT) AS COLLATERAL AGENT AND ON
BEHALF OF SUCH LENDER AND (D) AUTHORIZES AND INSTRUCTS AGENT TO ENTER INTO SUCH
JOINDER AGREEMENTS AND MODIFICATIONS TO THE PERMITTED SENIOR SECURED DEBT
INTERCREDITOR AGREEMENT (TO THE EXTENT SUCH AGREEMENT IS IN EFFECT) AS MAY BE
CONTEMPLATED IN ACCORDANCE WITH THE PROVISIONS OF THE PERMITTED SENIOR SECURED
DEBT INTERCREDITOR AGREEMENT (TO THE EXTENT SUCH AGREEMENT IS IN EFFECT).

14.22 Amendment and Restatement.

(a) On the Restatement Date, the Existing Loan Agreement shall be amended,
restated and superseded in its entirety. The parties hereto acknowledge and
agree that (a) this Agreement and the other Loan Documents executed and
delivered in connection herewith do not constitute a novation, payment and
reborrowing, or termination of the Obligations under the Existing Loan Agreement
as in effect prior to the Restatement Date and (b) such Obligations are in all
respects continuing with only the terms thereof being modified as provided in
this Agreement.

 

149



--------------------------------------------------------------------------------

(b) Notwithstanding the modifications effected by this Agreement of the
representations, warranties and covenants of the Loan Parties contained in the
Existing Loan Agreement, the Loan Parties acknowledge and agree that (1) any
causes of action or other rights created prior to the Restatement Date in favor
of any Lender and its successors arising out of the representations and
warranties of the Loan Parties contained in or delivered (including
representations and warranties delivered in connection with the making of the
loans or other extensions of credit thereunder) in connection with the Existing
Loan Agreement shall survive the execution and delivery of this Agreement;
provided, however, that it is understood and agreed that the Borrowers’ monetary
obligations under the Existing Loan Agreement in respect of the loans and
letters of credit thereunder are evidenced by this Agreement as provided herein
and (2) the execution, delivery and performance of this Agreement and the other
Loan Documents on the Restatement Date shall not impair the validity,
effectiveness or priority of the Liens granted pursuant to the Security
Documents on the Original Closing Date, and such Liens shall continue unimpaired
with the same priority to secure the applicable Obligations.

(c) All indemnification obligations of the Loan Parties pursuant to the Existing
Loan Agreement (including any arising from a breach of the representations
thereunder) shall survive the amendment and restatement of the Existing Loan
Agreement pursuant to this Agreement.

[Remainder of page intentionally left blank; signatures begin on following page]

 

150



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

COOPER-STANDARD HOLDINGS INC.,

as a U.S./European Facility Guarantor and a Canadian Facility Guarantor

By:

 

/s/ Timothy W. Hefferon

 

Name: Timothy W. Hefferon

Title: Vice President, General Counsel & Secretary

COOPER-STANDARD AUTOMOTIVE INC.,

as the U.S. Borrower, a U.S./European Facility Guarantor and a Canadian Facility
Guarantor

By:

 

/s/ Timothy W. Hefferon

 

Name: Timothy W. Hefferon

Title: Vice President, General Counsel & Secretary

COOPER-STANDARD AUTOMOTIVE CANADA LIMITED, as the Canadian Borrower and a
Canadian Facility Guarantor

By:

 

/s/ Timothy W. Hefferon

 

Name: Timothy W. Hefferon

Title: Secretary

COOPER-STANDARD AUTOMOTIVE INTERNATIONAL HOLDINGS B.V., as the European Borrower

By:

 

/s/ Robert C. Johnson

 

Name: Robert C. Johnson

Title: Director

By:

 

/s/ Maarten D.G. van den Berg

 

Name: Maarten D.G. van den Berg

Title: Director

 

[Signature Page to Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

COOPER-STANDARD AUTOMOTIVE NC L.L.C., as a U.S./European Facility Guarantor and
Canadian Facility Guarantor

By:

 

/s/ Timothy W. Hefferon

 

Name: Timothy W. Hefferon

Title: Secretary

COOPER-STANDARD AUTOMOTIVE OH, LLC, as a U.S./European Facility Guarantor and
Canadian Facility Guarantor

By:

  /s/ Timothy W. Hefferon  

Name: Timothy W. Hefferon

Title: Secretary

COOPER-STANDARD AUTOMOTIVE FLUID SYSTEMS MEXICO HOLDING LLC, as a U.S./European
Facility Guarantor and Canadian Facility Guarantor

By:

 

/s/ Timothy W. Hefferon

 

Name: Timothy W. Hefferon

Title: Secretary

CSA SERVICES INC., as a U.S./European Facility Guarantor and Canadian Facility
Guarantor

By:

 

/s/ Timothy W. Hefferon

 

Name: Timothy W. Hefferon

Title: Secretary

NISCO HOLDING COMPANY, as a U.S./European Facility Guarantor and Canadian
Facility Guarantor

By:

 

/s/ Timothy W. Hefferon

 

Name: Timothy W. Hefferon

Title: Secretary

 

[Signature Page to Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

NORTH AMERICAN RUBBER, INCORPORATED, as a U.S./European Facility Guarantor and
Canadian Facility Guarantor

By:

  /s/ Timothy W. Hefferon  

Name: Timothy W. Hefferon

Title: Secretary

STANTECH, INC., as a U.S./European Facility Guarantor and Canadian Facility
Guarantor

By:

  /s/ Timothy W. Hefferon  

Name: Timothy W. Hefferon

Title: Secretary

COOPER-STANDARD ROCKFORD INC., as a U.S./European Facility Guarantor and
Canadian Facility Guarantor

By:

  /s/ Timothy W. Hefferon  

Name: Timothy W. Hefferon

Title: Secretary

STERLING INVESTMENTS COMPANY,

as a U.S./European Facility Guarantor and Canadian Facility Guarantor

By:

  /s/ Timothy W. Hefferon  

Name: Timothy W. Hefferon

Title: Secretary

 

[Signature Page to Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

WESTBORN SERVICE CENTER, INC., as a U.S./European Facility Guarantor and
Canadian Facility Guarantor

By:

  /s/ Timothy W. Hefferon  

Name: Timothy W. Hefferon

Title: Secretary

COOPER-STANDARD AUTOMOTIVE FHS INC., as a U.S./European Facility Guarantor and
Canadian Facility Guarantor

By:

  /s/ Timothy W. Hefferon  

Name: Timothy W. Hefferon

Title: Vice President and Secretary

 

[Signature Page to Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

AGENT AND LENDERS:

 

BANK OF AMERICA, N.A.,

as Agent and a U.S. Lender

By:

  /s/ Thomas H. Herron

Title: Senior Vice President

Address: 135 South LaSalle St., Suite 925

 

Chicago, IL 60603

Attn: Cooper Standard Portfolio Manager

Telecopy: (312) 904-7190

BANK OF AMERICA, N.A. (acting through its Canada branch), as a Canadian Lender

By:

  /s/ Medina Sales de Andrade

Title: Vice President

Address: 181 Bay Street, Suite 400, Toronto

 

Ontario, Canada M5J 2V8

Attn: Medina Sales de Andrade, VP

Telecopy: 312-453-4041

 

[Signature Page to Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH,

as a U.S. Lender and a Canadian Lender

By: 

  /s/ Erin Morrissey

Title: Director

Address: 60 Wall Street

          New York, NY 10005           Attn: Erin Morrissey           Telecopy:
(212) 797-5690

By: 

  /s/ Michael Getz

Title: Vice President

Address:

                  Attn:       Telecopy:    

 

[Signature Page to Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as an LC Issuer

By: 

  /s/ Erin Morrissey

Title: Director

Address: 60 Wall Street

          New York, NY 10005           Attn: Erin Morrissey           Telecopy:
(212) 797-5690

By: 

  /s/ Michael Getz

Title: Vice President

Address:

                  Attn:       Telecopy:    

 

[Signature Page to Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a U.S. Lender By:    /s/ Lana Gifas Title: Director
Address: 677 Washington Blvd.           Stamford, CT 06901           Attn:
DL-UBSAgency@ubs.com           Telecopy: 203-719-4176 By:    /s/ David Urban
Title: Associate Director Address: 677 Washington Blvd.           Stamford, CT
06901           Attn: DL-UBSAgency@ubs.com           Telecopy: 203-719-4176 UBS
AG CANADA BRANCH, as a Canadian Lender By:    /s/ Lana Gifas Title: Director
Address: 677 Washington Blvd.           Stamford, CT 06901           Attn:
DL-UBSAgency@ubs.com           Telecopy: 203-719-4176 By:    /s/ David Urban
Title: Associate Director Address: 677 Washington Blvd.           Stamford, CT
06901           Attn: DL-UBSAgency@ubs.com           Telecopy: 203-719-4176

 

[Signature Page to Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a U.S. Lender

By: 

 

/s/ Richard W. Duker

Title: Managing Director

Address: 383 Madison Avenue, 24th Floor

 

New York, NY 10179

Attn: Richard W. Duker

Telecopy: 212-270-5100

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH as a Canadian Lender

By: 

 

/s/ Richard W. Duker

Title: Managing Director

Address: 383 Madison Avenue, 24th Floor

   

New York, NY 10179

Attn: Richard W. Duker

Telecopy: 212-270-5100

 

 

[Signature Page to Amended and Restated Loan and Security Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a U.S. Lender and a Canadian Lender

By:

 

/s/ Noam Azachi

Title: Vice President

Address: 745 7th Ave., 27th Floor

   

  New York, NY 10019

  Attn:                                                                

  Telecopy:                                                       

 

[Signature Page to Amended and Restated Loan and Security Agreement]